 1                   IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
 2                            HOUSTON DIVISION

 3   __________________________________
                                       )
 4   RONALD JEFFREY PRIBLE,            )
                Petitioner,             )
 5                                      ) CIVIL ACTION NO.
     VS.                                ) 4:09-CV-1896
 6                                      )
     LORIE DAVIS,                       ) 10:00 A.M.
 7              Respondent.             )
     __________________________________)
 8

 9                           EVIDENTIARY HEARING
                    BEFORE THE HONORABLE KEITH P. ELLISON
10                             APRIL 29, 2019
                                  VOLUME 1
11
     APPEARANCES:
12
     FOR PETITIONER:
13   MS. GRETCHEN N. SCARDINO
     Scardino L.L.P.
14   401 Congress Avenue, Suite 1540
     Austin, Texas 78701
15   (512)659-4470

16   MR. JAMES GREGORY RYTTING
     Hilder & Associates, P.C.
17   819 Lovett Boulevard
     Houston, Texas 77006
18   (713)655-9111

19   FOR RESPONDENT:
     MS. TINA DETTMER MIRANDA
20   MR. GEORGE A. D'HEMECOURT
     Office of the Attorney General
21   Criminal Appeals Division
     P.O. Box 12548
22   Capitol Station
     Austin, Texas 78711
23   (512)936-1400

24   Proceedings recorded by mechanical stenography, transcript
     produced by computer.
25
                                       1-2

 1   APPEARANCES CONTINUED:

 2   COURT REPORTER:
     Heather Alcaraz, CSR, FCRR, RMR
 3   Official Court Reporter
     515 Rusk, Suite 8004
 4   Houston, Texas 77002
     (713)250-5584
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                             1-3

 1                              I N D E X

 2                     EVIDENTIARY HEARING - VOL. 1

 3   APRIL 29, 2019                                           PAGE

 4   Opening Statements by Ms. Scardino                             7

 5   Opening Statements by Ms. Miranda                             21

 6   PETITIONER'S WITNESSES:

 7   NATHAN FOREMAN
     Direct Examination by Mr. Rytting....................         34
 8   Cross-Examination by Ms. Miranda.....................         78
     Redirect Examination by Mr. Rytting..................         89
 9
     CARL WALKER
10   Direct Examination by Mr. Rytting....................      90
     Cross-Examination by Mr. D'Hemecourt.................     123
11   Redirect Examination by Mr. Rytting..................     130

12   JOHNNY BONDS (VIA DEPOSITION)........................     134

13   VIC WISNER (VIA DEPOSITION)..........................     185

14   MICHAEL BECKCOM (VIA DEPOSITION).....................     211

15

16

17

18

19

20

21

22

23

24

25
                                                                                      1-4

                   1        (Call to Order of the Court.)

1 0 : 0 0 : 4 5    2                THE COURT:     Thank you.   Please be seated.

1 0 : 0 0 : 4 5    3                Good morning, everyone, and welcome.

1 0 : 0 0 : 4 7    4                We'll turn to Prible versus Thaler, and we'll take

                   5   appearances of counsel beginning with the petitioner.

1 0 : 0 0 : 5 4    6                MS. SCARDINO:     Your Honor, Gretchen Scardino for

                   7   petitioner, Ronald Jeffrey Prible.

1 0 : 0 1 : 0 0    8                MR. RYTTING:     James Rytting for petitioner.

1 0 : 0 1 : 0 0    9                THE COURT:     Thank you.

1 0 : 0 1 : 0 1   10                MS. MIRANDA:     Tina Miranda for the director,

                  11   Your Honor.

1 0 : 0 1 : 0 4   12                MR. D'HEMECOURT:     George d'Hemecourt for the director.

1 0 : 0 1 : 0 6   13                THE COURT:     Thank you-all very much for your

                  14   attendance.

1 0 : 0 1 : 0 8   15                Has anybody heard from Ms. Siegler?

1 0 : 0 1 : 1 1   16                MS. MIRANDA:     Yes, Your Honor.   I reached out to her

                  17   via e-mail to inform her, as you instructed in your hearing,

                  18   that you were anticipating that she would show up and that you

                  19   were disappointed that she wouldn't be here and that you

                  20   expected her to be here, and she responded and just said that

                  21   she would be out of town until late May.

1 0 : 0 1 : 2 9   22                THE COURT:     Well, she knows how to deal with a problem

                  23   like that.     You file a motion with the Court explaining

                  24   unavailability, and then we generate options about how we deal

                  25   with that, whether we have a video interview or Skype or
                                                                                        1-5

                   1   whatever.    I mean, the fact somebody's out of town is no longer

                   2   an all-purpose excuse for not being available.

1 0 : 0 1 : 5 1    3               MS. MIRANDA:     Absolutely, Your Honor.   I'm not

                   4   disputing that that is the proper course of action or that that

                   5   is the way that you would handle it.        All I can do is just come

                   6   to the Court and represent --

1 0 : 0 1 : 5 9    7               THE COURT:     Is there a reason -- is it a family

                   8   medical problem?

1 0 : 0 2 : 0 2    9               MS. MIRANDA:     As far as her being out of town?

1 0 : 0 2 : 0 4   10               THE COURT:     Her unavailability.

1 0 : 0 2 : 0 5   11               MS. MIRANDA:     No.   I don't believe that --

1 0 : 0 2 : 0 7   12               THE COURT:     Is it her television --

1 0 : 0 2 : 0 8   13               MS. MIRANDA:     I do believe that would be correct.       I

                  14   mean, she didn't mention that in her e-mail, but based on past

                  15   conversations, I do believe that she's out of town for her TV

                  16   show.

1 0 : 0 2 : 2 5   17               THE COURT:     I wish she would cover this case on her

                  18   TV show and explain to the nation why she couldn't be present.

1 0 : 0 2 : 3 0   19               MS. MIRANDA:     Your Honor, I understand your

                  20   disappointment, and all I can do, on behalf of the director, is

                  21   to just express what my communications are with her, that -- I

                  22   mean, we communicated to her that there would be a hearing.            We

                  23   communicated that we anticipated that she would testify, and

                  24   that's the response that we received from her.

1 0 : 0 2 : 4 9   25               THE COURT:     Well, I don't have much choice but to
                                                                                       1-6

                   1   assume that her testimony would have been unfavorable to the

                   2   director.

1 0 : 0 3 : 0 0    3               MS. MIRANDA:     Well, Your Honor, we do have her

                   4   deposition testimony, and, typically, in a federal habeas case,

                   5   if a witness is unavailable, the deposition is what you go to,

                   6   to look at.

1 0 : 0 3 : 0 8    7               THE COURT:     The deposition provided an opportunity to

                   8   ask Ms. Siegler questions at the time.         It did not provide me

                   9   with a chance to ask her any questions, and a lot has happened

                  10   since the deposition.       We have a lot more information about this

                  11   case since the deposition.         A deposition's not a satisfactory

                  12   alternative to her showing up for this hearing.

1 0 : 0 3 : 3 2   13               Does the government -- does the petitioner wish to say

                  14   anything?

1 0 : 0 3 : 3 6   15               MS. SCARDINO:     No, Your Honor, other than we agree

                  16   with you and wish that she would have been here.          We attempted

                  17   to serve her and were unsuccessful.         So we are prepared today in

                  18   the event that she showed up.         Alternatively, we just have her

                  19   deposition testimony, but that's all --

1 0 : 0 3 : 5 4   20               THE COURT:     Okay.

1 0 : 0 3 : 5 5   21               MS. SCARDINO:     -- I know to do.

1 0 : 0 3 : 5 6   22               THE COURT:     Moving on from that temporarily, have you

                  23   discussed among yourselves how you wish to proceed?

1 0 : 0 4 : 0 4   24               MS. SCARDINO:     Yes.    Yes, Your Honor.   Many of our

                  25   witnesses are going to be called by videotape deposition
                                                                                         1-7

                   1   testimony.     We have two live witnesses that are here this

                   2   morning to be called, and so I -- I assume that you would want

                   3   to see the depos in the courtroom, but I don't -- if you want --

1 0 : 0 4 : 1 9    4                THE COURT:     Yes.     I want to see them in the courtroom,

                   5   yes.

1 0 : 0 4 : 2 2    6                MS. SCARDINO:        Okay.

1 0 : 0 4 : 2 2    7                THE COURT:     As opposed to what, just reading them?

1 0 : 0 4 : 2 5    8                MS. SCARDINO:        No, no, no.   Just as opposed to if you

                   9   wanted to view them in chambers at a later time.

1 0 : 0 4 : 3 0   10                THE COURT:     No.     I want to see them now.

1 0 : 0 4 : 3 0   11                MS. SCARDINO:        Okay.

1 0 : 0 4 : 3 1   12                THE COURT:     You want to start with those?

1 0 : 0 4 : 3 2   13                MS. SCARDINO:        Your Honor, actually, we would like to

                  14   start with our first -- I have an opening statement, briefly, if

                  15   I could have that.

1 0 : 0 4 : 3 7   16                THE COURT:     Okay.     That's fine.

1 0 : 0 4 : 3 8   17                Is that agreeable, to start with opening statements?

1 0 : 0 4 : 4 1   18                MS. MIRANDA:     Sure, Your Honor.

1 0 : 0 4 : 4 2   19                MS. SCARDINO:        Okay.

1 0 : 0 4 : 4 3   20                THE COURT:     Okay.

1 0 : 0 5 : 2 2   21                MS. SCARDINO:        Your Honor, as you'll recall, the

                  22   murder of the Herrera/Tirado family happened 20 years ago --

1 0 : 0 5 : 2 7   23                THE COURT:     Yes.

1 0 : 0 5 : 2 7   24                MS. SCARDINO:        -- in April 1999.   Nilda Tirado and

                  25   Steve Herrera were shot execution style in their home.            Their
                                                                                   1-8

                   1   house was set on fire, and their three children died of smoke

                   2   inhalation.

1 0 : 0 5 : 3 7    3             Jeff Prible was a friend of Mr. Herrera and

                   4   Ms. Tirado, and he emerged as a suspect because he had been at

                   5   their house earlier that night and because people told the

                   6   police that he had been robbing banks to fund a business venture

                   7   with Mr. Herrera.

1 0 : 0 5 : 5 3    8             THE COURT:     Could you move the mic a little closer to

                   9   you --

1 0 : 0 5 : 5 5   10             MS. SCARDINO:     I'm sorry.   Yes.

1 0 : 0 5 : 5 5   11             THE COURT:     -- or move yourself closer -- okay.   That

                  12   would be good.

1 0 : 0 5 : 5 8   13             MS. SCARDINO:     Okay.

1 0 : 0 5 : 5 9   14             Hours after the murders, Jeff went to the police

                  15   station, was extensively photographed, and no wounds, burns or

                  16   suspicious marks of any kind were found on him.      He signed a

                  17   voluntary consent to search his room and his car.      He gave his

                  18   clothes and shoes to be tested for bloodstains, fire accelerant,

                  19   trace evidence.     Nothing was found.

1 0 : 0 6 : 2 1   20             The police ordered all evidence recovered from the

                  21   Herrera house to be sent for fingerprint testing.      None of the

                  22   prints turned out to be Mr. Prible's.      This was a very messy

                  23   crime scene, yet nothing, no blood, no gasoline, no other fire

                  24   accelerant, no singe marks, no skin irritations, no soot, no

                  25   smoke was found on Mr. Prible's bodies, clothes or shoes, and he
                                                                                  1-9

                   1   gave two statements to the police within hours of the murders.

1 0 : 0 6 : 4 7    2                In the first statement, he said that he had been at

                   3   their house the night before and that Steve Herrera had dropped

                   4   him off at his house early that morning.     He also gave a second

                   5   statement saying that he and Ms. Tirado had engaged in

                   6   consensual oral sex that night.     He voluntarily provided a DNA

                   7   sample to the police.

1 0 : 0 7 : 1 1    8                Forensic testing was completed within a couple of

                   9   weeks, and a microscopic amount of Mr. Prible's DNA was found in

                  10   Ms. Tirado's mouth consistent with his statement.     An alibi

                  11   witness, who was a next-door neighbor of Mr. Prible's, came

                  12   forward, and she said that she looked out of her window in the

                  13   middle of the night and saw Steve Herrera dropping Jeff off at

                  14   home prior to the murders, corroborating Jeff's statement to the

                  15   police.

1 0 : 0 7 : 3 4   16                No one was charged in the murders in 1999, and the

                  17   case went cold.     And it is important to note that within six

                  18   weeks of the April 1999 murders, the state had developed all of

                  19   the evidence that it would eventually introduce against

                  20   Mr. Prible at trial except for the testimony of a jailhouse

                  21   informant.

1 0 : 0 7 : 5 4   22                This jailhouse informant popped up after Kelly Siegler

                  23   took over the case two years later in the spring of 2001.        We

                  24   know from a fax in the DA's file that Ms. Siegler and her

                  25   investigator, Johnny Bonds, had the Prible case on their radar
                                                                                       1-10

                   1   at least by March 1st, 2001, and they needed to act quickly on

                   2   it because the prime suspect, Mr. Prible, was set to be released

                   3   later that year from the federal prison in Beaumont, where he

                   4   had been living since pleading guilty to the bank robberies back

                   5   in 1999.

1 0 : 0 8 : 3 1    6              And as Ms. Siegler was looking through the case file,

                   7   she jotted down what she referred to in her deposition as some

                   8   initial "to-dos" and "random thoughts."       And those were,

                   9   "defendant in Beaumont pen, potential federal prison

                  10   roommate" --

1 0 : 0 8 : 4 5   11              THE COURT:   "Potential federal prison..."

1 0 : 0 8 : 4 7   12              MS. SCARDINO:   Prison roommate.

1 0 : 0 8 : 4 9   13              THE COURT:   Roommate.   I'm sorry.

1 0 : 0 8 : 5 0   14              MS. SCARDINO:   Yes, Your Honor.

1 0 : 0 8 : 5 0   15              And as she's contemplating a potential federal prison

                  16   roommate for Mr. Prible, on April 4th, 2001, one of her old

                  17   informants from a previous murder case writes her a letter.            The

                  18   informant's name is Jesse Moreno, and this is a very fortuitous

                  19   letter because Jesse happens to be in prison in FCI Beaumont,

                  20   the same federal prison as Mr. Prible.

1 0 : 0 9 : 1 4   21              Moreno writes that he has information that would be

                  22   helpful to her on an unsolved murder case, and he would be

                  23   willing to help her out if he could be assured to get a little

                  24   credit for his efforts.    He tells her he's in the hole, so she

                  25   would need to call the prison to speak with him.       So Siegler
                                                                                        1-11

                   1   gets in touch with Moreno, and they make plans to meet in prison

                   2   in person.

1 0 : 0 9 : 3 5    3                On July 3rd, 2001, Ms. Siegler met with Jesse Moreno

                   4   at the federal detention center in Beaumont.         She recorded part

                   5   of the meeting, and Moreno tells her about his friend, Nathan

                   6   Foreman, who's also in the hole.         Moreno says that a prisoner

                   7   named Hermelio Herrero has made a murder confession to him,

                   8   Foreman, and another inmate named Rafael Dominguez.

1 0 : 0 9 : 5 7    9        (Audio played as follows.)

                  10                "JM:    Well, right before, about, we had the riot in

                  11                '99 of December at the Medium.      So like the beginning

                  12                of December, there was three of us there.        There was

                  13                me, him, ah, Dominguez -- Ralph Dominguez, and ah, ah,

                  14                Nathan Foreman, the one that I was asking you about,

                  15                were sitting in the middle of the compound talking,

                  16                you know, and all the guys from Houston in prison,

                  17                you know, Houston (UI)...

                  18                KS:    Who was there when he said that to you that day,

                  19                the first time you heard it?

                  20                JM:    Ah, Dominguez and -- and Nathan Foreman.

                  21                KS:    Okay.   What is Dominguez's whole name?

                  22                JM:    Raphael Dominguez.

                  23                KS:    And he's here -- he was in Beaumont Medium, too,

                  24                at the time?

                  25                JM:    Yeah.
                                                          1-12

 1   KS:     Where is he now?

 2   JM:     He's still in Beaumont.    See, when I was in the

 3   hole, he went -- he got in the hole first and charged

 4   something, right, so (UI) he got in the hole and

 5   tells me.

 6   KS:     Dominguez?

 7   JM:     Yeah, Dominguez.    I know Dominguez -- we went to

 8   school together, too.       We all from the neighborhood.

 9   KS:     Okay.   And who was the other guy there?     Nathan

10   Foreman?

11   JM:     Nathan Foreman.    He...

12   KS:     Is he from Houston?

13   JM:     Yeah.   We're all from Houston.

14   KS:     Beaumont Medium, too?

15   JM:     Yeah.   He's in the hole, and, ah, Raphael

16   Dominguez is on the compound.

17   KS:     Okay.   So in the hole, does that mean in Liberty,

18   too?

19   JM:     No, he's.    No, they're both in Beaumont.

20   KS/JM:     Beaumont Medium.

21   JM:     Yeah.

22   KS:     Okay.   How do you spell Foreman's last -- last

23   name?

24   JM:     Foreman.

25   KS:     F-O-R-E-M-A-N?
                                                                                     1-13

                   1             JM:    Yeah.

                   2             KS:    White guy?

                   3             JM:    Black guy.

                   4             KS:    Black guy.     How old is he?

                   5             JM:    35.

                   6             KS:    Okay."

1 0 : 1 1 : 2 7    7             MS. SCARDINO:       And during this conversation,

                   8   Ms. Siegler and Moreno also discussed how the point system in

                   9   federal prison works and how, based on your points, you move

                  10   between various security levels in the prison.

1 0 : 1 1 : 3 8   11        (Audio played as follows.)

1 0 : 1 1 : 4 1   12             "JM:    Yeah.   I was -- I was at the High, right across

1 0 : 1 1 : 4 1   13             the street.     I'm at the Medium.     They got High,

1 0 : 1 1 : 4 1   14             Medium and Low.

1 0 : 1 1 : 4 1   15             KS:    Yeah, I had just found that out.      What's the

1 0 : 1 1 : 4 1   16             difference?

1 0 : 1 1 : 4 1   17             JM:    It's higher security.

1 0 : 1 1 : 4 1   18             KS:    And how did you get from high to medium?         What

1 0 : 1 1 : 4 1   19             changed?

1 0 : 1 1 : 4 1   20             JM:    Ah, my points (UI).

1 0 : 1 1 : 5 3   21             KS:    Okay.

1 0 : 1 1 : 5 3   22             JM:    My good time, and I got that detainer on that

1 0 : 1 1 : 5 5   23             other murder charge.

1 0 : 1 1 : 5 7   24             KS:    Mine?

1 0 : 1 1 : 5 8   25             JM:    (UI).
                                                                                    1-14

1 0 : 1 1 : 5 8    1              KS:   Where you were a witness?

1 0 : 1 1 : 5 9    2              JM:   Yeah, I got it dropped off.     I got it dropped.

1 0 : 1 2 : 0 1    3              KS:   From high to medium?

1 0 : 1 2 : 0 3    4              JM:   Yeah.   So, they dropped me."

1 0 : 1 2 : 0 6    5              MS. SCARDINO:    Siegler leaves the prison after the

                   6   meeting, drives back to Houston, and two days later, on

                   7   July 5th, 2001, accepts murder charges against Hermelio Herrero,

                   8   having no evidence against him other than Moreno's confession

                   9   story.

1 0 : 1 2 : 2 1   10              The same day, assured that she had willing informants

                  11   in FCI Beaumont, she also prepared charges against Mr. Prible.

                  12   Once Prible was charged with the murders, his points went up,

                  13   and he was moved from the low to the medium on July 25th, 2001.

                  14   That same day, Foreman was moved from the hole back into the

                  15   medium's general population.

1 0 : 1 2 : 4 4   16              On August 8th, 2001, Siegler and Bonds met with

                  17   Foreman at the prison.     Foreman will testify that he was told

                  18   about Prible's case by Jesse Moreno, who had heard about it from

                  19   Siegler.   We know about the August 8th meeting only because

                  20   Your Honor found Siegler and Bonds work product notes of the

                  21   meeting in 2017 during an in camera Brady review of their file.

1 0 : 1 3 : 0 8   22              And at this August 8th meeting, Foreman tells them

                  23   that he had heard Prible confess to the Herrera/Tirado murders.

                  24   But Siegler and Bonds will testify, and did testify at their

                  25   deposition, that right away, they could tell that Foreman was
                                                                                    1-15

                   1   lying.   Foreman couldn't even describe what Prible looked like,

                   2   let alone give a convincing account of a confession.       Siegler

                   3   said at her deposition that she and Bonds walked out of that

                   4   meeting not believing a word Foreman had to say, but as we will

                   5   see, this did not stop Siegler from continuing to cultivate

                   6   Foreman as a snitch and eventually reward him for his assistance

                   7   with a Rule 35 letter to his federal prosecutor.

1 0 : 1 3 : 5 1    8              Siegler presented Prible's and Herrero's cases to the

                   9   same grand jury on the same day, August 29th, 2001.    She did not

                  10   present any evidence in either case, did not present any

                  11   witnesses in either case, and did not have either of the

                  12   proceedings recorded.    Consequently, there's no record

                  13   whatsoever of what she told those two grand juries about the two

                  14   cases.   She walked out of the grand jury with two indictments.

1 0 : 1 4 : 1 9   15              Johnny Bonds will testify that he thought the new

                  16   evidence they had to get the indictment against Prible was a

                  17   jailhouse conform- -- confession to an informant.

1 0 : 1 4 : 2 9   18              And even though it was blatantly obvious to her and

                  19   Bonds that Foreman was a liar, Siegler continued to communicate

                  20   with him and his attorney -- his attorney about Prible's and

                  21   Herrero's cases throughout the fall of 2001.    On September 28th,

                  22   2001, Prible was appointed counsel to represent him in the

                  23   murder case.

1 0 : 1 4 : 4 9   24              Shortly --

1 0 : 1 4 : 4 9   25              THE COURT:   By this point, the grand jury had already
                                                                                     1-16

                   1   returned an indictment?

1 0 : 1 4 : 5 3    2             MS. SCARDINO:   Yes, Your Honor.

1 0 : 1 4 : 5 4    3             Shortly after he was appointed counsel, Siegler began

                   4   talking about Prible's case with Foreman's cellmate, a convicted

                   5   murderer named Michael Beckcom.     Michael Beckcom had murdered a

                   6   federal witness against him in a fraud case by forcing the

                   7   victim into a metal toolbox, attaching a hose to the muffler of

                   8   his car, and suffocating him with carbon monoxide.        He was a

                   9   very skilled informant who was able to finagle a very lenient

                  10   ten-year sentence for capital murder by testifying against his

                  11   codefendants.

1 0 : 1 5 : 2 8   12             According to Siegler's statements at a pretrial

                  13   hearing in Prible's case, Beckcom got her name from Foreman and

                  14   first called her in October 2001.     According to Beckcom's

                  15   deposition testimony, this is how the wheels got set in motion.

1 0 : 1 5 : 4 2   16             In November 2001, after getting another letter from

                  17   Foreman's attorney saying that Foreman could lead them to the

                  18   murder weapon, Bonds sent a fax to FCI Medium asking permission

                  19   for Siegler and him to visit with Foreman face-to-face on

                  20   December 10th, 2001.

1 0 : 1 6 : 0 2   21             A few days later, on November 26th, 2001, Siegler and

                  22   Bonds sent another letter to FCI Beaumont asking to meet with

                  23   Michael Beckcom "after we talk with Foreman."     So on

                  24   December 10th, 2001, Siegler and Bonds met with Foreman and

                  25   Beckcom in back-to-back meetings at the lieutenant's office in
                                                                                    1-17

                   1   FCI Beaumont to talk about Prible's case.

1 0 : 1 6 : 2 8    2              We know about this meeting only because of the

                   3   evidence that Your Honor found during that in camera Brady

                   4   review.   Bonds' notes from the meeting showed that Foreman's

                   5   name came up while they were speaking to Beckcom.       At some

                   6   point, Beckcom gave Siegler and Bonds a ten-page handwritten

                   7   letter describing Prible's confession, which he claimed was made

                   8   to him and Foreman on November 24th, 2001.

1 0 : 1 6 : 5 7    9              It's hard to read this, Your Honor, but on the left it

                  10   says, "November 24th."     That was the day that the confession

                  11   came out, and --

1 0 : 1 7 : 0 5   12              THE COURT:    Whose handwriting is this?

1 0 : 1 7 : 0 7   13              MS. SCARDINO:    This is Michael Beckcom's handwriting.

1 0 : 1 7 : 1 0   14              On that same day, November 24th, Beckcom, Foreman,

                  15   Prible and their parents took a photo at visitation together, a

                  16   photo which Beckcom will testify was taken in order to

                  17   corroborate the date of the alleged confession.       In addition to

                  18   Beckcom and Foreman, there were several other informants at FCI

                  19   Beaumont chomping at the bit to testify against Prible.

1 0 : 1 7 : 3 6   20              Letters from these informants to Kelly Siegler were

                  21   not discovered until years after Prible's trial in a folder in

                  22   Siegler's file marked "Work product."     These other informants

                  23   are featured in this photo, dated 11/11/01, 13 days before

                  24   Prible's alleged confession, and the gentlemen in this

                  25   photograph are, in the back row from left to right:       Carl
                                                                                     1-18

                   1   Walker, Eddie Gomez, Michael Beckcom, Rafael Dominguez, and

                   2   Nathan Foreman.     And in the front row:   Oscar Gonzalez,

                   3   Mr. Prible, and Mark Martinez.

1 0 : 1 8 : 1 7    4             Siegler convicted Hermelio Herrero of the murder of

                   5   Albert Guajardo in April 2002 and got him a life sentence.

                   6   Moreno testified against him at trial.      Foreman did not testify,

                   7   but Siegler wrote him a Rule 35 letter anyway.

1 0 : 1 8 : 3 2    8             As for Moreno, she did way more than write a letter.

                   9   She drove to Lafayette, Louisiana, on August 22nd, 2002, to

                  10   testify in person at his Rule 35 hearing.      The Court shaved

                  11   77 months off of Moreno's remaining 78-month sentence.        This

                  12   happened two months before Mr. Prible's trial but was never

                  13   revealed to Prible's counsel despite the fact that Moreno had

                  14   provided Siegler with her original informant in Prible's case,

                  15   Nathan Foreman.

1 0 : 1 9 : 0 3   16             Siegler tried Prible for capital murder in

                  17   October 2002.     The prosecution's theory at trial was that

                  18   Beckcom had coincidentally come into contact with Prible, who

                  19   confessed to him and Nathan Foreman after the three of them had

                  20   become close, and that everything Beckcom knew about the murders

                  21   he had learned from Prible, and Prible alone.

1 0 : 1 9 : 2 4   22             The prosecution further argued that the oral sex

                  23   between Ms. -- Mr. Prible and Ms. Tirado could not have been

                  24   consensual unless Prible somehow had, quote, magic sperm,

                  25   because semen deposited in the mouth disappears almost
                                                                                 1-19

                   1   immediately.    According to Siegler's closing argument, the fact

                   2   that any of Prible's DNA was found in Ms. Tirado's mouth, no

                   3   matter how microscopic the amount, could only mean that as soon

                   4   as he ejaculated, he executed her.

1 0 : 1 9 : 5 6    5               But this was not the only explanation, and Ms. Siegler

                   6   knew it, because she had spoken with Pam McInnis, the head of

                   7   the Harris County crime lab, before Prible's trial, and

                   8   Ms. McInnis had told her that semen can live in the mouth up to

                   9   72 hours.    This note, like others that I've mentioned, was only

                  10   discovered during Your Honor's in camera review of Ms. Siegler's

                  11   work product file.

1 0 : 2 0 : 2 7   12               Siegler testified at her deposition that Mr. Prible's

                  13   defense attorneys got to see her entire file in this case, that

                  14   it was her practice never to withhold anything from the defense,

                  15   including her notes.    Yet her cocounsel, Vic Wisner -- Wisner,

                  16   testified he never saw any of the informant letters, never even

                  17   knew any of these other informants were involved.    She wants us

                  18   to believe that she told Prible's defense attorney things that

                  19   she hadn't even shared with her cocounsel.

1 0 : 2 0 : 5 6   20               Jeff Prible was convicted of capital murder and

                  21   sentenced to death on October 25th, 2002.    You will see Beckcom

                  22   testify that Siegler led him to believe that if he testified

                  23   against Prible, he would walk right out of prison.    This is a

                  24   far cry from what she and Beckcom led the jury to believe, that

                  25   the most she could do was call or write a letter to Beckcom's
                                                                                      1-20

                   1   federal prosecutor, and that it would be completely out of her

                   2   hands whether to give him a time cut or not.         Beckcom did get a

                   3   year off of his sentence for testifying against Prible, and he's

                   4   now living as a free man in Florida with absolutely no

                   5   restrictions.

1 0 : 2 1 : 3 3    6                THE COURT:   A year off out of how much remaining?

1 0 : 2 1 : 3 5    7                MS. SCARDINO:   I'm sorry?

1 0 : 2 1 : 3 6    8                THE COURT:   He got a year off his remaining sentence

                   9   out of how many months?

1 0 : 2 1 : 4 0   10                MS. SCARDINO:   I believe it -- maybe he had eight

                  11   left.

1 0 : 2 1 : 4 4   12                THE COURT:   Eight years?

1 0 : 2 1 : 4 5   13                MS. SCARDINO:   Eight years left.

1 0 : 2 1 : 4 5   14                THE COURT:   And he got one year off?

1 0 : 2 1 : 4 7   15                MS. SCARDINO:   I believe -- I believe that's right.        I

                  16   know the one year.

1 0 : 2 1 : 4 9   17                As Your Honor already knows, Mr. Beckcom threatened to

                  18   kill me and Mr. Rytting if we tried to test- -- or depose him in

                  19   this case.

1 0 : 2 1 : 5 9   20                This is only part of the sordid backstory of Jeff

                  21   Prible's prosecution, which his trial attorneys were never

                  22   informed about, and it may never have come to light if one of

                  23   the informants that Siegler decided not to use, spilled the

                  24   beans on the ring of snitches in 2010.      His name is Carl Walker,

                  25   and he will testify at this hearing.
                                                                                  1-21

1 0 : 2 2 : 2 0    1             We will also call Nathan Foreman, who will testify

                   2   that Beckcom's story of him and Foreman hearing a confession

                   3   from Prible was not true.     We will call Mr. Prible's lead trial

                   4   attorney, Terry Gaiser, who will testify as to all the Brady

                   5   evidence that was concealed from the defense team by the state.

                   6   And, finally, we will call Kelly Siegler.

1 0 : 2 2 : 4 2    7             Ms. Siegler will not appear in this courtroom in

                   8   person to testify.     Her testimony will be presented by videotape

                   9   deposition, and the reason is because she appears to have

                  10   avoided service of a subpoena in this case.     She knows this

                  11   hearing is happening, and there's only one reason she would

                  12   avoid being here in person today to clear her name, and that is

                  13   because her name can't be cleared.

1 0 : 2 3 : 0 4   14             The evidence of prosecutorial misconduct in this case

                  15   is overwhelming, and our hope, Your Honor, is that you will

                  16   determine, after this hearing is over, that Mr. Prible is

                  17   entitled to habeas relief.

1 0 : 2 3 : 1 5   18             THE COURT:     Thank you very much.

1 0 : 2 3 : 1 6   19             MS. SCARDINO:     Thank you, Your Honor.

1 0 : 2 3 : 1 7   20             THE COURT:     Ms. Miranda?

1 0 : 2 3 : 2 7   21             MS. MIRANDA:     May it please the Court?

1 0 : 2 3 : 3 1   22             Without question, if taken at face value, the

                  23   allegations that Prible has lodged in this case are troubling.

                  24   I think the Court granted discovery and held this evidentiary

                  25   hearing to afford Prible the opportunity to provide the evidence
                                                                                 1-22

                   1   that he needed to support those allegations, and at the heart of

                   2   Prible's claim is his allegation -- this is a quote from his

                   3   petition, "That the State utilized [sic] a ring of informants

                   4   who were engaging in a collective, coordinated effort to secure

                   5   sentence reductions in return for providing the State with

                   6   incriminating evidence in the form of manufactured confessions."

1 0 : 2 4 : 1 1    7             Now, that's a single sentence, but it's packed full of

                   8   allegations against the state in this case, and they are,

                   9   indeed, very serious.

1 0 : 2 4 : 1 9   10             I -- we believe -- and I'm not going to make this

                  11   lengthy because I think a lot of this is already in the briefing

                  12   before the Court.   But after the evidence that is heard today,

                  13   there are still large unsubstantiated inferences that Mr. Prible

                  14   and his attorneys draw to get to that conclusion.    There are

                  15   gaping holes in his allegations with respect to Kelly Siegler.

1 0 : 2 4 : 4 4   16             First, that the state was operating this ring or, even

                  17   if they weren't, that they were aware of this ring that was

                  18   operating within the FCI Beaumont Medium.    Now, just to begin,

                  19   we just heard from her that during the July 3rd, 2001,

                  20   interview, Kelly Siegler got Mr. Foreman's name.    And that is,

                  21   indeed, correct, and the transcript shows that Mr. Moreno told

                  22   Kelly Siegler about Foreman, but not in response to Prible or

                  23   not in relation to Prible's case.

1 0 : 2 5 : 1 6   24             In fact, if you read that entire transcript, there is

                  25   absolutely no mention of Prible.    Now, she claims, in her
                                                                                   1-23

                   1   opening statement, that only part of that interview was

                   2   recorded, but we don't have any testimony or any evidence

                   3   anywhere showing that other statements were made during that

                   4   interview.     So that is a huge assumption.   Now, what they have

                   5   cited in the past in briefing is a brief reference in

                   6   Ms. Siegler's deposition where she was asked, without context,

                   7   "And Moreno talked to you about Herrero and Prible?"      And he

                   8   says, "Yes," and that's all you have.

1 0 : 2 5 : 5 0    9                You don't have a date that conversation happened.     You

                  10   don't have content about that conversation.      You have no context

                  11   about where it happened, and the only thing he mentioned is

                  12   Prible's name.

1 0 : 2 6 : 0 0   13                He absolutely does not mention Foreman's name, and in

                  14   order for the whole rest of the sequence to work, right, you

                  15   have to assume, based on this one noncontextual statement, that

                  16   Moreno told Kelly Siegler about Nathan Foreman, not just about

                  17   who he was, but about the fact that he had information on

                  18   Prible, and there's no evidence of that fact.

1 0 : 2 6 : 2 4   19                And then they claim in their petition that two days

                  20   later, based on the information that Nathan Foreman would inform

                  21   against Prible, they charged him in an indictment.      Again, you

                  22   have no proof that Moreno told her about Nathan Foreman with

                  23   respect to Prible, and you have no proof that she made the

                  24   indictment -- I'm sorry.     I apologize.   Not the indictment, but

                  25   they charged him with capital murder based on this information.
                                                                                       1-24

1 0 : 2 6 : 4 8    1             In fact, if you look at --

1 0 : 2 6 : 5 0    2             THE COURT:     Not too fast.     Not too fast.

1 0 : 2 6 : 5 2    3             MS. MIRANDA:     I know.     I apologize, Your Honor.

1 0 : 2 6 : 5 3    4             If you look at Herrero's probable cause complaint --

                   5   so she went and she spoke with Herrero.        He told her that he

                   6   would inform -- Moreno said, "I will inform against him."          She

                   7   files a probable cause affidavit mentioning that informant.

1 0 : 2 7 : 0 6    8             There is no informant mentioned in Prible's probable

                   9   cause affidavit because they didn't have one.        They didn't know

                  10   about one, contrary to what they say.        So he's charged.

1 0 : 2 7 : 1 7   11             THE COURT:     Which way does that cut?     I mean, to

                  12   file -- to do that without having more evidence seems -- it

                  13   seems, to me, disturbing.

1 0 : 2 7 : 2 7   14             MS. MIRANDA:     To do that without more evidence with

                  15   what respect?

1 0 : 2 7 : 2 9   16             THE COURT:     Ms. Prible's guilt.

1 0 : 2 7 : 3 0   17             MS. MIRANDA:     So you're -- to do that with -- based on

                  18   the evidence in the probable cause affidavit?

1 0 : 2 7 : 3 3   19             THE COURT:     Yes.

1 0 : 2 7 : 3 4   20             MS. MIRANDA:     Okay.     Except that Ms. Siegler testified

                  21   that she believed the evidence -- she didn't get involved until

                  22   later, but when she reviewed the case -- the detective came to

                  23   her, said, "Hey, will you look at this?"        She looked at that,

                  24   and she believed that evidence was sufficient to file a probable

                  25   cause affidavit.
                                                                                      1-25

1 0 : 2 7 : 5 0    1              THE COURT:     Without Beckcom's statement?

1 0 : 2 7 : 5 2    2              MS. MIRANDA:     She didn't even know about Beckcom.       She

                   3   didn't know about Foreman with respect to Prible.

1 0 : 2 7 : 5 6    4              THE COURT:     Why did it become worth charging at that

                   5   point when it hadn't been worth charging for two years?

1 0 : 2 8 : 0 1    6              MS. MIRANDA:     Because she had not been involved

                   7   previously.   So we don't know.      We obviously don't know who

                   8   originally looked at that case and what they thought of that

                   9   case.   What we do know, from Ms. Siegler's testimony, is that

                  10   when the detective brought the case to her, and she looked at

                  11   it, she thought there was enough there to charge him.

1 0 : 2 8 : 1 9   12              THE COURT:     Okay.   But what we have is somebody in the

                  13   district attorney's office looked at it and thought there's no

                  14   indictment here.

1 0 : 2 8 : 2 5   15              MS. MIRANDA:     We don't know what they thought.    We

                  16   don't have any testimony.

1 0 : 2 8 : 2 7   17              THE COURT:     There was not an indictment?

1 0 : 2 8 : 2 9   18              MS. MIRANDA:     No.   That's what we know.   We know that

                  19   somebody --

1 0 : 2 8 : 3 1   20              THE COURT:     Ms. Siegler, at a detective's urging, does

                  21   look at it and decides there should be an indictment.

1 0 : 2 8 : 3 6   22              MS. MIRANDA:     Absolutely.

1 0 : 2 8 : 3 7   23              THE COURT:     Then -- and then, later, did she go out

                  24   and find Mr. Beckcom?

1 0 : 2 8 : 4 1   25              MS. MIRANDA:     That would happen later, yes,
                                                                                   1-26

                   1   Your Honor.   And if I may continue --

1 0 : 2 8 : 4 4    2             THE COURT:     Well, that is precisely why she needs to

                   3   be here to explain this narrative.

1 0 : 2 8 : 4 9    4             MS. MIRANDA:     And she did do that in her deposition,

                   5   Your Honor.

1 0 : 2 8 : 5 2    6             THE COURT:     Okay.   All right.

1 0 : 2 8 : 5 3    7             MS. MIRANDA:     All right.   So Ms. Siegler does not even

                   8   meet with Mr. Foreman until August 8th, okay?      Mr. Foreman is

                   9   housed in the SHU in isolation until July 25th.      And so their

                  10   next allegation is not only did they charge him knowing that

                  11   Foreman would be an informant, which she did not know, but then

                  12   they also claim that she charged him intentionally because she

                  13   knew, based on the point system, that somehow that would put him

                  14   within reach of the rest of these informants.

1 0 : 2 9 : 2 4   15             And, again, because we don't know that she knew about

                  16   who Foreman was, she don't -- she did not know that Foreman was

                  17   willing to testify -- and there is no evidence that she knew

                  18   that if Prible was charged with capital murder, that he would be

                  19   moved from low to high, all right?      Now, he -- we did see part

                  20   of the interview with Mr. Moreno saying that he was moved from

                  21   high to low, but there's no evidence that she knew what would

                  22   happen when she was charged with capital murder.

1 0 : 2 9 : 5 2   23             In fact, all right, the evidence in this case shows

                  24   that she believed that Prible was still in low when she filed

                  25   the detainer, which was before she met with Mr. Foreman.
                                                                                   1-27

1 0 : 3 0 : 0 2    1              On August 3rd -- and you'll see that paperwork is

                   2   going to be introduced in this hearing.     That paperwork is going

                   3   to show that she signed it on August 3rd, and that paperwork was

                   4   addressed to Mr. Prible on September 4th, when it was finally

                   5   sent after the indictments, and it was sent and addressed to him

                   6   in low.   She had no idea he had been moved to medium, and so all

                   7   of the allegations that she manipulated the system to move him

                   8   within the ring of informants is entirely based on speculation,

                   9   and it's not supported by the facts.

1 0 : 3 0 : 3 6   10              In fact, she prepared to move Mr. Prible out of FCI

                  11   Beaumont before she even met with Foreman.     So she was already

                  12   putting in the works for him to be moved and to be removed from

                  13   FCI Beaumont and to be removed to Houston before she even met

                  14   with Mr. Foreman.     And, again, she testified in her deposition

                  15   that she did not mention to the grand jury that she had an

                  16   informant in Mr. Prible's case.

1 0 : 3 1 : 0 0   17              She did say that she mentioned that in Mr. Herrero's

                  18   case because she did, in fact, have an informant in

                  19   Mr. Herrero's case.     She did not have one in Mr. Prible's case,

                  20   and she did not mention that during the indictment -- during the

                  21   grand jury.

1 0 : 3 1 : 1 6   22              And then, later, they claim that Mr. Foreman was the

                  23   point person, that he was the one.     Mr. Walker, in his

                  24   statements, have said -- and they have alleged in their petition

                  25   that he was their -- she just said he was their informant that
                                                                                    1-28

                   1   they were cultivating this whole time.     There's no evidence of

                   2   that in the record.    We have deposed Rafael Dominguez.     We have

                   3   deposed Michael Beckcom.    We have an affidavit from Jesse

                   4   Gonzalez.    We have -- we have an affidavit from Foreman, and

                   5   he's going to come in here and testify.     And he has not yet, to

                   6   this point, said in any statement that he was the point person

                   7   for the state.

1 0 : 3 1 : 5 3    8               In fact, he sort of kind of backs off and hands off,

                   9   and "I just gave the number to Kelly Siegler."     The only person

                  10   who does allege this is Carl Walker, who, in a statement, says

                  11   he doesn't really know, but he's just assuming.     And we know

                  12   that the state court found that his statement was almost

                  13   entirely either speculation or hearsay and of little evidentiary

                  14   value.

1 0 : 3 2 : 1 4   15               So they don't have proof of what they say they have

                  16   proof of, and I believe that what you end up with, at the end of

                  17   the day, is still disturbing, right?     I think what is consistent

                  18   across the board with what we have discovered during discovery

                  19   is that these inmates were very active in attempting to obtain

                  20   Mr. Prible's confession.

1 0 : 3 2 : 3 5   21               That's the consistency that we play out.     What we

                  22   don't have is proof that the state put them up to that, proof

                  23   that the state knew that they were being active.       The fact that

                  24   multiple inmates would send a letter to try to get -- I think

                  25   she said a piece of the pie, does not mean that the prosecutor
                                                                                     1-29

                   1   knew what they were doing.

1 0 : 3 2 : 5 6    2             THE COURT:     What was the alternative thesis?    Why

                   3   would these inmates become so enthusiastic about trying to pin a

                   4   capital crime on Mr. Prible?

1 0 : 3 3 : 0 3    5             MS. MIRANDA:     I think there's testimony all over the

                   6   record that this is what they do.     This is what -- I mean,

                   7   they're -- they want an opportunity to get out of jail sooner,

                   8   to get other perks, whatever it is.     There's nothing unusual

                   9   about federal inmates coming forward --

1 0 : 3 3 : 1 8   10             THE COURT:     So at any time we can assume that federal

                  11   prisons are full of people trying to pin heinous crimes on their

                  12   roommates and fellow prisoners?

1 0 : 3 3 : 2 9   13             MS. MIRANDA:     I think that the testimony -- now, I'm

                  14   not going to make that personal statement.     I don't.     But I do

                  15   believe that we have testimony from a judge and from the

                  16   prosecutors and people who work in the system to say that

                  17   absolutely that -- that inmates -- not just federal, but state

                  18   inmates are -- it is not uncommon for them to inform against

                  19   roommates or cellmates.     It's not an uncommon practice.

1 0 : 3 3 : 5 3   20             THE COURT:     Doesn't that suggest that the

                  21   prosecution's sensitivity should have been particularly aroused

                  22   by this form of proof that these people, who are in the business

                  23   of coming up with confessions of their cellmates and roommates,

                  24   are at it again?   Wouldn't that tend to cause a seasoned

                  25   prosecutor to be especially wary about this kind of evidence?
                                                                                    1-30

1 0 : 3 4 : 1 4    1              MS. MIRANDA:    I think so, Your Honor.   I think so, and

                   2   I think that Ms. Siegler talks about that in her deposition.         In

                   3   fact, when she receives -- she testified when she received

                   4   those -- the other letters from the three -- the inmates from

                   5   Mr. Martinez, Mr. Gonzalez, and then Mr. Walker, that was

                   6   precisely what she thought.

1 0 : 3 4 : 3 1    7              And I think the record's going to demonstrate

                   8   Mr. Gonzalez testified that she followed up in the sense she

                   9   called him, said, "Do you know him?"     He said, "Yes," and then

                  10   she never -- he never heard from her again, and that's precisely

                  11   why, because her assumption was that this is not necessarily

                  12   credible information.     I don't know that they have it.    These

                  13   are just more federal inmates attempting to get in on the pie.

1 0 : 3 4 : 5 5   14              And I think Johnny Bonds testifies about how they are

                  15   naturally wary of it and the things that they try to do to make

                  16   sure that they're testifying for the truth.     And I will

                  17   acknowledge, Your Honor, and I understand that for many,

                  18   including, probably, this Court, this type of testimony is

                  19   disturbing simply for that reason, that I think there is a

                  20   perception out there regarding its reliability because of the

                  21   intense motive that these inmates have to do this, all right?

1 0 : 3 5 : 2 1   22              But the question before this Court is -- is very

                  23   narrow, and the question is:     Did Ms. Siegler -- even if you

                  24   disagree personally with her use of this testimony, the question

                  25   is:   Did Ms. Siegler violate the Constitution in using that
                                                                                      1-31

                   1   testimony?     And that comes down to the question of:      Did she put

                   2   them up to it?     Was she using them as state agents?

1 0 : 3 5 : 4 3    3                And they absolutely have the burden of proving that,

                   4   and then the other would be, obviously, if she knew that this

                   5   confession was false and she -- or she had reason to know that

                   6   it was false.

1 0 : 3 5 : 5 3    7                THE COURT:     Well, Mr. Siegler -- Ms. Siegler did worse

                   8   than that, didn't she?        Didn't she choreograph a --

                   9   conversations with Mr. Prible after she knew he was represented

                  10   by counsel?

1 0 : 3 6 : 0 9   11                MS. MIRANDA:     I'm sorry.   Choreographed conversations

                  12   with Mr. Prible?

1 0 : 3 6 : 1 3   13                THE COURT:     By cellmates and fellow inmates, when she

                  14   knew Mr. Prible was represented by counsel.

1 0 : 3 6 : 2 0   15                MS. MIRANDA:     I don't believe there's evidence of that

                  16   in the record, Your Honor.        I believe that what the evidence is

                  17   going to show is that these inmates got information, and maybe

                  18   they targeted Mr. Prible.        Maybe they set him up to confess.

1 0 : 3 6 : 3 0   19                I do think there's some consistency there with respect

                  20   to the fact that they went after him, but I think what the

                  21   record shows is that they contacted Ms. Siegler, let her know

                  22   that they had information, and then she made a decision about

                  23   whether she would use that information or not.         That is not

                  24   orchestrating information with respect to what a Massiah

                  25   violation is.
                                                                                        1-32

1 0 : 3 6 : 5 3    1                And, again, understanding from Your Honor's

                   2   perspective the fact that they came to her, and she decided to

                   3   use that, may be upsetting or troubling to you, but it -- it

                   4   does not rise --

1 0 : 3 7 : 0 3    5                THE COURT:     It isn't constitutional, you're saying.

1 0 : 3 7 : 0 5    6                MS. MIRANDA:     It doesn't rise to the level of a

                   7   constitutional violation, which is what they have to prove in

                   8   this case.     And at the end of the day, the most I think that you

                   9   end up with, with the evidence is potentially additional

                  10   impeachment evidence against Michael Beckcom with respect to who

                  11   he knew was talking about this case, the fact that more inmates

                  12   were talking about this than he let on during his testimony.

1 0 : 3 7 : 2 8   13                And -- but that is simply incremental with respect to

                  14   the way that Mr. Beckcom was impeached in this case.        He wasn't

                  15   just an ordinary snitch.        In fact, the defense attorney argued

                  16   during closing arguments that it was a craft that he was

                  17   practiced at.

1 0 : 3 7 : 4 5   18                So the jury heard not only is he coming in here with a

                  19   motive, but he's done it before, and he's done it well, and, oh,

                  20   by the way, did you know he previously lied under oath to a

                  21   federal judge?     He's a quadruple felon.     He's a capital

                  22   murderer.

1 0 : 3 8 : 0 0   23                They had all of this.     They -- they brought in

                  24   witnesses who testified that they knew Beckcom, and they thought

                  25   he was opportunistic and that he would commit perjury and that
                                                                                       1-33

                   1   he would do the very sort of thing that they were accusing him

                   2   of.   They also brought in witnesses to show that he could have

                   3   gotten this information from other sources.

1 0 : 3 8 : 1 7    4              So at the end of the day, the most that you have is

                   5   incremental impeachment that is not enough to get you to where

                   6   you can, on federal habeas, with the deference that's afforded

                   7   here, to overturn his conviction.

1 0 : 3 8 : 2 9    8              THE COURT:     Thank you, Ms. Miranda.

1 0 : 3 8 : 3 3    9              Want to call your first witness?

1 0 : 3 8 : 3 4   10              MR. RYTTING:     Yes, Your Honor.   We'll call Nathan

                  11   Foreman.

1 0 : 3 8 : 3 7   12              THE COURT:     Mr. Foreman.

1 0 : 3 8 : 4 9   13              MR. RYTTING:     May I question from the table, or would

                  14   you --

1 0 : 3 8 : 5 1   15              THE COURT:     Table is fine.   Just make sure the

                  16   microphone is near your -- where you're speaking.

1 0 : 3 8 : 5 6   17              MR. RYTTING:     Yes, Your Honor.

1 0 : 3 9 : 2 2   18              MS. SCARDINO:     Your Honor, may I ask Art to help me

                  19   turn -- I think I'm plugged in correctly, but...

1 0 : 3 9 : 2 9   20         (Sotto voce discussion between Ms. Scardino and the case

1 0 : 3 9 : 2 9   21         manager.)

1 0 : 3 9 : 5 1   22              THE COURT:     Yes, sir.   Good morning.   If you could

                  23   make your way up here to the seat nearest me.

1 0 : 3 9 : 5 5   24              Up here this way (indicating), sir.

1 0 : 4 0 : 0 1   25              Good morning.     Before you take your seat, Mr. Rivera
                                                                                       1-34
                                      Mr. Rytting Direct of Nathan Foreman
                   1   will administer the oath, if you would raise your right hand.

1 0 : 4 0 : 0 6    2        (Witness sworn.).

1 0 : 4 0 : 1 9    3                THE COURT:     Thank you very much.

1 0 : 4 0 : 2 4    4                Okay.   You may inquire.

                   5                   NATHAN FOREMAN, DULY SWORN, TESTIFIED:
                   6                                DIRECT EXAMINATION
1 0 : 4 0 : 2 5    7   BY MR. RYTTING:

1 0 : 4 0 : 2 7    8   Q   Nathan, could you identify yourself for the court, please?

1 0 : 4 0 : 2 9    9   A   Yes.     My name is Nathan Foreman.

1 0 : 4 0 : 3 2   10   Q   Okay.     And we've met before, have we not?

1 0 : 4 0 : 3 8   11   A   Yes, sir.

1 0 : 4 0 : 3 9   12   Q   Okay.     And, in fact, in 2016, I believe -- January of 2016,

                  13   I met you at the Byrd Unit; is that correct?

1 0 : 4 0 : 4 6   14   A   That is correct.

1 0 : 4 0 : 4 7   15                MS. MIRANDA:     Objection, Your Honor, leading.

1 0 : 4 0 : 5 0   16                THE COURT:     Rule 611 doesn't prohibit leading

                  17   testimony.     It just suggests it be used cautiously.      I think,

                  18   given where we are in this evidence, and when I'm sitting

                  19   without a jury, I'm not going to be too strict on leading or not

                  20   leading.     I'll allow it.

1 0 : 4 1 : 0 5   21                THE REPORTER:     I'm sorry.   If you could just pull the

                  22   microphone a little closer.

1 0 : 4 1 : 0 5   23                THE WITNESS:     Yes.

1 0 : 4 1 : 1 1   24   BY MR. RYTTING:

1 0 : 4 1 : 1 3   25   Q   And in 2016, you provided me -- you provided an affidavit at
                                                                                  1-35
                                      Mr. Rytting Direct of Nathan Foreman
                   1   that time.     You signed an affidavit; is that correct?

1 0 : 4 1 : 1 9    2   A   That is correct.

1 0 : 4 1 : 2 0    3   Q   Okay.     And were you represented by counsel at that point?

1 0 : 4 1 : 2 5    4   A   Yes, I was.

1 0 : 4 1 : 2 6    5   Q   Who?     Do you recall?

1 0 : 4 1 : 2 8    6   A   Alan Percely.

1 0 : 4 1 : 3 1    7   Q   And at -- you were incarcerated in FCI Beaumont, correct?

1 0 : 4 1 : 3 9    8   A   That is correct.

1 0 : 4 1 : 4 0    9   Q   And do you recall what times that was?

1 0 : 4 1 : 4 5   10   A   Oh, man.     I know I started in 2000, I think.

1 0 : 4 1 : 4 8   11   Q   Is -- February 28th of 2000?

1 0 : 4 1 : 5 0   12   A   It may be.     I'm not sure.

1 0 : 4 1 : 5 2   13   Q   Correct?

1 0 : 4 1 : 5 3   14        Okay.     And when you first got to FCI Beaumont, where were

                  15   you housed?     Was it in general population?

1 0 : 4 2 : 0 2   16   A   Yes, when I first got there.

1 0 : 4 2 : 0 4   17   Q   And how long were you in general population?

1 0 : 4 2 : 0 6   18   A   Maybe a few months.       I'm not sure.

1 0 : 4 2 : 0 8   19   Q   And after -- after you were in general population, where did

                  20   you go when you were in FCI Beaumont?

1 0 : 4 2 : 1 3   21   A   I went to the SHU.

1 0 : 4 2 : 1 4   22   Q   And why did you go to the SHU?

1 0 : 4 2 : 1 8   23   A   Disciplinary action.

1 0 : 4 2 : 1 9   24   Q   Okay.     And -- and the SHU is what?

1 0 : 4 2 : 2 3   25   A   Special housing unit.
                                                                                        1-36
                                     Mr. Rytting Direct of Nathan Foreman
1 0 : 4 2 : 2 4    1   Q   Okay.

1 0 : 4 2 : 2 6    2               THE COURT:     Why don't you walk him through why that --

                   3   that term is used.

1 0 : 4 2 : 3 0    4   BY MR. RYTTING:

1 0 : 4 2 : 3 0    5   Q   Why -- why is the term "SHU" used?

1 0 : 4 2 : 3 3    6   A   Well, it stands for special housing unit.         It's for

                   7   disciplinary action.

1 0 : 4 2 : 3 7    8   Q   Okay.

1 0 : 4 2 : 3 8    9   A   Punishment.

1 0 : 4 2 : 3 9   10               MS. MIRANDA:     Your Honor, I apologize for

                  11   interrupting, and I should have done this previous to the first

                  12   witness being called, but can we ask if there are any other

                  13   witnesses in the courtroom, and then invoke the rule at this

                  14   time, if there are?

1 0 : 4 2 : 5 4   15               MS. SCARDINO:     No.   There aren't.

1 0 : 4 2 : 5 8   16               THE COURT:     Experts, normally, are not subject to the

                  17   rule.   Are there any fact witnesses still in the courtroom?

1 0 : 4 3 : 0 4   18               MR. RYTTING:     No, there's not.   We have a fact witness

                  19   outside the courtroom.

1 0 : 4 3 : 0 6   20               MS. MIRANDA:     Thank you, Your Honor.

1 0 : 4 3 : 0 7   21               THE COURT:     Do you have all your fact witnesses

                  22   outside the courtroom, too?

1 0 : 4 3 : 1 0   23               MS. MIRANDA:     We don't have our witnesses.    They're

                  24   all depositions.

1 0 : 4 3 : 1 2   25               THE COURT:     Okay.
                                                                                      1-37
                                      Mr. Rytting Direct of Nathan Foreman
1 0 : 4 3 : 1 3    1   BY MR. RYTTING:

1 0 : 4 3 : 1 6    2   Q   Okay.     Can you explain for the Court what the SHU is?

1 0 : 4 3 : 1 9    3   A   Well, it's a place they put you when you get in trouble,

                   4   disciplinary action.

1 0 : 4 3 : 2 5    5   Q   Okay.     And so it's apart from the general population,

                   6   correct?

1 0 : 4 3 : 2 8    7   A   Yes, it is.     Yes, sir.

1 0 : 4 3 : 2 9    8   Q   And how is the SHU set up?

1 0 : 4 3 : 3 3    9   A   Well, it's -- it's like, somewhat, solitary, but only

                  10   difference is there you have, like, two other cellmates.        So...

1 0 : 4 3 : 4 1   11   Q   So you're not in a single cell isolated from other inmates?

1 0 : 4 3 : 4 5   12   A   No.     They changed that because -- due to population, I

                  13   guess.     I don't know.

1 0 : 4 3 : 4 8   14   Q   So you may have roommates.      You have -- you may have

                  15   cellmates in the unit that's called the SHU?

1 0 : 4 3 : 5 2   16   A   Yes.

1 0 : 4 3 : 5 3   17   Q   Okay.     And did you have any particular assignments or duties

                  18   while you were in the SHU?

1 0 : 4 4 : 0 0   19   A   I was assigned -- I was an orderly.      Yeah.   I was a -- I

                  20   kept the -- I fed other inmates, and I swept up, cleaned up.

1 0 : 4 4 : 1 0   21   Q   So you were able to go from cell to cell and talk with other

                  22   inmates, if you --

1 0 : 4 4 : 1 4   23   A   Yes.     I would move around.

1 0 : 4 4 : 1 6   24   Q   Uh-huh.

1 0 : 4 4 : 1 7   25        And how long were you in the SHU?
                                                                                    1-38
                                      Mr. Rytting Direct of Nathan Foreman
1 0 : 4 4 : 2 2    1   A   Well, I did approximately -- maybe a little over a year.

                   2   I'm not sure.

1 0 : 4 4 : 2 9    3   Q   And while you were in the SHU, did you meet someone named

                   4   Jesse Moreno?

1 0 : 4 4 : 3 4    5   A   Yes.

1 0 : 4 4 : 3 4    6   Q   And who is Jesse Moreno?

1 0 : 4 4 : 3 7    7   A   Well, Jesse, he was another inmate that was there with me,

                   8   also.

1 0 : 4 4 : 4 1    9   Q   And did you know Jesse Moreno from any other -- from the

                  10   outside world?

1 0 : 4 4 : 4 6   11   A   Yes.    We grew up in the same neighborhood.

1 0 : 4 4 : 4 8   12   Q   Uh-huh.

1 0 : 4 4 : 5 0   13               THE COURT:     You knew him beforehand, or you -- you

                  14   established later that you were from the same neighborhood?

1 0 : 4 4 : 5 6   15               THE WITNESS:     We -- well, we established, while we

                  16   were in there, we were from -- well, I knew Jesse from the

                  17   neighborhood.

1 0 : 4 5 : 0 3   18               THE COURT:     Okay.   That's what I meant.

1 0 : 4 5 : 0 4   19               THE WITNESS:     I'm sorry.

1 0 : 4 5 : 0 5   20   BY MR. RYTTING:

1 0 : 4 5 : 0 7   21   Q   And why was Jesse in the SHU, if you recall?

1 0 : 4 5 : 1 2   22   A   I don't recall.

1 0 : 4 5 : 1 3   23   Q   Okay.     So while you were in the -- did you have any

                  24   discussions about Mr. Prible with Jesse Moreno while you were in

                  25   the SHU?
                                                                                  1-39
                                      Mr. Rytting Direct of Nathan Foreman
1 0 : 4 5 : 2 4    1   A   Yes.     I think so, I believe.

1 0 : 4 5 : 2 5    2   Q   And what was the discussion over?

1 0 : 4 5 : 2 9    3   A   Well, it was -- he brought something to my attention about a

                   4   time cut or something, you know, if we could get this guy to...

1 0 : 4 5 : 3 7    5   Q   For what?

1 0 : 4 5 : 4 1    6   A   Excuse that?     Ask that again?

1 0 : 4 5 : 4 3    7   Q   Was it a time cut for testifying?

1 0 : 4 5 : 4 5    8   A   Yes --

1 0 : 4 5 : 4 5    9   Q   Okay.

1 0 : 4 5 : 4 6   10   A   -- testify.

1 0 : 4 5 : 4 7   11   Q   And did Jesse Moreno know something about the Prible case?

1 0 : 4 5 : 5 0   12   A   Yes, he did.

1 0 : 4 5 : 5 2   13   Q   And did he explain how you might get a time cut?

1 0 : 4 5 : 5 7   14   A   Yes, he did.

1 0 : 4 5 : 5 8   15   Q   And what was that?     What did he -- what did he suggest you

                  16   might do?

1 0 : 4 6 : 0 7   17   A   This guy to say that he, you know, killed somebody or

                  18   something.

1 0 : 4 6 : 1 1   19   Q   Okay.     And did Mr. -- but Mr. Moreno had some facts about

                  20   this case already about Prible?

1 0 : 4 6 : 1 8   21   A   Yes, he did.

1 0 : 4 6 : 1 8   22   Q   Did he -- who did he say for you to get in contact with?

1 0 : 4 6 : 2 2   23   A   Kelly Siegler.

1 0 : 4 6 : 2 3   24   Q   Okay.     So you both discussed Kelly Siegler while you were in

                  25   the SHU?
                                                                                  1-40
                                      Mr. Rytting Direct of Nathan Foreman
1 0 : 4 6 : 2 8    1   A   Yes.

1 0 : 4 6 : 2 9    2   Q   Do you know who Kelly Siegler is?

1 0 : 4 6 : 3 2    3   A   Well, I didn't at the time, but as I realized, yeah, she was

                   4   a prosecutor out of Houston.

1 0 : 4 6 : 3 8    5   Q   Okay.     Now, you said you were in the SHU for over a year,

                   6   and that means you got out somewhere in July, is that -- of

                   7   2001; is that correct?

1 0 : 4 6 : 5 1    8   A   I knew it was -- it was a long time after that.     You know,

                   9   I'm not sure.

1 0 : 4 6 : 5 5   10   Q   So maybe late summer?

1 0 : 4 6 : 5 6   11   A   Maybe, yeah.

1 0 : 4 6 : 5 7   12   Q   Uh-huh.

1 0 : 4 6 : 5 8   13   A   You could say that.

1 0 : 4 7 : 0 1   14   Q   And while you were in the SHU, did you ever come across

                  15   Jeff Prible, actually?

1 0 : 4 7 : 0 7   16   A   You know, I came across a lot of people, but I don't -- you

                  17   know, because I go from door to door.     I don't remember inmates

                  18   by --

1 0 : 4 7 : 1 5   19   Q   Uh-huh.

1 0 : 4 7 : 1 6   20   A   -- you know --

1 0 : 4 7 : 1 6   21   Q   So you're not sure whether you saw --

1 0 : 4 7 : 1 8   22   A   No.

1 0 : 4 7 : 1 8   23   Q   You're not sure now whether you saw Mr. Prible in the SHU?

1 0 : 4 7 : 2 0   24   A   No.

1 0 : 4 7 : 2 1   25               THE COURT:   What's your earliest memory of Mr. Prible?
                                                                                      1-41
                                      Mr. Rytting Direct of Nathan Foreman
1 0 : 4 7 : 2 8    1                THE WITNESS:     I think I -- I probably ran across him

                   2   in the SHU.

1 0 : 4 7 : 3 2    3                THE COURT:     Okay.

1 0 : 4 7 : 3 4    4                THE WITNESS:     I'm just not sure.   It's been over

                   5   20 years ago.     So, you know...

1 0 : 4 7 : 4 0    6   BY MR. RYTTING:

1 0 : 4 7 : 4 0    7   Q   And so you got out of the SHU sometime in the summer of

                   8   2001?

1 0 : 4 7 : 5 4    9   A   That's correct.

1 0 : 4 7 : 5 5   10   Q   Did you -- do you know why Mr. Prible was in the SHU?

1 0 : 4 7 : 5 9   11   A   No, I don't.

1 0 : 4 8 : 0 0   12   Q   Okay.     And did Mr. Prible get out of the SHU about the same

                  13   time?

1 0 : 4 8 : 0 4   14   A   I don't -- I didn't -- you know, I didn't keep up with when

                  15   he got out.     I just know we ran into each other on the compound.

1 0 : 4 8 : 1 2   16   Q   Okay.     But you did run into each other on the compound.

                  17   What is "the compound"?

1 0 : 4 8 : 1 5   18   A   It's an open area for inmates to walk around.         It's just

                  19   open.     You know, you have the right to move around.      So...

1 0 : 4 8 : 2 4   20   Q   Uh-huh.     You're housed --

1 0 : 4 8 : 2 6   21   A   It's called "the yard."

1 0 : 4 8 : 2 7   22   Q   Well, let's go a little bit about how the FCI Beaumont

                  23   prison is set up.

1 0 : 4 8 : 3 1   24           You have a yard or a compound, correct?

1 0 : 4 8 : 3 4   25   A   Well, we call it "the yard" and "the compound."         So it's
                                                                                     1-42
                                      Mr. Rytting Direct of Nathan Foreman
                   1   either -- either/or.       So...

1 0 : 4 8 : 3 8    2   Q   And what's on the yard or compound?

1 0 : 4 8 : 4 1    3   A   Well, you got the rec area.       You got a track.   You got a

                   4   football field.     You got a handball field.    You know, you got --

                   5   it's just recreation.

1 0 : 4 8 : 4 8    6   Q   Okay.     And so -- but you're also housed in the particular

                   7   unit, correct?

1 0 : 4 8 : 5 6    8   A   Yes.

1 0 : 4 8 : 5 7    9   Q   Okay.     Were you housed in the same unit as Mr. Prible?

1 0 : 4 9 : 0 0   10   A   No.     I don't think so.

1 0 : 4 9 : 0 1   11   Q   Okay.     Could you go from unit to unit?

1 0 : 4 9 : 0 7   12   A   Well, you could walk, but you can't -- you weren't allowed

                  13   to go inside the units.

1 0 : 4 9 : 1 3   14   Q   So you couldn't meet with Mr. Prible in his cell?

1 0 : 4 9 : 1 5   15   A   No.     No, I could not.

1 0 : 4 9 : 1 6   16   Q   And he couldn't meet with you in his -- in your cell?

1 0 : 4 9 : 1 9   17   A   No.

1 0 : 4 9 : 1 9   18   Q   Because you were in different units?

1 0 : 4 9 : 2 1   19   A   Correct.

1 0 : 4 9 : 2 1   20   Q   Okay.     All right.    When you -- do you recall -- do you

                  21   recall your first encounter -- encounter with Mr. Prible on the

                  22   yard?

1 0 : 4 9 : 3 3   23   A   Man, that's -- that's too -- too far back to remember.

1 0 : 4 9 : 3 9   24   Q   Okay.     But you already knew something about his case,

                  25   correct?
                                                                                     1-43
                                      Mr. Rytting Direct of Nathan Foreman
1 0 : 4 9 : 4 5    1   A   Yes, I did.     Yeah.

1 0 : 4 9 : 4 7    2   Q   And when you did meet him on the yard, you knew he was -- he

                   3   was the guy that --

1 0 : 4 9 : 5 3    4   A   Yeah.

1 0 : 4 9 : 5 3    5   Q   -- was facing this -- facing the murder case; is that

                   6   correct?

1 0 : 4 9 : 5 6    7   A   That's correct.

1 0 : 4 9 : 5 7    8   Q   And you were interested, at the time, in -- in what, getting

                   9   a time cut?

1 0 : 5 0 : 0 9   10   A   Yes, I was.

1 0 : 5 0 : 1 0   11   Q   Okay.     What is a time cut?

1 0 : 5 0 : 1 2   12   A   Well, it's when they take some of your sentence away from

                  13   the time that you have.     They'll take it off of your sentence or

                  14   whatever.

1 0 : 5 0 : 2 1   15   Q   Uh-huh.     For informing on --

1 0 : 5 0 : 2 4   16   A   Yes.

1 0 : 5 0 : 2 4   17   Q   -- providing the government with information?

1 0 : 5 0 : 2 6   18   A   Yes.

1 0 : 5 0 : 2 6   19   Q   Okay.     And you -- did you ever act on Jesse Moreno's

                  20   suggestion that you contact Kelly Siegler?

1 0 : 5 0 : 4 2   21   A   I did.

1 0 : 5 0 : 4 3   22   Q   Okay.     So at some point you did contact Siegler?

1 0 : 5 0 : 4 6   23   A   I did.

1 0 : 5 0 : 4 6   24   Q   Do you recall when that was?

1 0 : 5 0 : 4 7   25   A   I can't recall.
                                                                                  1-44
                                      Mr. Rytting Direct of Nathan Foreman
1 0 : 5 0 : 4 9    1   Q   Do you recall meeting with Kelly Siegler?

1 0 : 5 0 : 5 0    2   A   Yes.

1 0 : 5 0 : 5 1    3   Q   Okay.     When -- where did that occur?

1 0 : 5 0 : 5 4    4   A   Man, I -- I -- only meeting I remember was at FCI -- F- --

                   5   FDC Downtown.

1 0 : 5 1 : 0 1    6   Q   So in the federal detention center here in Houston, Texas?

1 0 : 5 1 : 0 4    7   A   Yeah.

1 0 : 5 1 : 0 6    8   Q   Do you recall approximately what time that meeting took

                   9   place, what month?

1 0 : 5 1 : 1 1   10   A   No, I can't.

1 0 : 5 1 : 1 1   11   Q   All right.     And, again, it's because of 20 years?

1 0 : 5 1 : 1 4   12   A   Yeah.

1 0 : 5 1 : 1 9   13   Q   Do you recall what the purpose of that meeting was?

1 0 : 5 1 : 2 1   14   A   It was about Jeff Prible.

1 0 : 5 1 : 2 5   15   Q   Okay.     And what were you -- do you recall what you may have

                  16   told Ms. Siegler at this meeting?

1 0 : 5 1 : 3 6   17   A   No.     I --

1 0 : 5 1 : 3 7   18   Q   But you did discuss the Prible case?

1 0 : 5 1 : 3 9   19   A   Yes, I did.

1 0 : 5 1 : 4 2   20   Q   And was this the only contact that you had with Ms. Siegler,

                  21   or were you able to contact her by telephone?

1 0 : 5 1 : 4 8   22   A   We were able to contact her by telephone.

1 0 : 5 1 : 5 0   23   Q   And when you say "we," who are you talking about?

1 0 : 5 1 : 5 6   24   A   All the inmates that were on this -- supposably involved in

                  25   this case.
                                                                                     1-45
                                      Mr. Rytting Direct of Nathan Foreman
1 0 : 5 2 : 0 1    1   Q   And who were they?       Can you name some of the inmates who

                   2   were involved?

1 0 : 5 2 : 0 6    3   A   Jesse Moreno, Mike Beckcom.       Man...

1 0 : 5 2 : 1 3    4   Q   Was Rafael Dominguez wring --

1 0 : 5 2 : 1 4    5   A   Yes.    Yes.

1 0 : 5 2 : 1 5    6               MS. MIRANDA:     Objection, Your Honor.   I understand

                   7   that leading is somewhat permissible, but at this point we're

                   8   talking about substance and content of the testimony, and I

                   9   think -- given the nature of these proceedings, I do believe

                  10   that the witness ought to be the one that's supplying the

                  11   information.

1 0 : 5 2 : 2 8   12               THE COURT:     As to individuals you've just named, do

                  13   you have a clear recollection that they contacted Ms. Siegler by

                  14   telephone, or is that just your best guess?

1 0 : 5 2 : 3 8   15               THE WITNESS:     No, they also did.

1 0 : 5 2 : 4 1   16               THE COURT:     Okay.

1 0 : 5 2 : 4 3   17   BY MR. RYTTING:

1 0 : 5 2 : 4 3   18   Q   And how were they able to contact her by telephone?

1 0 : 5 2 : 4 7   19   A   I think the unit manager would allow us to use his phone.

1 0 : 5 2 : 5 2   20   Q   Was there another system for making phone calls?

1 0 : 5 2 : 5 8   21   A   Your own -- your own phone that you had to -- that you had.

1 0 : 5 3 : 0 6   22   Q   Was it -- so, and the -- how had -- there was a phone

                  23   system, correct, that you --

1 0 : 5 3 : 1 0   24   A   That's correct.

1 0 : 5 3 : 1 0   25   Q   Okay.    And you have a number -- your own, say, like a PIN
                                                                                   1-46
                                      Mr. Rytting Direct of Nathan Foreman
                   1   number and identifying number that you put in the phone system?

1 0 : 5 3 : 1 6    2   A   That's correct.

1 0 : 5 3 : 1 7    3   Q   Did you have to do that with the unit manager?

1 0 : 5 3 : 1 9    4   A   No.

1 0 : 5 3 : 2 0    5   Q   Okay.     And do you recall who the unit manager was?

1 0 : 5 3 : 2 6    6   A   Harpe -- Harpe something.

1 0 : 5 3 : 3 1    7   Q   And was Ms. Siegler able to contact you through -- or --

1 0 : 5 3 : 3 5    8   A   Yes, she was.

1 0 : 5 3 : 3 6    9   Q   -- and other inmates through Ms. Harpe's -- Mr. Harpe's

                  10   phone?

1 0 : 5 3 : 3 9   11   A   Yes, she was.

1 0 : 5 3 : 3 9   12   Q   And do you recall whether that happened or not?

1 0 : 5 3 : 4 2   13   A   I don't recall at the minute.

1 0 : 5 3 : 5 6   14   Q   Now, at some point you became cellmates with Mr. Beckcom; is

                  15   that correct?

1 0 : 5 4 : 0 1   16   A   That's correct.

1 0 : 5 4 : 0 1   17   Q   Okay.     Do you recall when that occurred?

1 0 : 5 4 : 0 5   18   A   No.     No, I can't.

1 0 : 5 4 : 0 8   19   Q   Was Mr. -- Mr. Prible was still on the compound; is that

                  20   correct?

1 0 : 5 4 : 1 2   21   A   That's correct.

1 0 : 5 4 : 1 3   22   Q   Okay.     And did you and Mr. Beckcom meet with Mr. Prible?

1 0 : 5 4 : 1 7   23   A   Yes.

1 0 : 5 4 : 1 8   24   Q   And where did that occur?

1 0 : 5 4 : 1 9   25   A   On the rec yard.
                                                                                      1-47
                                      Mr. Rytting Direct of Nathan Foreman
1 0 : 5 4 : 2 1    1   Q   Okay.

1 0 : 5 4 : 2 3    2               THE COURT:     I'm sorry.   I didn't hear.   On the radio?

                   3   On the what?

1 0 : 5 4 : 2 6    4               THE WITNESS:     Recreational yard.

1 0 : 5 4 : 2 7    5               THE COURT:     Oh, recreation.   Okay.

1 0 : 5 4 : 2 9    6               THE WITNESS:     Yeah.

1 0 : 5 4 : 2 9    7   BY MR. RYTTING:

1 0 : 5 4 : 3 0    8   Q   And how often did you meet Mr. Prible?

1 0 : 5 4 : 3 4    9   A   Sometimes -- every day sometimes, you know.

1 0 : 5 4 : 3 6   10   Q   Okay.

1 0 : 5 4 : 3 7   11   A   Everyone would go to rec every day.

1 0 : 5 4 : 3 9   12   Q   Was it just you and Mr. Beckcom, or were there others?

1 0 : 5 4 : 4 1   13   A   Sometimes me and Mike -- me and Beckcom.         Sometimes other

                  14   few guys -- few more guys around.

1 0 : 5 4 : 5 0   15        (Sotto voce discussion between Mr. Rytting and

1 0 : 5 5 : 1 5   16        Ms. Scardino.)

1 0 : 5 5 : 2 0   17               MR. RYTTING:     Your Honor, I'm showing on the screen

                  18   Exhibit 32.

1 0 : 5 5 : 2 4   19               THE COURT:     Okay.

1 0 : 5 5 : 2 5   20   BY MR. RYTTING:

1 0 : 5 5 : 2 6   21   Q   Mr. Foreman, can you identify any of the people in that

                  22   photograph?

1 0 : 5 5 : 3 4   23   A   Yeah.

1 0 : 5 5 : 3 5   24   Q   And starting with the left-hand back row, can you tell us

                  25   how they are?
                                                                                  1-48
                                      Mr. Rytting Direct of Nathan Foreman
1 0 : 5 5 : 4 2    1   A   I think that's Walker, and the next one is Eddie.

1 0 : 5 5 : 5 3    2   Q   Would that be Eddie Gomez?

1 0 : 5 5 : 5 4    3   A   Yes.    That's correct.

1 0 : 5 5 : 5 6    4        And the center is Mike Beckcom.

1 0 : 5 5 : 5 9    5   Q   And he was your cellmate, correct?

1 0 : 5 6 : 0 0    6   A   Yes, he was.

1 0 : 5 6 : 0 4    7        Cat was Dominguez.

1 0 : 5 6 : 0 7    8   Q   "Cat" was the nickname for Dominguez?

1 0 : 5 6 : 0 9    9   A   Yes.    Yes.

1 0 : 5 6 : 1 0   10   Q   And next to Mr. Dominguez is...

1 0 : 5 6 : 1 2   11   A   Me, myself.

1 0 : 5 6 : 1 4   12   Q   Okay.     And on the bottom row?

1 0 : 5 6 : 1 6   13   A   That's, I think, Oscar.

1 0 : 5 6 : 2 0   14   Q   That's Oscar Gonzalez, correct?

1 0 : 5 6 : 2 1   15   A   Yes, it is.

1 0 : 5 6 : 2 4   16   Q   And in the center is...

1 0 : 5 6 : 2 7   17   A   Prible.

1 0 : 5 6 : 2 8   18   Q   Okay.     And do you recognize Mr. Prible in the courtroom?

1 0 : 5 6 : 3 1   19   A   It's kind of hard, but yeah, I recognize him now.

1 0 : 5 6 : 3 5   20   Q   Okay.

1 0 : 5 6 : 3 5   21   A   I recognize him.

1 0 : 5 6 : 3 6   22   Q   And on the right -- the last person, do you know who the

                  23   last person is right there?

1 0 : 5 6 : 4 1   24   A   I think it was Mark or Mike Martinez, one of the two.     I

                  25   don't remember his name too well.
                                                                                  1-49
                                    Mr. Rytting Direct of Nathan Foreman
1 0 : 5 6 : 4 8    1   Q   And were all these people -- were every -- was everyone in

                   2   that picture, as far as you know of, in contact with Kelly

                   3   Siegler?

1 0 : 5 6 : 5 9    4   A   A few of them.    I don't know if everyone was.   I can't say.

1 0 : 5 7 : 0 4    5   Q   So who was?    Who was able, that you know of, to -- you

                   6   believe contacted or spoke with Ms. Siegler?

1 0 : 5 7 : 1 1    7   A   Myself, Mike, I think Walker, Gomez.     Maybe Dominguez.     I

                   8   don't remember if the rest of them was.    I can't say.

1 0 : 5 7 : 2 4    9   Q   All right.    And what were -- what were these individuals who

                  10   are all surrounding Jeff Prible in this picture interested in

                  11   doing?

1 0 : 5 7 : 3 5   12   A   Getting time cuts.

1 0 : 5 7 : 3 7   13   Q   And how were they going to do that?

1 0 : 5 7 : 3 9   14   A   By rolling over on Jeff.

1 0 : 5 7 : 4 2   15   Q   Okay.   And by "rolling over on Jeff," what do you mean?

1 0 : 5 7 : 4 4   16   A   Snitching on him.    Lying on him, rather.

1 0 : 5 7 : 4 8   17   Q   Okay.   And do you know how -- did you -- did you send this

                  18   picture to the district attorney's office?

1 0 : 5 7 : 5 7   19   A   I don't remember if I did or someone else did.     I can't.

1 0 : 5 8 : 0 1   20   Q   Now, what was the purpose of taking this picture?

1 0 : 5 8 : 0 5   21   A   To show that we all were affiliated with each other.

1 0 : 5 8 : 0 8   22   Q   Okay.

1 0 : 5 8 : 0 8   23   A   That we knew each other.

1 0 : 5 8 : 1 1   24   Q   Now, Mr. Foreman, you never did testify against Mr. Prible,

                  25   did you?
                                                                                  1-50
                                     Mr. Rytting Direct of Nathan Foreman
1 0 : 5 8 : 2 2    1   A   No, I didn't.

1 0 : 5 8 : 2 3    2   Q   But at the time, you were willing to testify; is that

                   3   correct?

1 0 : 5 8 : 2 7    4   A   Yes.    That's correct.

1 0 : 5 8 : 3 3    5   Q   And it's your understanding that Mr. Beckcom did testify --

1 0 : 5 8 : 3 6    6   A   Yes.

1 0 : 5 8 : 3 6    7   Q   -- against --

1 0 : 5 8 : 3 8    8   A   Yes.

1 0 : 5 8 : 3 9    9   Q   -- Mr. -- Mr. Prible, correct?

1 0 : 5 8 : 4 1   10   A   Yes, sir.

1 0 : 5 8 : 4 1   11   Q   And you've had an opportunity to read his -- the statement

                  12   that he gave to the prosecutor, correct, or go over that

                  13   statement in which he describes Jeff Prible's supposed

                  14   confession; is that correct?

1 0 : 5 8 : 5 7   15   A   That's correct.

1 0 : 5 8 : 5 8   16   Q   Okay.

1 0 : 5 8 : 5 9   17        (Sotto voce discussion between Mr. Rytting and

1 0 : 5 9 : 0 0   18        Ms. Scardino.)

1 0 : 5 9 : 3 6   19   BY MR. RYTTING:

1 0 : 5 9 : 3 7   20   Q   Do -- and do you recognize that handwriting?

1 0 : 5 9 : 4 0   21   A   No.

1 0 : 5 9 : 4 1   22   Q   Okay.    But that -- you were told that was a letter written

                  23   by Jeff -- by Michael Beckcom, correct?

1 0 : 5 9 : 4 7   24   A   That's correct.

1 0 : 5 9 : 4 7   25   Q   And who informed you that that was a letter written to
                                                                                     1-51
                                      Mr. Rytting Direct of Nathan Foreman
                   1   Ms. Siegler by -- or statement written by Michael Beckcom?

1 0 : 5 9 : 5 3    2   A      Mr. Rytting did.

1 0 : 5 9 : 5 5    3   Q      And that's me?

1 0 : 5 9 : 5 8    4   A      That's you.

1 0 : 5 9 : 5 9    5   Q      And I read most, if not all, of that letter to you, did I

                   6   not?

1 1 : 0 0 : 0 3    7   A      That is correct.

1 1 : 0 0 : 0 5    8   Q      So -- and it's your understanding that in that letter,

                   9   Mr. Beckcom says that you were present when Mr. Prible talked

                  10   about his murder case, correct?

1 1 : 0 0 : 1 8   11   A      That's correct.

1 1 : 0 0 : 1 9   12   Q      And did -- did Mr. Prible sometimes talk about what he was

                  13   accused of?

1 1 : 0 0 : 2 6   14   A      Not really.     He just, you know, said, you know -- he didn't

                  15   really talk about what he was accused of.        You know, he said

                  16   they were trying to accuse him for something that he didn't do.

1 1 : 0 0 : 3 6   17   Q      Okay.

1 1 : 0 0 : 3 6   18   A      But that's as far as it went.

1 1 : 0 0 : 4 2   19   Q      So if we go through some of the -- go through this statement

                  20   here -- now, it says here that -- that Mr. -- Mr. Beckcom claims

                  21   that he learned of Prible through his exercise partner, Bobby

                  22   Williams, and he says that:        Prible would approach us -- and

                  23   he's talking about you and Beckcom -- during our workout

                  24   occasionally.        And we'd pull -- and pull Bobby off to the side.

1 1 : 0 1 : 1 8   25           Do you recall any of these meetings, as you sit here?
                                                                                  1-52
                                      Mr. Rytting Direct of Nathan Foreman
1 1 : 0 1 : 2 0    1   A   No, I don't.

1 1 : 0 1 : 2 0    2   Q   Was -- was it always Prible that was approaching you, or did

                   3   you and Beckcom come up to Prible?

1 1 : 0 1 : 2 6    4   A   You know, it wasn't always him approaching us.     We all just

                   5   met out there, you know.     So it was -- how do you say, an

                   6   agreeance thing, you know.     That was just our --

1 1 : 0 1 : 3 6    7   Q   So you meet with a group of people, perhaps?

1 1 : 0 1 : 3 7    8   A   Just meet with a group of people.

1 1 : 0 1 : 4 0    9   Q   Was -- so Mr. Prible wasn't sitting around waiting for you

                  10   to get out of your unit, was he?

1 1 : 0 1 : 4 6   11   A   No, man.

1 1 : 0 1 : 4 7   12   Q   And that was "no"?

1 1 : 0 1 : 4 9   13   A   That was "no."

1 1 : 0 1 : 4 9   14   Q   Okay.     So -- and if we go on through this statement, it says

                  15   that -- that at:     (Reading) Some months later, around late

                  16   October or early November, Prible approached myself and Nathan

                  17   Foreman while we were on the yard, sitting on some bleachers.

                  18   Prible and I began talking casually and then realized that we

                  19   both worked in the same industry at competing businesses.       I ran

                  20   Gold's Gym, and he ran World Gym.     Both knew some of the same

                  21   people from that industry and traveled in some of the same

                  22   circles.

1 1 : 0 2 : 3 6   23        Do you recall that conversation about the --

1 1 : 0 2 : 3 9   24   A   I don't.

1 1 : 0 2 : 3 9   25   Q   -- gym?
                                                                                    1-53
                                     Mr. Rytting Direct of Nathan Foreman
1 1 : 0 2 : 3 9    1   A   I don't recall that.

1 1 : 0 2 : 4 1    2   Q   Okay.    And it says, you know, late October or early November

                   3   in that letter.    Did you not give Michael Beckcom, Kelly

                   4   Siegler's telephone number in October?

1 1 : 0 2 : 5 4    5   A   I don't recall.     I may have.   I don't remember.

1 1 : 0 2 : 5 6    6   Q   And you became cellmates in early October, did you not?

1 1 : 0 3 : 0 0    7   A   Right.    Right.

1 1 : 0 3 : 0 0    8   Q   And that was about the time that you gave him the -- the --

                   9   the telephone number?

1 1 : 0 3 : 0 6   10   A   If I remember giving it to him, I don't --

1 1 : 0 3 : 0 8   11   Q   Okay.

1 1 : 0 3 : 0 9   12   A   -- I don't remember.

1 1 : 0 3 : 1 2   13   Q   But any rate, when Mr. Beckcom and you started meeting with

                  14   Mr. Prible, he had already been in contact with Mr. Siegler, if

                  15   it was October or November that he first --

1 1 : 0 3 : 2 1   16   A   He probably was.     I'm not sure.

1 1 : 0 3 : 2 3   17   Q   Okay.    So -- and if we go on through this letter, it says

                  18   that -- and -- again, and you're present.       (Reading) At some

                  19   point Prible said that he had a state case and that he had heard

                  20   that I fought the same charge -- Beckcom's talking about himself

                  21   -- at one time.

1 1 : 0 3 : 4 7   22        (Reading) I asked him if he had a capital charge, and he

                  23   said, "I thought you knew."     I had heard something to the effect

                  24   but didn't really know who it was.       He then starts to ask me

                  25   some questions about the things I went through during my capital
                                                                                     1-54
                                      Mr. Rytting Direct of Nathan Foreman
                   1   case.

1 1 : 0 4 : 0 6    2           Had you already discussed Mr. Prible with Beckcom before?

1 1 : 0 4 : 1 3    3   A   You know, we -- we were cellmates, so I'm pretty sure.       I

                   4   just don't know when, if -- you know.

1 1 : 0 4 : 1 8    5   Q   Was Mr. Beckcom interested in testifying against Mr. Prible?

1 1 : 0 4 : 2 1    6   A   Yes, he was.

1 1 : 0 4 : 2 1    7   Q   And so you already had facts about Mr. Prible's case, did

                   8   you not?

1 1 : 0 4 : 2 5    9   A   Yes, I did.

1 1 : 0 4 : 2 5   10   Q   And did you relay those to Mr. Beckcom?

1 1 : 0 4 : 2 9   11   A   For what I was told, yeah.

1 1 : 0 4 : 3 1   12   Q   Okay.     What you were told by -- what you had learned

                  13   already?

1 1 : 0 4 : 3 4   14   A   Yeah.

1 1 : 0 4 : 3 5   15   Q   Okay.

1 1 : 0 4 : 4 0   16           (Sotto voce discussion between Mr. Rytting and

1 1 : 0 4 : 4 2   17           Ms. Scardino.)

1 1 : 0 4 : 4 4   18   BY MR. RYTTING:

1 1 : 0 4 : 4 5   19   Q   And, again, what had you learned already about that case?

1 1 : 0 4 : 4 9   20   A   He was just being accused of murder.     That's it, you know.

1 1 : 0 4 : 5 5   21   Q   Did you know any -- any more details about that murder,

                  22   about who was killed and the girls that were suffocated?

1 1 : 0 5 : 0 2   23   A   Somewhat, but, you know...

1 1 : 0 5 : 0 3   24   Q   And where did you get that information?

1 1 : 0 5 : 0 5   25   A   I got that from Jesse Moreno and Kelly Siegler.
                                                                                   1-55
                                      Mr. Rytting Direct of Nathan Foreman
1 1 : 0 5 : 1 0    1   Q   All right.      Okay.

1 1 : 0 5 : 2 5    2           If we go further into -- into this statement, I'll just

                   3   read it.

1 1 : 0 5 : 4 4    4           He said:   (Reading) I asked Prible -- that's -- or I asked

                   5   him -- this is -- again, this is Beckcom's writing -- what

                   6   evidence they had on him, and he said "nothing."      Then he said

                   7   the only thing they have on him is some DNA from the girl, but

                   8   that everyone knew he was messing around with her.      He said that

                   9   the police were looking for a .38 that he had that they believed

                  10   is the murder weapon, but that gun he had sold, and his father

                  11   had already gotten the gun back from the girl he sold it to and

                  12   that it was clean.

1 1 : 0 6 : 2 8   13           Do you recall hearing Mr. Prible saying any of that?

1 1 : 0 6 : 3 1   14   A   No, sir.

1 1 : 0 6 : 3 1   15   Q   Okay.     And, Mr. Foreman, there was a reference to DNA in --

                  16   that I read, correct?

1 1 : 0 6 : 4 4   17   A   Yes, sir.

1 1 : 0 6 : 4 5   18   Q   Okay.     Did you know anything about the DNA or semen in this

                  19   case?

1 1 : 0 6 : 5 1   20   A   Other than what Kelly Siegler told me.

1 1 : 0 6 : 5 3   21   Q   And what did she tell you?

1 1 : 0 6 : 5 5   22   A   She was -- you know, he asked -- she asked me about him, and

                  23   I said, "Well, you know" -- "you know, him and the girl were

                  24   dating or had a relationship.      That's all he had ever said, you

                  25   know."
                                                                                  1-56
                                      Mr. Rytting Direct of Nathan Foreman
1 1 : 0 7 : 0 9    1   Q   Uh-huh.

1 1 : 0 7 : 1 0    2   A   So -- and that was pretty much -- and she said, "Well, did

                   3   he tell you that his semen was found in her mouth?"

1 1 : 0 7 : 1 8    4   Q   Okay.     And was this in FDC --

1 1 : 0 7 : 2 1    5   A   Yes, it was.

1 1 : 0 7 : 2 1    6   Q   -- Beaumont?

1 1 : 0 7 : 2 3    7        So by that time you already -- by the time you're talking

                   8   to Jeff on the yard, you already had that information, correct?

1 1 : 0 7 : 3 2    9   A   I can't recall.

1 1 : 0 7 : 3 3   10   Q   Okay.     Was this something you would have discussed with

                  11   Michael Beckcom, your roommate?

1 1 : 0 7 : 3 9   12   A   I don't think I ever discussed that with Mike.

1 1 : 0 7 : 4 2   13   Q   Okay.

1 1 : 0 7 : 4 6   14        (Sotto voce discussion between Mr. Rytting and

1 1 : 0 7 : 4 7   15        Ms. Scardino.)

1 1 : 0 7 : 5 1   16   BY MR. RYTTING:

1 1 : 0 7 : 5 1   17   Q   We're going to turn to some of the parts where Foreman is --

                  18   where you're mentioned in this letter.

1 1 : 0 8 : 0 0   19        And I'll -- again, I'll read this.     This is from Beckcom's

                  20   statement.

1 1 : 0 8 : 0 5   21        And just to give it some context for the Court, this --

                  22   on -- on this statement, it has a date on the first page of

                  23   12/10/2001 with two initials, JB, which, as you'll find -- which

                  24   we believe stands for -- well, do stand for Johnny Bond [sic].

1 1 : 0 8 : 2 5   25        And it says:     (Reading) After this, it became a daily
                                                                                     1-57
                                      Mr. Rytting Direct of Nathan Foreman
                   1   occurrence that Prible would wait for Foreman and myself to come

                   2   outside so we could talk.     He started to become very attached to

                   3   us.     We began to talk about a business he had been involved in,

                   4   the asphalt business.     I knew a little about this industry, so

                   5   we started to make some plans to go into business together on

                   6   the outside.

1 1 : 0 8 : 4 9    7           (Reading) He told us all about the money he had made, all

                   8   cash money.     About taking this topless dancer, Shay, to Vegas

                   9   and blowing 100,000.

1 1 : 0 9 : 0 2   10           So do you recall this conversation with Mr. Prible at all?

1 1 : 0 9 : 0 4   11   A     I don't remember.

1 1 : 0 9 : 0 5   12   Q     Were you interested in his asphalt business?

1 1 : 0 9 : 0 7   13   A     Well, we talked about it.

1 1 : 0 9 : 0 8   14   Q     All right.   So you remember talking about something like

                  15   that?

1 1 : 0 9 : 1 0   16   A     Yeah.   We talked about his business that he was doing.

1 1 : 0 9 : 1 2   17   Q     Did you believe he had any real business, seeing he was in

                  18   prison?

1 1 : 0 9 : 1 9   19   A     Well, you know, I couldn't say if he did or not because, you

                  20   know, I don't know what he had, you know, prior to being in

                  21   prison.

1 1 : 0 9 : 2 5   22   Q     What did you know he had done illegally to get himself into

                  23   prison?

1 1 : 0 9 : 3 0   24   A     Bank robbery or something.   Rob a bank or something.

1 1 : 0 9 : 3 3   25   Q     What, if anything, crossed your mind about whether someone
                                                                                           1-58
                                        Mr. Rytting Direct of Nathan Foreman
                   1   who was running a successful business needed to rob banks?

1 1 : 0 9 : 4 1    2                  MS. MIRANDA:     Objection, Your Honor.     At this point,

                   3   he's speculating.        He just testified he didn't know.

1 1 : 0 9 : 4 6    4                  THE COURT:     Have you had any conversations with

                   5   Mr. Beckcom [sic] about why he felt the need to rob banks?

1 1 : 0 9 : 5 3    6                  With Mr. Prible about why he needed to rob banks?

1 1 : 0 9 : 5 8    7                  THE WITNESS:     No.     I never really, you know, asked him

                   8   why.

1 1 : 1 0 : 0 5    9                  THE COURT:     Did he say anything about -- in particular

                  10   about the asphalt business?             Was he making a lot of money?   Was

                  11   he not making money?

1 1 : 1 0 : 1 3   12                  THE WITNESS:     No.     He just said, you know, it was a

                  13   good business, you know.          It was a good business.

1 1 : 1 0 : 1 8   14                  THE COURT:     So you're assuming it was a successful

                  15   business?

1 1 : 1 0 : 2 0   16                  THE WITNESS:     Yeah.     I thought it was, yeah.   Well,

                  17   from what he told me.

1 1 : 1 0 : 3 2   18           (Sotto voce discussion between Mr. Rytting and

1 1 : 1 0 : 3 3   19           Ms. Scardino.)

1 1 : 1 0 : 3 5   20   BY MR. RYTTING:

1 1 : 1 0 : 3 5   21   Q      Okay.    So turning again to another conversation that Beckcom

                  22   reports having, it says:          (Reading) At first, when talking about

                  23   the murder case, Prible was taking a position of innocence.                 He

                  24   said that Steve Herrera was his best friend.             He said that he

                  25   had been screwing Nilda, and that she and Steve had an open
                                                                                    1-59
                                      Mr. Rytting Direct of Nathan Foreman
                   1   relationship.     He said that he admitted to being at Steve's

                   2   house that day, but that she [sic] had driven him home --

1 1 : 1 1 : 0 1    3                THE COURT:   "Steve" had driven him home.

1 1 : 1 1 : 0 3    4   BY MR. RYTTING:

1 1 : 1 1 : 0 3    5   Q   (Reading) Steve had driven him home, and that he had a

                   6   witness who saw him being dropped off.      I later found out that

                   7   this witness was then 12- or 13-year-old neighbor who had gotten

                   8   up to use the restroom.

1 1 : 1 1 : 2 2    9        So do you recall any of this conversation?       Not at this

                  10   moment?

1 1 : 1 1 : 2 6   11   A   No, I don't recall that.

1 1 : 1 1 : 2 7   12   Q   Okay.

1 1 : 1 1 : 3 8   13        Now, it says here -- and then he keeps talking about you.

1 1 : 1 1 : 4 3   14        It says:     (Reading) Foreman and I began to encourage Prible

                  15   to be honest with us.      If we were going to do -- to do business

                  16   together, there couldn't be any lying to one another.       I could

                  17   tell he was struggling with opening up, but I could tell that he

                  18   wanted to.     We told him that we had -- that he had to be sure

                  19   that we could trust him, that he was down with us.       He would

                  20   then tell us about some of his military training, that he knows

                  21   things that nobody knows.

1 1 : 1 2 : 1 6   22        And -- and, Mr. Foreman, you're supposed to be there during

                  23   this entire conversation.      Do you recall anything of this sort

                  24   being said by Mr. Prible?

1 1 : 1 2 : 2 5   25   A   No.     I don't recall any of that.
                                                                                   1-60
                                   Mr. Rytting Direct of Nathan Foreman
1 1 : 1 2 : 2 8    1   Q   Well, do you think it could have happened, or you think

                   2   that's just -- did -- is something that Mike Beckcom made up?

1 1 : 1 2 : 3 3    3   A   Well, you know, after reading this -- this letter, I guess,

                   4   it sounds like it's been pretty much thought about, you know,

                   5   scripted or something.

1 1 : 1 2 : 4 4    6   Q   Scripted --

1 1 : 1 2 : 4 4    7             MS. MIRANDA:     Objection.   Again, Your Honor, I would

                   8   just ask that he testify only to what he knows, not to what he's

                   9   speculating or what he believes.

1 1 : 1 2 : 5 2   10   BY MR. RYTTING:

1 1 : 1 2 : 5 2   11   Q   Were you --

1 1 : 1 2 : 5 3   12             THE COURT:     Well, he's -- he's our best witness as to

                  13   Mr. Beckcom, and his -- what he said is he thinks it's scripted,

                  14   and that's an opinion, but it's an opinion that all of us can

                  15   evaluate based on other things he said.      I don't think it

                  16   crosses a line.   I'm going to allow it.

1 1 : 1 3 : 1 3   17   BY MR. RYTTING:

1 1 : 1 3 : 1 3   18   Q   What do you mean by "scripted"?

1 1 : 1 3 : 1 5   19   A   Well, none of this is true in here, you know.      I don't

                  20   recall -- you know, even -- you know, sometimes, you know,

                  21   you'll know what's said and what's not said, and if -- I've --

                  22   would have heard certain things, I probably would have

                  23   remembered certain things that -- you know, that was told to me.

1 1 : 1 3 : 3 6   24   Q   And you were -- and just to go back, you were interested at

                  25   this time, when Prible is talking with you, in getting a time
                                                                                  1-61
                                      Mr. Rytting Direct of Nathan Foreman
                   1   cut, correct?

1 1 : 1 3 : 4 4    2   A   Yes.

1 1 : 1 3 : 4 6    3   Q   You would be listening to any sorts of confessions he might

                   4   make?

1 1 : 1 3 : 4 9    5   A   Yes.     I would have listened to that.

1 1 : 1 3 : 5 0    6   Q   Okay.     And did -- you were -- and you were also

                   7   Mr. Beckcom's cellmate?

1 1 : 1 3 : 5 7    8   A   Yes, I was.

1 1 : 1 3 : 5 8    9   Q   Did you ever see him -- did he ever talk about this letter

                  10   with you?

1 1 : 1 4 : 0 6   11   A   No.     He never spoke about this letter.

1 1 : 1 4 : 0 8   12   Q   Did you ever see him writing things down about Prible?

1 1 : 1 4 : 1 2   13   A   I can't recall that.

1 1 : 1 4 : 1 4   14   Q   You never -- did you ever -- what -- did you ever see him

                  15   composing anything like this letter?

1 1 : 1 4 : 1 9   16   A   No.

1 1 : 1 4 : 2 0   17   Q   Did you ever talk to him about what to go in this letter?

1 1 : 1 4 : 2 5   18   A   Excuse me?

1 1 : 1 4 : 2 6   19   Q   Did you ever talk to him about what might go in this letter,

                  20   such as this?

1 1 : 1 4 : 3 0   21   A   No.     I've never --

1 1 : 1 4 : 3 1   22   Q   Okay.     Now, it says here that Mr. -- again...

1 1 : 1 4 : 4 7   23                MR. RYTTING:   Go up.

1 1 : 1 4 : 4 8   24   BY MR. RYTTING:

1 1 : 1 4 : 4 8   25   Q   Beckcom writes:     (Reading) Once, when I was walking the
                                                                                   1-62
                                      Mr. Rytting Direct of Nathan Foreman
                   1   track with him, he said, "Rock, I'm not a sane man.      Your

                   2   deepest, darkest reaches of your worst nightmare doesn't come

                   3   close to me, to what I'm capable of."     He then said, "If you" --

                   4   "if you tell me, Jeff, I've got a problem with this person or

                   5   that person, by 10:00 o'clock tomorrow night you can be having

                   6   dinner with your family at a restaurant, and your problem is

                   7   solved.     It will go away."

1 1 : 1 5 : 2 1    8           Do you ever recall Mr. Prible ever saying anything like

                   9   that?

1 1 : 1 5 : 2 6   10   A   No, sir.

1 1 : 1 5 : 2 6   11   Q   Does this sound like it was made up by Mr. Beckcom?

1 1 : 1 5 : 2 9   12   A   Yes, sir.

1 1 : 1 5 : 2 9   13   Q   Okay.     Did Mr. Prible ever suggest that he could have people

                  14   killed for you?

1 1 : 1 5 : 3 6   15   A   No.

1 1 : 1 5 : 3 8   16   Q   And that's a "no"?

1 1 : 1 5 : 3 8   17   A   That's a "no."

1 1 : 1 5 : 5 2   18   Q   We'll turn to another passage.

1 1 : 1 6 : 0 4   19           (Sotto voce discussion between Mr. Rytting and

1 1 : 1 6 : 0 5   20           Ms. Scardino.)

1 1 : 1 6 : 0 9   21   BY MR. RYTTING:

1 1 : 1 6 : 0 9   22   Q   Okay.     At some point, Mr. Beckcom writes as follows in his

                  23   statement:     (Reading) At this point -- and we're not sure what

                  24   time -- I quit speaking to him in terms of his innocence.       I

                  25   plainly said, Where did you leave them -- and talking about the
                                                                                 1-63
                                     Mr. Rytting Direct of Nathan Foreman
                   1   bodies -- where they -- where were they found?    He said that

                   2   Steve was shot in the pool room in the garage and that Nilda was

                   3   face down on the couch shot in the back of the head and that she

                   4   was partially clothed.   I asked how the kids died, and he said

                   5   from smoke inhalation.

1 1 : 1 6 : 5 0    6        (Reading) I didn't press any further at this point, but now

                   7   I knew that he would reveal more in the days to come.

1 1 : 1 6 : 5 7    8        Did -- do you recall Mr. Prible ever saying that he shot

                   9   the victims in this case?

1 1 : 1 7 : 0 2   10   A   No, I don't.

1 1 : 1 7 : 0 3   11   Q   Was that something that you would remember?

1 1 : 1 7 : 0 5   12   A   Yes.

1 1 : 1 7 : 0 6   13   Q   Why?

1 1 : 1 7 : 0 7   14   A   Because that -- I would have said it then.

1 1 : 1 7 : 1 1   15   Q   You would have informed on him then?

1 1 : 1 7 : 1 3   16   A   I would have informed on that.

1 1 : 1 7 : 1 5   17   Q   Did you -- did you ever tell Ms. Siegler that -- well, did

                  18   you contact Ms. Siegler about any of the things that Mr. Beckcom

                  19   has talked about?

1 1 : 1 7 : 2 5   20   A   No.    No, no, no.

1 1 : 1 7 : 2 7   21   Q   Did you ever tell Mr. -- Ms. Siegler anything that resembles

                  22   what Ms. -- Mr. Beckcom is talking about?

1 1 : 1 7 : 3 4   23   A   Not that I recall, no.

1 1 : 1 7 : 4 0   24   Q   And if we scroll down, it says:   (Reading) Over the next few

                  25   weeks, Foreman and I didn't bring up the murder case or mention
                                                                                   1-64
                                   Mr. Rytting Direct of Nathan Foreman
                   1   it unless Prible made mention of it -- made mention of it.

                   2   During this time, Prible told us that he loved us as brothers

                   3   and trusted us.   He said that he was told -- he has told us

                   4   things that only he and God know.     So I asked how he got in and

                   5   out without being seen or heard.     At this point, all he said was

                   6   it was -- and then quotation marks, A high-intensity, low-drag

                   7   maneuver, close quotation marks.

1 1 : 1 8 : 2 4    8        What is your understanding of that, Mr. Foreman?

1 1 : 1 8 : 2 9    9   A   Well, all I could say is that he should have been a book

                  10   writer or something.

1 1 : 1 8 : 3 6   11   Q   That is -- in other words, that's fiction?

1 1 : 1 8 : 3 8   12   A   That's not true.

1 1 : 1 8 : 3 8   13   Q   That's not true?

1 1 : 1 8 : 3 9   14   A   That's not true.

1 1 : 1 8 : 4 0   15   Q   Is that something you would have remembered?

1 1 : 1 8 : 4 3   16             THE COURT:     Was it the habit of inmates to discuss

                  17   their crimes with one another?

1 1 : 1 8 : 4 9   18             THE WITNESS:     Your Honor, not really.

1 1 : 1 8 : 5 0   19             THE COURT:     Because I would think, if -- if counsel's

                  20   right, Ms. Miranda's right, that a lot of people are looking for

                  21   alleviation from a harsh sentence, you would be very careful

                  22   about telling other inmates --

1 1 : 1 9 : 0 4   23             THE WITNESS:     That is correct.

1 1 : 1 9 : 0 5   24             THE COURT:     Yeah.

1 1 : 1 9 : 0 5   25             THE WITNESS:     That is correct, you know.   So...
                                                                                         1-65
                                         Mr. Rytting Direct of Nathan Foreman
1 1 : 1 9 : 0 8    1   BY MR. RYTTING:

1 1 : 1 9 : 0 8    2   Q      Would they talk about things maybe they had been sentenced

                   3   for?

1 1 : 1 9 : 1 2    4   A      Correct.     That's --

1 1 : 1 9 : 1 4    5   Q      But people don't usually talk about what they're accused of?

1 1 : 1 9 : 1 7    6   A      People don't usually do that unless it's a -- it's a crime

                   7   that -- that doesn't amount up to anything.

1 1 : 1 9 : 3 5    8   Q      And Mr. Beckcom continues.      (Reading) I asked him if he was

                   9   sure that they didn't have any other evidence, and he said,

                  10   "Trust me."        He told Foreman and me that he was trusting us with

                  11   his life.      He did mention at one point that a detective was

                  12   telling him that they found blood on his shoe, but that it

                  13   turned out to be ketchup.

1 1 : 1 9 : 5 8   14           Did Mr. -- what about that statement, Mr. Foreman, about --

                  15   do you -- did that statement ever -- did Prible ever make those

                  16   statements?

1 1 : 2 0 : 0 7   17   A      Sir, I never -- no.      He never made those statements.

1 1 : 2 0 : 0 9   18   Q      Would -- did he ever say he was going to trust you with his

                  19   life?

1 1 : 2 0 : 1 3   20   A      Not that I recall.

1 1 : 2 0 : 1 4   21   Q      Okay.

1 1 : 2 0 : 1 5   22   A      I mean --

1 1 : 2 0 : 1 6   23   Q      And -- and you realize he -- there was -- by now you knew

                  24   that -- what did you know about the crime, that there was two

                  25   victims plus three children?
                                                                                       1-66
                                     Mr. Rytting Direct of Nathan Foreman
1 1 : 2 0 : 2 5    1   A   Yes.

1 1 : 2 0 : 2 6    2   Q   And what would happen to somebody on the yard if they

                   3   confessed to killing three children?

1 1 : 2 0 : 3 1    4   A   Well, they wouldn't be on the yard.

1 1 : 2 0 : 3 4    5   Q   What would happen to them?

1 1 : 2 0 : 3 5    6   A   They would be in protective custody, I think, called "PC."

1 1 : 2 0 : 4 1    7   Q   Okay.    And what would happen if they stayed on the yard?

1 1 : 2 0 : 4 3    8   A   Well, I hate to say.         I don't know.   It wouldn't be good.

1 1 : 2 0 : 4 8    9   Q   Okay.    They would -- might end up facing a violent end?

1 1 : 2 0 : 5 2   10   A   Right.    Correct.

1 1 : 2 0 : 5 4   11   Q   So -- so, again, this statement that Mr. Prible told you --

                  12   told you, Mr. Foreman, that he was trusting you with his life

                  13   with the facts of the crime, that is fiction?

1 1 : 2 1 : 1 6   14   A   It is.    It's not true.

1 1 : 2 1 : 1 8   15   Q   It's not true.       Okay.

1 1 : 2 1 : 2 7   16        And if we continue on, Mr. Beckcom said he asked Mr. Prible

                  17   again -- "I asked him again" -- I'll read.          (Reading) I asked

                  18   him again how he got in and out without notice, and he said,

                  19   "Anybody that can go in a house, take out a whole family and get

                  20   out clean, is a bad in motherfucker.         I'm that kind of

                  21   motherfucker."

1 1 : 2 2 : 0 2   22        What is your understanding -- first off, do you recall

                  23   that -- did that statement -- did Mr. Prible ever make that

                  24   statement, that you recall?

1 1 : 2 2 : 1 3   25   A   I don't -- I can't recall that, no.
                                                                                 1-67
                                      Mr. Rytting Direct of Nathan Foreman
1 1 : 2 2 : 1 5    1   Q   No.

1 1 : 2 2 : 1 5    2        Well, would you, if someone you were interested in

                   3   testifying against made a statement like that?

1 1 : 2 2 : 2 3    4   A   If this gentleman would have said anything as what I'm being

                   5   told he said, I would remember that.

1 1 : 2 2 : 3 7    6   Q   All right.    Do you recall Mr. Prible ever talking about his

                   7   service record?

1 1 : 2 2 : 4 3    8   A   I didn't know he was in Special Ops until I had read this

                   9   letter, or even in the military.    I never remember -- I can't

                  10   recall that.

1 1 : 2 2 : 5 8   11   Q   So --

1 1 : 2 2 : 5 9   12   A   I never knew that.

1 1 : 2 3 : 0 0   13   Q   And if we get into this, it says that Mr. Prible told you

                  14   that he was in Special Ops and that he had carried out secret

                  15   missions in which he killed other people for the government.

1 1 : 2 3 : 2 2   16   A   No, that's not true.    That's not true.

1 1 : 2 3 : 2 6   17   Q   That is, you were -- you were -- you did not hear that?

1 1 : 2 3 : 2 9   18   A   No, I didn't hear that.

1 1 : 2 3 : 3 0   19   Q   So if Mr. Beckcom is saying you were present when Mr. Prible

                  20   confessed to -- said he was in Special Ops and killed others,

                  21   that is a -- that's false; is that correct?    You were not

                  22   present?

1 1 : 2 3 : 4 2   23   A   That is false.

1 1 : 2 3 : 4 6   24        (Sotto voce discussion between Mr. Rytting and

1 1 : 2 3 : 4 7   25        Ms. Scardino.)
                                                                                   1-68
                                     Mr. Rytting Direct of Nathan Foreman
1 1 : 2 4 : 0 0    1   BY MR. RYTTING:

1 1 : 2 4 : 0 0    2   Q   Well, here -- and just to be sure, this is -- to be clear

                   3   for the record, if we go up to the statement that Mr. Beckcom

                   4   said Prible made about his...

1 1 : 2 4 : 1 1    5        (Sotto voce discussion between Mr. Rytting and

1 1 : 2 4 : 1 2    6        Ms. Scardino.)

1 1 : 2 4 : 1 8    7   BY MR. RYTTING:

1 1 : 2 4 : 1 9    8   Q   Is says here Mr. -- Mr. Beckcom writes that:      (Reading)

                   9   Mr. Prible [sic] told me that he had done many secret missions

                  10   for the government.    He said, "I've gone to other countries and

                  11   maimed, killed and mutilated people to look like some other

                  12   cartel had done it.    I did this for my country.    Things we're

                  13   not supposed to know about.

1 1 : 2 4 : 3 9   14        (Reading) He told me about a time when --

1 1 : 2 4 : 4 2   15        Well, just -- I'll just stop with that.     And, again, did

                  16   Mr. Beckcom make this up, in your opinion?

1 1 : 2 4 : 5 2   17   A   Yes.    Most definitely.

1 1 : 2 4 : 5 4   18   Q   Okay.    You never heard Mr. Prible say anything like this?

1 1 : 2 4 : 5 7   19   A   No.

1 1 : 2 5 : 0 9   20   Q   Okay.    Now, you -- do you -- you probably -- do you remember

                  21   taking a photograph -- a photograph with Mr. Prible, his mother

                  22   and your mother?

1 1 : 2 5 : 3 1   23   A   Yes.

1 1 : 2 5 : 3 1   24   Q   And Beckcom's mother?

1 1 : 2 5 : 3 3   25   A   Yes, I do.
                                                                                    1-69
                                      Mr. Rytting Direct of Nathan Foreman
1 1 : 2 5 : 3 4    1   Q   Correct?     You recall doing that?

1 1 : 2 5 : 3 5    2           You -- did you arrange for that photo, do you recall?

1 1 : 2 5 : 4 0    3   A   I don't -- I think we all did.

1 1 : 2 5 : 4 2    4   Q   And by "all," you mean Beckcom -- Mr. Beckcom and you?

1 1 : 2 5 : 4 5    5   A   Beckcom.     I think Prible did, too.    I think just all of us,

                   6   you know.

1 1 : 2 5 : 5 0    7   Q   Okay.

1 1 : 2 5 : 5 1    8   A   I don't think it was just one person planned it or...

1 1 : 2 5 : 5 6    9   Q   Uh-huh.     But what was the purpose of that?

1 1 : 2 6 : 0 0   10   A   Show we was all affiliated with each other.       We were...

1 1 : 2 6 : 0 3   11   Q   Okay.     And that was for -- to -- to show that you knew

                  12   Mr. Prible, correct?

1 1 : 2 6 : 0 8   13   A   Yes.

1 1 : 2 6 : 0 8   14   Q   Okay.     And Mr. Prible had only been on the yard for how

                  15   long?

1 1 : 2 6 : 1 2   16   A   I don't know.

1 1 : 2 6 : 1 2   17   Q   It was only a couple months, correct, that you were in

                  18   contact with Mr. Prible?

1 1 : 2 6 : 1 7   19   A   I don't recall how long it was.

1 1 : 2 6 : 1 8   20   Q   Okay.     And at that -- that night, according to Mr. Beckcom,

                  21   after that picture was taken, he says that:       (Reading) Prible

                  22   then took Foreman and me for a walk to get away from everyone.

                  23   We walked out to the football field and sat down on the ground.

                  24   At this point he -- meaning Mr. Prible -- was stressing his

                  25   loyalty to us and the issue of trust.       He seemed to change
                                                                                     1-70
                                      Mr. Rytting Direct of Nathan Foreman
                   1   suddenly, to get very edgy and intense.       He was thinking back to

                   2   the night of the murders.

1 1 : 2 6 : 5 6    3           (Reading) He said, "There isn't anything I wouldn't do for

                   4   you."     He said either his personal or his unit's cadence was,

                   5   "Your Honor, don't convict me.     I learned to murder in the

                   6   USMC!"

1 1 : 2 7 : 1 8    7           (Reading) He said that he loves us and would do anything

                   8   for us, anything!     He then pulled us very close and looked

                   9   around to be sure no one was within earshot, and said, "Steve

                  10   fucked me.     I gave him 250,000 of my hard-earned money to buy

                  11   some jacked drugs so we could make a lot more money."

1 1 : 2 7 : 4 4   12           And you were supposedly present for this conversation.       Did

                  13   this conversation actually happen?

1 1 : 2 7 : 5 1   14   A   I can't recall that conversation.     I don't recall --

1 1 : 2 7 : 5 4   15   Q   Would this be something that you would recall, if you were

                  16   interested in informing on Mr. Prible?

1 1 : 2 7 : 5 9   17   A   Yes.

1 1 : 2 7 : 5 9   18   Q   Okay.     But you never -- you don't...

1 1 : 2 8 : 0 2   19   A   No, sir --

1 1 : 2 8 : 0 3   20   Q   Do you --

1 1 : 2 8 : 0 3   21   A   -- I don't.

1 1 : 2 8 : 0 4   22   Q   What did -- do you -- did your roommate make this --

                  23   cellmate, Mr. Beckcom, make this up, to the best of your

                  24   knowledge?

1 1 : 2 8 : 1 4   25   A   It -- it's -- I know it's made up.
                                                                                 1-71
                                    Mr. Rytting Direct of Nathan Foreman
1 1 : 2 8 : 1 7    1   Q   Okay.   What really happened on the night -- on the day of

                   2   the 24th?   Do you recall?

1 1 : 2 8 : 2 2    3   A   I don't recall.

1 1 : 2 8 : 2 2    4   Q   Was there anything -- was there any point, though, around

                   5   this time that the picture was taken that alcohol got involved?

1 1 : 2 8 : 3 0    6   A   Well, you know, I think alcohol got involved more than one

                   7   time out on the yard --

1 1 : 2 8 : 3 4    8   Q   Okay.   Well, tell us --

1 1 : 2 8 : 3 4    9   A   -- so it wasn't just that one time, probably.

1 1 : 2 8 : 3 8   10   Q   Tell us about alcohol in the prison system.

1 1 : 2 8 : 4 3   11   A   Well, it's --

1 1 : 2 8 : 4 4   12   Q   What do you know -- what do you know about it?

1 1 : 2 8 : 4 6   13   A   It's homemade wine.      So...

1 1 : 2 8 : 4 8   14   Q   And could -- and was it available on the yard?

1 1 : 2 8 : 5 1   15   A   All the time.

1 1 : 2 8 : 5 2   16   Q   All the time.

1 1 : 2 8 : 5 3   17        And was Mr. Prible given wine?

1 1 : 2 8 : 5 6   18   A   I'm -- yeah, I think he drank -- he's drunk with us before.

1 1 : 2 9 : 0 0   19   Q   And what was the purpose of giving Mr. Prible wine?

1 1 : 2 9 : 0 4   20   A   Well, trying to get him to confess.

1 1 : 2 9 : 0 8   21   Q   So it was to loosen him up?

1 1 : 2 9 : 1 0   22   A   Yeah.

1 1 : 2 9 : 1 1   23   Q   And on one point, maybe it would -- you don't recall if it

                  24   was the 24th, but it was -- you -- how drunk did Mr. Prible get?

1 1 : 2 9 : 2 2   25   A   Well, he -- I had to escort him back to his unit.
                                                                                        1-72
                                      Mr. Rytting Direct of Nathan Foreman
1 1 : 2 9 : 2 6    1   Q   So was he -- did he confess -- ever confess, even though he

                   2   was drunk?

1 1 : 2 9 : 3 2    3   A   No.     He didn't say anything.

1 1 : 2 9 : 3 4    4   Q   Okay.     And do you know who made the wine?

1 1 : 2 9 : 4 0    5   A   Oscar.

1 1 : 2 9 : 4 2    6   Q   Oscar was known as the wine -- a winemaker?

1 1 : 2 9 : 4 4    7   A   He was known as the winemaker.

1 1 : 2 9 : 4 5    8   Q   What type of wine was it?

1 1 : 2 9 : 5 1    9   A   I can't remember what kind it was.

1 1 : 2 9 : 5 2   10   Q   Was it grape?     Was it tomato paste?     Was it --

1 1 : 2 9 : 5 5   11   A   It was wine.

1 1 : 2 9 : 5 6   12   Q   Okay.

1 1 : 2 9 : 5 7   13   A   It was wine.

1 1 : 2 9 : 5 8   14   Q   And was -- did -- in your opinion, was it -- what was the

                  15   quality of the wine, at least on this one occasion?

1 1 : 3 0 : 0 7   16   A   Well, I had to help him back to his unit.           So...

1 1 : 3 0 : 1 0   17                THE COURT:     He was inebriated, right?     Definitely had

                  18   that effect that wine has?

1 1 : 3 0 : 1 4   19                THE WITNESS:     It had the effect.   It was alcohol.

                  20   Right.

1 1 : 3 0 : 1 7   21   BY MR. RYTTING:

1 1 : 3 0 : 1 7   22   Q   And how would you get the wine on the yard?

1 1 : 3 0 : 1 9   23   A   Well, we had, in the feds -- federal penitentiary, you have

                  24   Igloo, like thermals -- water thermals.

1 1 : 3 0 : 2 9   25   Q   Uh-huh.
                                                                                   1-73
                                      Mr. Rytting Direct of Nathan Foreman
1 1 : 3 0 : 3 0    1   A   And so we would put it in there and walk it out.

1 1 : 3 0 : 3 3    2   Q   Okay.   And where was it made?

1 1 : 3 0 : 3 8    3   A   I guess in the unit, I guess.

1 1 : 3 0 : 4 0    4   Q   In the cells?

1 1 : 3 0 : 4 1    5   A   Yeah, sometimes.

1 1 : 3 0 : 4 1    6   Q   Okay.

1 1 : 3 0 : 5 6    7        (Sotto voce discussion between Mr. Rytting and

1 1 : 3 0 : 5 7    8        Ms. Scardino.)

1 1 : 3 1 : 0 4    9   BY MR. RYTTING:

1 1 : 3 1 : 0 4   10   Q   Turning again to Mr. Beckcom's statement, he says:

                  11   (Reading) Prible was getting very agitated now, almost spitting

                  12   as he spoke.    He said that Steve then wanted to take Prible for

                  13   a ride, and he said that, "This motherfucker" -- referring to

                  14   Steve -- "stole my money.     Now he thinks he's gonna take me for

                  15   a ride and kill me.     Fuck him.   That was my money."

1 1 : 3 1 : 3 6   16        Do you recall Mr. Prible ever saying that he was -- that

                  17   Steve was going to kill him?

1 1 : 3 1 : 4 4   18   A   No, sir, I don't.

1 1 : 3 1 : 4 5   19   Q   What -- how did he usually talk about Steve, if you recall?

1 1 : 3 1 : 5 0   20   A   As far as I know, they were friends.

1 1 : 3 1 : 5 2   21   Q   And did he ever say -- so he never said that Steve was his

                  22   enemy in any sense?

1 1 : 3 1 : 5 8   23   A   No, not -- not that I can remember.

1 1 : 3 2 : 0 1   24   Q   Okay.   Let me turn -- let me just read one -- another

                  25   passage from this letter.     Again, it's -- starts with:
                                                                                        1-74
                                      Mr. Rytting Direct of Nathan Foreman
                   1   (Reading) Prible said, "Only you and God know this.           You two are

                   2   the only ones who could convict me, and I know you're my

                   3   brother.     I love you.     I will do anything for you.    If you call

                   4   me and say, 'Jeff, I have a problem with this guy, I'll take

                   5   care of it.     No one will ever know.     Steve fucked me.     I knew he

                   6   was going to kill me."

1 1 : 3 2 : 4 3    7           (Reading) I was wondering why he thought Steve would kill

                   8   him -- okay.     Well, let me just stop right there.

1 1 : 3 2 : 4 9    9           So, again, you and Mr. Beckcom were still intent on -- were

                  10   interested in informing on Mr. Prible?

1 1 : 3 2 : 5 8   11   A   Yeah.

1 1 : 3 2 : 5 9   12   Q   Correct?

1 1 : 3 2 : 5 9   13           And -- but you -- was this ever said to you, anything like

                  14   this?

1 1 : 3 3 : 0 4   15   A   No, sir, it wasn't.

1 1 : 3 3 : 0 6   16   Q   And did you tell anybody, whether it was -- that anything

                  17   like this was -- that you heard anything like this from

                  18   Mr. Prible?

1 1 : 3 3 : 1 4   19   A   Yes, I would have.

1 1 : 3 3 : 1 6   20   Q   You would have done it, if you had heard it?

1 1 : 3 3 : 1 8   21   A   If I had heard it.

1 1 : 3 3 : 1 8   22   Q   Okay.

1 1 : 3 3 : 1 9   23                THE COURT:     Mr. Foreman, does this look like

                  24   Mr. Beckcom's handwriting?

1 1 : 3 3 : 2 4   25                THE WITNESS:     Your Honor, I can't -- I --
                                                                                           1-75
                                      Mr. Rytting Direct of Nathan Foreman
1 1 : 3 3 : 2 7    1                THE COURT:     What --

1 1 : 3 3 : 2 8    2                THE WITNESS:     I've never seen his handwriting.

1 1 : 3 3 : 2 9    3                THE COURT:     Okay.     But it's written with -- all the

                   4   words are spelled correctly.           All the grammar seems to be

                   5   correct.     Is that representative of the way he talked?           Was

                   6   he -- was he grammatical and accurate in the matter in which he

                   7   spoke?

1 1 : 3 3 : 4 4    8                THE WITNESS:     Excuse me?

1 1 : 3 3 : 4 5    9                THE COURT:     I'm -- this -- this -- lawyers and judges

                  10   always worry, when they get an affidavit, as to whether it was

                  11   written by the person whose name appears at the bottom or

                  12   whether it was written by a lawyer.

1 1 : 3 3 : 5 9   13                And this -- this document has all the words spelled

                  14   correctly.     The grammar is correct.        Is that the kind of

                  15   statement that Mr. Beckcom could have given without any

                  16   assistance.

1 1 : 3 4 : 1 1   17                THE WITNESS:     No.

1 1 : 3 4 : 1 3   18   BY MR. RYTTING:

1 1 : 3 4 : 1 3   19   Q   Well, Mr. Foreman, was Beckcom a -- did he have any jobs at

                  20   the -- in FCI Beaumont?

1 1 : 3 4 : 2 4   21   A   I can't remember.        I don't -- I'm sure he did.     Everyone had

                  22   a job.     So...

1 1 : 3 4 : 2 8   23   Q   Well, did he teach a class?

1 1 : 3 4 : 2 9   24   A   I don't know.

1 1 : 3 4 : 3 0   25   Q   You don't know if he taught investment banking?           You can't
                                                                                   1-76
                                      Mr. Rytting Direct of Nathan Foreman
                   1   recall --

1 1 : 3 4 : 3 4    2   A   No, I can't recall.

1 1 : 3 4 : 3 5    3   Q   Or investments?

1 1 : 3 4 : 3 6    4   A   I can't recall.

1 1 : 3 4 : 3 7    5   Q   No.     Okay.

1 1 : 3 4 : 3 8    6        And was he -- did he have any other talents?      Was he a

                   7   guitar player?

1 1 : 3 4 : 4 6    8   A   He played guitar, yeah.

1 1 : 3 4 : 4 8    9   Q   In a band?

1 1 : 3 4 : 5 0   10   A   I guess.

1 1 : 3 4 : 5 1   11   Q   But did you -- again, you never saw him write anything out,

                  12   correct?

1 1 : 3 4 : 5 4   13   A   I've never seen him -- I never saw him write anything.

1 1 : 3 5 : 1 0   14   Q   Again, turning to this letter, it says:      (Reading) To push

                  15   him on a little further, I told him -- meaning Prible -- that he

                  16   was a sneaky motherfucker, and I asked how the hell he got over

                  17   there and in and out without any witnesses.      He said his mom's

                  18   house was a couple of miles from there.     That's what he was

                  19   trained for, high-speed, low drag, in and out.      He said, "I'm a

                  20   ghost."

1 1 : 3 5 : 4 2   21        What -- you're laughing, and why is that?

1 1 : 3 5 : 4 6   22   A   It's -- no.     I've never heard that one.   I never heard that,

                  23   and it's really sounds like he got it off television.

1 1 : 3 5 : 5 5   24   Q   Okay.     And safe to say you never told anything like this to

                  25   Mr. -- Ms. Siegler?
                                                                                        1-77
                                         Mr. Rytting Direct of Nathan Foreman
1 1 : 3 6 : 0 5    1   A      No, I never told anything like that.

1 1 : 3 6 : 0 7    2   Q      Okay.     But you did talk to Ms. Siegler at least on one

                   3   occasion, and maybe two; is that correct?

1 1 : 3 6 : 1 5    4   A      Maybe.

1 1 : 3 6 : 1 6    5   Q      And you talked to her over the telephone --

1 1 : 3 6 : 2 0    6   A      Yeah.

1 1 : 3 6 : 2 0    7   Q      -- correct?

1 1 : 3 6 : 2 1    8           And you were interested in informing on Mr. Prible at the

                   9   time?

1 1 : 3 6 : 2 4   10   A      At the time I was, yeah.

1 1 : 3 6 : 2 5   11   Q      You weren't called to -- to testify, though, correct?

1 1 : 3 6 : 2 8   12   A      That's correct.

1 1 : 3 6 : 2 9   13   Q      Okay.     And do you recall what you told her?

1 1 : 3 6 : 3 7   14   A      I can't recall.       It -- obviously, it wasn't anything because

                  15   I --

1 1 : 3 6 : 4 2   16   Q      Because you weren't called to testify?

1 1 : 3 6 : 4 3   17   A      Right.

1 1 : 3 6 : 4 4   18   Q      Correct.

1 1 : 3 6 : 4 8   19           (Sotto voce discussion between Mr. Rytting and

1 1 : 3 6 : 4 9   20           Ms. Scardino.)

1 1 : 3 6 : 5 6   21                   THE COURT:     How close are you to being finished with

                  22   your direct examination?

1 1 : 3 7 : 0 2   23                   MR. RYTTING:     Um...

1 1 : 3 7 : 0 2   24                   THE COURT:     The reason I'm asking is we need to take a

                  25   break at some point.
                                                                                         1-78
                                      Ms. Miranda Cross of Nathan Foreman
1 1 : 3 7 : 0 5    1               MR. RYTTING:     Well, I could take a break now, if

                   2   that's --

1 1 : 3 7 : 0 7    3               THE COURT:     Ten-minute break.

1 1 : 3 7 : 0 8    4        (Recess taken from 11:37 a.m. to 11:49 a.m.)

1 1 : 4 9 : 4 4    5               THE COURT:     Please be seated, everybody.

1 1 : 4 9 : 4 5    6               Yes, sir, if you would come back, Mr. Foreman.

1 1 : 4 9 : 5 5    7               Do you need any more water or anything?       You got

                   8   enough?

1 1 : 4 9 : 5 8    9               THE WITNESS:     Yes, sir.

1 1 : 5 0 : 0 9   10               MR. RYTTING:     And, Your Honor, I've decided to pass

                  11   the witness.

1 1 : 5 0 : 1 1   12               THE COURT:     Any questions of this witness?

1 1 : 5 0 : 1 2   13               MS. MIRANDA:     Yes, Your Honor.    May I proceed?

1 1 : 5 0 : 1 3   14               THE COURT:     You may.   You may.   Just get the

                  15   microphone near your mouth, and that'll work.

1 1 : 5 0 : 1 9   16                               CROSS-EXAMINATION
1 1 : 5 0 : 2 0   17   BY MS. MIRANDA:

1 1 : 5 0 : 2 0   18   Q   All right.    Sorry, Mr. Foreman.      We're --

1 1 : 5 0 : 2 2   19               THE COURT:     No.   A little bit closer.

1 1 : 5 0 : 2 4   20               MS. MIRANDA:     Is that better?

1 1 : 5 0 : 2 5   21               THE COURT:     Much better.

1 1 : 5 0 : 2 6   22   BY MS. MIRANDA:

1 1 : 5 0 : 2 6   23   Q   All right.    Mr. Foreman, my name is Tina Miranda from the

                  24   Attorney General's office.        Have we ever met before?

1 1 : 5 0 : 3 3   25   A   No, ma'am.
                                                                                   1-79
                                      Ms. Miranda Cross of Nathan Foreman
1 1 : 5 0 : 3 4    1   Q   Okay.     Can you see me okay?

1 1 : 5 0 : 3 5    2   A   Yes, ma'am.

1 1 : 5 0 : 3 6    3   Q   All right.     I just want to go over some of the things that

                   4   you testified to earlier, and I'm going to try to start

                   5   chronologically so we can make it make sense.

1 1 : 5 0 : 4 4    6           Now, you testified that Mr. Moreno knew about Prible and

                   7   his crimes; is that correct?

1 1 : 5 0 : 5 0    8   A   Yes.

1 1 : 5 0 : 5 1    9   Q   All right.     What facts did he know specifically?   Do you

                  10   recall those?

1 1 : 5 0 : 5 6   11   A   No.     I can't recollect exactly.

1 1 : 5 0 : 5 8   12   Q   And then when did Mr. Moreno start talking to you about

                  13   Prible's case?

1 1 : 5 1 : 0 6   14   A   I can't recall, but it was -- I don't know if it was in the

                  15   SHU or on the compound.      I think it was in the SHU.

1 1 : 5 1 : 1 2   16   Q   Okay.     And when did you go into the SHU?   Would it have

                  17   been -- and I know -- I understand you testified you don't

                  18   recall the exact dates, but do you remember a season?      Was it

                  19   winter?     Was it spring?   Was it summer?

1 1 : 5 1 : 2 3   20   A   I can't recall.

1 1 : 5 1 : 2 4   21   Q   You can't recall?

1 1 : 5 1 : 2 5   22   A   No.

1 1 : 5 1 : 3 2   23   Q   Let's talk for a second about your meeting with Ms. Siegler.

1 1 : 5 1 : 3 8   24           Is it your testimony that you recall meeting with her one

                  25   time?
                                                                                     1-80
                                        Ms. Miranda Cross of Nathan Foreman
1 1 : 5 1 : 4 3    1   A      I can't recall how many times it was, you know.

1 1 : 5 1 : 4 5    2   Q      Okay.    But you recall at least one?

1 1 : 5 1 : 4 7    3   A      I can recall one.     Yes.

1 1 : 5 1 : 4 9    4   Q      All right.    And do you recall whether that meeting was --

                   5   and, again, I understand that you testified that you don't

                   6   recall the exact date, but was it shortly after you got out of

                   7   the SHU?       Was it before the SHU?   Was it a long time after the

                   8   SHU?

1 1 : 5 2 : 0 4    9   A      I don't remember.

1 1 : 5 2 : 0 5   10   Q      You don't remember?

1 1 : 5 2 : 0 6   11   A      No, ma'am.

1 1 : 5 2 : 0 6   12   Q      All right.    What -- what do you recall about that meeting?

1 1 : 5 2 : 0 9   13           Now, you testified that you contacted her and that you met

                  14   at Houston -- in Houston at the federal detention center; is

                  15   that right?

1 1 : 5 2 : 1 6   16   A      Yes.

1 1 : 5 2 : 1 7   17   Q      All right.    What do you recall about the content of that

                  18   meeting?       What did y'all discuss during that meeting?

1 1 : 5 2 : 2 3   19   A      Well, we discussed, I guess, what -- what happened.

1 1 : 5 2 : 3 3   20   Q      Okay.    What happened?

1 1 : 5 2 : 3 5   21   A      Whatever we were talking about with Mr. Prible, I guess.

1 1 : 5 2 : 3 9   22   Q      Okay.

1 1 : 5 2 : 3 9   23   A      That's all we were discussing was Prible, I think.

1 1 : 5 2 : 4 2   24   Q      You didn't --

1 1 : 5 2 : 4 2   25   A      I don't recall.
                                                                                   1-81
                                      Ms. Miranda Cross of Nathan Foreman
1 1 : 5 2 : 4 3    1   Q   You don't -- okay.     You don't recall talking --

1 1 : 5 2 : 4 5    2   A   Exactly what we talked about or how we talked about it, you

                   3   know.

1 1 : 5 2 : 4 8    4   Q   Okay.

1 1 : 5 2 : 4 8    5   A   I know we talked.

1 1 : 5 2 : 4 9    6   Q   That's fair enough, and I understand that.

1 1 : 5 2 : 5 2    7           But I'm just trying to --

1 1 : 5 2 : 5 4    8   A   Yes, ma'am.

1 1 : 5 2 : 5 4    9   Q   -- figure out, as much as we can, what was -- what was said

                  10   during that meeting.

1 1 : 5 2 : 5 9   11           Now, you did discuss Mr. Prible during that meeting; is

                  12   that correct?

1 1 : 5 3 : 0 3   13   A   I'm pretty sure we did.     Yes, ma'am.

1 1 : 5 3 : 0 5   14   Q   Did you discuss Mr. Herrero -- Hermelio Herrero during that

                  15   meeting?

1 1 : 5 3 : 1 0   16   A   I don't remember.     I can't recall.

1 1 : 5 3 : 1 1   17   Q   All right.     Did you tell Ms. Siegler, during that meeting,

                  18   that you had already met Mr. Prible?

1 1 : 5 3 : 1 7   19   A   I believe I -- I don't recall.

1 1 : 5 3 : 1 9   20   Q   All right.     Do you recall telling her that you believe the

                  21   contact was around January of 2001?     Does that sound familiar?

1 1 : 5 3 : 2 7   22   A   No.

1 1 : 5 3 : 2 8   23   Q   Okay.

1 1 : 5 3 : 2 9   24   A   I don't recall that.

1 1 : 5 3 : 3 0   25   Q   All right.     Do you recall telling Ms. Siegler that
                                                                                   1-82
                                      Ms. Miranda Cross of Nathan Foreman
                   1   Mr. Prible told you that he killed this family and that he

                   2   showed no remorse?

1 1 : 5 3 : 3 9    3   A   No.

1 1 : 5 3 : 3 9    4   Q   Okay.

1 1 : 5 3 : 4 0    5   A   I don't recall that.

1 1 : 5 3 : 4 1    6   Q   All right.     Did you tell Ms. Siegler that you had actually

                   7   talked to Prible?

1 1 : 5 3 : 4 4    8   A   Yes.     I -- because I talked to him.   So...

1 1 : 5 3 : 4 8    9   Q   Okay.     And then what -- what did you tell Ms. Siegler about

                  10   your conversations, then, with Mr. Prible?

1 1 : 5 3 : 5 6   11   A   Well, the only thing I knew was that he knew the guy -- or

                  12   the family, and he used to date the girl, you know.

1 1 : 5 4 : 0 4   13   Q   Okay.     Did you tell Ms. Siegler whether anyone else was

                  14   present during the conversations that you had with Mr. Prible?

1 1 : 5 4 : 1 4   15   A   I don't recall.

1 1 : 5 4 : 3 3   16   Q   Did you testify at the grand jury in this case for

                  17   Mr. Prible?

1 1 : 5 4 : 3 6   18   A   No, I didn't.

1 1 : 5 4 : 4 5   19   Q   How many times did you -- I apologize.

1 1 : 5 4 : 4 8   20           How many times did you talk to Ms. Siegler on the

                  21   telephone?

1 1 : 5 4 : 5 2   22   A   I can't -- I don't remember.

1 1 : 5 4 : 5 4   23   Q   You don't remember?

1 1 : 5 4 : 5 4   24                THE COURT:   Did you -- did Ms. Siegler ever do you any

                  25   good?     Did you ever get a reduction in sentence because of
                                                                                1-83
                                      Ms. Miranda Cross of Nathan Foreman
                   1   something she did?

1 1 : 5 5 : 0 0    2                THE WITNESS:   No.

1 1 : 5 5 : 0 8    3   BY MS. MIRANDA:

1 1 : 5 5 : 0 9    4   Q   Now, that picture that we saw earlier with, I believe you

                   5   indicated, among others, Mr. Beckcom, Mr. Dominguez, Mr. Gomez,

                   6   Mr. Gonzalez, how did y'all know each other?

1 1 : 5 5 : 2 6    7   A   Well, me and Beckcom were cellies, and the majority of those

                   8   guys were from Houston.

1 1 : 5 5 : 3 5    9   Q   Okay.

1 1 : 5 5 : 3 5   10   A   So, you know --

1 1 : 5 5 : 3 6   11   Q   So y'all would hang out because you were from Houston?

1 1 : 5 5 : 3 9   12   A   Yeah.

1 1 : 5 5 : 4 7   13   Q   Did you ever talk to other inmates about Mr. Prible's case?

1 1 : 5 5 : 5 4   14   A   Just the ones that were in that -- other than Beckcom or --

1 1 : 5 6 : 0 1   15   Q   So you didn't talk to --

1 1 : 5 6 : 0 3   16   A   And Jesse.

1 1 : 5 6 : 0 4   17   Q   So you talked to Mr. Moreno about Prible's case.   You talked

                  18   to Mr. Beckcom.

1 1 : 5 6 : 0 8   19        Did you talk to Mr. Gonzalez?

1 1 : 5 6 : 1 3   20   A   I can't recall.

1 1 : 5 6 : 1 4   21   Q   Did you talk to Carl Walker?

1 1 : 5 6 : 1 7   22   A   No.     I can't recall that.

1 1 : 5 6 : 2 0   23   Q   Do you know who Carl Walker is?

1 1 : 5 6 : 2 2   24   A   Well, it took me a minute to figure out who he was until I

                  25   seen his face.     Like I say, it's been over...
                                                                                    1-84
                                         Ms. Miranda Cross of Nathan Foreman
1 1 : 5 6 : 2 7    1   Q   Okay.     But you don't ever recall talking to Mr. Walker about

                   2   Prible's case?

1 1 : 5 6 : 3 0    3   A   No.     No.

1 1 : 5 6 : 3 6    4   Q   Do you recall an inmate, Mr. -- I'm not sure if I say his

                   5   name -- Lied-key?

1 1 : 5 6 : 4 2    6                THE COURT:     Spell it, please.

1 1 : 5 6 : 4 4    7                MS. MIRANDA:     L-I-E-D-T-K-E.

1 1 : 5 6 : 4 6    8                THE COURT:     I think that's Lid-key.

1 1 : 5 6 : 4 8    9                MS. MIRANDA:     Lid-key.

1 1 : 5 6 : 4 8   10   BY MS. MIRANDA:

1 1 : 5 6 : 4 8   11   Q   Do you recall Mr. Liedtke?

1 1 : 5 6 : 5 0   12   A   No.

1 1 : 5 6 : 5 0   13   Q   Okay.     You didn't know him?

1 1 : 5 6 : 5 2   14   A   I don't recall him, not by his name, so --

1 1 : 5 6 : 5 6   15   Q   Okay.     Is it your testimony that Mr. Prible did not --

                  16   within your hearing, that Mr. Prible did not talk about his case

                  17   much?

1 1 : 5 7 : 0 6   18   A   That's true.

1 1 : 5 7 : 0 7   19   Q   Okay.     So did you ever hear Mr. Prible talk about his case?

1 1 : 5 7 : 1 6   20   A   Other than, like I said, he was being accused of something

                  21   that he didn't do.        That's it.

1 1 : 5 7 : 2 2   22   Q   Okay.     Did he talk about the specifics of the case?

1 1 : 5 7 : 2 5   23   A   No.

1 1 : 5 7 : 2 6   24   Q   Did he show you a probable cause affidavit?

1 1 : 5 7 : 2 9   25   A   No.
                                                                                  1-85
                                    Ms. Miranda Cross of Nathan Foreman
1 1 : 5 7 : 3 1    1   Q   All right.     So if there's testimony in the record at trial

                   2   that Mr. Prible liked to talk about his case and talk to a lot

                   3   of people about his case, that did not happen within your

                   4   hearing or seeing; is that correct?

1 1 : 5 7 : 4 3    5   A   No, it didn't.

1 1 : 5 7 : 5 3    6   Q   And you testified earlier about what the potential

                   7   ramifications were of an inmate having killed young children or

                   8   three young children on -- on the yard.     Do you recall --

1 1 : 5 8 : 0 7    9   A   Yes.

1 1 : 5 8 : 0 7   10   Q   -- that testimony?

1 1 : 5 8 : 0 9   11        All right.     Is it safe to say that those people were not

                  12   highly regarded in prison?

1 1 : 5 8 : 1 6   13   A   That's true.

1 1 : 5 8 : 1 7   14   Q   Okay.   Is it safe to say that -- that people might try to

                  15   inform on -- on someone who committed that type of crime, such

                  16   as yourself, for instance?

1 1 : 5 8 : 2 9   17   A   That's true.

1 1 : 5 8 : 2 9   18   Q   All right.

1 1 : 5 8 : 3 1   19   A   You could say that.

1 1 : 5 8 : 3 5   20   Q   Now, when you were in prison, did you talk about the facts

                  21   of your crime?

1 1 : 5 8 : 4 2   22   A   Sometimes.

1 1 : 5 8 : 4 3   23   Q   Okay.   If you were charged with a crime, but had not been --

                  24   but you had not actually been to trial in that, would you go

                  25   around prison talking about the facts of your case?
                                                                                    1-86
                                      Ms. Miranda Cross of Nathan Foreman
1 1 : 5 8 : 5 3    1   A   No.

1 1 : 5 8 : 5 3    2   Q   Tell me why.

1 1 : 5 8 : 5 6    3   A   It depends on what the crime was.

1 1 : 5 8 : 5 8    4   Q   Okay.     Well, what would your concern be?

1 1 : 5 9 : 0 2    5                THE COURT:     If it were a serious crime?

1 1 : 5 9 : 0 4    6                THE WITNESS:     No.

1 1 : 5 9 : 0 5    7   BY MS. MIRANDA:

1 1 : 5 9 : 0 5    8   Q   Okay.     Murder?

1 1 : 5 9 : 0 6    9   A   No.

1 1 : 5 9 : 0 6   10   Q   Would you go around talking about that?

1 1 : 5 9 : 0 8   11   A   No.

1 1 : 5 9 : 0 8   12   Q   Why not?

1 1 : 5 9 : 1 2   13   A   Really, it wouldn't be nothing to talk about because it

                  14   wouldn't be no one's business, if that was -- the case was.

1 1 : 5 9 : 1 8   15   Q   Okay.     Would you be concerned that if you talked about your

                  16   case, that people might inform against you?

1 1 : 5 9 : 2 2   17   A   Yes.

1 1 : 5 9 : 3 3   18   Q   You testified that you were interested in informing on

                  19   Mr. Prible; is that correct?

1 1 : 5 9 : 3 9   20   A   That's correct.

1 1 : 5 9 : 4 3   21   Q   Did you speak to your attorney and ask your attorney to

                  22   contact Ms. Siegler for you?

1 1 : 5 9 : 4 8   23   A   I did.

1 1 : 5 9 : 4 9   24   Q   Okay.     And why did you ask your attorney to contact

                  25   Ms. Siegler?
                                                                                  1-87
                                    Ms. Miranda Cross of Nathan Foreman
1 1 : 5 9 : 5 3    1   A   To see if I would get a time cut.

1 1 : 5 9 : 5 7    2   Q   Okay.   And what information did you have at the time that

                   3   you were going to offer Ms. Siegler?

1 2 : 0 0 : 0 4    4   A   That he dated -- that he used to mess around with the girl,

                   5   and he and the guy were good friends.    That's, you know --

1 2 : 0 0 : 1 1    6   Q   Okay.

1 2 : 0 0 : 1 1    7   A   That's the best I could do.

1 2 : 0 0 : 1 3    8   Q   Do you recall ever telling your attorney to let Ms. Siegler

                   9   know that you knew about the murder weapon?

1 2 : 0 0 : 2 0   10   A   No, I don't recall that.

1 2 : 0 0 : 2 2   11   Q   Okay.   So you don't recall that, or it didn't happen?

1 2 : 0 0 : 2 5   12   A   I don't think I did that.

1 2 : 0 0 : 2 6   13   Q   You don't think you did that?

1 2 : 0 0 : 2 8   14   A   No.

1 2 : 0 0 : 2 9   15   Q   So if your attorney wrote a letter to Ms. Siegler indicating

                  16   that you had information about the murder weapon in this case,

                  17   that would be false?

1 2 : 0 0 : 3 9   18   A   If I didn't know about it.    A murder weapon?   No.

1 2 : 0 0 : 4 5   19   Q   Okay.   Now, prior to today's testimony, how many times have

                  20   you met with Mr. Rytting or Ms. Scardino?

1 2 : 0 1 : 1 4   21   A   I believe two or three times, maybe.

1 2 : 0 1 : 1 6   22   Q   All right.   And during those meetings, were you shown any --

                  23   any documents?

1 2 : 0 1 : 2 4   24   A   I can't recall.

1 2 : 0 1 : 2 5   25   Q   You don't recall?
                                                                                         1-88
                                      Ms. Miranda Cross of Nathan Foreman
1 2 : 0 1 : 2 6    1   A   No, I can't recall.

1 2 : 0 1 : 2 7    2   Q   Is it possible?

1 2 : 0 1 : 2 8    3   A   Yeah.

1 2 : 0 1 : 3 4    4   Q   How long did you meet with them?

1 2 : 0 1 : 4 0    5   A   I met Mr. Rytting maybe -- this may be my third time meeting

                   6   him -- third or fourth time meeting him, but maybe my second

                   7   time meeting Ms. -- I can't say her name, so...

1 2 : 0 1 : 5 1    8   Q   Scardino?

1 2 : 0 1 : 5 1    9   A   Scardino, yeah.

1 2 : 0 1 : 5 6   10                MS. MIRANDA:     May I have a moment, Your Honor?

1 2 : 0 1 : 5 8   11                THE COURT:     Yes, you may.

1 2 : 0 2 : 0 7   12        (Sotto voce discussion between Ms. Miranda and

1 2 : 0 2 : 1 0   13        Mr. D'Hemecourt.)

1 2 : 0 2 : 2 9   14   BY MS. MIRANDA:

1 2 : 0 2 : 2 9   15   Q   I apologize for going back over this, but do you recall

                  16   meeting with Ms. Siegler in December of 2001 towards the end of

                  17   the year.

1 2 : 0 2 : 3 6   18   A   I -- like I said, I met with her.            I just -- I can't --

1 2 : 0 2 : 3 9   19   Q   You don't recall?

1 2 : 0 2 : 4 0   20   A   I can't give you the dates.          So...

1 2 : 0 3 : 0 3   21                MS. MIRANDA:     We'll pass the witness, Your Honor.

1 2 : 0 3 : 0 4   22                THE COURT:     Thank you.

1 2 : 0 3 : 0 4   23                Any redirect?

1 2 : 0 3 : 0 5   24                MR. RYTTING:     Yes, Your Honor, just a couple of

                  25   questions.
                                                                                     1-89
                                    Mr. Rytting Redirect of Nathan Foreman
1 2 : 0 3 : 0 7    1                           REDIRECT EXAMINATION
1 2 : 0 3 : 0 8    2   BY MR. RYTTING:

1 2 : 0 3 : 0 8    3   Q   Ms. Miranda asked if you were shown any documents.        Were you

                   4   shown any -- any papers or anything with any writings by me?

1 2 : 0 3 : 1 8    5   A   Yes, I was.

1 2 : 0 3 : 1 9    6   Q   Okay.    And --

1 2 : 0 3 : 2 0    7   A   Okay.    Yes.

1 2 : 0 3 : 2 1    8   Q   -- is that -- so by "documents," were you thinking of things

                   9   like, oh, official documents?

1 2 : 0 3 : 2 5   10   A   Yeah.

1 2 : 0 3 : 2 6   11   Q   Okay.    Were you shown any photographs?

1 2 : 0 3 : 2 9   12   A   Yes.

1 2 : 0 3 : 2 9   13   Q   Okay.

1 2 : 0 3 : 3 3   14        (Sotto voce discussion between Mr. Rytting and

1 2 : 0 3 : 3 4   15        Ms. Scardino.)

1 2 : 0 3 : 3 5   16               MR. RYTTING:     No further questions.

1 2 : 0 3 : 3 6   17               THE COURT:     Okay.   Mr. Foreman, thank you very much.

                  18   You may step down.       You're free to go.   Thank you.

1 2 : 0 3 : 4 1   19               THE WITNESS:     Thank you.

1 2 : 0 3 : 4 2   20               THE COURT:     Do you wish to call another witness?   Do

                  21   you wish to call another witness?

1 2 : 0 3 : 4 6   22               MR. RYTTING:     Yes, Carl Walker.

1 2 : 0 3 : 4 7   23               THE COURT:     Mr. Walker.

1 2 : 0 4 : 0 1   24               Is someone going to get Mr. Walker, or are you going

                  25   to be calling him by depo?
                                                                                        1-90
                                       Mr. Rytting Direct of Carl Walker
1 2 : 0 4 : 0 5    1               MR. RYTTING:     No.     He -- someone's going to be getting

                   2   Mr. Walker.

1 2 : 0 4 : 0 8    3               THE MARSHAL:     Someone went outside, Your Honor.

1 2 : 0 4 : 1 0    4               THE COURT:     Okay.

1 2 : 0 4 : 1 3    5               Mr. Walker, good afternoon, sir.        We're going to have

                   6   you in this seat nearest me up here (indicating).

1 2 : 0 4 : 1 8    7               THE WITNESS:     Okay.

1 2 : 0 4 : 2 5    8               THE COURT:     Yes, sir.     Before you take your seat,

                   9   Mr. Rivera will administer the oath, if you could raise your

                  10   right hand.

1 2 : 0 4 : 3 0   11        (Witness sworn.)

1 2 : 0 4 : 4 3   12               THE COURT:     Okay.     You may have a seat.   Try to adjust

                  13   the mic so you speak directly into it, if you would, Mr. Walker.

1 2 : 0 4 : 4 8   14               Okay.   You may inquire.

1 2 : 0 4 : 5 1   15               MR. RYTTING:     Thank you, Your Honor.

1 2 : 0 4 : 5 2   16                    CARL WALKER, DULY SWORN, TESTIFIED:
1 2 : 0 4 : 5 2   17                               DIRECT EXAMINATION
1 2 : 0 4 : 5 2   18   BY MR. RYTTING:

1 2 : 0 4 : 5 3   19   Q   Mr. Walker, would you just identify yourself for the Court?

1 2 : 0 4 : 5 6   20   A   Yes.    My name is Carl Walker, Jr.

1 2 : 0 4 : 5 9   21   Q   Okay.     And what are your presently -- what's your present

                  22   occupation?

1 2 : 0 5 : 0 2   23   A   I'm an entrepreneur.

1 2 : 0 5 : 0 2   24   Q   And what do you -- and what is your business?

1 2 : 0 5 : 0 7   25   A   I own a cell phone, tablet and computer repair company.
                                                                                     1-91
                                       Mr. Rytting Direct of Carl Walker
1 2 : 0 5 : 1 1    1   Q   Okay.     And how many employees do you have?

1 2 : 0 5 : 1 4    2   A   Five.     Well, five including myself.

1 2 : 0 5 : 1 7    3   Q   Okay.     And what type of company is it?     I mean, is it a

                   4   corporation?

1 2 : 0 5 : 2 1    5   A   Yes, it is.

1 2 : 0 5 : 2 2    6   Q   So you're incorporated?

1 2 : 0 5 : 2 4    7   A   Yes.    It's an LLC.

1 2 : 0 5 : 2 6    8   Q   And what is the nature of the business?

1 2 : 0 5 : 3 1    9   A   The industry I'm in?

1 2 : 0 5 : 3 2   10   Q   Yes.

1 2 : 0 5 : 3 3   11   A   Repair -- we sell accessories, repair phones, tablets,

                  12   computers and things of this sort.

1 2 : 0 5 : 4 1   13   Q   Okay.     And what else do you do as part of your occupation?

1 2 : 0 5 : 4 8   14   A   We do onsite services.     We go out to businesses and

                  15   customers' homes to do repairs or -- what do you call that --

                  16   consulting.

1 2 : 0 5 : 5 9   17   Q   Do you do any teaching?

1 2 : 0 6 : 0 0   18   A   Yes, I do teach.

1 2 : 0 6 : 0 1   19   Q   What do you teach?

1 2 : 0 6 : 0 2   20   A   I teach people how to be technician.

1 2 : 0 6 : 0 5   21   Q   Okay.     And do you travel for that?

1 2 : 0 6 : 0 7   22   A   Yes, I do.     I travel to San Antonio, Dallas, all over Texas.

1 2 : 0 6 : 1 1   23        Well, those two cities, I mean.        Excuse me.

1 2 : 0 6 : 1 5   24   Q   Okay.     And when did you get out of FCI Beaumont?

1 2 : 0 6 : 2 5   25   A   I believe that was after the hurricane.        I don't know, maybe
                                                                                    1-92
                                       Mr. Rytting Direct of Carl Walker
                   1   2005 or so.

1 2 : 0 6 : 3 0    2   Q   When did you get out of FCI Beaumont?

1 2 : 0 6 : 3 3    3   A   When I got out of F- --

1 2 : 0 6 : 3 4    4   Q   I'm sorry, not -- when did you get out of BOP, the federal

                   5   prison system?

1 2 : 0 6 : 4 0    6   A   December 22nd of '15 -- 2015.

1 2 : 0 6 : 4 5    7   Q   So in four years, you've started your own business?

1 2 : 0 6 : 4 7    8   A   Yes.

1 2 : 0 6 : 4 8    9   Q   Okay.     And you're now teaching --

1 2 : 0 6 : 5 1   10   A   Yes.

1 2 : 0 6 : 5 1   11   Q   -- others how to start their own companies?

1 2 : 0 6 : 5 5   12   A   Either start their business or be in the profession.

1 2 : 0 6 : 5 8   13   Q   Okay.     Turning back to Beaumont FCI, when did you arrive at

                  14   Beaumont FCI?

1 2 : 0 7 : 0 8   15   A   I want to say maybe around the summer of 2000.

1 2 : 0 7 : 1 1   16   Q   And how old were you at the time?

1 2 : 0 7 : 1 4   17   A   I believe I was either 26 or 27.       I think I just turned 27,

                  18   matter of fact.

1 2 : 0 7 : 2 0   19   Q   And what was your -- what were you convicted of?

1 2 : 0 7 : 2 4   20   A   I was convicted of conspiracy to possess with intent to

                  21   distribute crack cocaine and possession with intent to

                  22   distribute crack cocaine.

1 2 : 0 7 : 3 3   23   Q   And how much time were you facing?

1 2 : 0 7 : 3 5   24   A   360 months.

1 2 : 0 7 : 4 2   25               THE COURT:   360 months?
                                                                                     1-93
                                       Mr. Rytting Direct of Carl Walker
1 2 : 0 7 : 4 3    1                THE WITNESS:     Yes, sir.

1 2 : 0 7 : 4 4    2                THE COURT:     Thank you.

1 2 : 0 7 : 4 4    3   BY MR. RYTTING:

1 2 : 0 7 : 4 5    4   Q      And -- and that time was reduced, correct?

1 2 : 0 7 : 4 7    5   A      Yes, it was.

1 2 : 0 7 : 4 8    6   Q      And why was it -- how was it reduced?

1 2 : 0 7 : 5 1    7   A      Due to the change of law.     The crack law, I believe in

                   8   2000- -- want to say '08, and then again in 2011.

1 2 : 0 8 : 0 0    9   Q      And when you got into prison, what was -- you were only

                  10   26 years old, correct?

1 2 : 0 8 : 0 6   11   A      Twenty-six or 27.     I'm not sure, but no older than 27.

1 2 : 0 8 : 1 1   12   Q      And so you were facing how much time in -- relative to your

                  13   age?

1 2 : 0 8 : 1 6   14   A      I would have did as much time as I was alive in prison as

                  15   I -- as I -- if I -- I would do at least 26, 27 years.        So half

                  16   my life would have been incarcerated.

1 2 : 0 8 : 2 7   17   Q      Before you got out?

1 2 : 0 8 : 2 8   18   A      Before I got out.     Yes.

1 2 : 0 8 : 3 0   19   Q      So -- and do you recall the general frame of mind that you

                  20   were in when you first got in?

1 2 : 0 8 : 4 1   21   A      Well, to say I was frightened, nervous, terrified,

                  22   depressed, I mean, the -- it was a whole wealth of feelings, you

                  23   know.     That was my first time being in prison, so I didn't know

                  24   what to expect.       I didn't know how to -- you know, it was just a

                  25   lot at that age.
                                                                                  1-94
                                     Mr. Rytting Direct of Carl Walker
1 2 : 0 9 : 0 8    1   Q   So do you recognize, in the courtroom, Mr. Jeffrey Prible?

1 2 : 0 9 : 1 5    2   A   I do.

1 2 : 0 9 : 1 6    3   Q   Okay.   And just for purpose of identifying him, where is he

                   4   sitting?

1 2 : 0 9 : 2 2    5   A   Behind you.

1 2 : 0 9 : 2 3    6   Q   Okay.   And he's wearing?

1 2 : 0 9 : 2 4    7   A   Glasses, a striped white shirt --

1 2 : 0 9 : 2 6    8   Q   Okay.

1 2 : 0 9 : 2 7    9   A   -- I guess.

1 2 : 0 9 : 2 8   10   Q   So when did you first hear of Mr. Prible?

1 2 : 0 9 : 4 6   11   A   I think it was in 2001 or so.

1 2 : 0 9 : 5 0   12   Q   Okay.   And where were you when you learned about Mr. Prible?

1 2 : 0 9 : 5 5   13   A   I was in Beaumont --

1 2 : 0 9 : 5 6   14   Q   Okay.

1 2 : 0 9 : 5 6   15   A   -- medium/high.

1 2 : 0 9 : 5 7   16   Q   And what did you learn about him?

1 2 : 1 0 : 0 0   17   A   I learned that he was coming over from the low facility, and

                  18   he was under investigation for several murders.

1 2 : 1 0 : 0 9   19   Q   Okay.   Do you remember any particular details about those

                  20   murders?

1 2 : 1 0 : 1 3   21   A   I remember a lot of details about those murders.

1 2 : 1 0 : 1 4   22   Q   And were you aware of those -- how were you -- how did you

                  23   learn about those?

1 2 : 1 0 : 2 0   24   A   When I first got to prison, I was, like I said, very

                  25   depressed and afraid and all that.   So I kind of turned to
                                                                                      1-95
                                       Mr. Rytting Direct of Carl Walker
                   1   religion, and I was going to church a lot and all that kind of

                   2   stuff -- all that kind of stuff.

1 2 : 1 0 : 3 5    3           And I had become acquaintances with some people that also

                   4   was going to that church at that time -- or the chapel, and I

                   5   was kind of approached or recruited, if you will, if I wanted a

                   6   blessing, opportunity to get out of jail without having to do

                   7   all that sentence.

1 2 : 1 0 : 5 5    8   Q   Okay.     And you referred to a "blessing."   And so who

                   9   approached you about this blessing?

1 2 : 1 1 : 0 4   10           To the best you recall.

1 2 : 1 1 : 0 8   11   A   I want to say it was Mr. Foreman, but it could have been one

                  12   of three people.     But I want to say either Mr. Foreman or

                  13   Mr. Beckcom, but it could have also been Oscar.

1 2 : 1 1 : 2 2   14   Q   Now, and -- Oscar Gonzalez?

1 2 : 1 1 : 2 4   15   A   Yes.

1 2 : 1 1 : 2 5   16   Q   Okay.     And were the -- did -- who -- whoever approached you,

                  17   did they already have some information about Mr. Prible's case?

1 2 : 1 1 : 3 9   18   A   Oh, they had a plethora of information about Mr. Prible's

                  19   case.     They had details, locations, what was found, where the

                  20   body was, what happened.      I mean, they had everything about

                  21   Mr. Prible.

1 2 : 1 1 : 5 2   22   Q   And that was -- was this before you even saw Mr. Prible?

1 2 : 1 1 : 5 5   23   A   This is before I even met him.

1 2 : 1 2 : 0 6   24                THE COURT:   The information about Mr. Prible was about

                  25   the murders he had not been convicted of, not the bank robberies
                                                                                       1-96
                                       Mr. Rytting Direct of Carl Walker
                   1   he had been convicted of?

1 2 : 1 2 : 1 5    2                THE WITNESS:     Yes, sir.   The bank -- me -- I didn't

                   3   discover about the bank robberies until later on when I -- maybe

                   4   after I met Mr. Prible or right before I met Mr. Prible about

                   5   what his actual case was being in the federal system was.

1 2 : 1 2 : 2 9    6                THE COURT:     But he was known in connection with the

                   7   murder case?

1 2 : 1 2 : 3 2    8                THE WITNESS:     Well, I was approached with the

                   9   information about the murder case.

1 2 : 1 2 : 3 8   10   BY MR. RYTTING:

1 2 : 1 2 : 4 0   11   Q   So you knew, early on, that Mr. Prible was coming over, and

                  12   he had serious charges against him?

1 2 : 1 2 : 4 5   13   A   Yes, I did.

1 2 : 1 2 : 4 6   14   Q   And you knew the details of those -- some details about

                  15   those -- those murders?

1 2 : 1 2 : 5 0   16   A   Yes, I did.

1 2 : 1 2 : 5 1   17   Q   And the source of those -- that information was not

                  18   newspapers.     It was other inmates?

1 2 : 1 2 : 5 6   19   A   No.     It -- it -- the only -- I mean, my opinion at the time,

                  20   the only people that could have known that is the individual

                  21   that either done it or the people that was on the scene when

                  22   they recovered the bodies.

1 2 : 1 3 : 0 9   23   Q   Okay.     So when you were approached or, as you say,

                  24   recruited --

1 2 : 1 3 : 1 7   25   A   Uh-huh.
                                                                                     1-97
                                       Mr. Rytting Direct of Carl Walker
1 2 : 1 3 : 1 8    1   Q   -- now, you were recruited to do what?

1 2 : 1 3 : 2 1    2   A   Well, I was basically presented with a proposition that if I

                   3   didn't want to do all my time, I could be given this information

                   4   to use to reduce my time, if I testified.

1 2 : 1 3 : 4 0    5   Q   And just to -- just to clarify, the proposition was that

                   6   there was a way for you to reduce your -- your federal sentence?

1 2 : 1 3 : 5 0    7   A   Right.     I mean, there's no parole or nothing like that in

                   8   the federal system.       So you do about 87 percent of your time.

                   9   So at 27 years old, I can imagine what getting out at 52 would

                  10   look like.

1 2 : 1 4 : 0 3   11           So the proposition was, you know, this is a bad guy.      He's

                  12   a bad person, this, that and the third.       It doesn't matter, you

                  13   know.     They did this, that and the third, you know.     You need to

                  14   take this opportunity and save yourself.

1 2 : 1 4 : 1 7   15   Q   And by being part of a group that -- and by saving yourself,

                  16   were you recruited to get information from Mr. Prible?

1 2 : 1 4 : 2 8   17   A   No.     There was no information they needed to get.     All the

                  18   information was already presented to me.

1 2 : 1 4 : 3 7   19   Q   Was it to convince -- what was -- what was the purpose,

                  20   then, of -- I mean, how would you -- well, what were you told to

                  21   do in order to make this blessing come to life?

1 2 : 1 4 : 5 3   22                MR. D'HEMECOURT:   Objection, Your Honor, hearsay.

1 2 : 1 4 : 5 9   23                THE COURT:   I'm concerned that what the petitioner has

                  24   sketched is a conspiracy, and as a conspiracy, the statements of

                  25   the coconspirators are admitted notwithstanding rules of
                                                                                     1-98
                                       Mr. Rytting Direct of Carl Walker
                   1   hearsay.     So I'm going to allow it.

1 2 : 1 5 : 1 4    2   A   If --

1 2 : 1 5 : 1 6    3   BY MR. RYTTING:

1 2 : 1 5 : 1 6    4   Q   So --

1 2 : 1 5 : 1 7    5   A   Yeah.     Could you repeat?

1 2 : 1 5 : 1 8    6   Q   How were you going -- what was your understanding of what

                   7   you needed to do in order to --

1 2 : 1 5 : 2 3    8   A   To --

1 2 : 1 5 : 2 3    9   Q   -- to make this blessing --

1 2 : 1 5 : 2 5   10   A   Right.     To -- the blessing part was just how it was

                  11   presented to me because of my religious, you know, endeavors at

                  12   the time.     But, basically, it was a group of individuals in

                  13   there that were all in the same unit -- some of us was not in

                  14   that unit -- that was all aware of what was going on with

                  15   Mr. Prible's case.

1 2 : 1 5 : 4 9   16        And in regards to what we were expected to do was

                  17   collaborate as if we became prison buddies or pals or et cetera,

                  18   and then he, all of a sudden, feel compelled to confess all

                  19   these horrific things.     And then at that point, we supposed to

                  20   have written letters to the prosecutor asking to be a witness

                  21   or -- or volunteering to be a witness because we was just so

                  22   overwhelmed about the information he supposedly give us.

1 2 : 1 6 : 2 7   23   Q   Uh-huh.     So this was a plan that was discussed amongst

                  24   several people?

1 2 : 1 6 : 3 1   25   A   Yes.     It was discussed, strategized, platted out.     I mean,
                                                                                        1-99
                                       Mr. Rytting Direct of Carl Walker
                   1   there was things in play before they even came to frutation

                   2   [sic].     It was already mapped out.

1 2 : 1 6 : 4 3    3   Q   You mean -- "mapped out," you mean it was discussed on the

                   4   yard, for example?

1 2 : 1 6 : 4 6    5   A   Yeah.     It was discussed on the yard what the intentions

                   6   were.     Like, prior to getting him intoxicated.     Prior to having

                   7   him in photo shoots.        Prior to getting him drugs.

1 2 : 1 6 : 5 8    8           Any- -- anything -- most of the things that was done to

                   9   Mr. Prible or to stage the appearance of being close to

                  10   Mr. Prible was already preordained.

1 2 : 1 7 : 0 9   11   Q   "Preordained" meaning talked about and planned out?

1 2 : 1 7 : 1 2   12   A   Yes.

1 2 : 1 7 : 1 2   13   Q   And who was involved in that planning?

1 2 : 1 7 : 1 5   14   A   The two main individuals was Mr. Beckcom and Mr. Foreman.

1 2 : 1 7 : 2 1   15   Q   Were there any others that were part of the discussions?

1 2 : 1 7 : 2 5   16   A   There were several others.        It was Cat, Oscar -- I mean,

                  17   everybody that was in that small group knew, but everybody

                  18   didn't actively discuss.        Sometimes it was just informative,

                  19   like FYI.

1 2 : 1 7 : 4 2   20                THE COURT:     And where did this plan originate?    Did it

                  21   originate with Ms. Siegler or with Mr. Beckcom, or where did it

                  22   come from?

1 2 : 1 7 : 5 0   23                THE WITNESS:     To be honest, Your Honor, I don't -- I'm

                  24   not sure, but I never thought Mr. Beckcom or Mr. Foreman knew --

                  25   I mean, was the orchestration of it.
                                                                                      1-100
                                      Mr. Rytting Direct of Carl Walker
1 2 : 1 8 : 0 5    1              THE COURT:     Somebody else was the quarterback?

1 2 : 1 8 : 0 7    2              THE WITNESS:     Yeah.    Because the details they knew and

                   3   how they knew what they knew was so vivid or so in depth that,

                   4   like I say, I knew before he got there, and they knew even more

                   5   than I knew.

1 2 : 1 8 : 2 1    6              THE COURT:     I see.    I see.

1 2 : 1 8 : 2 3    7              THE WITNESS:     So I don't know.    I just assumed it was

                   8   definitely more -- I was given instructions, a phone number to a

                   9   prosecutor, Ms. Siegler, and I was instructed to call her and --

                  10   and, you know, tell her what I supposedly knew or found out.

                  11   But I hadn't -- hadn't even had a conversation with the man.

1 2 : 1 8 : 4 4   12   BY MR. RYTTING:

1 2 : 1 8 : 4 4   13   Q   And was that -- and you wrote down that -- that phone

                  14   number, correct?

1 2 : 1 8 : 5 0   15   A   Yes.   It was in my prison phone book.       You could buy phone

                  16   books in commissary to keep track of all the numbers and names,

                  17   and I had one -- I don't know.        I may have had that book at

                  18   least ten years or longer.

1 2 : 1 9 : 0 2   19        So I -- I mean, I don't know how long I had it, but I kept

                  20   it for many, many, many years, and just as I gathered numbers, I

                  21   would put them in there.

1 2 : 1 9 : 2 9   22        (Sotto voce discussion between Mr. Rytting and

1 2 : 1 9 : 3 4   23        Ms. Scardino.)

1 2 : 1 9 : 5 2   24   BY MR. RYTTING:

1 2 : 1 9 : 5 2   25   Q   On the screen is Exhibit 32.        Have you seen that photograph
                                                                                     1-101
                                       Mr. Rytting Direct of Carl Walker
                   1   before?

1 2 : 1 9 : 5 6    2   A   Yes, I have.

1 2 : 1 9 : 5 7    3   Q   And who showed you that photograph?

1 2 : 2 0 : 0 1    4   A   I think I seen that paragraph while I was in prison.

1 2 : 2 0 : 0 4    5   Q   And did I also show you that photograph?

1 2 : 2 0 : 0 6    6   A   Yes.     You also showed me that photograph.

1 2 : 2 0 : 0 8    7   Q   And were you able -- are you able to identify who's in that

                   8   photograph?

1 2 : 2 0 : 1 1    9   A   I am.

1 2 : 2 0 : 1 2   10   Q   And who is there?     Who's in -- who's present?

1 2 : 2 0 : 1 5   11   A   Okay.     On the first row, you got Oscar.     You have Jeff.     You

                  12   have Mark.     Behind Mark, you have Foreman.    You have Cat.      You

                  13   have Beckcom.     The guy in between Beckcom and me, I'm not sure

                  14   of his name, but yeah.

1 2 : 2 0 : 3 2   15   Q   Do you know -- did you ever come across a man named Eddie

                  16   Gomez?

1 2 : 2 0 : 3 5   17   A   Eddie Gomez, yes.

1 2 : 2 0 : 3 7   18   Q   Is that -- does that look like him?

1 2 : 2 0 : 3 9   19   A   Yes.     That may be Eddie.

1 2 : 2 0 : 4 1   20   Q   Okay.     And then -- but you're in the photograph as well?

1 2 : 2 0 : 4 4   21   A   Yes, I am.

1 2 : 2 0 : 4 5   22   Q   Okay.     And -- and in the middle is Mr. --

1 2 : 2 0 : 5 0   23   A   Prible.

1 2 : 2 0 : 5 0   24   Q   -- Prible?

1 2 : 2 0 : 5 1   25   A   Yes.
                                                                                      1-102
                                       Mr. Rytting Direct of Carl Walker
1 2 : 2 0 : 5 1    1   Q   Okay.     And you say you may recall seeing this photograph

                   2   before?

1 2 : 2 0 : 5 8    3   A   Yes, sir.     I'm pretty sure I did.

1 2 : 2 0 : 5 9    4   Q   Okay.     Of course, you were -- you were in the middle of that

                   5   photograph.     You may have gotten a copy of it, even?

1 2 : 2 1 : 0 5    6   A   I may have, but that wasn't the purpose of that photograph,

                   7   for me to get a copy.

1 2 : 2 1 : 0 9    8   Q   What was the purpose of that photograph?

1 2 : 2 1 : 1 0    9   A   The purpose of that photograph is -- either 95 or

                  10   100 percent of everybody in that photograph was in the plot

                  11   against Mr. Prible.

1 2 : 2 1 : 2 1   12   Q   Including yourself at the time?

1 2 : 2 1 : 2 2   13   A   Including myself at the time.

1 2 : 2 1 : 2 5   14   Q   And the plot against Mr. Prible, again, was...

1 2 : 2 1 : 2 8   15   A   To take the information that we were given to try to get

                  16   some type of sentence reduction for our sentences.

1 2 : 2 1 : 3 7   17               THE COURT:     Who took the photo?

1 2 : 2 1 : 3 9   18               THE WITNESS:     The photo was taken by the

                  19   photographer -- the prison photographer.         What happens is when

                  20   you go to commissary, you prebuy photo tickets, and then on the

                  21   weekend or whatever appropriate date they allow us to take

                  22   photos, we take photos.

1 2 : 2 1 : 5 6   23               So all the tickets that's in the photos for what was

                  24   for Mr. Prible was already prebought because they already had an

                  25   agenda for those tickets.
                                                                                      1-103
                                       Mr. Rytting Direct of Carl Walker
1 2 : 2 2 : 0 6    1                THE COURT:     So it was arranged by whoever arranged the

                   2   whole effort against Mr. Prible?

1 2 : 2 2 : 1 0    3                THE WITNESS:     Right.   So, I mean, those wasn't my

                   4   photo tickets, but I can't say if they were Beckcom's photo

                   5   tickets or Foreman's or whomever.         But everybody was instructed

                   6   to be there to be part of that group.

1 2 : 2 2 : 2 3    7                THE COURT:     Okay.   Thank you.

1 2 : 2 2 : 2 4    8   BY MR. RYTTING:

1 2 : 2 2 : 2 5    9   Q   So it wasn't a spontaneous photograph?

1 2 : 2 2 : 2 7   10   A   No.

1 2 : 2 2 : 3 1   11                THE COURT:     Did Mr. Prible think it at all odd that

                  12   you -- just was a group photo that came together so easily?

1 2 : 2 2 : 3 7   13                THE WITNESS:     In my opinion, Your Honor, Mr. Prible

                  14   was very naive in that picture.         If anybody'd stick out, it

                  15   would be him.     He's --

1 2 : 2 2 : 4 9   16                THE COURT:     Okay.

1 2 : 2 2 : 5 0   17                THE WITNESS:     He's the only one that probably don't

                  18   really fit.

1 2 : 2 3 : 1 4   19   BY MR. RYTTING:

1 2 : 2 3 : 1 5   20   Q   Okay.     You mentioned Kelly Siegler, the prosecutor.      And you

                  21   were given her phone number?

1 2 : 2 3 : 3 2   22   A   I was.

1 2 : 2 3 : 3 2   23   Q   Were you aware of whether other people had her phone number?

1 2 : 2 3 : 3 5   24   A   I think just about everybody in that photo had her phone

                  25   number with the exception of Jeff.
                                                                                  1-104
                                       Mr. Rytting Direct of Carl Walker
1 2 : 2 3 : 4 2    1   Q   And so they talked about Ms. -- everybody in that photo, to

                   2   your knowledge --

1 2 : 2 3 : 4 7    3   A   At some point in time discussed either them calling, needing

                   4   to call, suggesting you call.     It -- at one point, it became an

                   5   issue about solidifying your position because it was feared, I

                   6   guess towards the end, that Mr. Beckcom and Foreman wasn't as

                   7   totally forthcoming as we initially expected, and you might get

                   8   left out of the opportunity, if you will.     So...

1 2 : 2 4 : 1 4    9   Q   Uh-huh.     So -- and the opportunity was to --

1 2 : 2 4 : 2 2   10   A   Have a chance to get your sentence reduced.

1 2 : 2 4 : 2 4   11   Q   By?

1 2 : 2 4 : 2 5   12   A   Testifying on the murder case.

1 2 : 2 4 : 4 5   13   Q   Now, were you in the same pod as -- or pod or unit as

                  14   Mr. Prible?

1 2 : 2 4 : 5 0   15   A   No, I was not.

1 2 : 2 4 : 5 3   16   Q   Who were you housed with?

1 2 : 2 4 : 5 5   17   A   I was housed with Mr. Beckcom, Mr. Foreman and Oscar.     And I

                  18   believe at one point his dad was in the unit with us, as well,

                  19   Felix.

1 2 : 2 5 : 0 4   20   Q   And was Oscar ever your cellmate?

1 2 : 2 5 : 0 7   21   A   Yes, he was.

1 2 : 2 5 : 1 6   22   Q   When you talked about Prible's case, then, with -- did you

                  23   ever talk with Foreman and Beckcom in their -- near or in their

                  24   prison cells?

1 2 : 2 5 : 2 4   25   A   Because we was in the same unit, there was different
                                                                                    1-105
                                       Mr. Rytting Direct of Carl Walker
                   1   occasions where I would talk with either Foreman or Beckcom.

                   2   Beckcom was also like a teacher or instructor of some sort.        So

                   3   I had opportunity to speak with him on various occasions because

                   4   he was, like, into stock or something.

1 2 : 2 5 : 4 3    5        I knew he had kind of lost a lot of money that was his

                   6   mom's retirement or something to that effect.       He would get

                   7   these monthly printouts of all the money he was losing.       So he

                   8   was really adamant in -- in -- what's the word you would use?

                   9   He was just really adamant about making this thing out.

1 2 : 2 6 : 0 6   10   Q   So he could --

1 2 : 2 6 : 0 8   11   A   So he can get to help his mom because I think he had messed

                  12   off the whole retirement or something.     It was like -- it was a

                  13   few hundred thousand, to my recollection.

1 2 : 2 6 : 1 6   14   Q   Okay.     So there was some -- do you recall the exact number,

                  15   or are these numbers that you heard from Beckcom?

1 2 : 2 6 : 2 2   16   A   No.     I seen it on the paperwork myself.   It was like, maybe,

                  17   2-, $300,000.     I just know at one point or something, he said

                  18   they had a restaurant, and he was like -- it was -- the money

                  19   was entrusted to him from his mother, and he was getting these

                  20   reports from wherever he was doing his trading, and he was just

                  21   hemorrhaging, and he's like, "I got to get home.       I got to get

                  22   home."

1 2 : 2 7 : 0 4   23        (Sotto voce discussion between Mr. Rytting and

1 2 : 2 7 : 0 5   24        Ms. Scardino.)

1 2 : 2 7 : 1 8   25   BY MR. RYTTING:
                                                                                      1-106
                                       Mr. Rytting Direct of Carl Walker
1 2 : 2 7 : 1 9    1   Q      Do you recall Mr. Prible ever -- well, let me put it this

                   2   way:     Was Mr. Prible a mark?

1 2 : 2 7 : 2 8    3   A      In every sense of the word.

1 2 : 2 7 : 2 9    4   Q      And what is -- what sense of the word are you talking about?

1 2 : 2 7 : 3 2    5   A      In the sense that he was going to be a scapegoat for several

                   6   individuals to have an opportunity to get out of prison sooner

                   7   than later.

1 2 : 2 7 : 4 0    8                THE COURT:     Did you know of any other prisoner who was

                   9   in, the same time as you, who was the same kind of mark?

1 2 : 2 7 : 4 6   10                THE WITNESS:     There was one other person.   I wasn't

                  11   part of that --

1 2 : 2 7 : 5 0   12                THE COURT:     Okay.

1 2 : 2 7 : 5 1   13                THE WITNESS:     I wasn't directly linked to that like I

                  14   was directly linked to Prible.        It was a Hispanic gentleman that

                  15   the same group of -- some of the members of the same group took

                  16   part in a little bit before Prible.

1 2 : 2 8 : 0 6   17                THE COURT:     Was Ms. Siegler involved with that, too?

1 2 : 2 8 : 1 0   18                THE WITNESS:     That's a good question.   I want to say

                  19   yes, but I don't recall.

1 2 : 2 8 : 1 3   20                THE COURT:     Okay.

1 2 : 2 8 : 1 6   21   BY MR. RYTTING:

1 2 : 2 8 : 1 6   22   Q      And the name of this person was -- is Hermilio Herrero the

                  23   name of this person?

1 2 : 2 8 : 2 1   24   A      That is the person.     That is the person.

1 2 : 2 8 : 2 2   25   Q      And do you recall who was involved in informing on
                                                                                         1-107
                                       Mr. Rytting Direct of Carl Walker
                   1   Mr. Herrero?

1 2 : 2 8 : 3 0    2   A   I remember a person named Jesse.         I think Cat had something

                   3   to do with that.     I don't know if Foreman or Beckcom was

                   4   involved, but they was aware.      It was more than aware.

1 2 : 2 8 : 4 3    5                MR. D'HEMECOURT:   Objection, Your Honor, hearsay.

1 2 : 2 8 : 4 5    6                THE COURT:   Same ruling.     It's a conspiracy, and as

                   7   part of a conspiracy, such statements are admissible.

1 2 : 2 8 : 5 5    8   BY MR. RYTTING:

1 2 : 2 8 : 5 6    9   Q   Now, was there any discussion or any talk about what you

                  10   might call as getting a twofer?

1 2 : 2 9 : 0 4   11   A   You know, it was those opportunities.         At that time,

                  12   Mr. Herrero hadn't been sentenced yet.         So -- but he wasn't on

                  13   the yard.     He wasn't on the yard at the time with Mr. Prible.

1 2 : 2 9 : 1 7   14           But, again, that -- that little thing I couldn't be --

                  15   personally be a part of that, you know.         I wasn't necessarily

                  16   prompted or offered to be part of that.         They was part of the

                  17   discussions.     Everybody knew some of the details involved in

                  18   that.     The ones that was already involved in that, you know, did

                  19   that, but me, myself --

1 2 : 2 9 : 4 2   20                MR. D'HEMECOURT:   Objection, I think this is getting

                  21   into speculation given that he wasn't a part of the Herrero

                  22   testimony.

1 2 : 2 9 : 5 0   23                THE COURT:   Let's see.     You said this was part of the

                  24   discussion.

1 2 : 2 9 : 5 7   25                MR. D'HEMECOURT:   I think it is what happened to
                                                                                       1-108
                                       Mr. Rytting Direct of Carl Walker
                   1   Mr. Herrero.     He said he wasn't involved in any planning against

                   2   Mr. Herrero.

1 2 : 3 0 : 0 8    3                THE COURT:     You said everybody knew some of the

                   4   details involved.

1 2 : 3 0 : 1 1    5                THE WITNESS:     Well, yes, sir.    It was discussed, but I

                   6   wasn't a participant of --

1 2 : 3 0 : 1 6    7                THE COURT:     So you heard it from somebody else?

1 2 : 3 0 : 1 7    8                THE WITNESS:     I heard from the same individuals in

                   9   this case.     We discussed what was happening.       Some of them were

                  10   working on the twofer aspect --

1 2 : 3 0 : 2 2   11                THE COURT:     Okay.   All right.

1 2 : 3 0 : 2 2   12                THE WITNESS:     -- but the twofer aspect wasn't one --

                  13   applicable to me.

1 2 : 3 0 : 2 5   14                THE COURT:     Okay.   Hold on just a second.

1 2 : 3 1 : 0 1   15                Yeah.   I'm going to allow it.

1 2 : 3 1 : 0 2   16                Go ahead.    Your next question, Mr. Rytting?

1 2 : 3 1 : 0 8   17   BY MR. RYTTING:

1 2 : 3 1 : 1 2   18   Q   You mentioned that all the -- we showed you the former --

                  19   the previous photograph, Exhibit 32, and you said that

                  20   100 percent, if -- or close to that were informing against --

                  21   interested in informing against Mr. Prible --

1 2 : 3 1 : 2 7   22   A   Yes.

1 2 : 3 1 : 2 8   23   Q   -- correct?

1 2 : 3 1 : 2 9   24        Okay.     And they all -- who -- and who was the prosecutor

                  25   that they, each one, was in contact with, in your opinion?
                                                                                    1-109
                                      Mr. Rytting Direct of Carl Walker
1 2 : 3 1 : 4 1    1   A   Well, some of it is really not my opinion.       I would just say

                   2   Kelly Siegler because I was given the phone number either by

                   3   Mr. Beckcom or Oscar, and I know for a fact that -- I could

                   4   pretty much say 95 percent of those people called her because it

                   5   was always discussing, "Did you call?       What was going on?"   It

                   6   was like updates.     It was always updates.

1 2 : 3 2 : 0 5    7        So anybody could check the prison phone records, and you

                   8   would see that there was communication back and forth between --

1 2 : 3 2 : 1 3    9             MR. D'HEMECOURT:       Objection, Your Honor, speculation.

                  10   He doesn't seem to have person knowledge of what the phone

                  11   records say.

1 2 : 3 2 : 1 8   12             THE COURT:     Anybody could check the phone records.

                  13   You could see there was communication back and forth.

1 2 : 3 2 : 2 3   14             How do you know that, sir?

1 2 : 3 2 : 2 4   15             THE WITNESS:     Because when we -- I know for a fact

                  16   because, when I was in prison, they -- they held the records for

                  17   four to five years.     And because I was in the -- in discussion

                  18   with them, I was in the unit with Beckcom, Foreman, and Oscar,

                  19   and I knew at times when they actually went to the phone and

                  20   called because all of us was in the unit together.

1 2 : 3 2 : 4 2   21             THE COURT:     Okay.    I'm going to allow it.

1 2 : 3 2 : 4 4   22             THE WITNESS:     So I witnessed them making calls.

1 2 : 3 2 : 4 6   23             THE COURT:     I'm going to allow it.

1 2 : 3 2 : 4 7   24   BY MR. RYTTING:

1 2 : 3 2 : 4 7   25   Q   You witnessed them making calls to Mr. Siegler?
                                                                                   1-110
                                       Mr. Rytting Direct of Carl Walker
1 2 : 3 2 : 5 0    1   A   Well, they said that's who they were calling.     I mean, I

                   2   wasn't standing beside them, but when they'd come back from the

                   3   conversation from the phone, you know, we would have

                   4   conversations in reference to.

1 2 : 3 3 : 0 0    5   Q   Okay.     Were they all -- could they call from their

                   6   counselors' phones?

1 2 : 3 3 : 0 5    7   A   They could.

1 2 : 3 3 : 0 7    8   Q   And were -- did you?

1 2 : 3 3 : 0 8    9   A   No.     I wasn't privy to what was going on because that's -- I

                  10   wasn't, no.

1 2 : 3 3 : 1 3   11   Q   Okay.     Now, on the...

1 2 : 3 3 : 3 2   12        (Sotto voce discussion between Mr. Rytting and

1 2 : 3 3 : 3 3   13        Ms. Scardino.)

1 2 : 3 3 : 5 2   14   BY MR. RYTTING:

1 2 : 3 3 : 5 9   15   Q   I'm going to show you another -- another exhibit, Exhibit --

                  16   again, this is Exhibit 32.     I guess it's a group exhibit.    And

                  17   have you seen this -- this photograph before?

1 2 : 3 4 : 1 2   18   A   No, but I knew about that photograph.

1 2 : 3 4 : 1 5   19   Q   Okay.     And how did you know about that photograph?

1 2 : 3 4 : 1 7   20   A   Before that photograph was even taken, there was discussed

                  21   that that was -- that particular photograph was going to be

                  22   taken to establish how close netted [sic] the group was.       It was

                  23   like -- and that was either between Beckcom and Foreman -- maybe

                  24   me and Oscar both was there.

1 2 : 3 4 : 3 8   25        It was a group, and they had discussed that they were going
                                                                                   1-111
                                       Mr. Rytting Direct of Carl Walker
                   1   to take pictures with each one of their mother or family member

                   2   or something in the visiting room.     So I never seen this actual

                   3   photo until now, based on my recollection, but I knew that this

                   4   event took place.

1 2 : 3 4 : 5 5    5   Q   Okay.     And can you identify some of the people in that

                   6   photograph?

1 2 : 3 5 : 0 3    7   A   Only three.     Mr. Foreman, Mr. Beckcom and Mr. Prible.

1 2 : 3 5 : 1 1    8   Q   So when you say this was discussed beforehand --

1 2 : 3 5 : 1 5    9   A   Right.

1 2 : 3 5 : 1 6   10   Q   -- would it -- would it have to be discussed, you know,

                  11   hours beforehand or days?

1 2 : 3 5 : 2 0   12   A   No.     It was discussed way prior than I was -- the discussion

                  13   went something like -- the whole plot or the plan was to create

                  14   a picture of close intimacy with Mr. Prible, a close connection.

                  15   So the -- the way you create -- the way it was being created was

                  16   to show that, like, his family was with their family, or we all

                  17   was in group pictures or individuals with him.

1 2 : 3 5 : 4 7   18           It was -- it's to create -- it was all to create -- I don't

                  19   know.     A picture is the best way I can describe it.   You're

                  20   trying to show that he would be comfortable enough or confident

                  21   enough in your friendship to give you this information.

                  22   Otherwise, it was -- there was no basis, you know.

1 2 : 3 6 : 0 6   23   Q   For him to confess?

1 2 : 3 6 : 0 7   24   A   Exactly.

1 2 : 3 6 : 1 4   25   Q   Now, why do you remember this -- was there any other --
                                                                                 1-112
                                     Mr. Rytting Direct of Carl Walker
                   1   anything else that was -- any other activities that were part of

                   2   the plan in -- of showing Prible's friendship and camaraderie

                   3   that was connected with this photo op?

1 2 : 3 6 : 4 2    4   A   I don't know if it's -- necessarily was connected with the

                   5   photo op, but there was plans to get him intoxicated --

1 2 : 3 6 : 4 8    6   Q   Okay.

1 2 : 3 6 : 4 8    7   A   -- you know.

1 2 : 3 6 : 4 9    8   Q   And that -- and were you part of those plans?

1 2 : 3 6 : 5 2    9   A   I was part of those plans.

1 2 : 3 6 : 5 3   10   Q   And who else was part of those plans?

1 2 : 3 6 : 5 6   11   A   Oscar.   Oscar -- Oscar and I used to make hooch, or wine, in

                  12   the prison system.

1 2 : 3 7 : 0 3   13   Q   And how is that possible?

1 2 : 3 7 : 0 7   14   A   It's not as hard as one would think.    Some really hot water,

                  15   some sugar and some fruits or potatoes or tomatoes, and it'll

                  16   fester, given enough time.

1 2 : 3 7 : 2 1   17   Q   Oh, so what you had to do was conceal it --

1 2 : 3 7 : 2 4   18   A   Right.

1 2 : 3 7 : 2 4   19   Q   -- while it was brewing?

1 2 : 3 7 : 2 5   20   A   Conceal it.    We would have to hide it and conceal it while

                  21   it was brewing, yes.

1 2 : 3 7 : 3 0   22   Q   And was a particular batch of alcohol made for the purpose

                  23   of giving it to Mr. Prible?

1 2 : 3 7 : 3 5   24   A   As a matter of fact, there was.    There was some grape wine

                  25   made for Mr. Prible.
                                                                                      1-113
                                       Mr. Rytting Direct of Carl Walker
1 2 : 3 7 : 3 8    1   Q   And what's significant about grape wine?

1 2 : 3 7 : 4 2    2   A   I don't know it's significant.       One of the things about the

                   3   grape wine is -- from being a person that made wine, it takes

                   4   longer to form it than any other one.         Any -- the average wine

                   5   takes maybe ten days or so given -- give or take.         But grape

                   6   wine takes about 30 days.       It takes -- it takes a while for it

                   7   to ferment because it has the natural sugars, and then it has

                   8   all the sugars that you put into it.

1 2 : 3 8 : 0 6    9        So you can't make it in bulk.       You can't make a whole lot

                  10   of it.     Where we would make two, three, maybe 4 gallons of some

                  11   of the other kind of wine, this one you would have to make maybe

                  12   a gallon or real small amount because it took so long to

                  13   ferment, trying to hide it for a month is a very difficult task

                  14   versus trying to hide it for 10 days or 12 days or something.

1 2 : 3 8 : 2 9   15   Q   Okay.     And what are some of the other things that you said

                  16   you could make wine out of?       Potatoes?

1 2 : 3 8 : 3 3   17   A   Yes.     We, actually, could make white lightening.      You could

                  18   actually make a distillery and distill the alcohol off the wine

                  19   and make liquor.

1 2 : 3 8 : 4 5   20   Q   And by wine you mean just anything that's fermented.         It's

                  21   not -- not like grape wine or anything like that, but there's --

1 2 : 3 8 : 5 0   22   A   Yeah.     We had guava --

1 2 : 3 8 : 5 0   23   Q   -- like --

1 2 : 3 8 : 5 2   24   A   Yeah.     Guava wine.   They sold guava paste on the commissary,

                  25   so we used guava paste.      We used -- you could use ketchup.        You
                                                                                   1-114
                                       Mr. Rytting Direct of Carl Walker
                   1   can use tomato paste.     You can use orange juice.   You can use

                   2   oranges.     Any fruit, any -- all kinds of stuff will ferment and

                   3   make wine.

1 2 : 3 9 : 0 6    4   Q   So when it came to making this batch of wine, was it

                   5   understood, basically from the beginning, that it was going to

                   6   be for Mr. Prible?

1 2 : 3 9 : 1 1    7   A   The grape wine was specifically for Mr. Prible.

1 2 : 3 9 : 1 5    8   Q   Okay.     And was it your understanding that Foreman and

                   9   Beckcom knew this and were going to --

1 2 : 3 9 : 2 1   10   A   Everybody was aware of it.     Everybody was under the gazebo.

                  11   Everybody was, you know, drinking or participating.      Mr. Prible

                  12   got really drunk where he needed assistance, but everybody

                  13   participated.

1 2 : 3 9 : 3 4   14        It was -- again, you're painting a picture here like you're

                  15   good buddies, prison buddies, drinking buddies, taking-pictures

                  16   buddies.     It's all to establish that he would trust you enough

                  17   to confide.

1 2 : 3 9 : 4 9   18   Q   Was it the point to get his -- well, you know, when people

                  19   get drunk, they sometimes forget themselves and say things they

                  20   shouldn't.     Was that part of the motive?

1 2 : 4 0 : 0 1   21   A   I think that was definitely part of the motive, but it

                  22   really didn't matter if he got drunk and decided to confide or

                  23   not because even before he was -- before all that even took

                  24   place, the knowledge was already there, you know.      That was more

                  25   of a formality, like, you would go through the motions.        You
                                                                                            1-115
                                         Mr. Rytting Direct of Carl Walker
                   1   would set it up.

1 2 : 4 0 : 2 1    2           So it's just to establish a closeness that, Hey, we go out.

                   3   We drink.       We hang out, you know, do this, do that.          So it's --

                   4   if he would have confessed, I mean, what -- it was done to

                   5   establish the intimacy of our group.

1 2 : 4 0 : 4 0    6   Q      But to your knowledge, did he ever confess?

1 2 : 4 0 : 4 2    7   A      To my knowledge, Mr. Prible never confessed.

1 2 : 4 0 : 4 5    8   Q      Okay.

1 2 : 4 0 : 4 9    9                  THE COURT:     Did Ms. Siegler or any other prosecutor

                  10   ever do you any good in terms of shortening your time?

1 2 : 4 0 : 5 5   11                  THE WITNESS:     No, sir.    Prior to the Prible case

                  12   coming to a head, I --

1 2 : 4 1 : 0 2   13                  THE COURT:     You got your time shortened.       I know that.

1 2 : 4 1 : 0 5   14                  THE WITNESS:     No.   No, no, no.   It wasn't -- I got my

                  15   time shortened years after the Prible deal from the change of

                  16   law.     But prior to that situation, I was just kind of cut out of

                  17   the loop or -- not necessarily cut out of the loop, but I kind

                  18   of just fell to the wayside, for lack of a better word.

1 2 : 4 1 : 2 4   19                  THE COURT:     Was it because you were not fully

                  20   enthusiastic about the process or because you weren't as close

                  21   to Mr. Prible, or for some other reason?

1 2 : 4 1 : 3 1   22                  THE WITNESS:     No, it was that I was wasn't fully

                  23   enthusiastic about the process.            I mean, we had many

                  24   conversations trying to rationalize or justify what was being

                  25   done or why it was okay.          But even though I was fearful and,
                                                                                        1-116
                                         Mr. Rytting Direct of Carl Walker
                   1   initially, I was on board, at some point it -- it just -- I

                   2   don't know.       I just exactly -- exactly what -- how to describe

                   3   it.     It just didn't work out.

1 2 : 4 2 : 0 4    4                  THE COURT:   Okay.

1 2 : 4 2 : 1 2    5   BY MR. RYTTING:

1 2 : 4 2 : 1 2    6   Q     Now, you -- you mentioned that part of the -- the plans was

                   7   to -- to write a letter to Ms. Siegler?

1 2 : 4 2 : 2 3    8   A     Yes.

1 2 : 4 2 : 2 3    9   Q     Okay.     And did -- did you ever write one yourself?

1 2 : 4 2 : 2 9   10   A     No.     I signed one, but I didn't -- I didn't actually write

                  11   it.

1 2 : 4 2 : 3 3   12   Q     Okay.     And was this letter sent sometime in May of 2000- --

1 2 : 4 2 : 3 8   13   A     It may have been.      I don't exactly remember the time it was

                  14   sent.

1 2 : 4 2 : 4 1   15   Q     Okay.     Of 2002, I mean.    You don't recall the time?

1 2 : 4 2 : 4 3   16   A     Yeah.     I don't recall the times.

1 2 : 4 2 : 4 5   17           (Sotto voce discussion between Mr. Rytting and

1 2 : 4 2 : 4 6   18           Ms. Scardino.)

1 2 : 4 2 : 4 7   19   BY MR. RYTTING:

1 2 : 4 2 : 4 7   20   Q     Okay.     And I'm putting up on the screen the letter that

                  21   you...

1 2 : 4 3 : 2 4   22   A     Uh-huh.

1 2 : 4 3 : 2 4   23   Q     And if we scroll down, do you recognize this letter?

1 2 : 4 3 : 2 7   24   A     I do.

1 2 : 4 3 : 2 9   25   Q     And if we --
                                                                                      1-117
                                       Mr. Rytting Direct of Carl Walker
1 2 : 4 3 : 3 0    1                MR. RYTTING:     Keep scrolling.

1 2 : 4 3 : 3 6    2   BY MR. RYTTING:

1 2 : 4 3 : 3 7    3   Q   Okay.     In this -- and is that your signature?

1 2 : 4 3 : 4 0    4   A   It is.

1 2 : 4 3 : 4 0    5   Q   Okay.     So -- but you say you did not type up this letter?

1 2 : 4 3 : 4 4    6   A   No.     I didn't type it, nor did I write it, per se.

1 2 : 4 3 : 4 8    7   Q   Did you --

1 2 : 4 3 : 4 9    8   A   It was discussed what was the contents of the letter and

                   9   what it would say.        If you go to the top of the letter, how you

                  10   see all the individuals' names, Mr. Foreman, Mark, the whole

                  11   idea of the structure is this letter is for everybody to be kind

                  12   of like a confirmation of the other person, right?

1 2 : 4 4 : 1 4   13           So one could justify, one could solidify the other's thing.

                  14   You know what I mean?        I don't know if I'm saying it correctly.

1 2 : 4 4 : 2 6   15                THE COURT:     So you'd corroborate one another's story?

1 2 : 4 4 : 2 9   16                THE WITNESS:     Right.   That's what I'm trying to say.

1 2 : 4 4 : 3 1   17   A   It's set up -- the letter was written as if we all can

                  18   corroborate each other's story.         It's not like, for instance,

                  19   Mr. Prible came and confessed to me, or he came and confessed it

                  20   to somebody.     It was always one of us or somebody had to be

                  21   there to corroborate what the other one is saying or what

                  22   everybody's saying we heard or seen.

1 2 : 4 4 : 5 3   23           So it's always a mention or some type of something, you

                  24   know.     That's how it was told to be constructed.

1 2 : 4 5 : 1 1   25   BY MR. RYTTING:
                                                                                     1-118
                                       Mr. Rytting Direct of Carl Walker
1 2 : 4 5 : 1 1    1   Q   Or that's how you agreed to construct it?

1 2 : 4 5 : 1 4    2   A   Right.

1 2 : 4 5 : 2 1    3   Q   And getting back to the -- the photograph of the --

                   4   Exhibit 32, which was of Prible's mom and -- well, you

                   5   identified three persons, Prible --

1 2 : 4 5 : 3 5    6   A   Right.

1 2 : 4 5 : 3 5    7   Q   -- and Mr. Beckcom and Mr. Foreman.      And is it your

                   8   understanding, now, that these were their relatives or parents?

1 2 : 4 5 : 4 3    9   A   It is.

1 2 : 4 5 : 4 3   10   Q   Uh-huh.

1 2 : 4 5 : 4 5   11        And this was -- we have a -- and this was -- can you see

                  12   the date down there?     It says November 24.

1 2 : 4 5 : 5 9   13   A   Uh-huh.

1 2 : 4 6 : 0 0   14   Q   Do you have -- do you recall approximately when this was

                  15   taken, or no?

1 2 : 4 6 : 0 3   16   A   No, I do not.

1 2 : 4 6 : 0 5   17   Q   Okay.     But you don't have any -- but so that -- the date

                  18   might be correct, though?

1 2 : 4 6 : 1 0   19   A   It may be correct.     It may not.   I'm not sure.

1 2 : 4 6 : 1 3   20   Q   Okay.     Was this one of the last things that was done in the

                  21   conspiracy, that you recall?

1 2 : 4 6 : 2 0   22   A   Again, I wasn't present for this photo.      I knew about the

                  23   photo.   If it was the last thing or not, I'm not sure because,

                  24   like I stated, at one point towards the -- as things was coming

                  25   to a head, Mr. Beckcom and Mr. Foreman started being real
                                                                                     1-119
                                       Mr. Rytting Direct of Carl Walker
                   1   close-knit.     They wasn't as forthcoming as initially.

1 2 : 4 6 : 3 9    2   Q   Okay.

1 2 : 4 6 : 3 9    3   A   And towards the end, I kind of fell to the wayside.

1 2 : 4 7 : 2 0    4   Q   You were in FCI Beaumont for -- you know, until 2005,

                   5   correct?

1 2 : 4 7 : 2 5    6   A   Correct.

1 2 : 4 7 : 2 5    7   Q   And what happened then?

1 2 : 4 7 : 3 1    8   A   A hurricane hit the prison, and I was shipped -- I was

                   9   shipped to Yazoo, Mississippi.

1 2 : 4 7 : 3 9   10   Q   Okay.

1 2 : 4 7 : 4 0   11                THE COURT:     Another federal prison?

1 2 : 4 7 : 4 2   12                THE WITNESS:     Yes, sir, another federal prison.

1 2 : 4 7 : 4 3   13   BY MR. RYTTING:

1 2 : 4 7 : 4 3   14   Q   And how many inmates from Beaumont were shipped to Yazoo?

1 2 : 4 7 : 4 7   15   A   My recollection is between 6-, maybe 800 of us.        It was a

                  16   large portion.     The whole prison was evacuated and divided into

                  17   mini prisons.

1 2 : 4 7 : 5 6   18        But I remember when we got to Yazoo, a lot of units was not

                  19   even open yet, and it may have been, like, 2- or 300 people on

                  20   the yard.     But when we got there, the population jumped up to,

                  21   maybe, 800 or -- it was a lot.        It was several hundred of us.

1 2 : 4 8 : 1 1   22   Q   Okay.     And was one other person that was transferred a

                  23   former roommate of yours?

1 2 : 4 8 : 1 9   24   A   No.     He wasn't a roommate of mine.     He was a -- a friend of

                  25   mine, associate of mine, but we was never roommates.
                                                                                     1-120
                                       Mr. Rytting Direct of Carl Walker
1 2 : 4 8 : 2 8    1   Q   What was his name?

1 2 : 4 8 : 2 9    2   A   I knew him as Smiley.      In jail, people really didn't use

                   3   their government names.      They used nicknames.   So -- but his

                   4   last name is Wilson.       I don't know his first name.

1 2 : 4 8 : 3 9    5   Q   Okay.     So you just knew him as Smiley Wilson?

1 2 : 4 8 : 4 2    6   A   That's all.

1 2 : 4 8 : 4 3    7   Q   Okay.     And he was with you at FCI Beaumont, correct?

1 2 : 4 8 : 4 6    8   A   He was.     Correct.

1 2 : 4 8 : 4 7    9   Q   And then he -- and he was one of the group transferred to

                  10   Yazoo?

1 2 : 4 8 : 5 3   11   A   He was definitely one of the people transferred to Yazoo.

1 2 : 4 8 : 5 5   12   Q   And at some point did he approach you in Yazoo about

                  13   Mr. Prible?

1 2 : 4 9 : 0 0   14   A   He did.

1 2 : 4 9 : 0 0   15   Q   Okay.     What was that about?

1 2 : 4 9 : 0 3   16   A   Mr. Wilson had some information about what had happened to

                  17   Mr. Prible.     Due to our relationship, I had revealed some things

                  18   to him about it.     None that really put me in a bad light, but I

                  19   kind of revealed some things to him about the case.

1 2 : 4 9 : 2 3   20        And he had another -- I believe the other Walker was his

                  21   roommate or in his unit, that was getting letters from an

                  22   attorney with information, the details that he remembered that I

                  23   had discussed with him.

1 2 : 4 9 : 3 8   24   Q   So Mr. Smiley informed you that another Walker was --

1 2 : 4 9 : 4 1   25   A   Yes.
                                                                                     1-121
                                       Mr. Rytting Direct of Carl Walker
1 2 : 4 9 : 4 3    1   Q   Does the name Larry Walker --

1 2 : 4 9 : 4 5    2   A   Larry Walker, yes.

1 2 : 4 9 : 4 6    3   Q   And so Prible's attorneys were trying to contact a Walker,

                   4   but they were writing a Larry Walker?

1 2 : 4 9 : 5 1    5   A   That was writing the wrong Walker.     They were writing Larry

                   6   Walker.     Correct.

1 2 : 4 9 : 5 5    7   Q   Okay.     And these -- the letters -- some of these -- did you

                   8   -- did Mr. Smiley eventually give you some of these letters, or

                   9   did Larry Walker do it?

1 2 : 5 0 : 0 3   10   A   No.     I think, based on my recollection, me and Smiley talked

                  11   about it.     He grabbed one of the letters from Larry and end up

                  12   bringing me the -- bringing me the letter or giving me the

                  13   letter.

1 2 : 5 0 : 2 0   14   Q   Okay.     And was this letter written to Larry in Beaumont?

1 2 : 5 0 : 2 5   15   A   Best of my recollection.     I'm not sure, exactly.   I don't

                  16   recall the address that it was sent to, whether it was Beaumont

                  17   or Yazoo.     But best of my recollection, it was -- it was

                  18   Beaumont.

1 2 : 5 0 : 3 7   19   Q   Okay.     And when you read the letter, was it clear that

                  20   Mr. --

1 2 : 5 0 : 4 1   21   A   I automatically knew what it was, who it was.     I knew the

                  22   whole thing.

1 2 : 5 0 : 4 8   23   Q   And that his attorneys were trying to reach --

1 2 : 5 0 : 5 0   24   A   Yeah.

1 2 : 5 0 : 5 0   25   Q   -- someone named Walker?
                                                                                         1-122
                                       Mr. Rytting Direct of Carl Walker
1 2 : 5 0 : 5 3    1   A   I automatically knew.          So I -- I kind of played it off like

                   2   it wasn't no real big deal to Smiley.          Like, Oh, yeah, I think I

                   3   know this guy, wa, wa, wa.          And I think I may have eventually

                   4   contacted Prible's attorney or reached out to him or something

                   5   like that letting him know I was the right Walker, and they were

                   6   communicating with the wrong Walker.

1 2 : 5 1 : 1 7    7   Q   Okay.     And was this the first communication the first time

                   8   you reached out to Mr. Prible, that you can recall?

1 2 : 5 1 : 2 3    9   A   That is, based on my recollection, the first time I ever

                  10   reached out.

1 2 : 5 1 : 3 0   11        (Sotto voce discussion between Mr. Rytting and

1 2 : 5 1 : 3 1   12        Ms. Scardino.)

1 2 : 5 1 : 4 0   13               THE COURT:     Are you fairly near your -- the end of

                  14   this testimony?

1 2 : 5 1 : 4 4   15               MR. RYTTING:     I am near the end of his testimony, yes,

                  16   Your Honor.

1 2 : 5 1 : 4 6   17               THE COURT:     Okay.     Just try to wind it up.    We'll take

                  18   our lunch break.

1 2 : 5 1 : 5 0   19               MR. RYTTING:     Okay.

1 2 : 5 2 : 2 7   20        (Sotto voce discussion between Mr. Rytting and

1 2 : 5 2 : 2 7   21        Mr. Scardino.)

1 2 : 5 2 : 3 0   22               MR. RYTTING:     Your Honor, I'll pass the witness.

1 2 : 5 2 : 3 1   23               THE COURT:     Okay.     We'll adjourn till 1:30.

1 2 : 5 2 : 3 3   24        (Lunch recess taken from 12:52 p.m. to 1:33 p.m.)

1 3 : 3 3 : 4 1   25               THE COURT:     Okay.     With regard to Ms. Siegler, please
                                                                                      1-123
                                      Mr. D'Hemecourt Cross of Carl Walker
                   1   communicate with her that I'd like her to contact you or the

                   2   Court and set a time where she can be available to answer

                   3   questions.     If she's doing TV work, it ought to be especially

                   4   easy for us to rig up some kind of connection, video or

                   5   otherwise.

1 3 : 3 4 : 0 3    6                The only time that's unavailable this week, for

                   7   certain, is Friday morning.      Any other time will be workable.

                   8   And I'm sorry to inconvenience everybody else, but I think

                   9   it's -- it's necessary.      We need to hear from her.

1 3 : 3 4 : 2 2   10                Okay.   You're going to cross?

1 3 : 3 4 : 2 7   11                MR. D'HEMECOURT:   Yes, Your Honor.

1 3 : 3 4 : 2 8   12                THE COURT:   Please proceed.

1 3 : 3 4 : 2 8   13                              CROSS-EXAMINATION
1 3 : 3 4 : 2 9   14   BY MR. D'HEMECOURT:

1 3 : 3 4 : 3 0   15   Q   My name's George d'Hemecourt.      I'm with the Attorney

                  16   General's office.

1 3 : 3 4 : 3 3   17        First of all, have we ever spoken before?

1 3 : 3 4 : 3 6   18   A   Not to my knowledge, no.

1 3 : 3 4 : 3 7   19   Q   Have you had any conversations with anyone at our office?

1 3 : 3 4 : 4 1   20   A   I don't know where your office is, so no.

1 3 : 3 4 : 4 3   21   Q   With anyone at the Attorney General's office?

1 3 : 3 4 : 4 5   22   A   Not to my knowledge, no.

1 3 : 3 4 : 4 6   23   Q   Thank you.

1 3 : 3 4 : 4 8   24        You testified a little bit about Hermelio Herrero.        Have

                  25   you met Mr. Herrero?
                                                                                     1-124
                                      Mr. D'Hemecourt Cross of Carl Walker
1 3 : 3 4 : 5 5    1   A   I have.

1 3 : 3 4 : 5 5    2   Q   Have you spoken about Mr. Herrero's case or Mr. Prible's

                   3   case with Mr. Herrero?

1 3 : 3 5 : 0 0    4   A   I have.

1 3 : 3 5 : 0 2    5   Q   And how many conversations have you had with him?

1 3 : 3 5 : 0 6    6   A   I would say not many.     I can't recall the exact number.

1 3 : 3 5 : 1 3    7   Q   Do you know how you came in contact with Mr. Herrero?

1 3 : 3 5 : 1 6    8   A   Based on my memory, I had went back to the state court

                   9   because I was on probation when I caught my federal case, and I

                  10   had got the probation dismissed.     And in the transit back from

                  11   the Harris County going back to Beaumont prison, Mr. Herrero was

                  12   on that bus with me.

1 3 : 3 5 : 4 0   13   Q   And what did you talk about with Mr. Herrero?

1 3 : 3 5 : 4 3   14   A   Initially, we didn't talk about nothing until we realized

                  15   who we were.     Then, once we realized who we were, and we

                  16   realized we knew the same people, and he told me his name, then

                  17   I knew who he was, and, you know, I was like, Wow.

1 3 : 3 5 : 5 8   18   Q   Okay.     And did he try to get you to write an affidavit for

                  19   his case?

1 3 : 3 6 : 0 3   20   A   He did.

1 3 : 3 6 : 0 4   21   Q   Did you do that?

1 3 : 3 6 : 0 5   22   A   No, I did not.

1 3 : 3 6 : 0 7   23   Q   Why did you not write an affidavit for his case?

1 3 : 3 6 : 1 0   24   A   Beaumont Medium is a very volatile, violent place, and if

                  25   anyone was suspected of telling on somebody, told on somebody,
                                                                                          1-125
                                         Mr. D'Hemecourt Cross of Carl Walker
                   1   or involved in that, it could have repercussions and

                   2   consequences.        I had a 30-year sentence, and I didn't know what

                   3   he was going to do with that.             I mean, I was always skeptical on

                   4   my involvement.

1 3 : 3 6 : 3 6    5   Q      Okay.     And you testified that you did sign a letter that was

                   6   sent to Ms. Siegler; is that correct?

1 3 : 3 6 : 4 4    7   A      I did.

1 3 : 3 6 : 4 5    8   Q      And did you have any in-person conversations with

                   9   Ms. Siegler or any phone calls with Ms. Siegler?

1 3 : 3 6 : 5 1   10   A      I called Ms. Siegler, based on my recollection, I don't

                  11   know, maybe once or twice.           I don't recall if I talked to her

                  12   directly.        I can't say.     It's been a while.

1 3 : 3 7 : 0 2   13           But I do know for a fact that I made more than at least one

                  14   attempt to reach out to Ms. Siegler because that's what I was

                  15   instructed to do.

1 3 : 3 7 : 1 5   16   Q      And did she give you any -- any details about Mr. Prible's

                  17   case?

1 3 : 3 7 : 2 0   18   A      She, personally?        No, she did not.

1 3 : 3 7 : 2 2   19   Q      Did she offer you any sort of deal?

1 3 : 3 7 : 2 4   20   A      She, no, did not.

1 3 : 3 7 : 2 6   21   Q      Did she ask you to --

1 3 : 3 7 : 2 7   22                   THE COURT:     Well, you're not sure you even spoke with

                  23   her.     So --

1 3 : 3 7 : 3 0   24                   THE WITNESS:     Right.

1 3 : 3 7 : 3 0   25                   THE COURT:     So she couldn't have offered you a deal,
                                                                                        1-126
                                      Mr. D'Hemecourt Cross of Carl Walker
                   1   if you didn't speak.

1 3 : 3 7 : 3 3    2                THE WITNESS:     Right.

1 3 : 3 7 : 3 3    3                THE COURT:     Okay.   All right.

1 3 : 3 7 : 3 4    4   BY MR. D'HEMECOURT:

1 3 : 3 7 : 3 5    5   Q   Well, to clarify, do you recall if you spoke with her?

1 3 : 3 7 : 3 7    6   A   No.     I have no recollections of actually speaking with her.

                   7   I only know that I did make an attempts to contact her, but I

                   8   don't -- I don't remember if we spoke or not.

1 3 : 3 7 : 4 6    9   Q   Okay.     And not to retread any of your previous testimony,

                  10   but do you recall when you were first approached by another

                  11   inmate about Mr. Prible's case?

1 3 : 3 8 : 0 9   12   A   I want to say it was in 2001.

1 3 : 3 8 : 1 2   13   Q   Okay.

1 3 : 3 8 : 1 4   14   A   I -- the exact month or time, I would be speculating if I

                  15   was to try to pinpoint.

1 3 : 3 8 : 1 9   16   Q   And do you recall who approached you?

1 3 : 3 8 : 2 3   17   A   I know it was one of three people.           The reason I can't --

                  18   can't be sure about the individual is because we were all in the

                  19   same unit.     Oscar and I were cellies, so we were closer than me

                  20   and the other guys.       And some of the other people were already

                  21   involved in the Herrero deal.

1 3 : 3 8 : 4 4   22        So I'm not sure exactly who told me what.           I was just being

                  23   fed the information of who gave me the opportunity.           Beckcom

                  24   used to go to church.        Foreman used to go to church.     Oscar

                  25   didn't go to church that much.         His dad would come and see me
                                                                                  1-127
                                      Mr. D'Hemecourt Cross of Carl Walker
                   1   sing in the choir or something sometimes, but, you know, I'm

                   2   just not sure on which one presented me directly.

1 3 : 3 9 : 1 0    3   Q   And was Mr. Foreman there initially when you were first

                   4   approached?     I don't know if -- even if he didn't necessarily

                   5   first approach you, was he -- was he present when you were first

                   6   approached?

1 3 : 3 9 : 2 4    7   A   I don't recall if he was present.     I'm not sure he's not the

                   8   person that initially initiated me being involved.     So I'm not

                   9   sure.

1 3 : 3 9 : 3 3   10   Q   And you testified that you had some specific details about

                  11   Mr. Prible's crime, correct?

1 3 : 3 9 : 3 9   12   A   I did.     I do.

1 3 : 3 9 : 4 0   13   Q   When did you get those details?

1 3 : 3 9 : 4 4   14   A   I think the details came into play once I agreed to take

                  15   part of the -- the deal.     Whatever you call it.

1 3 : 3 9 : 5 7   16   Q   And do you recall around when that was?

1 3 : 4 0 : 0 4   17   A   It was before I met Mr. Prible.     That's for sure.

1 3 : 4 0 : 0 7   18   Q   Do you recall when you met Mr. Prible?

1 3 : 4 0 : 1 4   19   A   No, not exactly.

1 3 : 4 0 : 1 6   20   Q   I believe you testified that you had a conversation with

                  21   Foreman and Beckcom in their shared cell?

1 3 : 4 0 : 2 4   22   A   Yes.     And I did have a conversation with either or both of

                  23   them at various times in their cell.

1 3 : 4 0 : 3 1   24   Q   Did -- do you recall if that's when you first got details of

                  25   the -- of the crime?
                                                                                        1-128
                                         Mr. D'Hemecourt Cross of Carl Walker
1 3 : 4 0 : 4 2    1   A      First?     I don't know if that's when I first got it.     I

                   2   can't -- I can't say that's when I first got it.           I know I

                   3   did -- we did discuss details at -- in their cell because those

                   4   are the type of things you couldn't discuss openly.           So you

                   5   would have to discuss it somewhere in private.

1 3 : 4 0 : 5 7    6           So, you know, it's not like we could walk on the yard and

                   7   risk being overheard, or in the chow hall and somebody

                   8   listening.

1 3 : 4 1 : 0 5    9   Q      And do you recall what specific details were conveyed to

                  10   you?

1 3 : 4 1 : 1 2   11   A      I was told about how people died or where their body was or

                  12   what evidence that linked Mr. Prible to the crime, who died in

                  13   the fire, stuff like that.

1 3 : 4 1 : 2 8   14   Q      Okay.     And did Mr. Prible ever give you any details about

                  15   his crime, or did he ever ask you for any legal advice?

1 3 : 4 1 : 3 8   16   A      No, sir.

1 3 : 4 1 : 4 0   17   Q      How many times did you speak with Mr. Prible?

1 3 : 4 1 : 4 5   18   A      I can't put a number on that.        I don't --

1 3 : 4 1 : 4 8   19                   THE COURT:     More than a dozen, or less than a dozen?

1 3 : 4 1 : 5 0   20                   THE WITNESS:     I would probably say less than a dozen.

1 3 : 4 1 : 5 5   21   BY MR. D'HEMECOURT:

1 3 : 4 1 : 5 5   22   Q      And did he ever show you a probable cause affidavit from his

                  23   case?

1 3 : 4 1 : 5 8   24   A      Mr. Prible?

1 3 : 4 2 : 0 0   25   Q      Yes.
                                                                                     1-129
                                      Mr. D'Hemecourt Cross of Carl Walker
1 3 : 4 2 : 0 0    1   A   I don't recall him doing that.

1 3 : 4 2 : 0 4    2   Q   Okay.     Were you aware that Mr. Prible asked for legal advice

                   3   from any other inmates?

1 3 : 4 2 : 1 1    4   A   I think so.     I think so.     I'm not sure.

1 3 : 4 2 : 1 4    5        I knew there was a guy there that used to be an attorney

                   6   that used to help people out, but I'm not sure if Mr. Prible

                   7   asked him for his help or not, but it's possible.

1 3 : 4 2 : 2 3    8   Q   Is that a Mr. Liedtke?        Does that sound familiar?

1 3 : 4 2 : 2 8    9   A   Could be.     I don't remember the guy's name verbatim, but

                  10   it's possible.

1 3 : 4 2 : 3 4   11   Q   Were you aware if you were ever on a witness list for

                  12   Mr. Prible's case?

1 3 : 4 2 : 4 1   13   A   I am aware that I was on a witness list for Mr. Prible's

                  14   case, yes.

1 3 : 4 2 : 4 8   15                MR. D'HEMECOURT:     May I have a moment, Your Honor?

1 3 : 4 2 : 4 9   16                THE COURT:   Yes, you may.

1 3 : 4 2 : 5 0   17        (Sotto voce discussion between Mr. D'Hemecourt and

1 3 : 4 2 : 5 1   18        Ms. Miranda.)

1 3 : 4 2 : 5 3   19   BY MR. D'HEMECOURT:

1 3 : 4 2 : 5 3   20   Q   How did you know you were on the witness list?

1 3 : 4 2 : 5 8   21   A   The same guy that I say may have known Mr. Prible -- or you

                  22   asked me did he ask -- Mr. Prible ask somebody for help.        That

                  23   gentleman actually told me he seen my name on a witness list.

1 3 : 4 3 : 1 8   24   Q   Okay.

1 3 : 4 3 : 1 9   25   A   Uh-huh.
                                                                                       1-130
                                      Mr. Rytting Redirect of Carl Walker
1 3 : 4 3 : 2 0    1   Q   And you testified about Oscar Gonzalez, correct?

1 3 : 4 3 : 2 3    2   A   Uh-huh.

1 3 : 4 3 : 2 5    3   Q   Did you recall that Mr. Gonzalez knew the victims in

                   4   Mr. Prible's case?

1 3 : 4 3 : 3 2    5   A   He may have.

1 3 : 4 3 : 3 4    6   Q   Okay.     But do you have any specific recollection of that?

1 3 : 4 3 : 3 9    7   A   I think he did.       I'm pretty sure he did, but I can't say for

                   8   sure.     I think if he didn't have direct knowledge of them, I

                   9   think, for sure, Mark did, or maybe him and Mark.          I'm not sure.

1 3 : 4 3 : 5 0   10           It was one or the other or both.     I'm not sure which one of

                  11   them knew the family personally.

1 3 : 4 3 : 5 6   12   Q   And you know they knew Prible or the family -- or the

                  13   victim's family from their childhood.        Is that what you

                  14   understand?

1 3 : 4 4 : 0 4   15   A   No.     I don't know if it's from -- I don't know if they knew

                  16   him from child- -- I don't know how long they knew them.          I just

                  17   know one or the two or both was aware of the family.

1 3 : 4 4 : 1 3   18   Q   Okay.

1 3 : 4 4 : 1 7   19                MR. D'HEMECOURT:     I'll pass the witness.

1 3 : 4 4 : 1 8   20                THE COURT:     Thank you.

1 3 : 4 4 : 1 8   21                Any redirect?

1 3 : 4 4 : 2 1   22                MR. RYTTING:     Just a couple of questions, Your Honor.

1 3 : 4 4 : 2 2   23                               REDIRECT EXAMINATION
1 3 : 4 4 : 2 3   24   BY MR. RYTTING:

1 3 : 4 4 : 2 9   25   Q   You mentioned that you -- you believed that you were on a
                                                                                        1-131
                                      Mr. Rytting Redirect of Carl Walker
                   1   witness list, correct?

1 3 : 4 4 : 3 4    2   A   Yes --

1 3 : 4 4 : 3 5    3   Q   Okay.

1 3 : 4 4 : 3 5    4   A   -- I do.

1 3 : 4 4 : 3 7    5   Q   Did you -- I mean, did you ever see a witness list with your

                   6   name on it?

1 3 : 4 4 : 4 1    7   A   Not that I can recall, no.

1 3 : 4 4 : 4 2    8                THE COURT:     Did anybody talk to you about what your

                   9   testimony would have been?          It doesn't sound like you would have

                  10   anything to contribute to a trial of Mr. Prible.

1 3 : 4 4 : 4 8   11                Did anybody talk to you about why you were being on a

                  12   witness list?

1 3 : 4 4 : 5 6   13                THE WITNESS:     Did anybody talk to me why I would?

1 3 : 4 4 : 5 8   14                THE COURT:     Yeah.    Did anybody say, "What kind of

                  15   testimony can you provide?"

1 3 : 4 5 : 0 2   16                MR. RYTTING:     May --

1 3 : 4 5 : 0 4   17                THE WITNESS:     No.    I don't -- I don't know.   No.   Did

                  18   anybody ask me what type of testimony -- like anybody from

                  19   where, like the prisoners?

1 3 : 4 5 : 1 1   20                THE COURT:     No, from the government's office.

1 3 : 4 5 : 1 4   21                THE WITNESS:     No.    Nobody on the government office,

                  22   that I can recollect, spoke to me --

1 3 : 4 5 : 1 9   23                THE COURT:     Okay.

1 3 : 4 5 : 1 9   24                THE WITNESS:     -- directly, no.

1 3 : 4 5 : 2 1   25                THE COURT:     Okay.
                                                                                  1-132
                                      Mr. Rytting Redirect of Carl Walker
1 3 : 4 5 : 3 1    1   BY MR. RYTTING:

1 3 : 4 5 : 3 1    2   Q   I just have one -- one question.

1 3 : 4 5 : 3 5    3        You mentioned the letters that you wrote --

1 3 : 4 5 : 3 7    4   A   Uh-huh.

1 3 : 4 5 : 3 8    5   Q   -- and you saw the letter that you signed?

1 3 : 4 5 : 4 0    6   A   Yes.

1 3 : 4 5 : 4 0    7   Q   And you said that you did not type that letter, correct?

1 3 : 4 5 : 4 2    8   A   No, absolutely did not.

1 3 : 4 5 : 4 3    9   Q   Do you know who did?

1 3 : 4 5 : 4 4   10   A   I believe it was Mr. Beckcom.     It could have been -- because

                  11   the thing about the letters is, you can't type a letter like

                  12   that in open.     The only place to type letters is either in the

                  13   law library, or maybe if you, like, a teacher or instructor or

                  14   something teaching a class, you could have privacy or you'll

                  15   have the exclusivity to have access to a typewriter.

1 3 : 4 6 : 1 0   16        If you type it anywhere else, you could be in the open.

                  17   Somebody could see you or look over your shoulder or see what's

                  18   being typed.    So I know absolutely I did not type that letter.

1 3 : 4 6 : 2 1   19   Q   Was there anyone in that -- well, going back to Exhibit 32,

                  20   the picture with Mr. Prible surrounded by yourself, Mr. Foreman,

                  21   Mr. Dominguez, Mr. Martinez, Oscar Gonzalez, and Mr. Beckcom --

1 3 : 4 6 : 4 3   22   A   Uh-huh.

1 3 : 4 6 : 4 6   23   Q   -- was there anyone besides Beckcom that was -- that would

                  24   have typed that record -- that letter?

1 3 : 4 6 : 5 9   25   A   I guess it's possible it could have been Mr. Foreman.     It's
                                                                                    1-133
                                    Mr. Rytting Redirect of Carl Walker
                   1   also possible it could have been -- I don't know.      It's a

                   2   stretch, but it may have been Oscar.      But I don't even think

                   3   Oscar would have did that.

1 3 : 4 7 : 1 7    4        It had to be somebody, like I said, to have -- have enough

                   5   privacy where you don't have to worry about getting seen with

                   6   those letters or get seen typing those letters.      I mean, you

                   7   just can't walk into -- in the law library, you're -- your back

                   8   is to everybody else.    You're facing the typewriter.

1 3 : 4 7 : 3 7    9        So it's not like you got -- you can't, like, hide.

1 3 : 4 7 : 4 2   10   Q   And are people interested in what you're writing when they

                  11   go through the law library?

1 3 : 4 7 : 4 6   12   A   Well, sometimes.     Sometimes people just being nosy.      But the

                  13   thing of it is, is if you get caught or if someone is exposed

                  14   participating in those type of activities, there could be

                  15   serious repercussions to that.

1 3 : 4 8 : 0 1   16   Q   Okay.   Did anyone -- you recall anyone handing you that

                  17   letter for your signature?

1 3 : 4 8 : 0 9   18   A   Now, that definitely could have been Oscar because he was my

                  19   cellie, or Beckcom.     I don't recall.   I -- I mean --

1 3 : 4 8 : 1 5   20   Q   Okay.

1 3 : 4 8 : 1 6   21   A   -- to put a name on the exact person -- because it's four of

                  22   us was in the same building; four of us was in communication at

                  23   the same time.   I mean, out of the group, the only four of us

                  24   was in that building.    So I can't be -- it's been, like, almost

                  25   20 years.   So I don't know exactly when I did them.
                                                                                       1-134
                                        Video Deposition of Johnny Bonds
1 3 : 4 8 : 3 6    1               MR. RYTTING:     No further questions.

1 3 : 4 8 : 3 8    2               THE COURT:     Anything further?

1 3 : 4 8 : 3 8    3               MR. D'HEMECOURT:       I have nothing further.

1 3 : 4 8 : 4 0    4               THE COURT:     You may step down.    Thank you very much,

                   5   Mr. Walker.

1 3 : 4 8 : 4 9    6               MS. SCARDINO:     Your Honor, petitioner calls Johnny

                   7   Bonds by deposition.

1 3 : 4 8 : 5 2    8               THE COURT:     Very well.

1 3 : 4 8 : 5 4    9               MS. SCARDINO:     Johnny Bonds is the investigator for

                  10   the DA's office.

1 3 : 4 8 : 5 7   11               THE COURT:     Okay.

1 3 : 4 8 : 5 7   12        (Video deposition of Johnny Bonds played as follows.)

                  13                                  EXAMINATION

                  14   Q   Back in 2001 and 2002, when you were working on the Prible

                  15   case, what was your understanding of the Brady rule?

1 3 : 4 9 : 1 1   16   A   On exclusion?

1 3 : 4 9 : 1 2   17   Q   On having to return over Brady evidence.

1 3 : 4 9 : 1 7   18   A   Anything that -- that would tend to show that the person was

                  19   innocent, you're supposed to turn it over.

1 3 : 4 9 : 2 2   20   Q   Okay.     What about anything that tended to be favorable to

                  21   that defendant?

1 3 : 4 9 : 2 7   22   A   Well, it would be falling in the same category.          If you --

                  23   if it tended to show the innocence, which would be favorable,

                  24   you're supposed to turn it over.

1 3 : 4 9 : 3 6   25   Q   Okay.     But innocence would be a much higher standard than
                                                                                     1-135
                                        Video Deposition of Johnny Bonds
                   1   just something that was favorable, right?

1 3 : 4 9 : 4 0    2   A   I suppose.

1 3 : 4 9 : 4 2    3   Q   Okay.     Back in 2001 and 2002, the DA's office had an open

                   4   file policy; is that correct?

1 3 : 4 9 : 4 9    5   A   As far as turning over the files to the defense attorneys?

1 3 : 4 9 : 5 2    6   Q   Yes.

1 3 : 4 9 : 5 5    7   A   You know, to be honest with you, I don't know.

1 3 : 4 9 : 5 7    8   Q   Okay.     Do you recall hearing that term "open file"?

1 3 : 5 0 : 0 4    9   A   Not so much earlier.     More so later after -- after I

                  10   retired.     I don't -- you know, I think that was a big issue in

                  11   2008, 2009 in the elections at that time, but not so much before

                  12   then.

1 3 : 5 0 : 2 3   13   Q   Okay.     So you don't recall, back when you were there in 2001

                  14   and 2002, the DA having an open file policy?

1 3 : 5 0 : 2 9   15   A   I know we turned files over.     I'm -- I'm sure that there

                  16   were some things in the files that weren't turned over.

1 3 : 5 0 : 3 5   17   Q   Okay.     Do you know if the defense attorneys were able to

                  18   make copies of any information out of the file?

1 3 : 5 0 : 4 4   19   A   I would -- I would say if -- if they needed copies and asked

                  20   to have them done, they probably would have been allowed to, but

                  21   I don't know if that would -- again, I had nothing to do with

                  22   them sitting in there.     I know they -- I have seen them doing

                  23   exactly what this gentleman is doing, taking a lot of notes.

1 3 : 5 1 : 0 3   24           I don't -- I actually don't know the -- the policy on

                  25   making copies.     I know that -- that we did have a policy of not
                                                                                    1-136
                                        Video Deposition of Johnny Bonds
                   1   turning over offense reports because they were not our work

                   2   product.

1 3 : 5 1 : 2 0    3   Q   Okay.     So were you privy -- as an investigator at the Da's

                   4   office, were you and Ms. Siegler privy to all the supplemental

                   5   reports that the sheriff's office was making on a case?

1 3 : 5 1 : 3 0    6   A   Yes.

1 3 : 5 1 : 3 1    7   Q   Okay.     But it was the policy of the DA's office not to turn

                   8   over those supplemental reports --

1 3 : 5 1 : 3 7    9   A   They --

1 3 : 5 1 : 3 7   10   Q   -- to defense counsel?

1 3 : 5 1 : 3 8   11   A   Not to copy.

1 3 : 5 1 : 3 9   12   Q   Not to copy?

1 3 : 5 1 : 4 0   13   A   Yes.    They were allowed to read -- read the reports.      But as

                  14   far as making a actual Xerox copy of the offense report and

                  15   giving it to them, it is my -- it is my recollection that we did

                  16   not do that.

1 3 : 5 1 : 5 3   17        They were allowed to read everything in the file, but as

                  18   far as Xeroxing or making a copy, we never -- we never -- to my

                  19   knowledge, I don't recall ever copying a complete offense report

                  20   and giving it to the defense attorney.     They may have been

                  21   allowed to copy one or two pages, but as far as the whole

                  22   report, I don't think so.

1 3 : 5 2 : 1 3   23   Q   Would that have been improper, in your mind, if -- if

                  24   supplemental reports had been left out of the offense report

                  25   given to the defense counsel?
                                                                                    1-137
                                        Video Deposition of Johnny Bonds
1 3 : 5 2 : 2 3    1   A   You know, I don't know.    I don't -- I don't personally think

                   2   it should have been a problem, but I don't know.     I can't say

                   3   what -- what the attorneys think.    I'm not -- you know.

1 3 : 5 2 : 4 0    4   Q   And ultimately you'd agree, I think, that the prosecution

                   5   team are the only individuals that have a complete knowledge of

                   6   what is in that file -- their file at the DA's office, right?

1 3 : 5 2 : 5 1    7   A   I would think so, yes.

1 3 : 5 2 : 5 3    8   Q   Because an attorney -- a defense attorney could come in to

                   9   review the file, but the only thing stopping someone from taking

                  10   something out of that file would be that own DA's honesty or

                  11   integrity, correct?

1 3 : 5 3 : 0 7   12   A   That would prevent the defense attorney from taking

                  13   something out?

1 3 : 5 3 : 1 0   14   Q   That would prevent the prosecutor from not -- from taking a

                  15   document out.    In other words, there's no way for the defense

                  16   attorney, who's coming in to view the file, to know whether a

                  17   defense -- or a prosecutor has taken anything out of that file?

1 3 : 5 3 : 2 2   18   A   Well, I think -- I think there probably would be.       Seems

                  19   like I recall there were times that there were some, I need to

                  20   see this, and, No, you're not allowed to see that.

1 3 : 5 3 : 3 3   21        And I can't believe specific on this case or any other

                  22   case, but I do recall now that there were times that there were

                  23   some disagreement on what they were allowed to see.

1 3 : 5 3 : 4 5   24   Q   Okay.   What if it --

1 3 : 5 3 : 4 7   25   A   So I'm not real sure exactly what it was, but there were
                                                                                   1-138
                                        Video Deposition of Johnny Bonds
                   1   some -- some things they were not allowed to see or take copies

                   2   of.

1 3 : 5 3 : 5 4    3   Q     Was there any written policy at the district attorney's

                   4   office about dealing with informants?

1 3 : 5 3 : 5 9    5   A     Not to my knowledge.

1 3 : 5 4 : 0 2    6           And that's another thing.   This is for cops, for

                   7   investigators, and this is a new deal.      When they did away with

                   8   federal parole, it was a whole new field of information.

1 3 : 5 4 : 1 5    9           And -- and, you know, because that's the only way -- and

                  10   this -- to be honest with you, this is the first case --

                  11   Prible's case was the first one I had ever been involved in

                  12   where I found out that they could get their sentence reduced.         I

                  13   did not know that could happen.

1 3 : 5 4 : 3 2   14   Q     Would you ever talk to different informants about the same

                  15   case?     Maybe not in the same room, but is there ever a time when

                  16   you might be talking to more than one informant about the same

                  17   murder case?

1 3 : 5 4 : 4 6   18   A     Not -- not -- no.   No, not like having them lined up out in

                  19   the hall and bring them in one at a time.      No, no, no, no.

1 3 : 5 4 : 5 8   20   Q     What if another prisoner that you've used in the past as an

                  21   informant instructs an inmate to call you, saying this guy got

                  22   me a deal -- or this -- this prosecutor got me a deal in the

                  23   past, you need to contact her, see if you can help her out in

                  24   this case?

1 3 : 5 5 : 1 5   25   A     You know --
                                                                                   1-139
                                        Video Deposition of Johnny Bonds
1 3 : 5 5 : 1 7    1   Q   Would that raise a red flag?

1 3 : 5 5 : 2 0    2   A   Yeah, possibly.     And I know where you're going with this,

                   3   and I might be able to make this a lot clearer for everybody.

1 3 : 5 5 : 2 7    4   Q   Let's go back to the credibility of snitches that we were

                   5   talking about a minute ago.

1 3 : 5 5 : 3 0    6        What if a snitch came to you and said he heard a confession

                   7   from another prisoner, okay, and we'll call that snitch that

                   8   came to you snitch No. 1, okay?      And then later his cellmate

                   9   reached out to you, and he said he heard it, too, and he wanted

                  10   in on the action.     Okay.   That's Cellmate No. 2.

1 3 : 5 5 : 5 1   11        Would you be concerned that maybe the second snitch didn't

                  12   actually hear it from the criminal's mouth, he heard it from the

                  13   cellmate?

1 3 : 5 5 : 5 9   14   A   That's possible, yes.

1 3 : 5 6 : 0 1   15   Q   Okay.

1 3 : 5 6 : 0 5   16        What if you asked that second snitch if he talked to his

                  17   cellmate about the confession, and he said, No, I didn't know

                  18   the guy confessed to my cellmate.      Would you believe that?

1 3 : 5 6 : 1 5   19   A   Well, here again, one of the things you do is look at the --

                  20   you know, Nathan Foreman, that's -- that's exactly what you're

                  21   talking about.    And he contacts our office, I think, by letter

                  22   to Kelly, I'm not real sure.      And we talked to him one time.

                  23   And it didn't happen in Beaumont.      It happened here in Houston.

1 3 : 5 6 : 4 2   24        And, you know, and that's -- and he goes -- he starts

                  25   telling us basically he did it, you know, and he couldn't give
                                                                                     1-140
                                        Video Deposition of Johnny Bonds
                   1   us any details.     That's one of the reasons I'm saying I could

                   2   make this a whole lot shorter.     And two minutes into his

                   3   conversation, I'm like, This guy is lying.     He doesn't know

                   4   anything about this case.

1 3 : 5 7 : 0 0    5        Then I asked him to describe Prible.     He's like, What?     I

                   6   said, What does he look like?     And he couldn't give me a

                   7   physical description.     And at that point, I don't think he -- at

                   8   that time we talked to Nathan Foreman, I don't think he had ever

                   9   met Prible.     He may have talked to somebody else and knew -- and

                  10   at the time we talked to Nathan Foreman, I think Beckcom had

                  11   already come forward with his information.     And I've never

                  12   talked to Beckcom.

1 3 : 5 7 : 2 6   13   Q   Okay.

1 3 : 5 7 : 2 7   14   A   I've never talked to him.     The only two people in this case

                  15   that I've talked to are Nathan Foreman and Prible.

1 3 : 5 7 : 3 4   16   Q   You never talked to Beckcom?

1 3 : 5 7 : 3 5   17   A   I never talked to Beckcom.     I never met him.

1 3 : 5 7 : 3 7   18   Q   And you said a moment ago you had only had one face-to-face

                  19   visit Foreman; is that right?

1 3 : 5 7 : 4 1   20   A   That's it.     That was this day.

1 3 : 5 7 : 4 3   21   Q   And that was the one you just described a moment ago, the

                  22   fed- -- and it was at the Federal Detention Center here in

                  23   Houston?

1 3 : 5 7 : 4 7   24   A   In Houston.     I never saw him in Beaumont.

1 3 : 5 7 : 4 9   25   Q   Okay.     And by then, you said Beckcom had come -- already
                                                                                  1-141
                                       Video Deposition of Johnny Bonds
                   1   come forward?

1 3 : 5 7 : 5 3    2   A   I'm pretty sure Beckcom -- the information from Beckcom was

                   3   already known to Kelly.    I -- I -- to my knowledge, I've never

                   4   met or seen Beckcom.    I don't even think I saw him in the

                   5   courtroom because I didn't go in the courtroom to listen to his

                   6   testimony.

1 3 : 5 8 : 1 0    7   Q   Okay.

1 3 : 5 8 : 1 4    8   A   But it was real obvious, after talking to Foreman for a few

                   9   minutes, he was just lying.     And, basically, we confronted him

                  10   with it.

1 3 : 5 8 : 2 1   11   Q   And you determined that -- or what did you say when you

                  12   confronted him with it?

1 3 : 5 8 : 2 6   13   A   You know -- you know, You're wasting our time, you know.

                  14   The bottom line is, we told him we don't need people lying to

                  15   us, you know.    If you have good information, that's fine.   But

                  16   don't come to us with a bunch of lies because we're not going to

                  17   be able to use lies and --

1 3 : 5 8 : 4 5   18   Q   What --

1 3 : 5 8 : 4 5   19   A   -- and then blew him off.

1 3 : 5 8 : 4 6   20        And I'll tell you something.     He kind of -- I remember he

                  21   kind of like, Well, is it worth a try.     I mean, he was -- he was

                  22   trying to get in on the bandwagon, you know, get some of this

                  23   good time.    And it was obvious he knew that it wasn't working.

1 3 : 5 9 : 0 0   24   Q   Were there other people trying to get on this bandwagon?

1 3 : 5 9 : 0 3   25   A   I don't know of any others, no.     I never talked to anybody
                                                                                   1-142
                                      Video Deposition of Johnny Bonds
                   1   except him and Prible, and that's it.

1 3 : 5 9 : 0 9    2   Q   Him and Prible.     No other --

1 3 : 5 9 : 1 1    3   A   Inmates.

1 3 : 5 9 : 1 1    4   Q   -- prisoners --

1 3 : 5 9 : 1 3    5   A   No.

1 3 : 5 9 : 1 3    6   Q   -- about this case?

1 3 : 5 9 : 1 5    7   A   No.

1 3 : 5 9 : 1 5    8   Q   Okay.

1 3 : 5 9 : 1 5    9   A   You know, and his -- his reaction, I remember he kind of

                  10   smirked like, Well, didn't work.

1 3 : 5 9 : 2 3   11   Q   What lie did you catch him -- Nathan Foreman in?

1 3 : 5 9 : 2 7   12   A   Well, he just couldn't give any details.     He was kind of

                  13   vague in information.     It was real obvious that he had not

                  14   talked to Prible.     And, in fact, I was under the impression he

                  15   hadn't even met him because he couldn't give me -- or if he'd

                  16   met him, he couldn't describe him, you know.

1 3 : 5 9 : 4 3   17   Q   So if you look at these notes that you took at that meeting

                  18   with Foreman, it says, "Wife shot, two babies in fire."

1 3 : 5 9 : 4 9   19        I suppose that was maybe the infor- -- what you were just

                  20   saying that he wasn't telling the truth or it was obvious he

                  21   hadn't talked to Prible?

1 3 : 5 9 : 5 7   22   A   He may have -- you know, that's just -- I don't know if I

                  23   put that down as something that he didn't know or if that's all

                  24   he knew because two babies isn't right.     It was three.

1 4 : 0 0 : 0 6   25   Q   Right.
                                                                                     1-143
                                        Video Deposition of Johnny Bonds
1 4 : 0 0 : 0 6    1   A     And, you know, it was -- anything he could have gotten -- it

                   2   wasn't anything that he couldn't have gotten from the newspaper

                   3   or talking to somebody else that knew something.

1 4 : 0 0 : 1 8    4   Q     Yeah.   And when you --

1 4 : 0 0 : 2 0    5   A     But I got the impression that he didn't actually have any

                   6   information that he got directly from Prible.

1 4 : 0 0 : 2 5    7   Q     Okay.   So charges were not accepted against Prible in '99,

                   8   right?

1 4 : 0 0 : 2 9    9   A     Not to my knowledge, no.

1 4 : 0 0 : 3 0   10   Q     Okay.   Do you know why that DNA match would not be enough to

                  11   have charged him with the -- the murders?

1 4 : 0 0 : 3 7   12   A     It's my understanding that he came forward and said that,

                  13   Yeah, yeah, that's my DNA because we had voluntary sexual

                  14   relations.     So that -- that was -- I think he said that right

                  15   from the very beginning.        You know, so if he had denied it, I

                  16   think maybe they would have filed charges, but he -- he admitted

                  17   it.

1 4 : 0 0 : 5 6   18   Q     Okay.   So in 1999, the evidence was so weak at that point

                  19   that the DA's office determined they couldn't even present it to

                  20   the Grand Jury, let alone get an indictment or convince a jury

                  21   beyond a reasonable doubt, right?

1 4 : 0 1 : 1 0   22   A     I don't know if that was presented to the Grand Jury or not,

                  23   so I don't know.

1 4 : 0 1 : 1 4   24   Q     Was it your practice when -- or your experience, when you

                  25   were at the DA's office, that if there was probable cause, the
                                                                                    1-144
                                       Video Deposition of Johnny Bonds
                   1   case would be presented to the Grand Jury?    It wouldn't just sit

                   2   around going cold, right?

1 4 : 0 1 : 2 7    3   A   True.

1 4 : 0 1 : 2 7    4   Q   So the case was put aside, and no more leads were developed.

                   5   All the evidence, it sounded like that they had it in 1999.          But

                   6   in 2001, the DA's office started looking at it again, right?

1 4 : 0 1 : 4 3    7        Do you recall that?

1 4 : 0 1 : 4 4    8   A   Yes.    And I -- I don't -- I can't say exactly why.     I can

                   9   assume that it was because Beckcom came forward.    I don't know

                  10   that, but I'm thinking that's why it was reactivated.

1 4 : 0 2 : 0 2   11   Q   Okay.    And do you recall how Beckcom came forward?     Was it

                  12   by a phone call?

1 4 : 0 2 : 0 9   13   A   I don't know.

1 4 : 0 2 : 1 0   14   Q   A letter?

1 4 : 0 2 : 1 1   15   A   I don't know.

1 4 : 0 2 : 1 1   16   Q   You can't recall?

1 4 : 0 2 : 1 2   17   A   I know -- I know that federal inmates are allowed to make

                  18   phone calls.

1 4 : 0 2 : 1 5   19   Q   Okay.

1 4 : 0 2 : 1 6   20   A   Which was surprising.

1 4 : 0 2 : 1 8   21   Q   When you spoke with Foreman, and -- and I believe you

                  22   said -- did you also meet -- Foreman's the only informant in

                  23   this case that you met with in Beaumont, right?

1 4 : 0 2 : 2 9   24   A   Correct.    No, and I didn't -- not Beaumont, Houston.

1 4 : 0 2 : 3 1   25   Q   In Houston?
                                                                                    1-145
                                        Video Deposition of Johnny Bonds
1 4 : 0 2 : 3 2    1   A   Yeah.

1 4 : 0 2 : 3 2    2   Q   Okay.     Okay.

1 4 : 0 2 : 3 3    3   A   And it was very short.       We weren't with him for 10 minutes.

1 4 : 0 2 : 3 6    4   Q   Okay.     So you never went to any meetings with any informants

                   5   in FCI Beaumont?

1 4 : 0 2 : 4 1    6   A   No.

1 4 : 0 2 : 4 1    7   Q   Mr. Bonds, when we left off, we were talking about how the

                   8   case got picked up again by you and Ms. Siegler in 2001.

1 4 : 0 2 : 5 1    9        And you -- you thought it might have picked up because you

                  10   got a call from Beckcom?

1 4 : 0 2 : 5 5   11   A   Not me.     I'm assuming that she got information.    I don't

                  12   know whether it was a call or a letter.       I don't know -- I don't

                  13   know --

1 4 : 0 3 : 0 2   14   Q   Okay.

1 4 : 0 3 : 0 2   15   A   -- how.

1 4 : 0 3 : 0 3   16   Q   And when you and Kelly picked this case back up in 2001, was

                  17   this one of those cases where we talked about earlier, it wasn't

                  18   an issue of solving the case from scratch.       It was you had a

                  19   suspect, and it's a matter of building the case now so you could

                  20   bring charges against that suspect?

1 4 : 0 3 : 2 2   21   A   Well, yeah.       Yeah, basically, that's the way it would work.

1 4 : 0 3 : 2 6   22   Q   Exhibit 52 is a handwritten letter from Jesse Moreno to

                  23   Ms. Siegler on April 4th, 2001.       If you could take a look at

                  24   that letter and let me know if you've ever seen it before.

1 4 : 0 3 : 4 5   25   A   I don't recall ever seeing this before.
                                                                                    1-146
                                       Video Deposition of Johnny Bonds
1 4 : 0 3 : 4 8    1   Q   Okay.   I'm going to show you Exhibit 53.

1 4 : 0 3 : 5 1    2        Exhibit 53 is another handwritten letter dated April 10th,

                   3   2001, and this one is from Celia Moreno to Ms. Siegler.

1 4 : 0 4 : 0 6    4        Can you take a look at that letter and let me know if you

                   5   ever saw it?

1 4 : 0 4 : 1 0    6   A   I've never seen it before.

1 4 : 0 4 : 1 3    7   Q   Now, in July 3rd, 2001, Ms. Siegler went to meet with Jesse

                   8   Moreno in person.

1 4 : 0 4 : 2 2    9   A   I have no idea.

1 4 : 0 4 : 2 4   10   Q   You have no -- no knowledge of that meeting?

1 4 : 0 4 : 2 6   11   A   I wasn't part of that, no.

1 4 : 0 4 : 2 7   12   Q   Okay.   And that meeting was recorded.      You've never seen a

                  13   recording of that meeting?

1 4 : 0 4 : 3 1   14   A   I have no idea.

1 4 : 0 4 : 3 2   15   Q   Okay.   And she spoke with him primarily about the Hermilio

                  16   Herrero case.     Does that case ring a bell?

1 4 : 0 4 : 3 9   17   A   Not at all.

1 4 : 0 4 : 4 0   18   Q   Now, do you know if, at that July 3rd, 2001, meeting

                  19   Ms. Moreno -- Mr. Moreno told Ms. Siegler about his friend,

                  20   Nathan Foreman, who was in the hole with him at that time?

1 4 : 0 4 : 5 0   21   A   I have no idea.

1 4 : 0 4 : 5 1   22   Q   Okay.   You don't recall ever hearing that from Ms. Siegler?

1 4 : 0 4 : 5 5   23   A   No.

1 4 : 0 4 : 5 5   24        The only time I made contact with him was at the unit here

                  25   in Houston, downtown Houston.     But I don't know how he contacted
                                                                                       1-147
                                           Video Deposition of Johnny Bonds
                   1   our office.        I don't know if it was by a phone call or a letter.

                   2   I don't have any idea.        It wasn't from me.   I didn't have any

                   3   direct contact with him until we went to talk to him.

1 4 : 0 5 : 1 1    4   Q      Now, before Foreman reached out to you and Kelly about -- or

                   5   to Kelly, I guess, about Mr. Prible's case, had you-all ever

                   6   worked with him previously in a case?

1 4 : 0 5 : 2 2    7   A      Foreman?

1 4 : 0 5 : 2 2    8   Q      Uh-huh.

1 4 : 0 5 : 2 3    9   A      I never met him until -- the only time I ever talked to that

                  10   guy was in August of 2001.        I never talked to him before or

                  11   since.

1 4 : 0 5 : 3 0   12   Q      Okay.     Do you know if -- if Ms. Siegler had had a previous

                  13   relationship with him?

1 4 : 0 5 : 3 4   14   A      I don't think she had because -- I'm pretty sure she had

                  15   not.

1 4 : 0 5 : 4 3   16   Q      Okay.     And in that -- let me see.   In the transcript of the

                  17   July 3rd, 2001, meeting, which I can give you the entire thing

                  18   to read at the break, if you want, but it's -- it's pretty

                  19   thick.

1 4 : 0 6 : 0 1   20           But on page 12, she said Nathan -- sorry-- Jesse Moreno

                  21   says to Ms. Siegler, quote, Nathan Foreman, the one that I was

                  22   asking you about.

1 4 : 0 6 : 1 1   23           And it sounds as if Ms. Siegler, at that point, had not

                  24   known who Mr. Foreman was.        Does that comport with your

                  25   recollection?
                                                                                       1-148
                                          Video Deposition of Johnny Bonds
1 4 : 0 6 : 2 0    1   A      You know, my recollection is, is when we went to meet him at

                   2   the federal prison here in Houston, that was first time either

                   3   one of us had ever met him.

1 4 : 0 6 : 3 0    4   Q      Okay.    Okay.     But you don't recall who told him to contact

                   5   your office?

1 4 : 0 6 : 3 3    6   A      No, I have no idea.

1 4 : 0 6 : 3 4    7   Q      Okay.    Because the inmates wouldn't just know who at the --

                   8   at the DA's office to contact.          They would have to have an idea

                   9   of who was working on a specific case, right?

1 4 : 0 6 : 4 4   10   A      Well, I'm -- I'm assuming that he knew that Kelly was

                  11   working on this case.         I don't know how he knew.

1 4 : 0 6 : 5 1   12   Q      You see in that Exhibit 55 that charges were accepted

                  13   against Herrero that day based entirely on Jesse Moreno's word?

1 4 : 0 6 : 5 9   14           You see that?

1 4 : 0 7 : 0 1   15   A      Well, I see the charges were filed, yeah.

1 4 : 0 7 : 0 3   16   Q      Okay.    And charges were also filed against Prible that very

                  17   day.     Did you know that?

1 4 : 0 7 : 0 8   18   A      No, I did not.

1 4 : 0 7 : 0 9   19   Q      On July 5th, 2001?

1 4 : 0 7 : 1 0   20           Okay.    Do you know why charges were all of a sudden

                  21   accepted against Prible?          What new evidence came to light?

1 4 : 0 7 : 1 8   22   A      Well, the new evidence, I'm assuming, was Beckcom.       That --

                  23   that, combined with the DNA evidence and, you know, the other

                  24   circumstances.          I mean, I think Beckcom was the icing on the

                  25   cake.
                                                                                  1-149
                                        Video Deposition of Johnny Bonds
1 4 : 0 7 : 3 0    1   Q   Okay.     Is it possible that at that July 3rd, '01, meeting

                   2   with Moreno, that Ms. Siegler discussed Prible's case with

                   3   Moreno, who was old friends with Nathan Foreman?

1 4 : 0 7 : 4 2    4   A   I -- you know, I have no idea.       I can't say.

1 4 : 0 7 : 4 9    5   Q   Okay.

1 4 : 0 7 : 4 9    6   A   I have no idea.

1 4 : 0 7 : 5 0    7   Q   You can't deny it?

1 4 : 0 7 : 5 1    8   A   No, but I -- I don't know.

1 4 : 0 7 : 5 2    9   Q   You don't know.

1 4 : 0 7 : 5 3   10        So we talked about that newspaper article in April 15th,

                  11   2001, when Curtis Brown said someone needs to some forward with

                  12   information about this before we can make any arrests, and

                  13   saying that they didn't have probable cause at that time to

                  14   arrest.     That was April 15th, 2001.

1 4 : 0 8 : 1 2   15        By July 5th, 2001, they now have found probable cause to

                  16   arrest Mr. Prible, right?

1 4 : 0 8 : 1 7   17   A   Apparently.

1 4 : 0 8 : 1 8   18   Q   Okay.     What was that new information?

1 4 : 0 8 : 2 1   19   A   Well, it's not in -- I don't see it in here.

1 4 : 0 8 : 2 4   20   Q   I know.

1 4 : 0 8 : 2 4   21   A   I'm assuming it's Beckcom, but there's no mention of Beckcom

                  22   in this --

1 4 : 0 8 : 2 8   23   Q   Okay.

1 4 : 0 8 : 2 9   24   A   -- in this probable cause.

1 4 : 0 8 : 2 9   25   Q   On August 7th, 2001, you printed out a document about Nathan
                                                                                    1-150
                                        Video Deposition of Johnny Bonds
                   1   Foreman that is Exhibit 88.     I'm going to ask you what this

                   2   document is.     There's lots of them in the file.   Is that the

                   3   NCIC?

1 4 : 0 8 : 4 1    4   A   No, this is a criminal history.

1 4 : 0 8 : 4 3    5   Q   Okay.     And it looks like you printed that out on August 7th,

                   6   2001?

1 4 : 0 8 : 5 3    7   A   It would be the day before we went to talk to him.

1 4 : 0 8 : 5 5    8   Q   Uh-huh.     And are those criminal histories, are they

                   9   available to the general public or just law enforcement?

1 4 : 0 9 : 0 1   10   A   They are not.     They're law enforcement.   They're

                  11   confidential.

1 4 : 0 9 : 0 3   12   Q   Okay.     Do you know of anyone else testifying before the

                  13   Grand Jury in Prible's case?

1 4 : 0 9 : 0 7   14   A   No, I don't.

1 4 : 0 9 : 0 8   15   Q   You don't think anyone else testified --

1 4 : 0 9 : 1 0   16   A   I don't --

1 4 : 0 9 : 1 0   17   Q   -- or anyone testified?

1 4 : 0 9 : 1 1   18   A   I don't know.

1 4 : 0 9 : 1 2   19   Q   You don't know one way or the other?

1 4 : 0 9 : 1 3   20   A   Huh-uh.     I don't know if she just took it in or, you know,

                  21   if she took one of the detectives in.     I don't know.

1 4 : 0 9 : 1 9   22   Q   Okay.     And how does that work if you just take it in?     Like,

                  23   what does that mean?

1 4 : 0 9 : 2 2   24   A   Well, she presents it and asks for an indictment.

1 4 : 0 9 : 2 4   25   Q   Okay.     In the Temple case, Ms. Siegler testified that her
                                                                                     1-151
                                        Video Deposition of Johnny Bonds
                   1   practice was to withhold witness statements from the defense

                   2   until after the witness testified.     And then the defense

                   3   could -- would have to read them during a break in the trial.

1 4 : 0 9 : 3 6    4        Do you recall what the situation was in Mr. Prible's case,

                   5   if witness statements were provided to the defense?

1 4 : 0 9 : 4 4    6   A   I have no idea.

1 4 : 0 9 : 4 5    7   Q   Or when they were provided to the defense?

1 4 : 0 9 : 4 7    8   A   I don't know.

1 4 : 0 9 : 4 8    9   Q   Okay.     So you don't -- you couldn't deny that they were

                  10   withheld?     You don't know if they were withheld, either --

                  11   either way?

1 4 : 0 9 : 5 4   12   A   I don't -- I don't have any idea one --

1 4 : 0 9 : 5 5   13   Q   Okay.

1 4 : 0 9 : 5 5   14   A   -- way or the other.

1 4 : 0 9 : 5 6   15   Q   Do you recall this being her practice?

1 4 : 1 0 : 0 1   16   A   I know that Kelly didn't give up anything she didn't have to

                  17   give up.    I know she followed the law.   I never saw her do

                  18   anything that was -- was in violation of the rules, so...

1 4 : 1 0 : 1 4   19   Q   Okay.

1 4 : 1 0 : 1 5   20   A   But I know she never gave anything away.     She made them --

                  21   she made them -- she made the defense earn what they got.

1 4 : 1 0 : 2 0   22   Q   Okay.     Do you know if the rules about disclosing witness

                  23   statements changed depending on whether that was a testifying

                  24   witness or not?

1 4 : 1 0 : 3 1   25   A   I know there were some changes after I retired.     I'm not
                                                                                     1-152
                                        Video Deposition of Johnny Bonds
                   1   real sure what the changes are about disclosure.      But I know

                   2   there have been some changes.

1 4 : 1 0 : 4 0    3   Q   Like within the -- the policy at the DA's office?

1 4 : 1 0 : 4 4    4   A   No, I'm talking about the state law.

1 4 : 1 0 : 4 6    5   Q   The state law?

1 4 : 1 0 : 4 7    6   A   Yeah.

1 4 : 1 0 : 4 7    7   Q   Right.     Okay.   So back in 2001, 2002, do you recall if it

                   8   was prac- -- if it was common practice to withhold statements

                   9   unless the witness was testifying?

1 4 : 1 1 : 0 0   10   A   You know, I don't know the exact rule.      I know that

                  11   everything we did was in compliance with state law.

1 4 : 1 1 : 0 8   12   Q   Okay.

1 4 : 1 1 : 0 8   13   A   We didn't -- we didn't do anything that was in violation of

                  14   state law.

1 4 : 1 1 : 1 1   15   Q   Okay.    And I'm asking what your -- what the practice was.

1 4 : 1 1 : 1 4   16   A   I don't know what the practice was.

1 4 : 1 1 : 1 5   17   Q   What Ms. Siegler's practice was.

1 4 : 1 1 : 1 7   18   A   I think -- I think -- you know, actually, I think probably

                  19   some -- some prosecutors had different -- different practices

                  20   than others.     So I don't -- I don't know.   But to my knowledge,

                  21   nobody did anything they weren't supposed to do.

1 4 : 1 1 : 2 9   22   Q   Okay.    Do you know if Ms. Siegler's practice was to withhold

                  23   witness statements from witnesses who did not testify?

1 4 : 1 1 : 3 6   24   A   I don't know.

1 4 : 1 1 : 4 0   25   Q   So you can't deny that that was her practice, you just don't
                                                                                 1-153
                                      Video Deposition of Johnny Bonds
                   1   know?

1 4 : 1 1 : 4 3    2   A   I don't know.

1 4 : 1 1 : 4 3    3   Q   And was it your practice at the DA's office to disclose

                   4   these reports to the defense attorneys?

1 4 : 1 1 : 4 8    5   A   Well, I would think -- I don't know if it was our practice.

                   6   I think that we'd, you know -- we'd disclose if there was -- if

                   7   there was any problem with credibility, that we'd disclose it.

                   8   I don't know that it was a -- we would not just say, Here.

                   9   Here's his criminal history.

1 4 : 1 2 : 0 4   10   Q   All of these criminal history reports that we just went

                  11   through and this --

1 4 : 1 2 : 0 8   12   A   Offense report.

1 4 : 1 2 : 0 8   13   Q   -- offense report, as a matter of course, would those have

                  14   been disclosed to defense counsel or not?

1 4 : 1 2 : 1 9   15   A   I would think that if they were witnesses, yes, that they

                  16   would have been.

1 4 : 1 2 : 2 2   17   Q   Okay.

1 4 : 1 2 : 2 3   18   A   I don't know.

1 4 : 1 2 : 2 4   19   Q   But not if they weren't witnesses?

1 4 : 1 2 : 2 6   20   A   Not if they're not witnesses.

1 4 : 1 2 : 2 7   21   Q   Okay.   We talked earlier in the deposition about how,

                  22   ultimately, it's the prosecution team that really knows

                  23   everything that's in a -- in a particular case file.   And it's

                  24   up to them to show the defense counsel everything that defense

                  25   counsel is entitled to under the law, right?
                                                                                    1-154
                                       Video Deposition of Johnny Bonds
1 4 : 1 2 : 4 4    1   A   Under the present law, yes.

1 4 : 1 2 : 4 6    2   Q   Yeah.    Okay.   And one way a prosecutor could conceal Brady

                   3   evidence would be by taking it out of the file before the file

                   4   is given to the defense attorney.     That's one way that it could

                   5   be done, right?

1 4 : 1 2 : 5 9    6   A   Well, I'm sure, yeah.

1 4 : 1 3 : 0 1    7   Q   Okay.    Another way is by putting evidence in the file marked

                   8   work product or privileged, right?

1 4 : 1 3 : 0 6    9   A   That's possible, yes.

1 4 : 1 3 : 0 8   10   Q   Okay.    In Ms. Siegler's work file were the following

                  11   documents.    I'll go through it with you.   And these -- these

                  12   were a work product file for the Prible case.

1 4 : 1 3 : 2 4   13        First is Exhibit 112.     If you could read that to yourself.

1 4 : 1 3 : 2 8   14   A   Okay.

1 4 : 1 3 : 3 0   15   Q   And we'll come back to discuss this more in detail later.

                  16   But for now, I just want to ask if you recall ever seeing that

                  17   letter?

1 4 : 1 3 : 3 8   18   A   No.

1 4 : 1 3 : 3 9   19   Q   You never saw that letter?

1 4 : 1 3 : 4 1   20   A   I don't recall ever seeing it.

1 4 : 1 3 : 4 2   21   Q   Okay.    I'm going show you another item that was found in

                  22   Ms. Siegler's work product file, Exhibit 113.

1 4 : 1 3 : 5 8   23        That's a letter from Carl Walker to Ms. Siegler.

1 4 : 1 4 : 0 3   24   A   Okay.

1 4 : 1 4 : 0 4   25   Q   Did you ever see that letter?
                                                                                    1-155
                                       Video Deposition of Johnny Bonds
1 4 : 1 4 : 0 6    1   A   No, I don't remember it.

1 4 : 1 4 : 0 7    2   Q   Okay.    Exhibit 114 is a letter from Mark Martinez to

                   3   Ms. Siegler dated April 30th, 2002.

1 4 : 1 4 : 2 1    4        Did Ms. Siegler show you that letter?

1 4 : 1 4 : 2 6    5   A   I've never seen it before.

1 4 : 1 4 : 2 7    6   Q   Why do you think Ms. Siegler didn't show you these letters

                   7   from the Prible case?

1 4 : 1 4 : 3 1    8   A   I have no idea.     I mean, these are dated well past the times

                   9   that we were working before the indictment.

1 4 : 1 4 : 3 7   10        Did any of these people testify?

1 4 : 1 4 : 3 9   11   Q   They did not, no.

1 4 : 1 4 : 4 0   12   A   Okay.    Well, I guess she decided she didn't need them or

                  13   didn't believe them.

1 4 : 1 4 : 4 4   14   Q   Okay.    And so if it was -- if she didn't believe a witness,

                  15   was there -- was it her practice not to disclose that witness's

                  16   statement to the other side?

1 4 : 1 4 : 5 5   17   A   I don't see anything exculpatory in these statements for the

                  18   defendant.    They're all saying he confessed to doing it.    So I

                  19   don't see where it would help him.

1 4 : 1 5 : 0 5   20   Q   Would it have been exculpatory if -- for the defense to have

                  21   known that there was a web of informants auditioning for this

                  22   role to testify against Mr. Prible?

1 4 : 1 5 : 1 3   23   A   No, they don't -- I don't know -- I don't -- you know, I

                  24   can't say that.    Again, the -- doing away with federal parole

                  25   just opened up a whole bag of worms in the federal prisons.
                                                                                    1-156
                                        Video Deposition of Johnny Bonds
1 4 : 1 5 : 2 8    1   Q   Okay.

1 4 : 1 5 : 2 8    2   A   I mean, they were all looking for an out.       So I don't know,

                   3   you know, that defense attorneys were aware of this in 2001.         We

                   4   were becoming aware of it, you know, the prosecution.       It was

                   5   somewhat of a new phenomenon for us because normally, you don't

                   6   get that many convicted felons coming forward from a unit from a

                   7   prison.

1 4 : 1 5 : 5 1    8   Q   So defense attorneys might not even be aware that this new

                   9   phenomenon --

1 4 : 1 5 : 5 6   10   A   At the time, maybe, maybe not.     I don't know.

1 4 : 1 5 : 5 7   11   Q   Okay.    Exhibit 163 is photographs -- various photographs

                  12   with Jeff Prible with the informants that had written to

                  13   Ms. Siegler.

1 4 : 1 6 : 0 9   14   A   Okay.

1 4 : 1 6 : 0 9   15   Q   And the informants -- the informant that originally --

                  16   eventually testified against Mr. Prible at trial.

1 4 : 1 6 : 1 8   17        Do those look familiar?

1 4 : 1 6 : 2 2   18   A   I -- I saw these in the paperwork you filed in your

                  19   documents.     Prior to that, I had never seen these before.

1 4 : 1 6 : 2 8   20   Q   Okay.    Was that Ms. Siegler's practice when working with

                  21   informants, to have them take photographs with the defendant to

                  22   show a close relationship?

1 4 : 1 6 : 3 8   23   A   I would say no.     No.

1 4 : 1 6 : 4 1   24   Q   You don't -- it's not something you've --

1 4 : 1 6 : 4 3   25   A   No.
                                                                                    1-157
                                        Video Deposition of Johnny Bonds
1 4 : 1 6 : 4 3    1   Q   -- ever seen a lot of defendant --

1 4 : 1 6 : 4 4    2   A   No.     Discussing or ever hearing of, no.

1 4 : 1 6 : 4 7    3   Q   Okay.

1 4 : 1 6 : 4 7    4   A   No, absolutely not.

1 4 : 1 6 : 4 8    5   Q   Now, if it turns out that at least one of the informants in

                   6   this photograph in Exhibit 163 is Nathan Foreman --

1 4 : 1 6 : 5 6    7   A   Okay.

1 4 : 1 6 : 5 8    8   Q   Now, if it turned out, as it did, that Nathan Foreman was

                   9   lying about a confession that he had gotten from Prible --

1 4 : 1 7 : 0 6   10   A   Well, now, see, we talked to him in August of '01.       These

                  11   are dated November of '01.     This would have been three months

                  12   after -- at least three months, yeah.     November the 11th, '01.

1 4 : 1 7 : 1 7   13        We talked to him on August the 8th.     I don't have any idea

                  14   where these were made.     So they were in separate units when we

                  15   talked to him.     They weren't even in the same facility.

1 4 : 1 7 : 2 7   16   Q   Okay.     So when you -- when you first talked to Foreman, he

                  17   hadn't even met Prible.     He was in a separate facility?

1 4 : 1 7 : 3 2   18   A   He claimed he had met him.

1 4 : 1 7 : 3 3   19   Q   Okay.

1 4 : 1 7 : 3 3   20   A   After talking to him, I don't think he had ever met him

                  21   because he couldn't physically describe him, and I don't think

                  22   you could forget him, you know.

1 4 : 1 7 : 4 1   23   Q   Okay.     Do you think the identity of Nathan Foreman and that

                  24   he had come forward with false information about this crime was,

                  25   in itself, Brady information that should have been turned over
                                                                                  1-158
                                        Video Deposition of Johnny Bonds
                   1   to the defense?

1 4 : 1 7 : 5 7    2   A   You know, I've never thought about it, but, no.     You've got

                   3   somebody trying to say he confessed.     That certainly doesn't

                   4   help the defendant.     So, no, I never considered it to be Brady.

1 4 : 1 8 : 1 1    5   Q   Okay.     Even if he was later made cellmates with Michael

                   6   Beckcom, who was the person that ended up confessing -- or

                   7   testifying?

1 4 : 1 8 : 2 1    8   A   See, I -- I don't know -- I don't know that.

1 4 : 1 8 : 2 2    9   Q   You don't know that he was his cellmate?

1 4 : 1 8 : 2 4   10   A   No, I have no idea.

1 4 : 1 8 : 2 5   11   Q   You don't recall that he was his --

1 4 : 1 8 : 2 6   12   A   No.

1 4 : 1 8 : 2 6   13   Q   -- cellmate at all?

1 4 : 1 8 : 2 7   14   A   I don't.

1 4 : 1 8 : 2 8   15   Q   Okay.

1 4 : 1 8 : 2 8   16   A   And I've never heard that.

1 4 : 1 8 : 2 9   17   Q   Are you denying that he was his cellmate?

1 4 : 1 8 : 3 2   18   A   I don't know.

1 4 : 1 8 : 3 2   19   Q   You don't know?     Okay.

1 4 : 1 8 : 3 3   20   A   Okay.

1 4 : 1 8 : 3 3   21   Q   If you heard that that was -- that Michael Beckcom was his

                  22   cellmate, would that raise a red flag since he had been talking

                  23   with Nathan Foreman about the case since August?

1 4 : 1 8 : 4 4   24   A   You know, apparently, Foreman had some information from

                  25   somebody that Prible was the suspect and that, you know, that he
                                                                                   1-159
                                        Video Deposition of Johnny Bonds
                   1   possibly could get some leverage by saying he confessed to me.

1 4 : 1 8 : 5 7    2   Q   Okay.

1 4 : 1 8 : 5 7    3   A   Now -- so he knew about Prible.      I don't know how he knew

                   4   about Prible.     I don't know if he got it from Foreman or from --

                   5   I mean, from Beckcom or somebody else.      I don't know where he

                   6   got the information.     But he did know about Prible.

1 4 : 1 9 : 0 9    7   Q   Okay.

1 4 : 1 9 : 0 9    8   A   So I have no idea how.

1 4 : 1 9 : 1 1    9   Q   Okay.     Do you know where these were made?

1 4 : 1 9 : 2 0   10   A   At FCI Beaumont.

1 4 : 1 9 : 2 1   11   Q   Okay.

1 4 : 1 9 : 2 4   12   A   So apparently, he ended up -- Foreman did end up in

                  13   Beaumont.

1 4 : 1 9 : 2 7   14   Q   Yes.

1 4 : 1 9 : 2 7   15   A   I mean, there he is, okay, because when we talked to him, he

                  16   was not at Beaumont.

1 4 : 1 9 : 3 0   17   Q   Right.     Okay.   In August 2001?

1 4 : 1 9 : 3 1   18   A   In August 2001.

1 4 : 1 9 : 3 2   19   Q   Okay.     So I want to talk with you a little bit about how we

                  20   went from using Foreman to using Beckcom instead as a witness.

1 4 : 1 9 : 4 3   21        So you -- you testified, I believe, that you had met or

                  22   somehow communicated -- you and Kelly had communicated with

                  23   Beckcom before July --

1 4 : 1 9 : 5 4   24   A   Not no.

1 4 : 1 9 : 5 4   25   Q   -- 5th, 2001?
                                                                                     1-160
                                          Video Deposition of Johnny Bonds
1 4 : 1 9 : 5 5    1   A   No, I never talked to him.

1 4 : 1 9 : 5 7    2   Q   Not you?

1 4 : 1 9 : 5 7    3   A   Yeah.

1 4 : 1 9 : 5 7    4   Q   Okay.     But Kelly must have --

1 4 : 2 0 : 0 0    5   A   Apparently, she had.

1 4 : 2 0 : 0 1    6   Q   -- communicated with him?

1 4 : 2 0 : 0 1    7   A   Yes.    Yes.

1 4 : 2 0 : 0 2    8   Q   Okay.     Because that was the information they needed -- they

                   9   needed -- or she -- that informant information was what was used

                  10   to get the probable cause affidavit?

1 4 : 2 0 : 1 0   11   A   As far as I know, he -- his information was very detailed.

                  12   It fit the crime.      He had information that only the -- the

                  13   defendant would have known.

1 4 : 2 0 : 1 8   14   Q   Okay.

1 4 : 2 0 : 1 9   15   A   You know, it was very apparent that Foreman did not.         I

                  16   mean, he -- he was just guessing.

1 4 : 2 0 : 2 6   17   Q   Exhibit 77 is a fax from you to Lieutenant Robert Clark at

                  18   FCI Medium sent on November 20th, 2001.        And you're asking to

                  19   visit -- for you and Ms. Siegler to be able to visit Nathan Ray

                  20   Foreman on December 10th, 2001.        Take a look at that for me.

1 4 : 2 0 : 4 9   21   A   Well, this is actually a letter from Tom Wil- -- Ted Wilson,

                  22   who was the bureau chief.

1 4 : 2 0 : 5 4   23   Q   Uh-huh.     I believe your name is on the fax.

1 4 : 2 0 : 5 6   24   A   Yeah.     My name is on -- also on this letter.

1 4 : 2 0 : 5 9   25   Q   Uh-huh.
                                                                                      1-161
                                         Video Deposition of Johnny Bonds
1 4 : 2 0 : 5 9    1   A   And this is -- this is my handwriting in here.

1 4 : 2 1 : 0 2    2   Q   Yes.

1 4 : 2 1 : 0 7    3   A   But I did not talk to Nathan Foreman other than that one

                   4   time.     He may have requested that we be allowed to, but I did

                   5   not --

1 4 : 2 1 : 1 4    6   Q   Go to a separate -- second meeting?

1 4 : 2 1 : 1 6    7   A   No.     No.   I've only talked to him one time.

1 4 : 2 1 : 2 0    8           Now, you remember me saying earlier that we went over

                   9   there, and there were several of us that did different things?

                  10   Kelly may have talked to him again while I went to the state

                  11   prison to talk to an inmate, but I did not talk to Nathan

                  12   Foreman but one time.     And I'm --

1 4 : 2 1 : 3 6   13   Q   And that was August 8th, 2001?

1 4 : 2 1 : 3 9   14   A   Yeah.

1 4 : 2 1 : 4 1   15   Q   I'm going to show you Exhibit 109-7.

1 4 : 2 1 : 4 5   16   A   Again, this is my handwriting.      It's dated 12/10/01.

1 4 : 2 1 : 4 9   17   Q   So it looks like do you, in fact, meet with Mr. Foreman

                  18   again in October -- or on December 10th, 2001.

1 4 : 2 1 : 5 4   19   A   Well, these -- these are notes, but I sure don't remember

                  20   talking to him again.      The only time I remember talking to him

                  21   was in -- in here.      I've got his name right here, and these are

                  22   my notes.

1 4 : 2 2 : 0 8   23   Q   But way back in August when you spoke with him, you

                  24   determined right away he was just not a --

1 4 : 2 2 : 1 2   25   A   He was lying.
                                                                                        1-162
                                        Video Deposition of Johnny Bonds
1 4 : 2 2 : 1 4    1   Q   A liar?

1 4 : 2 2 : 1 4    2   A   Yeah.

1 4 : 2 2 : 1 5    3   Q   Okay.

1 4 : 2 2 : 1 5    4   A   I don't see -- in fact, I'm kind of at a loss of why we

                   5   would want to talk to him again.        This fax.

1 4 : 2 2 : 2 2    6   Q   Exhibit 78 was a November 26th, 2001, letter from you to

                   7   Lieutenant Clark.     Again, you say that you will be at FCI

                   8   Beaumont on 12/10/01 to see Foreman, and you need to see Beckcom

                   9   after Foreman.     Here's Exhibit 78.

1 4 : 2 2 : 3 9   10   A   You know, the only thing I can tell you is I -- this is the

                  11   time I told I went over there a second time, and I went to the

                  12   state prison.     I may have taken Kelly over there, and she went

                  13   in by herself or went with somebody else.           But I -- I don't

                  14   recall talking to these guys.

1 4 : 2 2 : 5 6   15   Q   So you're saying you didn't go with Kelly to that -- to the

                  16   meeting on December 10th, 2001, with Foreman and Beckcom?

1 4 : 2 3 : 0 2   17   A   I don't recall ever talking to Beckcom.           And the only time I

                  18   ever remember talking to Foreman was here in Houston, and I felt

                  19   like he was lying.

1 4 : 2 3 : 1 0   20   Q   Uh-huh.

1 4 : 2 3 : 1 1   21        These look to be notes that you took about the meeting with

                  22   Beckcom on December 10th, '01.     If you could read those into the

                  23   record, please.

1 4 : 2 3 : 2 3   24   A   Michael Beckcom, Nathan never -- Nathan never told Mike

                  25   about Kelly and Bonds.     Prible came to Beckcom, knew he had been
                                                                                      1-163
                                          Video Deposition of Johnny Bonds
                   1   charged with capital murder.

1 4 : 2 3 : 3 6    2   Q     That note, what do you mean when you say Nathan never told

                   3   Mike about Kelly and Bonds?

1 4 : 2 3 : 4 1    4   A     I don't know.

1 4 : 2 3 : 4 4    5   Q     Was that something Mike --

1 4 : 2 3 : 4 6    6   A     That would be something --

1 4 : 2 3 : 4 7    7   Q     -- told to Kelly?

1 4 : 2 3 : 4 8    8   A     I mean, Kelly might have said that, you know, Did Nathan

                   9   ever talk to you about the meeting us earlier?        And he said no.

                  10   So I -- that doesn't ring a bell with me unless she told me that

                  11   because I didn't ask him that.

1 4 : 2 3 : 5 9   12          Nathan never told Mike about Kelly and Bonds.       So I guess

                  13   Kelly asked him, Did Nathan Foreman tell you he had talked to

                  14   us?    I don't know.

1 4 : 2 4 : 1 0   15   Q     Okay.     Let's go back to the page before, 109-7.

1 4 : 2 4 : 1 7   16   A     Uh-huh.

1 4 : 2 4 : 1 9   17   Q     I had a couple of questions about that.      You already read it

                  18   into the record.       But it says, "Steve and Nilda, 12-year-old

                  19   witness saw them together night of the murder."

1 4 : 2 4 : 3 1   20          So as early as December 10th, 2001, y'all knew about an

                  21   alibi witness, right?

1 4 : 2 4 : 3 7   22   A     Steve and Nilda, 12-year-old saw them together night of

                  23   murder.       Christine.   I have that underlined, and I have the

                  24   arrow pointing to bill of sale.

1 4 : 2 4 : 5 5   25   Q     Do you remember when you-all learned about the alibi
                                                                                    1-164
                                          Video Deposition of Johnny Bonds
                   1   witness?

1 4 : 2 5 : 0 4    2   A     You know, this -- other than this, no, I don't.

1 4 : 2 5 : 0 7    3   Q     Okay.

1 4 : 2 5 : 0 8    4   A     There was a girl that supposedly saw them outside.

1 4 : 2 5 : 1 1    5   Q     Uh-huh.

1 4 : 2 5 : 1 2    6   A     Yeah.     No, I -- no, I don't remember any other mention of

                   7   it.

1 4 : 2 5 : 2 0    8   Q     So was this alibi witness discussed with Nathan Foreman --

1 4 : 2 5 : 2 4    9   A     I don't know.

1 4 : 2 5 : 2 4   10   Q     -- on December 10th, 2001?

1 4 : 2 5 : 2 6   11   A     I don't know.     I didn't -- I wasn't part of that

                  12   conversation.       I'm telling you, I never talked to this guy

                  13   again.

1 4 : 2 5 : 3 1   14   Q     Okay.     This could be you telling you what -- what -- or

                  15   writing down what Kelly told you she and Nathan had talked

                  16   about?

1 4 : 2 5 : 3 8   17   A     It could be.

1 4 : 2 5 : 3 9   18   Q     Okay.

1 4 : 2 5 : 3 9   19   A     And to be honest with you, I'm kind of assuming that's what

                  20   it is.

1 4 : 2 5 : 4 3   21   Q     Do you recall meeting with Jonathan Wayne Jefferson on

                  22   December 10th, 2001?

1 4 : 2 5 : 4 9   23   A     I don't recall it, no.

1 4 : 2 5 : 5 0   24   Q     Okay.     Why would you have written down this first line,

                  25   "Prible 7/25/01 transferred to medium till 11/29/01"?
                                                                                   1-165
                                        Video Deposition of Johnny Bonds
1 4 : 2 5 : 5 8    1   A   That would be medium.      Instead of medical, it's medium,

                   2   yeah.

1 4 : 2 6 : 0 1    3   Q   Yeah.

1 4 : 2 6 : 0 4    4   A   Probably trying to verify which unit he was in.

1 4 : 2 6 : 0 9    5   Q   And the reason you would have wanted to verify is to make

                   6   sure that Jefferson was actually in the same unit with him?

1 4 : 2 6 : 1 9    7   A   Yeah, yeah.     If somebody says they're with somebody and

                   8   talking to him, I want to make sure they're in the same unit

                   9   together.

1 4 : 2 6 : 2 4   10   Q   Right.

1 4 : 2 6 : 2 4   11   A   You know.

1 4 : 2 6 : 2 4   12   Q   And that's exactly what you had -- what you determined was

                  13   not true about Nathan Foreman's --

1 4 : 2 6 : 2 8   14   A   You know, I don't recall whether we actually looked at his

                  15   records and showed that they had never been together.      My

                  16   opinion on Foreman was, is this -- he wasn't able to even

                  17   describe Prible.

1 4 : 2 6 : 4 0   18   Q   Yeah.

1 4 : 2 6 : 4 1   19   A   And that -- I based that on just when I asked him what he

                  20   looked like, and he couldn't tell me.      I said, Brown eyes, blue

                  21   eyes?     He goes, "Hmm."   You know, he couldn't -- he didn't -- I

                  22   don't think he had even met Prible when we talked to him in

                  23   August.

1 4 : 2 6 : 5 4   24   Q   You think he just heard about his case from somebody?

1 4 : 2 6 : 5 5   25   A   I think he heard about it, and he was just jumping on trying
                                                                                     1-166
                                        Video Deposition of Johnny Bonds
                   1   get -- to get something to help him out.

1 4 : 2 6 : 5 8    2   Q   Yeah.

1 4 : 2 7 : 0 5    3   A   Now, obviously, he ended up back in Beaumont, and they were

                   4   together at some time.        He had pictures of them together, so he

                   5   may have gone after him.        I don't know.

1 4 : 2 7 : 1 2    6   Q   Okay.     And by going after him, do you mean he may have got

                   7   the --

1 4 : 2 7 : 1 5    8   A   Tried to get information from him, yeah.

1 4 : 2 7 : 1 6    9   Q   Okay.

1 4 : 2 7 : 1 7   10        Mr. Bonds, you mentioned earlier you and Ms. Siegler went

                  11   to visit Mr. Prible in prison in May 2001?

1 4 : 2 7 : 2 5   12   A   Well, it was in 2001.        I'm not real sure of the date.

1 4 : 2 7 : 2 7   13   Q   Of the date.      Okay.

1 4 : 2 7 : 2 8   14        Do you recall that meeting?

1 4 : 2 7 : 2 9   15   A   Yeah.     Yeah.   He was amazingly cooperative.

1 4 : 2 7 : 3 3   16   Q   He was amazingly cooperative?

1 4 : 2 7 : 3 5   17   A   Yeah.     Yeah.   Very talkative and didn't hesitate to answer

                  18   questions.

1 4 : 2 7 : 3 9   19   Q   Uh-huh.     Why'd that surprise you?

1 4 : 2 7 : 4 0   20   A   Well, he's a suspect in a capital murder where five people

                  21   were killed, and he's the suspect and he's in prison, you know.

                  22   I would think anybody that had any sense would say, "I want a

                  23   lawyer," or, "I don't want to talk," and he didn't.

1 4 : 2 7 : 5 6   24   Q   Did you-all inform him at the time that you spoke with him

                  25   that he was a suspect?
                                                                                     1-167
                                        Video Deposition of Johnny Bonds
1 4 : 2 8 : 0 0    1   A   I'm sure we did, yeah.     He knew he was a suspect.   He had

                   2   been a suspect since it happened.

1 4 : 2 8 : 0 5    3   Q   When was the purpose of that meeting?

1 4 : 2 8 : 0 6    4   A   I think to verify his statement, see if he told the same

                   5   story he told in '99 to see -- see if he had changed it any.

1 4 : 2 8 : 1 3    6   Q   Uh-huh.     And --

1 4 : 2 8 : 1 4    7   A   See if there were any changes.

1 4 : 2 8 : 1 5    8   Q   And he hadn't changed it any, had me?

1 4 : 2 8 : 1 7    9   A   No, nothing -- I don't remember anything significant.

1 4 : 2 8 : 1 9   10   Q   And did you witness Mr. Beckcom's testimony at Prible's

                  11   trial?

1 4 : 2 8 : 2 3   12   A   No, I did not.

1 4 : 2 8 : 2 4   13   Q   Okay.     Did you know that his testimony at trial went

                  14   straight off of this letter as if it were a script?

1 4 : 2 8 : 3 0   15   A   No, I did not.

1 4 : 2 8 : 3 1   16   Q   Would that surprise you?

1 4 : 2 8 : 3 2   17   A   No, and I'll tell you why.     When somebody tells the truth,

                  18   they don't have to remember it.

1 4 : 2 8 : 3 7   19        You have to remember a lie.     You don't have to remember the

                  20   truth.

1 4 : 2 8 : 4 5   21   Q   And you also wouldn't have to remember something if you had

                  22   written it down, right?

1 4 : 2 8 : 4 9   23   A   Yeah.

1 4 : 2 8 : 5 0   24   Q   So if this -- if this informant had written down something,

                  25   he wouldn't then have to remember this convoluted story, and
                                                                                       1-168
                                        Video Deposition of Johnny Bonds
                   1   instead, he could look at his written words and remember it,

                   2   right?

1 4 : 2 8 : 5 9    3   A   If he thought it was necessary.        I mean, did he have this to

                   4   rehearse from?     I don't know.

1 4 : 2 9 : 0 6    5   Q   Well, I'm just wondering why he gave this statement --

1 4 : 2 9 : 0 8    6   A   Well, if he gave a statement --

1 4 : 2 9 : 1 0    7   Q   -- to you in this -- one second.        Let me finish the

                   8   question --

1 4 : 2 9 : 1 2    9   A   Okay.

1 4 : 2 9 : 1 2   10   Q   -- real quick.

1 4 : 2 9 : 1 3   11           I just want to know why he would have given this statement

                  12   to you and Ms. Siegler on December 10th, 2001.

1 4 : 2 9 : 1 7   13   A   I don't know.     I don't know.     But here's -- here's something

                  14   else.     If he gave us this statement in December and he didn't

                  15   testify till ten months later in October of 2002, he didn't have

                  16   this to rehearse from.     So he had to remember it.

1 4 : 2 9 : 3 6   17   Q   So you don't think Ms. -- or Ms. Siegler had given him any

                  18   copy of what he -- or let him keep a copy of his notes?

1 4 : 2 9 : 4 4   19   A   You know, she may have.        I don't know.

1 4 : 2 9 : 4 7   20   Q   Okay.

1 4 : 2 9 : 4 7   21   A   She may have.

1 4 : 2 9 : 5 1   22   Q   Now, on the very first page of Exhibit 174, the second

                  23   paragraph, it says, "Some months later around October or early

                  24   November, Prible approached myself and Nathan Foreman while we

                  25   were on the rec yard sitting on some bleachers."
                                                                                  1-169
                                      Video Deposition of Johnny Bonds
1 4 : 3 0 : 0 6    1   A   Okay.

1 4 : 3 0 : 0 6    2   Q   Now, as we've -- you and I have discussed earlier, by this

                   3   time, Nathan Foreman was Michael Beckcom's cellmate.

1 4 : 3 0 : 1 3    4   A   Okay.

1 4 : 3 0 : 1 4    5   Q   And you're saying you did not know that till today?

1 4 : 3 0 : 1 8    6   A   I did not know that until you told me that, no.

1 4 : 3 0 : 2 1    7   Q   Okay.   Okay.   So is it -- do you find it somewhat suspicious

                   8   that Mr. Beckcom is now coming to you as if he's gotten this

                   9   confession out of the blue when, in fact, you-all had been

                  10   speaking with his informant -- his cellmate about this case

                  11   since four months previously?     Does that throw up any red flags

                  12   to you?

1 4 : 3 0 : 4 3   13   A   Well, it sounds like they're might have -- they might have

                  14   colluded to get more information.     Yes, it does sound like they

                  15   probably said, Hey, let's see if we can milk him for some more

                  16   information.

1 4 : 3 0 : 5 3   17        My -- best of my recollection, we knew about Beckcom

                  18   before -- way before December of 2001.     I'm not sure of the

                  19   date, but I'm thinking we knew about him before we went and

                  20   talked to Prible, but I'm not sure.

1 4 : 3 1 : 0 7   21   Q   And you've worked with prisons a lot over -- or in, you

                  22   know, in the prison system not as an employee, but --

1 4 : 3 1 : 1 3   23   A   I've been there many times.

1 4 : 3 1 : 1 5   24   Q   You've been there many times.

1 4 : 3 1 : 1 7   25        And it's important for the prison system to keep a tight
                                                                                    1-170
                                        Video Deposition of Johnny Bonds
                   1   lid on the movement of prisoners to various units --

1 4 : 3 1 : 2 5    2   A   That's --

1 4 : 3 1 : 2 5    3   Q   -- I would think.

1 4 : 3 1 : 2 6    4   A   That's -- you know, I know the state is very, very good and

                   5   proficient at doing that.     Their documentation is excellent, and

                   6   they make sure that the wrong people aren't together.

1 4 : 3 1 : 3 8    7   Q   Uh-huh.

1 4 : 3 1 : 3 8    8   A   I'm not so sure about the federal system.       I don't know.    At

                   9   this point, I don't know how good they were about that.

1 4 : 3 1 : 4 3   10   Q   Okay.     But at least as far as you know in the state system,

                  11   that -- it would be unusual for an inmate to know that another

                  12   inmate was about to come to his unit before he actually got

                  13   there?

1 4 : 3 1 : 5 6   14   A   I would say yes, in the state system, it would be.

1 4 : 3 1 : 5 9   15   Q   The second full paragraph, his letter says, quote, after

                  16   this, it became a daily occurrence that Prible would wait for

                  17   Foreman and myself to come outside so we could talk.       He started

                  18   to become very attached to us, end quote.

1 4 : 3 2 : 1 5   19        Now, does this throw up a red flag for you, again, like we

                  20   talked earlier, because Foreman's known about this case since

                  21   four months previously?

1 4 : 3 2 : 2 4   22   A   Well, what throws up a red flag to me, if I remember

                  23   right -- what was the date he was filed on for capital murder?

                  24   Was that --

1 4 : 3 2 : 3 1   25   Q   July 5th, 2001.
                                                                                    1-171
                                         Video Deposition of Johnny Bonds
1 4 : 3 2 : 3 2    1   A   So at this point in December, he knows he's filed on for

                   2   capital murder.

1 4 : 3 2 : 3 7    3   Q   Uh-huh.

1 4 : 3 2 : 3 7    4   A   What throws up a red flag for me is I think this

                   5   information -- and here again, I don't know if Foreman had been

                   6   in that unit prior to the time we talked to him in August.           I

                   7   don't know where he was in June, July of 2001.       I don't know if

                   8   he had been there before.

1 4 : 3 2 : 5 2    9        But -- but my feeling on this information is that this --

                  10   this came out before he was indicted for the capital case

                  11   because I'm pretty sure we knew about this before the

                  12   indictment.

1 4 : 3 3 : 0 4   13   Q   You think this statement came out before the indictment?

1 4 : 3 3 : 0 8   14   A   I think -- I think this information -- and I'm -- again, I'm

                  15   assuming because I don't have the documents, and I don't recall

                  16   seeing when the documents came in.      I think Kelly knew about

                  17   Beckcom's information prior to the time we went to talk to him.

1 4 : 3 3 : 2 3   18   Q   Okay.     And do you think that because it would have been

                  19   improper to obtain an indictment on a defendant knowing that you

                  20   have informant in hand but never having spoken to that informant

                  21   yet about what they knew, right?      That would have been improper?

1 4 : 3 3 : 3 7   22   A   No.     No.   What I'm -- what I'm saying is I don't think

                  23   Prible would have talked like this after he was indicted.        I

                  24   think he was not really a brilliant person.

1 4 : 3 3 : 4 6   25        But I think when the case is pending, he knows he's
                                                                                   1-172
                                        Video Deposition of Johnny Bonds
                   1   indicted for capital murder and we're going to seek the death

                   2   sentence, that he probably not -- would not, at that point, be

                   3   talking about his crime to other inmates.      I think prior to

                   4   that, he probably would.      But after he's indicted and knows this

                   5   case is pending, I don't think he would talk to them.

1 4 : 3 4 : 0 5    6   Q   In the second paragraph on that same page, it says, quote,

                   7   Foreman and I began to encourage Prible to be honest with us.

                   8   If we were going to do business together, there couldn't be any

                   9   lying to one another.     I could tell he was struggling with

                  10   opening up, but I could that he wanted to, end quote.

1 4 : 3 4 : 2 1   11        Now, it sounds there that Foreman and Beckcom are

                  12   describing attempts to elicit incriminating statements from

                  13   Mr. Prible.

1 4 : 3 4 : 2 8   14   A   It does.

1 4 : 3 4 : 2 9   15   Q   If they had done that after they had spoken with Ms. Siegler

                  16   the first time about this case, about working as an informant in

                  17   that case, would that throw up a red flag to you?

1 4 : 3 4 : 4 0   18   A   If she'd have asked them to go after him, that would have

                  19   been improper, yeah.

1 4 : 3 4 : 4 4   20   Q   Now, when you and Kelly interviewed Foreman back in

                  21   August 8th, '01, and you immediately found the guy to be just a

                  22   liar, did Kelly agree with you?

1 4 : 3 4 : 5 2   23   A   Uh-huh.     Absolutely.

1 4 : 3 4 : 5 3   24   Q   Okay.     What did she say at that time?

1 4 : 3 4 : 5 5   25   A   Basically, you know, Look, you're wasting our time.      Don't
                                                                                   1-173
                                        Video Deposition of Johnny Bonds
                   1   be calling us if you don't know what you're talking about.       You

                   2   know, we know what you're trying to do, and it's not working.

1 4 : 3 5 : 0 5    3   Q   Uh-huh.     Uh-huh.   If he had called you back later with

                   4   information that was -- that he had gotten from Prible, would

                   5   that have been a different story, or would you have

                   6   automatically sort of --

1 4 : 3 5 : 1 6    7   A   I -- I -- you know, my feeling about him was his credibility

                   8   was not -- he had no credibility.

1 4 : 3 5 : 2 4    9   Q   Was shot?

1 4 : 3 5 : 2 4   10   A   Yeah.     So, you know, it's possible that he did get new

                  11   information.     I'm not saying that didn't happen.

1 4 : 3 5 : 3 2   12   Q   Uh-huh.

1 4 : 3 5 : 3 3   13   A   Apparently, he did befriend him because they got a picture

                  14   together in November of '01.

1 4 : 3 5 : 3 7   15   Q   Uh-huh.

1 4 : 3 5 : 3 8   16   A   So he may have gone and got more information.      I mean, we

                  17   basically told him at that time, Don't come with us when you

                  18   don't know anything.

1 4 : 3 5 : 4 4   19   Q   Well, Foreman was eventually moved to the very unit in

                  20   medium where Prible --

1 4 : 3 5 : 4 9   21   A   Prible was?

1 4 : 3 5 : 5 0   22   Q   -- was moved?

1 4 : 3 5 : 5 2   23   A   Okay.     Well, yeah, obviously.

1 4 : 3 5 : 5 4   24   Q   Okay.     Now, do you think that was just a coincidence that

                  25   they both ended up there?
                                                                                   1-174
                                        Video Deposition of Johnny Bonds
1 4 : 3 5 : 5 8    1   A   You know, I have no idea.     I know we didn't request that

                   2   they be put together.     I had -- I know that I did not request

                   3   that they be put together.     I think if that had happened, I

                   4   would have been party to it.

1 4 : 3 6 : 0 9    5   Q   Okay.     Does that sometimes happen?

1 4 : 3 6 : 1 0    6   A   We do it in the county jail.     I've -- I've seen times in the

                   7   past where we want to keep people separate or let's put these

                   8   people together and see what happens, you know.      But never --

                   9   never in prison and never in a federal -- never in a state jail

                  10   or -- or a federal prison.     Most of the time, it's keep them

                  11   separate.

1 4 : 3 6 : 3 1   12   Q   Mr. Bonds, in those cases where you did arrange for two

                  13   prisoners to be put together --

1 4 : 3 6 : 3 8   14   A   Uh-huh.

1 4 : 3 6 : 3 8   15   Q   -- how would you go about making that request?

1 4 : 3 6 : 4 1   16   A   You know, I'm -- I'm thinking back.     It's probably in the

                  17   city jail when I was working HPD where we'd have two -- we'd

                  18   have codefendants together in custody.

1 4 : 3 6 : 5 0   19   Q   Uh-huh.

1 4 : 3 6 : 5 0   20   A   And we'd play them against each other, you know, like, Hey,

                  21   so-and-so is fixing to drop you in the grease.      You just as well

                  22   go ahead and give it up.     Whoever talks first gets the best

                  23   deal, you know.

1 4 : 3 7 : 0 2   24        So we'd play them against each other like that in the city

                  25   jail, which I did back in the '70s.     That wasn't unusual to do
                                                                                    1-175
                                        Video Deposition of Johnny Bonds
                   1   that.

1 4 : 3 7 : 0 9    2   Q   Uh-huh.

1 4 : 3 7 : 0 9    3   A   I don't recall ever doing that at the DA's office, asking

                   4   that we put two of them together.      Just the opposite.   We'd ask

                   5   to keep people separate so they wouldn't be talking to each

                   6   other.

1 4 : 3 7 : 2 1    7   Q   Was there anything stopping y'all from putting them in -- or

                   8   putting in that request to the prison?

1 4 : 3 7 : 2 8    9   A   To the jail?

1 4 : 3 7 : 2 9   10   Q   Yeah.

1 4 : 3 7 : 3 2   11   A   No, I can't say that there was --

1 4 : 3 7 : 3 4   12   Q   Provision to stopping?

1 4 : 3 7 : 3 8   13   A   -- any prohibition, yeah.

1 4 : 3 7 : 3 8   14   Q   Yeah.     Yeah.   So it might have been done, you just can't --

1 4 : 3 7 : 4 0   15   A   Nah.

1 4 : 3 7 : 4 0   16   Q   -- remember anything specific?

1 4 : 3 7 : 4 0   17   A   Huh-uh.

1 4 : 3 7 : 4 1   18   Q   Okay.     Now, earlier in the deposition, I asked if you ever

                  19   had a case where you were talking to several informants about

                  20   the same case at the same time, and you said -- I won't get the

                  21   quote exactly right, but you said something like it's not as if

                  22   we have them lined up in the hall bringing them in one at a

                  23   time.

1 4 : 3 8 : 0 3   24   A   Uh-huh.

1 4 : 3 8 : 0 4   25   Q   Do you remember when you said that?
                                                                                   1-176
                                        Video Deposition of Johnny Bonds
1 4 : 3 8 : 0 5    1   A   Uh-huh.

1 4 : 3 8 : 0 5    2   Q   Okay.     So if you could look at Exhibit 109-6.   Those are

                   3   your notes from the December 10th, 2001, interview with

                   4   Jefferson, right?

1 4 : 3 8 : 2 4    5   A   Uh-huh.     Uh-huh.

1 4 : 3 8 : 2 5    6   Q   And then the following page, Exhibit 109-7, those are your

                   7   notes from the meeting the same day with Foreman, right?

1 4 : 3 8 : 3 5    8   A   Except I didn't meet with him.

1 4 : 3 8 : 3 7    9   Q   Kelly met with him?

1 4 : 3 8 : 3 8   10   A   Okay.

1 4 : 3 8 : 3 8   11   Q   Right?

1 4 : 3 8 : 3 9   12   A   As far as I know, yeah.

1 4 : 3 8 : 4 0   13   Q   Okay.     And the following -- the following page, 109-8, those

                  14   are notes from that same day with -- from a meeting with

                  15   Beckcom, right?

1 4 : 3 8 : 5 0   16   A   That's what it looks like, yeah.

1 4 : 3 8 : 5 2   17   Q   Okay.     So in that case, that does look like they were lined

                  18   up in the hall coming in one at a time?

1 4 : 3 8 : 5 6   19   A   It looks like they were talked to on the same day.

1 4 : 3 8 : 5 8   20   Q   But it looks as if three different informants --

1 4 : 3 9 : 0 3   21   A   Were questioned on the same day.

1 4 : 3 9 : 0 4   22   Q   -- were the interviewed on the same day back to back, right?

1 4 : 3 9 : 0 7   23   A   Whoever is in the separate unit.     Jefferson's in low.   He

                  24   would not know that she talked to the other two people in

                  25   medium.
                                                                                    1-177
                                       Video Deposition of Johnny Bonds
1 4 : 3 9 : 1 2    1   Q   But the other -- the two people in medium would know?

1 4 : 3 9 : 1 4    2   A   Would know that -- would probably know, hey -- yeah,

                   3   especially if they're cellmates, they'd know.

1 4 : 3 9 : 1 8    4   Q   If you notice, attached to this letter is a picture that's

                   5   in black and white.    It's difficult to -- to see.   But you'll

                   6   see a picture of three inmates, the middle one being Jeff

                   7   Prible?

1 4 : 3 9 : 3 3    8   A   I didn't know that's him.    I remember seeing a color

                   9   photograph that's a lot clearer.

1 4 : 3 9 : 3 8   10   Q   Right.

1 4 : 3 9 : 3 8   11   A   Yeah.    Yeah.

1 4 : 3 9 : 3 8   12   Q   Okay.

1 4 : 3 9 : 3 9   13   A   Okay.

1 4 : 3 9 : 3 9   14   Q   And I'll represent to you that that's a picture of him with

                  15   Felix and Oscar Gonzalez --

1 4 : 3 9 : 4 3   16   A   Okay.    I didn't know who they were.

1 4 : 3 9 : 4 5   17   Q   And then the second part that is -- sticks out to me is that

                  18   Mr. Gonzalez knew about Mr. Prible and his case before Prible

                  19   even got to the medium from the low.

1 4 : 3 9 : 5 7   20   A   Okay.

1 4 : 3 9 : 5 9   21   Q   Okay.    Now, how would Gonzalez and his dad have known about

                  22   Jeff's case before he came to the medium?

1 4 : 4 0 : 0 4   23   A   Well, if they were neighbors, knew he was a suspect in

                  24   '99 -- I mean, they -- if they -- he's a neighborhood kid and he

                  25   killed somebody else in the neighborhood, they had visitation
                                                                                  1-178
                                        Video Deposition of Johnny Bonds
                   1   from family.

1 4 : 4 0 : 1 5    2        I don't know how he -- how long either one of these guys

                   3   had been in prison.     I don't know if they were in prison in '99

                   4   when it happened, or if they were out on the street.     If they

                   5   lived in the neighborhood and knew about it, they would have

                   6   known he was a suspect.

1 4 : 4 0 : 2 6    7   Q   But the question is not how they would have known he was a

                   8   suspect, but how they knew that he was coming to their

                   9   particular unit of the prison --

1 4 : 4 0 : 3 4   10   A   I don't have a clue.

1 4 : 4 0 : 3 4   11   Q   -- before he got there?

1 4 : 4 0 : 3 6   12   A   I don't know.

1 4 : 4 0 : 3 6   13   Q   Someone would have had to have given that information,

                  14   right?

1 4 : 4 0 : 3 8   15   A   If -- if that's true that they knew.     You know, I don't know

                  16   that they did.

1 4 : 4 0 : 4 2   17   Q   Uh-huh.

1 4 : 4 0 : 4 3   18   A   And then, also, his motivation in here about why he's coming

                  19   forward, I don't believe that either.

1 4 : 4 0 : 4 8   20   Q   Yeah.     So if this was not believable, you would have just

                  21   tossed this aside?

1 4 : 4 0 : 5 3   22   A   Well, no, the information -- some of the information may be

                  23   right.   But his motivation about why he's giving the

                  24   information, I don't believe that.

1 4 : 4 0 : 5 9   25   Q   Yeah.     Yeah.
                                                                                  1-179
                                        Video Deposition of Johnny Bonds
1 4 : 4 0 : 5 9    1   A   He's wanting -- he's wanting to get out of jail early.     I

                   2   mean, that's what all of them are motivated by.

1 4 : 4 1 : 0 4    3   Q   Is it apparent, from reading these letters, that inmates in

                   4   Beaumont were talking about this case with each other pretty

                   5   freely?

1 4 : 4 1 : 1 0    6   A   It seems they were, yes.

1 4 : 4 1 : 1 2    7   Q   Yeah.     Yeah.

1 4 : 4 1 : 1 3    8   A   From reading these letters.

1 4 : 4 1 : 1 4    9   Q   Do you know, at trial, that Beckcom testified that he wasn't

                  10   talking about Jeff's case with other inmates over at FCI

                  11   Beaumont?

1 4 : 4 1 : 2 1   12   A   I did not know that.

1 4 : 4 1 : 2 2   13   Q   Does that surprise you to hear that he's testified that way?

1 4 : 4 1 : 2 5   14   A   No, it didn't.     I mean -- you know, I mean, the -- you know,

                  15   this -- these guys know that once they testify, everybody in

                  16   prison is going to know they're a snitch.

1 4 : 4 1 : 3 6   17   Q   Uh-huh.

1 4 : 4 1 : 3 6   18   A   And so I could see him trying to be as low keyed about it as

                  19   he possibly could at that point because he knows he's in danger

                  20   once he goes back.

1 4 : 4 1 : 4 4   21   Q   So you can see him lying on the stand to protect himself

                  22   later when he goes back?

1 4 : 4 1 : 4 7   23   A   Yeah, I could.

1 4 : 4 1 : 4 8   24   Q   Okay.     And it seems pretty incredible that he would not be

                  25   talking to anyone about it when Nathan Foreman is his cellmate,
                                                                                  1-180
                                         Video Deposition of Johnny Bonds
                   1   right?

1 4 : 4 1 : 5 6    2   A   Well, I think they did talk about it.     I think they did.

1 4 : 4 2 : 0 1    3   Q   Now, another thing I noticed about these informant letters,

                   4   Exhibits 112 through 114 -- and you're the detective, so I want

                   5   to get your take on this, but -- do you have 113 right there?

1 4 : 4 2 : 1 6    6   A   No.

1 4 : 4 2 : 1 7    7   Q   Let me get you 113.

1 4 : 4 2 : 1 9    8   A   I don't think I do.

1 4 : 4 2 : 2 6    9   Q   I'll get you 113 so you can look at them all together.

1 4 : 4 2 : 3 6   10           Now, any detective could see right away that these look

                  11   like they're all written by the same person.

1 4 : 4 2 : 4 1   12   A   It looks like they're typed on the same type writer.     The

                  13   form is exactly the same.

1 4 : 4 2 : 4 5   14   Q   Right.      The format?

1 4 : 4 2 : 4 6   15   A   Uh-huh.

1 4 : 4 2 : 4 6   16   Q   Uh-huh.      Okay.

1 4 : 4 2 : 4 9   17   A   Maybe they had a secretary.     It is a federal prison, you

                  18   know.

1 4 : 4 2 : 5 5   19   Q   And if you had seen these letters at the time they were

                  20   sent, it would have popped out to you pretty quick these guys

                  21   were all write- --

1 4 : 4 3 : 0 1   22   A   They -- they all looked identical.

1 4 : 4 3 : 0 3   23   Q   The same person was writing them?

1 4 : 4 3 : 0 4   24           Yeah.   Okay.

1 4 : 4 3 : 0 7   25   A   And you know --
                                                                                  1-181
                                       Video Deposition of Johnny Bonds
1 4 : 4 3 : 0 7    1   Q   And now that --

1 4 : 4 3 : 0 7    2   A   The signatures are different, but I'm guessing, you know,

                   3   they may have had somebody else type these up for them.

1 4 : 4 3 : 1 4    4   Q   Okay.    And if you look at Exhibit 180.

1 4 : 4 3 : 1 8    5   A   It looks to be the same format.

1 4 : 4 3 : 2 2    6   Q   And Exhibit 180 was a letter from Michael Beckcom that was

                   7   found in his case file in his Port Aransas case?

1 4 : 4 3 : 2 9    8   A   Okay.

1 4 : 4 3 : 3 0    9   Q   Okay.    So now that you see all these together, it's pretty

                  10   parent that Michael Beckcom was the one that typed these letters

                  11   up, right?

1 4 : 4 3 : 4 0   12   A   It's apparent to me that the -- that the same person typed

                  13   these up.    I don't know who it was.

1 4 : 4 3 : 4 4   14   Q   Right.

1 4 : 4 3 : 4 5   15   A   It's someone that's pretty proficient, I think, at typing.

                  16   Much better than I am.

1 4 : 4 3 : 5 0   17   Q   Right.

1 4 : 4 3 : 5 0   18        But the point is, Mr. Beckcom wrote up this letter,

                  19   Exhibit 180, and sent it in for a state case.

1 4 : 4 4 : 0 0   20   A   Okay.

1 4 : 4 4 : 0 0   21   Q   And now, obviously, the other informants involved in

                  22   Prible's case would have had nothing do with his state case.

1 4 : 4 4 : 0 5   23   A   No.

1 4 : 4 4 : 0 5   24   Q   So he must have written -- typed this up himself?

1 4 : 4 4 : 0 8   25   A   Right.    Right.
                                                                                    1-182
                                       Video Deposition of Johnny Bonds
1 4 : 4 4 : 0 9    1   Q   Mr. Beckcom, you'll recall, was convicted of capital murder

                   2   for locking a friend in a toolbox, closing the door, putting a

                   3   exhaust pipe from his car in there and turning it on for about

                   4   15 minutes and killing the guy.

1 4 : 4 4 : 2 2    5        Do you remember that?

1 4 : 4 4 : 2 3    6   A   I didn't know the details till later, but yes, I do remember

                   7   he killed somebody.       It was over a dope deal, if I remember

                   8   correctly.

1 4 : 4 4 : 3 0    9   Q   It was -- it was over, actually, a -- the person he killed

                  10   was an informant against him and some friends in a scheme.         I

                  11   think it was an insurance fraud scheme.

1 4 : 4 4 : 4 0   12   A   Oh, okay.     Okay.

1 4 : 4 4 : 4 0   13   Q   Does that sound familiar?

1 4 : 4 4 : 4 2   14   A   I didn't --

1 4 : 4 4 : 4 2   15   Q   Okay.

1 4 : 4 4 : 4 3   16   A   -- remember what it was, but I knew he killed somebody.

1 4 : 4 4 : 4 5   17   Q   Right.    Right.

1 4 : 4 4 : 4 5   18   A   Yeah.    And I remember the details.     It was pretty gruesome,

                  19   pretty intentional.

1 4 : 4 4 : 4 9   20   Q   Pretty -- yeah.       Yeah.

1 4 : 4 4 : 5 1   21        And were you aware that he -- he served as an informant in

                  22   that very case against his codefendants?

1 4 : 4 4 : 5 7   23   A   No, I did not.

1 4 : 4 4 : 5 8   24   Q   Okay.    Did you know that he was found to have perjured

                  25   himself by the federal judge at that trial?
                                                                                     1-183
                                        Video Deposition of Johnny Bonds
1 4 : 4 5 : 0 6    1   A   No, I did not.

1 4 : 4 5 : 0 7    2   Q   Okay.     Would these things have raised a red flag to you as

                   3   to his credibility in testifying in Prible's trial?

1 4 : 4 5 : 1 6    4   A   Well, it's always going to be something.     I mean, that's

                   5   something -- and Kelly and I have had these discussions on other

                   6   trials.     Like, you need to tell the jury this upfront.     This guy

                   7   is a convicted felon.     He's come forward because he wants

                   8   something out of this.     You know, he's not an upstanding

                   9   citizen.     And tell them the criminal history, and tell them what

                  10   they did.

1 4 : 4 5 : 3 4   11        So unfortunately, again, sometimes we have to use people

                  12   that we really don't like as witnesses, but they have

                  13   information we need.     And the only way to get to it is by

                  14   working a deal with them.

1 4 : 4 5 : 4 5   15   Q   Okay.     But that presupposes that you, yourself, believe what

                  16   that witness is saying, right?

1 4 : 4 5 : 5 0   17   A   I believe he told the truth in the trial, yes.

1 4 : 4 5 : 5 2   18   Q   Okay.     You believe he testified truthfully?

1 4 : 4 5 : 5 5   19   A   Yes, I do.

1 4 : 4 5 : 5 5   20   Q   Were you -- and you were not at that trial to watch him

                  21   testify?

1 4 : 4 5 : 5 9   22   A   No, but I -- I know what he testified to.        I heard what he

                  23   testified to.     And, basically, it fit -- it fit the facts of the

                  24   crime.     So I think he testified truthful.

1 4 : 4 6 : 0 6   25   Q   Did you ever review the transcript of his trial testimony?
                                                                                        1-184
                                        Video Deposition of Johnny Bonds
1 4 : 4 6 : 0 8    1   A   No.

1 4 : 4 6 : 0 9    2   Q   Okay.     So sitting here today, how can you say that he

                   3   testified truthfully if you can't --

1 4 : 4 6 : 1 3    4   A   Just from what Kelly told me, and that he got up there, he

                   5   told the truth, he told her everything that happened.

1 4 : 4 6 : 1 8    6   Q   Okay.     From what Ms. Siegler says?

1 4 : 4 6 : 2 0    7   A   Yeah.

1 4 : 4 6 : 2 0    8   Q   Okay.     Whose responsibility was it at the DA's office to

                   9   provide defense counsel with discovery?

1 4 : 4 6 : 2 8   10   A   Well, I mean, if -- if they file discovery motions and, you

                  11   know, the court rules in their favor, if they filed the motions,

                  12   we have to comply.        So it would be the prosecutor that handles

                  13   that case.     It would be the prosecutor's responsibilities, not

                  14   the investigator.

1 4 : 4 6 : 4 3   15   Q   Is it your experience, also, that inmates, informants in

                  16   prison don't necessarily care if the person they are setting up

                  17   actually did what they said they did?

1 4 : 4 6 : 5 2   18   A   If they think they can get by with -- with, you know,

                  19   getting something for theirselves, yeah, they'll -- they'll cut

                  20   somebody else's throat in a heartbeat.        They don't care.

1 4 : 4 7 : 0 1   21        (Conclusion of video deposition.)

1 4 : 4 7 : 0 8   22                THE COURT:    Are we about to have another long

                  23   deposition?

1 4 : 4 7 : 1 0   24                MS. SCARDINO:    Your Honor, we have a 30-minute

                  25   deposition we could play or -- if you want to take a break now.
                                                                                    1-185
                                         Video Deposition of Vic Wisner
1 4 : 4 7 : 1 5    1               THE COURT:     I'm just asking you the -- those of you

                   2   assembled, we want to break now, or you want to try to do

                   3   something else?    Okay.     Let's go ahead.   Go ahead.

1 4 : 4 7 : 2 9    4               MS. SCARDINO:     Your Honor, petitioner calls Vic

                   5   Wisner, who's the cocounsel of Ms. Siegler at the trial.

1 4 : 4 7 : 4 8    6               THE COURT:     Okay.

1 4 : 4 7 : 4 8    7               MS. SCARDINO:     And Mr. Wisner's deposition is almost

                   8   30 minutes, I think.

1 4 : 4 7 : 5 2    9        (Video deposition of Vic Wisner played as follows.)

                  10                                  EXAMINATION
1 4 : 4 7 : 5 6   11   Q   What was your understanding of the Brady rule back in 2001,

                  12   2002, when you were prosecuting Mr. Prible?

1 4 : 4 7 : 5 9   13   A   That we were to handle, obviously, any exculpatory material,

                  14   and exculpatory material could and should include any matter

                  15   that could be used for impeachment.

1 4 : 4 8 : 1 1   16   Q   Okay.    And if a witness was interviewed and had information

                  17   that would be favorable to the accused, and you decided not to

                  18   use that witness -- not to call that witness in your case, was

                  19   it your understanding that the prosecutor was obligated to

                  20   reveal the identity of that witness to the defense?

1 4 : 4 8 : 2 8   21   A   Of course.

1 4 : 4 8 : 2 9   22   Q   Okay.    In other words, you couldn't keep the defense in the

                  23   dark about the existence of a witness that they would otherwise

                  24   not have known about?

1 4 : 4 8 : 3 5   25   A   Of course.    And that would be what led to, you know, the
                                                                                 1-186
                                         Video Deposition of Vic Wisner
                   1   Michael Morton fiasco.

1 4 : 4 8 : 4 0    2   Q   Right.    Do a prosecutor's obligations under Brady depend on

                   3   whether the witness to whom the evidence relates is testifying

                   4   or nontestifying?

1 4 : 4 8 : 5 2    5   A   No.

1 4 : 4 8 : 5 4    6   Q   Okay.    It's the same across the board?

1 4 : 4 8 : 5 6    7   A   Yes.

1 4 : 4 8 : 5 6    8   Q   Okay.    And when must Brady evidence be disclosed?

1 4 : 4 8 : 5 9    9   A   As soon as possible.

1 4 : 4 9 : 0 0   10   Q   Okay.    So what was the procedure -- so the -- excuse me.

                  11   The burden is not on the defense, in other words, to request the

                  12   evidence?    The onus is on the prosecutor to produce it as -- as

                  13   soon as possible?

1 4 : 4 9 : 1 1   14   A   Yes.

1 4 : 4 9 : 1 1   15   Q   Okay.    What was the procedure at the DA's office concerning

                  16   the disclosing of evidence from the case file to the defense?

1 4 : 4 9 : 2 5   17   A   We would always have an open file policy unless there was

                  18   some extraordinary need not to, but it would not include our

                  19   personal notes in preparation for trial.

1 4 : 4 9 : 3 8   20   Q   Work product as --

1 4 : 4 9 : 3 9   21   A   Right.

1 4 : 4 9 : 3 9   22   Q   -- as that is defined under the law?

1 4 : 4 9 : 4 2   23   A   Yes, ma'am.

1 4 : 4 9 : 4 2   24   Q   Work product.    Okay.

1 4 : 4 9 : 4 6   25        And when you would release information to defense counsel,
                                                                                    1-187
                                           Video Deposition of Vic Wisner
                   1   was it your practice to make a note of what you had disclosed to

                   2   them?

1 4 : 4 9 : 5 2    3   A      No.

1 4 : 4 9 : 5 4    4   Q      There would be no written record or of any other kind of

                   5   record of what they had actually received from you?

1 4 : 4 9 : 5 9    6   A      No, but they would know that anything other than what I

                   7   labeled as work product would have been available to them.

1 4 : 5 0 : 0 6    8   Q      Would you ever contact formants -- informants you had used

                   9   in other cases to see if they could recruit other informants for

                  10   you?

1 4 : 5 0 : 1 2   11   A      Never.

1 4 : 5 0 : 1 2   12   Q      Okay.    When defense attorneys -- if defense attorneys would

                  13   have come in to review -- and I'm talking about back in 2001,

                  14   2002 when you worked at the DA's office, not in your position

                  15   now as a defense attorney.

1 4 : 5 0 : 2 4   16           But when defense attorneys would come in to review the file

                  17   at the DA's office, would they be allowed to make copies of any

                  18   documents in that file?

1 4 : 5 0 : 3 3   19   A      No, unless it was their client's statement or something

                  20   extraordinary.

1 4 : 5 0 : 3 7   21   Q      Okay.    So they would just have to look at the file and make

                  22   notes?

1 4 : 5 0 : 4 0   23   A      Yes.

1 4 : 5 0 : 4 0   24   Q      Did you ever have any phone calls with Mr. Beckcom?

1 4 : 5 0 : 4 5   25   A      Not to my knowledge, certainly not.
                                                                                   1-188
                                         Video Deposition of Vic Wisner
1 4 : 5 0 : 4 7    1   Q   Okay.     And why -- you say "certainly not."   But did you ever

                   2   speak with informants on the telephone that were --

1 4 : 5 0 : 5 3    3   A   One on one?

1 4 : 5 0 : 5 4    4   Q   -- from prison?

1 4 : 5 0 : 5 5    5   A   No.     I'm not even sure I could have accepted the call.

1 4 : 5 0 : 5 8    6   Q   Could you have made a phone call to a --

1 4 : 5 1 : 0 0    7   A   Sure.

1 4 : 5 1 : 0 0    8   Q   -- prisoner at BOP?

1 4 : 5 1 : 0 2    9   A   Sure.

1 4 : 5 1 : 0 3   10   Q   Yeah.     And how that would go about?

1 4 : 5 1 : 0 4   11   A   I think I might have done that once or twice.      I think it's

                  12   just you have to call and hope that somebody there is willing to

                  13   take the time to put them on the phone.

1 4 : 5 1 : 1 3   14   Q   But do you know if phone calls from the federal prison are

                  15   recorded?

1 4 : 5 1 : 1 6   16   A   I do not.     I would assume they are.

1 4 : 5 1 : 1 9   17   Q   Okay.

1 4 : 5 1 : 1 9   18   A   But I do not know that for a fact.

1 4 : 5 1 : 2 1   19   Q   Okay.     You would assume the ones maybe from the inmate

                  20   phones -- the regular inmate phones are recorded or also --

1 4 : 5 1 : 2 6   21   A   I would assume so.

1 4 : 5 1 : 2 7   22   Q   Okay.     Would you assume that the ones between -- or from or

                  23   to a unit manager or BOP employee's personal phone at the unit,

                  24   would you think that those phone calls would be recorded?

1 4 : 5 1 : 3 9   25   A   Their personal phone, I would not think so.      But really, I
                                                                                     1-189
                                         Video Deposition of Vic Wisner
                   1   don't know.

1 4 : 5 1 : 4 5    2   Q   Do you remember that story at trial, that that was the story

                   3   at trial, that he and Mr. Prible really bonded over these few

                   4   weeks that they were together at this unit at FCI Beaumont, and

                   5   only after creating this close relationship did Mr. Prible come

                   6   forward and confess everything to Mr. Beckcom?

1 4 : 5 2 : 0 0    7   A   That sounds right.

1 4 : 5 2 : 0 3    8   Q   Okay.     And that was an important picture to paint for the

                   9   jury in terms of Mr. Beckcom's credibility, right?

1 4 : 5 2 : 0 9   10   A   I mean, I'm not trying -- trying to be difficult with you.

                  11   I just don't -- it's not like we didn't have any evidence, and

                  12   the only evidence was the informant.      We could have tried it

                  13   without the informant.

1 4 : 5 2 : 1 9   14   Q   But you didn't try it without the informant.      You tried it

                  15   with the informant, right?

1 4 : 5 2 : 2 3   16   A   Yes.

1 4 : 5 2 : 2 4   17   Q   Did you know that there was, originally, a different

                  18   informant in this case?

1 4 : 5 2 : 2 9   19   A   No.

1 4 : 5 2 : 3 0   20   Q   You did not know that?     Okay.

1 4 : 5 2 : 3 3   21        His name was Nathan Foreman.      Does that name sound

                  22   familiar?

1 4 : 5 2 : 4 2   23   A   I don't think so.

1 4 : 5 2 : 4 4   24   Q   Okay.     Did you know that back on August 8th, 2001, before

                  25   Mr. Prible was even indicted, that Ms. Siegler and Johnny Bonds
                                                                                 1-190
                                        Video Deposition of Vic Wisner
                   1   met with Foreman at FCI Beaumont, and he told them that

                   2   Mr. Prible had confessed to him?

1 4 : 5 2 : 5 5    3   A   No, because if they would have told me that George Foreman's

                   4   nephew had met with them, it would have stuck out in my mind.

1 4 : 5 3 : 0 2    5   Q   Yeah.    So you had no knowledge of this?

1 4 : 5 3 : 0 4    6   A   No.

1 4 : 5 3 : 0 4    7   Q   Did you know that they figured out right away that Foreman

                   8   was lying --

1 4 : 5 3 : 0 7    9   A   No.

1 4 : 5 3 : 0 8   10   Q   -- because he couldn't even describe what Jeff looked like?

1 4 : 5 3 : 1 1   11   A   No.

1 4 : 5 3 : 1 1   12   Q   Okay.    Did you know that they figured out that Foreman

                  13   hadn't even met Jeff Prible at the time that he said he heard he

                  14   confessed?

1 4 : 5 3 : 1 8   15   A   No.

1 4 : 5 3 : 1 8   16   Q   Okay.    Did you know that Siegler, nevertheless, kept in

                  17   communication with Mr. Foreman throughout the whole period of

                  18   time that Beckcom was befriending Prible and attempting to

                  19   elicit a confession from him?

1 4 : 5 3 : 2 8   20   A   No.

1 4 : 5 3 : 2 8   21   Q   Okay.    Do you know, in fact, that Foreman was Beckcom's

                  22   cellmate?

1 4 : 5 3 : 3 4   23   A   No.

1 4 : 5 3 : 3 6   24   Q   Did you know that Foreman became Beckcom's cellmate after he

                  25   had already been talking with Siegler about this case?
                                                                                   1-191
                                         Video Deposition of Vic Wisner
1 4 : 5 3 : 4 1    1   A   No.

1 4 : 5 3 : 4 2    2   Q   Okay.     Do you know that when Foreman first made contact with

                   3   Siegler, he was in the segregated housing unit, but then shortly

                   4   afterwards, he was moved to FCI Beaumont Medium in the same unit

                   5   as Mr. Prible was moved to and in the same unit as Mr. Beckcom

                   6   so that they would all be housed together?

1 4 : 5 4 : 0 0    7   A   No.

1 4 : 5 4 : 0 1    8   Q   Okay.     Do you think it was just a coincidence that of all

                   9   the units that Mr. Prible could have been put into and all the

                  10   units that Mr. Foreman and Mr. Beckcom could have ended up in,

                  11   they were all moved into the same spot?

1 4 : 5 4 : 1 4   12   A   I don't know.

1 4 : 5 4 : 1 6   13                UNIDENTIFIED SPEAKER:   Objection.

1 4 : 5 4 : 1 9   14   Q   Does this trouble you as a prosecutor with Brady obligations

                  15   that you didn't know this information?

1 4 : 5 4 : 2 1   16   A   No, because I wasn't in charge of the information.      I didn't

                  17   have it.     I couldn't be responsible for Brady on something I

                  18   didn't know.

1 4 : 5 4 : 2 7   19   Q   Is that your understanding of Brady, that if you didn't know

                  20   that information existed, that you don't have an obligation to

                  21   reveal it?

1 4 : 5 4 : 3 5   22   A   I don't follow what you're saying.      You're saying I should

                  23   search out information that I don't know about and --

1 4 : 5 4 : 4 2   24   Q   I'm asking you if that's your understanding of your

                  25   obligation under Brady.
                                                                                    1-192
                                         Video Deposition of Vic Wisner
1 4 : 5 4 : 4 6    1   A   I don't understand follow your question.       Are you saying I

                   2   should ask a prosecutor I'm sitting with, Do you have any Brady

                   3   information that you're not telling me, and I need you to tell

                   4   me so I can tell -- tell the defense?

1 4 : 5 4 : 5 8    5   Q   I'm asking you if you, as a prosecutor, are charged with

                   6   knowing of any Brady evidence that has come to light either

                   7   through your office or through law enforcement investigation?

1 4 : 5 5 : 0 9    8   A   If something had come to my attention that was Brady, I

                   9   would have made sure that it was disclosed.    But I cannot read

                  10   people's minds, and I don't know have access to information that

                  11   I don't know.

1 4 : 5 5 : 2 0   12   Q   And, likewise, a defense attorney couldn't read a

                  13   prosecutor's mind and know what they know if that prosecutor

                  14   hadn't revealed it to the defense; is that correct?

1 4 : 5 5 : 2 9   15   A   Of course.

1 4 : 5 5 : 3 4   16   Q   Did you know that in addition to Mr. Beckcom and

                  17   Mr. Foreman, there were other inmates over there at FCI Beaumont

                  18   who were auditioning for this role of informant against

                  19   Mr. Prible?

1 4 : 5 5 : 4 3   20   A   No.

1 4 : 5 5 : 4 5   21   Q   So if you could please read Exhibit 113.       This is a letter

                  22   from Carl Walker to Ms. Siegler.

1 4 : 5 5 : 5 3   23   A   Yes, ma'am.

1 4 : 5 5 : 5 4   24   Q   Have you ever seen this letter before?

1 4 : 5 5 : 5 6   25   A   To my knowledge, no.
                                                                                    1-193
                                         Video Deposition of Vic Wisner
1 4 : 5 5 : 5 8    1   Q   Okay.     I'm going to show you Exhibit 114.    This is a letter

                   2   from Mark Martinez to Ms. Siegler.

1 4 : 5 6 : 1 2    3        Have you ever seen this letter before?

1 4 : 5 6 : 1 5    4   A   To my knowledge, no.

1 4 : 5 6 : 1 7    5   Q   Now, knowing what you know now, now that you've seen these

                   6   three letters and those photos and that it appeared that there

                   7   were no less than six informants discussing the case among

                   8   themselves with Mr. Foreman and Mr. Beckcom --

1 4 : 5 6 : 3 4    9   A   Uh-huh.

1 4 : 5 6 : 3 5   10   Q   -- at the prison, does that cast doubt on the veracity of

                  11   Beckcom's story at trial, that everything he heard about this

                  12   case he heard from Mr. Prible?

1 4 : 5 6 : 4 4   13   A   I would not agree with that.

1 4 : 5 6 : 4 5   14   Q   Why not.

1 4 : 5 6 : 4 7   15   A   I think you'd have to see what he knows.       Just 'cause there

                  16   are a lot of people in a federal prison trying to get help does

                  17   not mean that he's -- meaning your client, Mr. Prible, isn't

                  18   telling a lot of people what he did and why he did it, either to

                  19   brag or stay out of trouble with people who might seek to --

                  20   seek to retaliate against him.

1 4 : 5 7 : 1 1   21        Obviously, in a perfect world, you'd want somebody like

                  22   Beckcom coming forward with absolutely no access to any

                  23   knowledge or the Internet or anything.     A guy told me this, and

                  24   if it's true, I might be able to help you.     But we don't live in

                  25   a perfect world.
                                                                                     1-194
                                         Video Deposition of Vic Wisner
1 4 : 5 7 : 2 6    1   Q   But now you're on the other side of the fence.

1 4 : 5 7 : 2 9    2   A   Right.

1 4 : 5 7 : 2 9    3   Q   And as a defense attorney, if you were representing

                   4   Mr. Prible, wouldn't you be able to use these documents to

                   5   impeach Mr. Beckcom's testimony at trial?

1 4 : 5 7 : 3 6    6   A   Probably so.     At least I'd try to, yes.

1 4 : 5 7 : 4 4    7   Q   And were you aware that Ms. Siegler met with three potential

                   8   informants back to back on December 10th, 2001, at FCI Beaumont?

1 4 : 5 7 : 5 3    9   A   No.

1 4 : 5 7 : 5 4   10   Q   I'm going to show you an exhibit, 52.        This is a handwritten

                  11   letter from Jesse Moreno to Ms. Siegler dated April 5th, 2001.

                  12   If you could read it to yourself, please?

1 4 : 5 8 : 2 0   13   A   Yes, ma'am.

1 4 : 5 8 : 2 1   14   Q   Thanks.

1 4 : 5 8 : 2 3   15   A   Yes, ma'am.

1 4 : 5 8 : 2 4   16   Q   Have you ever seen that letter before?

1 4 : 5 8 : 2 5   17   A   To my knowledge, no.

1 4 : 5 8 : 2 6   18   Q   Okay.     I'm going to show you another exhibit, 53.     This is

                  19   another handwritten letter to Ms. Siegler.        This one is from

                  20   Celia Moreno, Jesse Moreno's mom.     It's dated April 10th, 2001.

                  21   Just if you could read it to yourself, please.

1 4 : 5 8 : 4 3   22   A   Yes, ma'am.

1 4 : 5 8 : 4 3   23   Q   Okay.     Have you ever seen that letter before?

1 4 : 5 8 : 4 5   24   A   To my knowledge, no.

1 4 : 5 8 : 4 7   25   Q   Okay.     And on July 3rd, 2001, after these letters were
                                                                                   1-195
                                         Video Deposition of Vic Wisner
                   1   received, Ms. Siegler met with Jesse Moreno in person at the

                   2   Beaumont marshal's office.     Are you aware of this meeting?

1 4 : 5 9 : 0 0    3   A   No, ma'am.

1 4 : 5 9 : 0 1    4   Q   Okay.     Did you know that at that July 3rd, 2001, meeting,

                   5   Mr. Moreno talked to Ms. Siegler about his friend, Nathan

                   6   Foreman, who was in the SHU with him at that time?

1 4 : 5 9 : 0 9    7   A   No.

1 4 : 5 9 : 1 0    8   Q   Okay.

1 4 : 5 9 : 1 1    9   A   I don't know anything about Nathan Foreman because I don't

                  10   know names.     But if I had heard that George Foreman's nephew was

                  11   involved, that would have stood out in my mind.

1 4 : 5 9 : 2 0   12   Q   And did you know that at that July 3rd, '01, meeting,

                  13   Mr. Moreno spoke with Ms. Siegler about a murder confession he

                  14   heard from an inmate named Hermilio Herrero?

1 4 : 5 9 : 3 1   15   A   No, ma'am.

1 4 : 5 9 : 3 1   16   Q   Does this same sound familiar, Hermelio Herrero?

1 4 : 5 9 : 3 4   17   A   Not to my knowledge, no.

1 4 : 5 9 : 3 5   18   Q   And you weren't aware, you said earlier, that Mr. Bonds and

                  19   Ms. Siegler met with Nathan Foreman in person on August 8th,

                  20   2001, to discuss Mr. Prible's case?

1 4 : 5 9 : 4 5   21   A   I would say no, but I was aware that Johnny -- I believe --

                  22   at the time they worked on the case, I believe Kelly was

                  23   probably head of major offenders, and Johnny would have been

                  24   assigned to her.     So I know that they worked together.

1 4 : 5 9 : 5 8   25   Q   Uh-huh.
                                                                                  1-196
                                         Video Deposition of Vic Wisner
1 4 : 5 9 : 5 9    1   A   But in terms of what they did, I don't know.

1 5 : 0 0 : 0 1    2   Q   And so you didn't know that at this 8/8/01 meeting,

                   3   Ms. Siegler and Mr. Bonds both came out of it thinking that

                   4   Mr. Foreman was a liar?

1 5 : 0 0 : 1 1    5   A   No, but you mentioned that to me earlier this morning.

1 5 : 0 0 : 1 4    6   Q   Okay.     As a defense attorney, would you have wanted to know

                   7   about all of these dealings between the prosecutor, Mr. Moreno,

                   8   and Mr. Foreman in the setup of Mr. Prible?

1 5 : 0 0 : 2 9    9   A   I would say yes.

1 5 : 0 0 : 3 1   10   Q   So Ms. Siegler prosecuted Herrero -- Hermilio Herrera in

                  11   April 2002.     Did you know that the same snitches were involved

                  12   in that case as well, Nathan Foreman, Jesse Moreno, Rafael

                  13   Dominguez, and Carl Walker?

1 5 : 0 0 : 4 8   14   A   No, ma'am.

1 5 : 0 0 : 4 9   15   Q   Okay.     As a defense attorney and knowing that Mr. Moreno was

                  16   the individual who put Mr. Foreman and Ms. Siegler in contact

                  17   together for the Prible case, would you have wanted to know

                  18   about all this background of these snitches also working for her

                  19   in the Herrero case?

1 5 : 0 1 : 1 0   20   A   I guess so.

1 5 : 0 1 : 1 3   21   Q   And you said that your practice was -- or the practice there

                  22   was that it was an open file unless something was placed in a

                  23   work product file.

1 5 : 0 1 : 2 0   24        Do you remember saying that?

1 5 : 0 1 : 2 2   25   A   No.     You can't just place something in a work product file.
                                                                                  1-197
                                         Video Deposition of Vic Wisner
                   1   Work product has to be work product.

1 5 : 0 1 : 2 9    2   Q   Yes.     Yes, I agree with you.

1 5 : 0 1 : 3 1    3   A   You can't just hide something in a work -- work product file

                   4   to absolve it from being -- from being disclosed.     At least I

                   5   wouldn't.

1 5 : 0 1 : 3 9    6   Q   Right.     The work product has to be actual work product if

                   7   you're going to keep it --

1 5 : 0 1 : 4 4    8   A   Of course.

1 5 : 0 1 : 4 4    9   Q   Yes.

1 5 : 0 1 : 4 5   10        Were you aware that these letters that I showed you,

                  11   Exhibits 112 through 114, as well as some other correspondence

                  12   between Ms. Siegler and these informants, was found in her work

                  13   product file for the Prible case?

1 5 : 0 2 : 0 0   14   A   I have no idea where they were found.

1 5 : 0 2 : 0 2   15   Q   Okay.     Would that surprise you if I told you that they were

                  16   found there?     They don't appear to be work product, do they, as

                  17   that term is defined under the law?

1 5 : 0 2 : 0 8   18   A   They would not be work product, at least from my

                  19   classification of a file, unless I made my own notes on them

                  20   maybe after I spoke with the witness or spoke with the

                  21   informant.

1 5 : 0 2 : 2 2   22   Q   And had actually put your work product on them?

1 5 : 0 2 : 2 4   23   A   Right.

1 5 : 0 2 : 2 5   24   Q   Yeah.

1 5 : 0 2 : 2 5   25        I mentioned earlier that Johnny Bonds testified that he
                                                                                       1-198
                                        Video Deposition of Vic Wisner
                   1   immediately thought that Mr. Foreman was a liar after speaking

                   2   to him on August 8th, 2001, and that Siegler thought he was

                   3   lying as well.

1 5 : 0 2 : 4 2    4        Would you have wanted to know that as a defense attorney,

                   5   if you were representing Mr. Prible, if the very first informant

                   6   on this case trying to testify against your client had not even

                   7   known -- had never even met your client at the time that he had

                   8   first come forward?

1 5 : 0 3 : 0 1    9   A   I'd want to know that, but I think it would be -- and I'm

                  10   not trying to argue with you at all.       So please don't take this

                  11   wrong.

1 5 : 0 3 : 0 7   12        It would be a lot more important if the only evidence in

                  13   this case was Beckcom, but it just wasn't.       It was just

                  14   something to give color to the case.       If it was Beckcom was the

                  15   only witness, then, obviously, because then that's all you have

                  16   is on the testimony of somebody in federal prison, but you

                  17   don't.

1 5 : 0 3 : 2 5   18   Q   But you said, quote, we may bring you someone who's seeking

                  19   some sort of incentive in exchange for his testimony.          Just do

                  20   us one favor, keep an open mind, evaluate his testimony in light

                  21   of the other witness' testimony, in light of the physical

                  22   evidence.   Then and only then decide whether or not that person

                  23   is telling you the truth.     End quote.

1 5 : 0 3 : 4 5   24        And you were referring there to Mr. Beckcom, right?

1 5 : 0 3 : 4 8   25   A   Yes, I would assume so.
                                                                                    1-199
                                         Video Deposition of Vic Wisner
1 5 : 0 3 : 5 0    1   Q   Okay.     Now that you know about all of these other documents

                   2   that were concealed in Ms. Siegler's work product file, now that

                   3   you know about her ongoing communications with a web of

                   4   informants that she was working with on two cases

                   5   simultaneously, do you feel that a jury could have fully

                   6   evaluated Beckcom's testimony without knowing all that?

1 5 : 0 4 : 1 5    7   A   I would assume that they were skeptical.       They knew he was a

                   8   federal inmate who was in custody on very serious charges, and

                   9   he wanted consideration for what he did.      So I would say I think

                  10   they could have fully evaluated him.

1 5 : 0 4 : 2 9   11   Q   If you had -- as a defense attorney, would you have objected

                  12   to that closing argument, knowing that you had -- your client

                  13   had not had access or the knowledge of these other witnesses

                  14   that Ms. Siegler had been dealing with?

1 5 : 0 4 : 5 7   15   A   I would say no.      I -- I don't -- I don't buy into your

                  16   theory.     I'm sorry.   I just don't.

1 5 : 0 5 : 0 3   17   Q   You don't -- and also in your closing argument, on page 9,

                  18   line 12, you told the jury that in order to find Prible not

                  19   guilty, they'd have to believe that, quote, this defendant is

                  20   the unluckiest, unluckiest criminal defendant who has ever set

                  21   foot in a courtroom, and there has been a conspiracy to frame

                  22   this defendant, both in the free world and prison, so audacious

                  23   it makes any frame-up that has ever been conducted in the annals

                  24   of crime look like child's play, closed quote.

1 5 : 0 5 : 3 3   25        And when you said that, you weren't aware of all this other
                                                                                   1-200
                                         Video Deposition of Vic Wisner
                   1   information about Ms. Siegler setting him up with these other

                   2   informants, were you?

1 5 : 0 5 : 3 9    3   A   No, but I can answer that if you want.

1 5 : 0 5 : 4 1    4   Q   The question is:     Would you want this information?   Would

                   5   you try to build a case, as a defense attorney, that he was

                   6   being set up by informants?

1 5 : 0 5 : 4 9    7   A   No.     If I was the defense attorney, I would have to come up

                   8   with some sort of theory about how his semen was found in the

                   9   dead woman's mouth.     Because if not, he's guilty.   We didn't

                  10   even need any informants.     I'm just being honest with you.

1 5 : 0 6 : 0 1   11   Q   Okay.     So there was a defensive theory, wasn't there?    The

                  12   defensive theory, let's just be simple about it, was that it was

                  13   consensual sex?

1 5 : 0 6 : 1 0   14   A   But like in my argument, I mean, you wouldn't even write

                  15   something on television that was that crazy.

1 5 : 0 6 : 1 5   16   Q   And did you know anything about this woman's sexual history?

1 5 : 0 6 : 1 8   17   A   No.

1 5 : 0 6 : 1 9   18   Q   Did you have any information that Mr. Prible had -- any

                  19   other information other than the -- than the semen that she was

                  20   assaulted by Mr. Prible?

1 5 : 0 6 : 2 7   21   A   No.

1 5 : 0 6 : 2 7   22   Q   Okay.     So it's just the semen in her mouth?

1 5 : 0 6 : 3 0   23   A   It's very damning.

1 5 : 0 6 : 3 1   24   Q   And -- right.     But he was -- and what's damning about it is

                  25   that it places him at the scene of the crime, correct?
                                                                                  1-201
                                       Video Deposition of Vic Wisner
1 5 : 0 6 : 3 7    1   A   Yes.

1 5 : 0 6 : 3 8    2   Q   You cannot tell from the semen in the mouth whether it was

                   3   consensual or nonconsensual, can you, by just that fact that if

                   4   someone had semen in her mouth?

1 5 : 0 6 : 4 7    5   A   Just that fact or the surrounding circumstances?

1 5 : 0 6 : 4 9    6   Q   Just that fact.

1 5 : 0 6 : 4 9    7   A   Of course not.

1 5 : 0 6 : 5 0    8   Q   So they were both -- if the evidence -- if I'm correct and

                   9   if the record would show it, they were both highly intoxicated?

1 5 : 0 6 : 5 9   10   A   Prible?

1 5 : 0 7 : 0 0   11   Q   Prible and Mr. Herrera.

1 5 : 0 7 : 0 3   12   A   I don't recall.

1 5 : 0 7 : 0 3   13   Q   But if -- let's suppose that the evidence shows that.

1 5 : 0 7 : 0 8   14   A   Yes, sir.

1 5 : 0 7 : 0 8   15   Q   So there is an opportunity for consensual sex in such a

                  16   situation?

1 5 : 0 7 : 1 2   17   A   It seems very implausible to me.    As I said, you wouldn't

                  18   even write up -- write up a television script like that.

1 5 : 0 7 : 1 9   19   Q   And you don't -- you don't -- in your history as a defense

                  20   attorney, you haven't come across situations like this?

                  21   Dysfunctional families where affairs have take- -- carried on,

                  22   where sex is rather easily exchanged?

1 5 : 0 7 : 3 3   23   A   Not like this, no.

1 5 : 0 7 : 3 5   24   Q   You haven't?

1 5 : 0 7 : 3 6   25   A   That was a beautiful woman.   Her husband is a dangerous man
                                                                                  1-202
                                        Video Deposition of Vic Wisner
                   1   who was passed out or fallen asleep, and she decides to give

                   2   this very unattractive man, who seems to have no personality at

                   3   all, oral sex.    And then he leaves, and someone else comes in so

                   4   fast and kills them while semen is still in her mouth?

1 5 : 0 7 : 5 3    5   Q   Well, it doesn't have to be so fast, does it?

1 5 : 0 7 : 5 5    6   A   Well, it seems --

1 5 : 0 7 : 5 6    7   Q   You don't -- you don't recall the timeline, do you?

1 5 : 0 7 : 5 8    8   A   It would seem to be pretty fast if the semen was still in

                   9   her mouth.

1 5 : 0 8 : 0 1   10   Q   Okay.    So that's the scientific evidence I mean, you're

                  11   basing your judgments on; isn't that right?

1 5 : 0 8 : 0 5   12   A   Yeah.

1 5 : 0 8 : 0 6   13   Q   That the semen would be -- okay.

1 5 : 0 8 : 0 8   14   A   Like I said, and I'm not trying to argue with you, if all we

                  15   had was a confession of Beckcom, what you -- all of this would

                  16   be extremely important to me both as a prosecutor and defense

                  17   attorney.

1 5 : 0 8 : 2 0   18   Q   Okay.    Let's just go ahead --

1 5 : 0 8 : 2 1   19   A   But --

1 5 : 0 8 : 2 3   20   Q   Let's just make --

1 5 : 0 8 : 2 3   21   A   Okay.

1 5 : 0 8 : 2 3   22   Q   -- that assumption.    You don't have the semen.

1 5 : 0 8 : 2 5   23   A   Okay.

1 5 : 0 8 : 2 5   24   Q   You don't have the semen.    You just have Beckcom's

                  25   testimony.
                                                                                     1-203
                                            Video Deposition of Vic Wisner
1 5 : 0 8 : 2 8    1   A      Right.

1 5 : 0 8 : 2 9    2   Q      Then this becomes highly important?

1 5 : 0 8 : 3 0    3   A      Much more important without the semen.

1 5 : 0 8 : 3 1    4   Q      Much more important?

1 5 : 0 8 : 3 2    5   A      Of course.

1 5 : 0 8 : 3 4    6   Q      The letters from the other informants showing that they were

                   7   aware of Beckcom's -- aware of Beckcom and that they were in

                   8   communication about this case together, that -- that becomes

                   9   important?

1 5 : 0 8 : 4 5   10   A      Yes.     But I'm not even sure the case is tried if there isn't

                  11   the semen in her mouth.

1 5 : 0 8 : 5 1   12   Q      So in Mr. Beckcom's testimony at trial, your understanding

                  13   was that Nathan Foreman heard everything that he did.        He was

                  14   there every step of the way.

1 5 : 0 9 : 0 4   15   A      I don't recall that.     If you say so, I would agree to it.

1 5 : 0 9 : 0 9   16   Q      Okay.     So given that background, does it become significant

                  17   that Nathan Foreman, who is being used and rewarded in another

                  18   case, the Herrero case, is taking photographs of -- with himself

                  19   posing with Prible?

1 5 : 0 9 : 2 5   20   A      I don't think it's all that significant, to be honest with

                  21   you.

1 5 : 0 9 : 2 6   22   Q      Would you, as a defense attorney, supposedly with no semen,

                  23   want this photograph?

1 5 : 0 9 : 3 1   24   A      I would want it, but like I said, it would be the least of

                  25   my problems in this case.
                                                                                      1-204
                                         Video Deposition of Vic Wisner
1 5 : 0 9 : 3 4    1   Q   No, I'm saying without the semen.

1 5 : 0 9 : 3 6    2   A   Without the semen?        Oh, yes.

1 5 : 0 9 : 3 8    3   Q   Okay.     Fine.     Thank you.

1 5 : 0 9 : 3 9    4        That's what -- that's the background premise.

1 5 : 0 9 : 4 1    5        And do you understand that --

1 5 : 0 9 : 4 5    6   A   Without the semen, your whole job is attacking the

                   7   informant.

1 5 : 0 9 : 4 8    8   Q   Correct.     And -- and do you understand that before

                   9   Mr. Prible's trial, a letter was written on behalf of

                  10   Mr. Foreman on behalf of other snitches in the Herrero case who

                  11   were all in FCI Beaumont -- this ring is in FCI Beaumont --

                  12   seeking to assist them with Rule 35 reductions in the federal

                  13   system?

1 5 : 1 0 : 1 3   14   A   Yes.

1 5 : 1 0 : 1 4   15   Q   Would it be important for you to know that Mr. -- that

                  16   Ms. Siegler was writing on behalf of this informant, who was now

                  17   the cellmate of Michael Beckcom?         Would you have used that to

                  18   impeach Michael Beckcom's testimony?

1 5 : 1 0 : 2 9   19   A   I would have in either case, but it becomes, obviously, a

                  20   lot less important due to the physical evidence.

1 5 : 1 0 : 3 6   21   Q   Thanks.     Okay.

1 5 : 1 0 : 3 8   22        But it -- it's the -- but as you said, it becomes much more

                  23   important if that physical evidence was not present?

1 5 : 1 0 : 4 4   24   A   Yeah.     But like I said in that case, I doubt the case is

                  25   even tried.
                                                                                  1-205
                                         Video Deposition of Vic Wisner
1 5 : 1 0 : 4 8    1   Q   Right.

1 5 : 1 0 : 5 5    2           And one of the opinions is -- as a defense attorney, you'd

                   3   want to know is who sent you these photographs; is that correct?

1 5 : 1 1 : 0 1    4   A   Sure.

1 5 : 1 1 : 0 2    5   Q   All right.     Who sent you the photograph of Mr. Prible

                   6   surrounded by one, two, three, four, five, six, seven other

                   7   people that were being used by Ms. Siegler in another case or in

                   8   this case to inform on Mr. Prible or on Mr. Herrero?

1 5 : 1 1 : 1 6    9   A   Yes, sir.

1 5 : 1 1 : 1 7   10   Q   Okay.     That would be -- given there was no -- the physical

                  11   evidence was not significant, if you didn't have the semen, that

                  12   would be an extremely important piece of information for you to

                  13   have?

1 5 : 1 1 : 2 8   14   A   Right.

1 5 : 1 1 : 2 9   15   Q   Okay.

1 5 : 1 1 : 2 9   16   A   But as we spoke about, I don't see how this case gets

                  17   tried --

1 5 : 1 1 : 3 2   18   Q   That's correct?

1 5 : 1 1 : 3 2   19   A   -- just with a federal informant.

1 5 : 1 1 : 3 4   20   Q   And, in fact, you would want to know the identity of

                  21   Mr. Foreman and perhaps even call him to the stand if you

                  22   were -- if you knew his role in this -- knew what the

                  23   prosecutor, Ms. Siegler, knew about Mr. Foreman in this case?

1 5 : 1 1 : 5 3   24   A   I guess so, but, I mean, it just seems like in order to

                  25   represent Prible, you've got to come up with some sort of
                                                                                   1-206
                                         Video Deposition of Vic Wisner
                   1   plausible theory for the physical evidence.

1 5 : 1 2 : 0 3    2   Q   Correct.

1 5 : 1 2 : 0 4    3   A   If not, you're just impeaching really almost extraneous

                   4   issues or extraneous people.

1 5 : 1 2 : 0 9    5   Q   Well, he was at the -- at the scene, and you have that from

                   6   other information, correct?

1 5 : 1 2 : 1 3    7   A   Prible?

1 5 : 1 2 : 1 4    8   Q   Yeah.

1 5 : 1 2 : 1 5    9   A   I would assume so.     I can't recall the facts.

1 5 : 1 2 : 1 7   10   Q   I mean, he was at that house?

1 5 : 1 2 : 1 8   11   A   Yes.     He was at that house, yes.

1 5 : 1 2 : 2 0   12   Q   And he never denied that?

1 5 : 1 2 : 2 2   13   A   Yes.     Well, he never -- he never took the stand.   He never

                  14   gave a statement, I don't think.

1 5 : 1 2 : 2 8   15   Q   He gave two statements to the police.

1 5 : 1 2 : 3 2   16   A   I don't recall that, but I trust you on that.      What did he

                  17   say about the sex?

1 5 : 1 2 : 3 8   18   Q   He admitted that he had oral sex.

1 5 : 1 2 : 4 1   19   A   And that he left?

1 5 : 1 2 : 4 3   20   Q   Correct.

1 5 : 1 2 : 4 4   21   A   Right.     So the theory is that she kept the semen in his

                  22   [sic] mouth, and the real shooters came in, and he doesn't know

                  23   anything about who the real shooters were?     That just is --

1 5 : 1 2 : 5 5   24   Q   That's correct.

1 5 : 1 2 : 5 6   25   A   It's implausible.
                                                                                    1-207
                                         Video Deposition of Vic Wisner
1 5 : 1 2 : 5 7    1   Q   Okay.     That's -- that's your opinion of that situation?

1 5 : 1 3 : 0 0    2   A   No.     I think any person with common sense would say it's

                   3   implausible.

1 5 : 1 3 : 0 4    4   Q   All right.

1 5 : 1 3 : 0 4    5   A   It could have happened; it didn't happen.

1 5 : 1 3 : 0 6    6   Q   That, of course, is a question about materiality, and it's

                   7   for the judge to decide, correct?

1 5 : 1 3 : 1 1    8   A   No.     I don't think that's an arguable point.

1 5 : 1 3 : 1 4    9   Q   Okay.     So -- but getting back to the premise, which is, you

                  10   know, the premise that there is -- the physical evidence is not

                  11   conclusive, that you need that snitch, that he's the main

                  12   attraction, the main show, you'd want to interview Carl Walker,

                  13   correct, as a defense attorney?

1 5 : 1 3 : 3 3   14   A   The way I'd answer your question, sir, is that Beckcom is

                  15   inherently dislikeable --

1 5 : 1 3 : 4 1   16   Q   Just yes or no.

1 5 : 1 3 : 4 2   17   A   -- as is.

1 5 : 1 3 : 4 3   18   Q   Just yes or no.     Do you chase around --

1 5 : 1 3 : 4 4   19   A   To further impeach someone who's in federal prison on a

                  20   serious case to make it even worse, I'd say yes.

1 5 : 1 3 : 5 0   21   Q   Yes, right.

1 5 : 1 3 : 5 1   22   A   But he looks bad to start with.

1 5 : 1 3 : 5 3   23   Q   Correct.     Correct.   So, too, with Nathan Foreman.   You'd

                  24   want to interview Nathan Foreman?

1 5 : 1 4 : 0 2   25   A   I guess so.
                                                                                   1-208
                                         Video Deposition of Vic Wisner
1 5 : 1 4 : 0 4    1   Q   At trial, both you and Ms. Siegler --

1 5 : 1 4 : 1 0    2   A   Uh-huh.

1 5 : 1 4 : 1 0    3   Q   -- maintain that a spermatozoa deposit had to be -- would

                   4   have had to have been proximate to this woman's death, that the

                   5   oral sex had to happen proximate to this -- to death, correct?

1 5 : 1 4 : 2 4    6   A   Yes.

1 5 : 1 4 : 2 4    7   Q   Within minutes, correct?

1 5 : 1 4 : 2 6    8   A   I don't know if we said minutes, but proximate is a good

                   9   term.

1 5 : 1 4 : 2 9   10   Q   Within minutes was the testimony of Ms. Siegler.

1 5 : 1 4 : 3 2   11   A   She didn't testify.     She could only argue.

1 5 : 1 4 : 3 4   12   Q   Was her argument.     Her argument was within minutes, if not

                  13   seconds.

1 5 : 1 4 : 3 8   14   A   I seem to remember -- maybe even I might have asked one of

                  15   the forensic people --

1 5 : 1 4 : 4 5   16   Q   Uh-huh.

1 5 : 1 4 : 4 5   17   A   -- about how long you would anticipate having sperm or semen

                  18   in a woman's mouth after they had performed oral sex with the

                  19   male ejaculating in her mouth.      I seem to remember asking that

                  20   because it was important.     I'm not positive.

1 5 : 1 5 : 0 3   21   Q   Uh-huh.     Yes.   And I'll make the representation that the

                  22   testimony was not that it only lasts for minutes or seconds.

1 5 : 1 5 : 1 9   23   A   Okay.

1 5 : 1 5 : 2 0   24   Q   Okay.     So who came up with this theory that it could only be

                  25   minutes or seconds, or it had to have been?
                                                                                    1-209
                                         Video Deposition of Vic Wisner
1 5 : 1 5 : 2 8    1   A   I don't know that we had a specific theory.       It seemed that

                   2   it was common sense, and it seemed like what we argued was

                   3   consistent --

1 5 : 1 5 : 3 7    4   Q   Uh-huh.

1 5 : 1 5 : 3 7    5   A   -- with what the experts testified to.

1 5 : 1 5 : 4 0    6   Q   Okay.     So you thought --

1 5 : 1 5 : 4 1    7   A   It seemed like it was both a combination of expert testimony

                   8   and common sense.

1 5 : 1 5 : 4 5    9   Q   Okay.     Expert.

1 5 : 1 5 : 4 6   10        You mentioned that one reason that you thought it would

                  11   have been implausible for the oral sex between Nilda and --

                  12   consensual sex between Nilda and Mr. Prible was his appearance.

1 5 : 1 5 : 5 7   13   A   He did not give off the appearance of somebody who would be

                  14   seen as attractive to a female, though, that's just --

1 5 : 1 6 : 0 5   15   Q   So that's a wild -- that's a wild speculation on your part,

                  16   isn't it?

1 5 : 1 6 : 1 0   17   A   No.     I think pretty much anybody would look at him or be --

                  18   or be around him, he came off as very cold, and he's very

                  19   unattractive.

1 5 : 1 6 : 1 7   20   Q   Did you have any --

1 5 : 1 6 : 1 9   21   A   He gives -- he kind of gives you the creeps, to be honest

                  22   with you.

1 5 : 1 6 : 2 2   23   Q   So that was your basis.       You had some sort of feeling that

                  24   he was creepy?

1 5 : 1 6 : 2 6   25   A   If he was a handsome, tall, muscular, charismatic person, it
                                                                                      1-210
                                         Video Deposition of Vic Wisner
                   1   may lead me to a different conclusion, or it may seem possibly

                   2   plausible.

1 5 : 1 6 : 3 5    3   Q   So you were making judgments about whether she was sexually

                   4   assaulted based on your opinion of his physical appearance;

                   5   isn't that correct?

1 5 : 1 6 : 4 6    6   A   I'd say as one of many factors, yes.

1 5 : 1 6 : 4 9    7   Q   Oh, okay.     As one of many factors.    And you haven't heard of

                   8   some beautiful women falling for rather homely men?         That hasn't

                   9   happened -- you don't know of that in your experience?

1 5 : 1 6 : 5 9   10   A   Is that a question?

1 5 : 1 7 : 0 0   11   Q   Yeah, that is a question?

1 5 : 1 7 : 0 1   12   A   It happens very rarely, unless they have a lot of money.

1 5 : 1 7 : 0 3   13   Q   And what is the basis for that opinion?

1 5 : 1 7 : 0 6   14   A   Sixty years of life on earth.

1 5 : 1 7 : 0 8   15   Q   Oh, 60 years.

1 5 : 1 7 : 0 9   16        Questions about materiality were being based on your

                  17   assumption on -- that Mr. Prible was unattractive to Nilda

                  18   Herrera?

1 5 : 1 7 : 2 2   19   A   That and the circumstances of her husband being in extremely

                  20   close proximity, yes.

1 5 : 1 7 : 2 6   21        (Conclusion of video deposition.)

1 5 : 1 7 : 2 8   22                THE COURT:   We'll take a 15-minute break.

1 5 : 1 7 : 3 0   23        (Recess taken from 3:17 p.m. to 3:34 p.m.)

1 5 : 3 4 : 1 7   24                THE COURT:   Keep your seats.   That's okay.    We stand

                  25   up for the jury in this courtroom, but not for the judge.
                                                                                    1-211
                                      Video Deposition of Michael Beckcom
1 5 : 3 4 : 1 7    1               Okay.   Do we have another witness?

1 5 : 3 4 : 1 9    2               MS. SCARDINO:    Yes, Your Honor.   Petitioner calls

                   3   Michael Beckcom by video.

1 5 : 3 4 : 2 2    4        (Video deposition of Michael Beckcom played as follows.)

1 5 : 3 4 : 2 4    5                                 EXAMINATION
                   6   Q   In 1996 -- I want to talk with you about this.       This was a

                   7   murder case, and the procedural history was a bit complicated.

                   8   You were charged in both state and federal court.

1 5 : 3 4 : 3 5    9   A   That's correct.

1 5 : 3 4 : 3 6   10   Q   What was the charge in state court?

1 5 : 3 4 : 3 9   11   A   Capital murder.

1 5 : 3 4 : 4 0   12   Q   And it was eventually dropped to a lower murder charge?

1 5 : 3 4 : 4 2   13   A   Yeah.

1 5 : 3 4 : 4 5   14   Q   Okay.    And why -- why was that?

1 5 : 3 4 : 4 7   15   A   I cooperated with the feds.      They rolled it all into one.

1 5 : 3 4 : 5 4   16        I mean, I don't know how deep you want to get into that.            I

                  17   didn't know that's what this was about, but we'll go as deep as

                  18   you want to.

1 5 : 3 5 : 0 3   19   Q   Okay, yeah.     I just need to understand a little bit about

                  20   how those two cases worked together as far as your --

1 5 : 3 5 : 0 8   21   A   Okay.

1 5 : 3 5 : 0 8   22   Q   -- ultimate sentence was concerned.

1 5 : 3 5 : 1 1   23   A   A business partner of mine had a feud with the gentleman,

                  24   was murdered, so me and another guy were in the warehouse when

                  25   the murder took place.      Thirty days later, I was arrested.     One
                                                                                     1-212
                                      Video Deposition of Michael Beckcom
                   1   of the other two went and confessed, implicated me and the third

                   2   party.     The other guy, Crawford, took off on the run.     So that

                   3   left me, so I was catching the brunt of everything.

1 5 : 3 5 : 4 2    4           As time went on, things started lessening on me because of

                   5   no physical evidence, and the testimony of that guy was shaky on

                   6   the stand.     So it started -- the state case started dwindling.

1 5 : 3 6 : 0 0    7           At some point, the deceased had spoken to someone in

                   8   California with the feds because he was being indicted on

                   9   something completely unrelated to me.        So at that point, it took

                  10   a turn.     They considered him a federal witness.     So they came in

                  11   to kind of save the day for the state case that was falling

                  12   apart and kind of squeezed me in.        So it was either take a plea

                  13   or face life in trial, so I agreed to cooperate, and I took the

                  14   plea.

1 5 : 3 6 : 2 8   15   Q   Okay.     And the plea that you took in federal court was what?

1 5 : 3 6 : 3 3   16   A   The charge itself?

1 5 : 3 6 : 3 5   17   Q   The -- sorry.     The charge --

1 5 : 3 6 : 3 7   18   A   The time?

1 5 : 3 6 : 3 7   19   Q   -- and the time.

1 5 : 3 6 : 3 9   20   A   Oh.     It was retaliation against a federal witness by murder,

                  21   I think, and aiding and abetting, and it was 11 to 14.

1 5 : 3 6 : 4 5   22   Q   Okay.     Eleven to 14 years.     And any probation after that?

1 5 : 3 6 : 4 9   23   A   Five years supervised --

1 5 : 3 6 : 5 1   24   Q   Five --

1 5 : 3 6 : 5 1   25   A   -- release.
                                                                                        1-213
                                         Video Deposition of Michael Beckcom
1 5 : 3 6 : 5 1    1   Q      Five years supervised release?

1 5 : 3 6 : 5 3    2   A      Correct.

1 5 : 3 6 : 5 3    3   Q      Okay.   And at the same time, you also pled guilty to

                   4   something in state court, right?

1 5 : 3 6 : 5 7    5   A      Yeah.   I -- I don't remember specifically what the charge

                   6   was.     I think it -- man, that's a good question.     I really don't

                   7   remember exactly what it was.

1 5 : 3 7 : 0 8    8   Q      It was some sort of murder charge?

1 5 : 3 7 : 0 9    9   A      Yeah.

1 5 : 3 7 : 0 9   10   Q      So you don't recall filing a 6(b)6 in the California case?

1 5 : 3 7 : 1 3   11   A      No, I don't.

1 5 : 3 7 : 1 4   12   Q      Did Siegler help you with anything in regards to this 6(b)6

                  13   motion?

1 5 : 3 7 : 2 0   14   A      I don't -- Siegler didn't really help me on anything.

1 5 : 3 7 : 2 5   15   Q      What do you mean by that?

1 5 : 3 7 : 2 7   16   A      Well, when this whole thing got started and I -- I set

                  17   myself in motion to testify in state court, she said she was

                  18   going to call my prosecutor in California.        She said, "This

                  19   probably will get you out of prison."

1 5 : 3 7 : 5 1   20   Q      She said -- she said that to you, This will get you out of

                  21   prison?

1 5 : 3 7 : 5 4   22   A      Yeah.   So I think she bullshitted me at that point because

                  23   once it was said and done, as I'm getting off the stand, they go

                  24   in the back, and she's got this grim look on her face, and I'm

                  25   like what now?        "Well, they're only going to give you 12
                                                                                  1-214
                                    Video Deposition of Michael Beckcom
                   1   months."

1 5 : 3 8 : 1 0    2        So at that point I felt like -- I knew she had lied to me

                   3   in the beginning that I was going to get walked out, you know,

                   4   for my testimony.

1 5 : 3 8 : 2 1    5   Q   Did she lead you to believe that you would be getting out of

                   6   prison?

1 5 : 3 8 : 2 5    7   A   Yeah.

1 5 : 3 8 : 2 7    8   Q   Who was your case manager?

1 5 : 3 8 : 3 4    9   A   It was a black lady.     I was at the medium in Beaumont.

1 5 : 3 8 : 4 0   10   Q   Was his name -- was it a man named Gordon Harpe?

1 5 : 3 8 : 4 4   11   A   Mr. Harpe?     He was the unit manager.

1 5 : 3 8 : 4 6   12   Q   Okay.   What do you remember about Mr. Harpe?

1 5 : 3 8 : 5 1   13   A   Nice guy.     He let me use the phone sometimes.

1 5 : 3 8 : 5 3   14   Q   Okay.   And how does that work?    How could you use his phone?

1 5 : 3 8 : 5 8   15   A   He would give you a call.     Once in a while, if you wanted to

                  16   call family or something, he would dial it out for you and

                  17   let -- let you have a -- a call and talk to your family, if you

                  18   want to, you know.

1 5 : 3 9 : 0 7   19   Q   Okay.

1 5 : 3 9 : 0 8   20   A   He was a pretty good guy.

1 5 : 3 9 : 0 9   21   Q   Okay.   And he also let you call Siegler from those phones --

                  22   from his phone?

1 5 : 3 9 : 1 3   23   A   I think I did call her from there.

1 5 : 3 9 : 1 5   24   Q   And when you're testifying as an informant, credibility is

                  25   the most important thing, right, because you're a convicted
                                                                                   1-215
                                      Video Deposition of Michael Beckcom
                   1   felon, right?     Okay.   And you need detailed information to give

                   2   the prosecutor so you'll seem more credible.      Do you agree?

1 5 : 3 9 : 2 8    3   A   Yeah.

1 5 : 3 9 : 2 8    4   Q   Okay.     And credibility is particularly tough for you because

                   5   you had a prior finding of perjury in your federal case, right?

                   6   Do you recall that?

1 5 : 3 9 : 3 8    7   A   No.

1 5 : 3 9 : 4 0    8   Q   You don't recall being called out for perjury in the federal

                   9   case in the Brueggen murder?

1 5 : 3 9 : 4 7   10   A   No.

1 5 : 3 9 : 4 8   11   Q   Okay.

1 5 : 3 9 : 4 8   12        Does this refresh your memory as to whether you were called

                  13   out for perjury in the Brueggen case?

1 5 : 3 9 : 5 5   14   A   No.     I mean, I don't -- it's obviously in print.   I don't

                  15   remember it.     I see where it led in from since -- from my arrest

                  16   June 3rd of that year.

1 5 : 4 0 : 0 4   17        Typical behavior.

1 5 : 4 0 : 0 9   18   Q   What do you mean by that?

1 5 : 4 0 : 1 1   19   A   If somebody gets arrested, they're trying to lessen anything

                  20   they can off of them.      So...

1 5 : 4 0 : 1 6   21   Q   Okay.     And how did you hear about Kelly Siegler's connection

                  22   to Prible's case?

1 5 : 4 0 : 2 2   23   A   It had to be Foreman.

1 5 : 4 0 : 3 0   24   Q   Okay.     And who was Nathan Foreman?

1 5 : 4 0 : 3 2   25   A   He was an inmate at the Beaumont FCI Medium.
                                                                                     1-216
                                         Video Deposition of Michael Beckcom
1 5 : 4 0 : 3 6    1   Q      And he was your cellmate at one point, right?

1 5 : 4 0 : 3 8    2   A      Correct.

1 5 : 4 0 : 3 8    3   Q      Okay.   So you were originally in USP in Beaumont, and then

                   4   around October 2000, you were moved to the medium?        Does that

                   5   sound right?

1 5 : 4 0 : 5 0    6   A      Yes.

1 5 : 4 0 : 5 1    7   Q      Okay.   And you don't have any say.   You can't request a

                   8   cellmate, can you?

1 5 : 4 0 : 5 7    9   A      Yeah.   You can, if you want.

1 5 : 4 0 : 5 9   10   Q      You can?

1 5 : 4 0 : 5 9   11   A      I mean, they like to keep the peace in there.    So if you and

                  12   a buddy, you know -- and you can get it worked out with the

                  13   officer on duty, they typically try to put people together who

                  14   want to be together, or, you know, friends.

1 5 : 4 1 : 1 4   15   Q      But you already knew Foreman when you became cellmates with

                  16   him?

1 5 : 4 1 : 1 7   17   A      Yeah.   We had become friends, you know.

1 5 : 4 1 : 1 9   18   Q      Exhibit 4 is your account telephone number list.

1 5 : 4 1 : 2 3   19   A      Okay.

1 5 : 4 1 : 2 5   20   Q      Okay.   You notice in the fourth space there it lists Kelly

                  21   Siegler --

1 5 : 4 1 : 2 9   22   A      I don't know why.

1 5 : 4 1 : 3 0   23   Q      -- as an attorney?

1 5 : 4 1 : 3 1   24   A      I don't know why I put her on my phone list.

1 5 : 4 1 : 3 5   25   Q      Well, you were in contact with her, right?
                                                                                    1-217
                                      Video Deposition of Michael Beckcom
1 5 : 4 1 : 3 7    1   A   Yeah.

1 5 : 4 1 : 3 7    2   Q   But you usually didn't need to use the inmate phones because

                   3   you could talk with her --

1 5 : 4 1 : 4 2    4   A   Yeah.

1 5 : 4 1 : 4 2    5   Q   -- from a unit manager phone?

1 5 : 4 1 : 4 5    6   A   Yeah.     I don't remember -- I don't remember her being on my

                   7   list.

1 5 : 4 1 : 4 7    8   Q   Okay.     So tell me about when -- you being called into the

                   9   lieutenant's office to speak with Ms. Siegler.       What was -- when

                  10   did that occur?

1 5 : 4 1 : 5 8   11   A   You're asking me a time?

1 5 : 4 1 : 5 9   12   Q   Yeah.

1 5 : 4 2 : 0 0   13   A   A month --

1 5 : 4 2 : 0 1   14   Q   I'm asking you is -- was this the first time you ever met

                  15   with her face-to-face?

1 5 : 4 2 : 0 5   16   A   Yeah.

1 5 : 4 2 : 0 6   17   Q   Okay.     But you had spoken with her on the phone many times

                  18   leading up to this?

1 5 : 4 2 : 1 0   19   A   I don't know -- I don't know if it was many times, but I had

                  20   spoken with her.

1 5 : 4 2 : 1 5   21   Q   And you say Foreman gave you her name.     Was that after you

                  22   had already become cellmates or before?

1 5 : 4 2 : 2 7   23   A   Good question.

1 5 : 4 2 : 2 7   24           I would say after.

1 5 : 4 2 : 3 5   25   Q   So Foreman was her original informant in this case, right?
                                                                                    1-218
                                      Video Deposition of Michael Beckcom
1 5 : 4 2 : 3 9    1   A   I don't know what the relationship -- I thought he was doing

                   2   something else for her.

1 5 : 4 2 : 4 3    3   Q   So you and Foreman never discussed Prible's case together?

1 5 : 4 2 : 4 6    4   A   Well, we -- we talked to Prible together.     I mean, this was

                   5   like a group of guys from Houston, which after this whole thing

                   6   got set in motion, it kind of became evident to me that this

                   7   whole group of, like, fricking ten guys were trying to get

                   8   information, and somehow I ended up with the information.

1 5 : 4 3 : 1 0    9   Q   So they -- this wasn't a situation of him confessing to the

                  10   group and everyone then wanting a piece of the action?

1 5 : 4 3 : 2 0   11   A   No.

1 5 : 4 3 : 2 0   12   Q   They were actually trying to elicit details from him so they

                  13   could be part of the action?

1 5 : 4 3 : 2 5   14   A   The details Jeff Prible gave me, he gave completely and

                  15   explicitly to me and Nathan Foreman one night.       He just rolled

                  16   it out.

1 5 : 4 3 : 4 0   17   Q   Okay.   Let's look at the following page, the following

                  18   picture, Exhibit 8B.

1 5 : 4 3 : 4 6   19   A   Okay.   November '01.

1 5 : 4 3 : 5 1   20   Q   November 11th, '01.     So this is 13 days before this supposed

                  21   confession on the yard, right?

1 5 : 4 3 : 5 7   22   A   Okay.

1 5 : 4 3 : 5 8   23   Q   And who's in this picture?     If you can do the bottom row,

                  24   first, left to right.

1 5 : 4 4 : 0 5   25   A   I can't.
                                                                                      1-219
                                      Video Deposition of Michael Beckcom
1 5 : 4 4 : 0 6    1   Q   Okay.

1 5 : 4 4 : 0 6    2   A   Jeff's in front of me.     Nathan's to my left.

1 5 : 4 4 : 0 9    3        I don't remember all these guys' names.

1 5 : 4 4 : 1 2    4   Q   Okay.     Does the name Oscar Gonzalez ring a bell?

1 5 : 4 4 : 1 5    5   A   I remember the name Oscar.

1 5 : 4 4 : 1 7    6   Q   And his father, Felix Gonzalez, was in prison, also?

1 5 : 4 4 : 2 1    7   A   Is that the long-haired cat?

1 5 : 4 4 : 2 5    8   Q   Down in the bottom left?

1 5 : 4 4 : 2 6    9   A   Yeah.

1 5 : 4 4 : 2 7   10   Q   Yeah.

1 5 : 4 4 : 2 7   11   A   Okay.

1 5 : 4 4 : 2 8   12   Q   Is Oscar Gonzalez?

1 5 : 4 4 : 2 9   13   A   Okay.

1 5 : 4 4 : 3 0   14   Q   Do you remember him?

1 5 : 4 4 : 3 1   15   A   I remember the face.     I didn't remember his name.   I

                  16   remember his dad was there, too.

1 5 : 4 4 : 3 5   17   Q   Okay.

1 5 : 4 4 : 3 7   18   A   I don't know -- I don't remember these guys.

1 5 : 4 4 : 3 7   19   Q   Do you recognize the man standing to your left in the photo

                  20   with the mustache?

1 5 : 4 4 : 4 3   21   A   No.     I don't remember his name.

1 5 : 4 4 : 4 7   22   Q   Does Cat Dominguez sound familiar?

1 5 : 4 4 : 4 9   23   A   Cat.     I remember the name Cat.

1 5 : 4 4 : 5 1   24   Q   Rafael Dominguez?

1 5 : 4 4 : 5 3   25   A   That's Cat.
                                                                                   1-220
                                      Video Deposition of Michael Beckcom
1 5 : 4 4 : 5 4    1   Q   Okay.    And you're all surrounding Jeff in this picture.     Do

                   2   you see that?

1 5 : 4 5 : 0 0    3   A   Well, we're in two rows.      If you want to call it

                   4   "surrounding," okay.

1 5 : 4 5 : 0 4    5   Q   Okay.    What was the purpose of this photograph?

1 5 : 4 5 : 0 7    6   A   Again, these are all Houston guys wanting to take a group

                   7   photo.

1 5 : 4 5 : 1 2    8   Q   They were also all Houston guys that were trying to set up

                   9   Mr. Prible, right?

1 5 : 4 5 : 1 5   10   A   Well, I didn't know that at the time, but I kind of surmised

                  11   that later on.    That was a feeling I got.

1 5 : 4 5 : 2 5   12   Q   That's a picture of Prible and Nathan Foreman, right?

1 5 : 4 5 : 2 8   13   A   Correct.

1 5 : 4 5 : 2 9   14   Q   That's November 9th, 2001?

1 5 : 4 5 : 3 4   15   A   That's correct.

1 5 : 4 5 : 3 5   16   Q   And so during this time, Nathan was trying to get a

                  17   confession from Mr. Prible also, right, during this time period?

1 5 : 4 5 : 4 4   18   A   Yeah, I guess so.      I would assume he was.

1 5 : 4 5 : 4 7   19   Q   Well, y'all were cellmates, right?      Weren't you talking

                  20   about it together?

1 5 : 4 5 : 5 0   21   A   Yeah.    I'm sure we talked about it plenty.

1 5 : 4 5 : 5 2   22   Q   So about how many prisoners did the medium house in total?

1 5 : 4 5 : 5 6   23   A   Wow.    A bunch.

1 5 : 4 5 : 5 8   24   Q   More than a thousand?

1 5 : 4 5 : 5 9   25   A   Yeah.    I think so.
                                                                                      1-221
                                      Video Deposition of Michael Beckcom
1 5 : 4 6 : 0 0    1   Q   But -- but your placement with Foreman, as far as you

                   2   understood, was random?

1 5 : 4 6 : 0 6    3   A   What do you mean by "random"?

1 5 : 4 6 : 0 8    4   Q   Like you were randomly placed in a cell with Foreman?

1 5 : 4 6 : 1 1    5   A   No.     I -- I think he asked me if he could move in.

1 5 : 4 6 : 1 4    6   Q   Okay.

1 5 : 4 6 : 1 4    7   A   Yeah.     So -- so I said sure.

1 5 : 4 6 : 1 6    8   Q   And so then you-all -- you would just need go to the unit

                   9   manager and ask them about it?

1 5 : 4 6 : 2 1   10   A   Yeah.     I don't even know if we needed to go to Harpe or not.

                  11   I don't remember if you had to go that far.      Sometimes the

                  12   officer on duty would do it, or he may check with the unit

                  13   manager and see if there was an objection or something.

1 5 : 4 6 : 3 1   14   Q   Okay.

1 5 : 4 6 : 3 2   15   A   I don't remember the exact procedure, but typically.

1 5 : 4 6 : 3 4   16   Q   Easy to do?

1 5 : 4 6 : 3 5   17   A   Yeah.     I mean, guys move all the time.

1 5 : 4 6 : 3 7   18   Q   Okay.     You testified at trial you knew Prible was coming to

                  19   meet him before he got there, right?

1 5 : 4 6 : 4 3   20   A   Coming to meet who?

1 5 : 4 6 : 4 4   21   Q   Coming to the medium.     Sorry.   Before he actually --

1 5 : 4 6 : 4 8   22   A   That Prible was?

1 5 : 4 6 : 4 9   23   Q   -- got to the medium?     You had heard about his case and that

                  24   he was coming, right?

1 5 : 4 6 : 5 5   25   A   Yeah.     I don't remember the specifics of that.
                                                                                 1-222
                                    Video Deposition of Michael Beckcom
1 5 : 4 6 : 5 8    1   Q   Yeah.

1 5 : 4 6 : 5 8    2        How would you have known that he was coming before he got

                   3   there?

1 5 : 4 7 : 0 1    4   A   I don't know.

1 5 : 4 7 : 0 4    5   Q   Is that an unusual thing for you to have known?   Aren't

                   6   those things kept under wraps usually?

1 5 : 4 7 : 0 9    7   A   Not necessarily, no.   If they're coming from another prison

                   8   or -- there's a little communication that goes on in the system.

                   9   There's a lot of inmates, but it can be a small system.

1 5 : 4 7 : 2 3   10   Q   So how would you be able to find that information out?

1 5 : 4 7 : 2 6   11   A   I don't know how I would have known he was coming.    I don't

                  12   remember that.

1 5 : 4 7 : 3 0   13   Q   So --

1 5 : 4 7 : 3 1   14   A   I don't remember that incident.

1 5 : 4 7 : 3 2   15   Q   Okay.   Someone would have had to tell you that he was

                  16   coming, right?

1 5 : 4 7 : 3 5   17   A   Yeah.   I would assume so.    I don't know.

1 5 : 4 7 : 4 1   18   Q   And before you spoke with him that first time, did you know

                  19   that he had been charged with these murders?

1 5 : 4 7 : 4 7   20   A   Somebody probably told me, I'm sure.

1 5 : 4 7 : 5 0   21   Q   And so then you went up to him and -- and met him knowing

                  22   what he was being charged with?

1 5 : 4 7 : 5 7   23   A   I'm assuming.   I don't remember the -- the sequence of

                  24   events.

1 5 : 4 8 : 0 3   25   Q   It wasn't as if you befriended him, and then it came out
                                                                                  1-223
                                    Video Deposition of Michael Beckcom
                   1   later that he was charged with this?     This was an intentional on

                   2   your part, introducing yourself to him and trying to elicit

                   3   information from him, right?

1 5 : 4 8 : 1 8    4   A   I'm sure it probably played out that way.     I don't remember

                   5   the sequence of events, though.

1 5 : 4 8 : 2 3    6   Q   At FCI Beaumont, were you all able to watch television?

1 5 : 4 8 : 2 6    7   A   Yeah.

1 5 : 4 8 : 2 6    8   Q   Okay.   Were you able to watch the nightly news?

1 5 : 4 8 : 2 9    9   A   Yes.

1 5 : 4 8 : 2 9   10   Q   Okay.   So the Houston Chronicle was probably a pretty common

                  11   newspaper there?

1 5 : 4 8 : 3 5   12   A   Yeah.

1 5 : 4 8 : 3 5   13   Q   Did you read any articles about Prible's case while you were

                  14   in the prison?

1 5 : 4 8 : 4 1   15   A   I could have.    I may have.   I don't remember that, but it's

                  16   possible.

1 5 : 4 8 : 4 8   17   Q   Okay.   And there are certain crimes that prisoners find

                  18   particularly reprehensible, right?

1 5 : 4 9 : 0 1   19   A   Yeah.

1 5 : 4 9 : 0 1   20   Q   Yeah.   And those would be rape, right?

1 5 : 4 9 : 0 5   21   A   And children.

1 5 : 4 9 : 0 6   22   Q   Children.    Both of which came into play in -- in

                  23   Mr. Prible's case, correct?

1 5 : 4 9 : 1 2   24   A   Unfortunately.

1 5 : 4 9 : 1 3   25   Q   Yes.
                                                                                   1-224
                                     Video Deposition of Michael Beckcom
1 5 : 4 9 : 1 3    1        And if you're charged with these things, you're not going

                   2   to be going around prison and telling everyone from the rooftops

                   3   that you did it, would you?     You'd be an idiot, right?

1 5 : 4 9 : 2 5    4   A   Yeah.    What was he there for?   He was there on a bank deal,

                   5   wasn't he?

1 5 : 4 9 : 3 0    6   Q   Jeff there was on a bank robbery.     Right.

1 5 : 4 9 : 3 1    7   A   Yeah.    I remember now.

1 5 : 4 9 : 3 2    8   Q   Now, if you're innocent and you're charged with these

                   9   things, you might be telling everyone on the yard you're

                  10   innocent of it?

1 5 : 4 9 : 3 8   11   A   Yeah.

1 5 : 4 9 : 3 9   12   Q   Yeah.

1 5 : 4 9 : 4 0   13   A   Or you might be telling everybody that to survive.

1 5 : 4 9 : 4 3   14   Q   But you'd be an idiot to tell people that you were guilty

                  15   because it --

1 5 : 4 9 : 4 7   16   A   To blurt it out --

1 5 : 4 9 : 4 8   17   Q   -- could put you at risk?

1 5 : 4 9 : 5 0   18   A   -- to everyone, yeah.

1 5 : 4 9 : 5 1   19   Q   Yeah.    Yeah.

1 5 : 4 9 : 5 1   20        Mr. Beckcom, on August 8th, 2001, Siegler and her

                  21   investigator, Johnny Bonds, met with Foreman in person to talk

                  22   about Prible's case.     Did you know about this meeting?   Did

                  23   Foreman ever tell you about it?

1 5 : 5 0 : 0 4   24   A   I remember the name Johnny Bonds.     He might have been there

                  25   when I met her.
                                                                                     1-225
                                     Video Deposition of Michael Beckcom
1 5 : 5 0 : 1 0    1   Q   But she came with someone to meet with you?

1 5 : 5 0 : 1 2    2   A   She came with someone, yeah.     It had to have been him.       I

                   3   remember that name.     In what context, I'm at a loss for.     It had

                   4   to be when I met them in the lieutenant's office.

1 5 : 5 0 : 2 7    5   Q   Okay.    Did Foreman tell you that he had met with Siegler

                   6   face-to-face?

1 5 : 5 0 : 3 4    7   A   I don't recall having that conversation with him.       I may

                   8   have, but I don't recall having the conversation with him.

1 5 : 5 0 : 4 0    9   Q   Because you're cellmates.     The two of you are cellmates.

                  10   You're both working on the same case --

1 5 : 5 0 : 4 4   11   A   I understand.

1 5 : 5 0 : 4 5   12   Q   -- all right?     So presumably, you would have been discussing

                  13   the case amongst each other, right?

1 5 : 5 0 : 4 9   14   A   And you're right.    Presumably, we would.

1 5 : 5 0 : 5 1   15   Q   Okay.    Do you recall the first phone call you ever had with

                  16   Ms. Siegler, how it came about?     You got her number from

                  17   Foreman, right?

1 5 : 5 0 : 5 8   18   A   Yeah.

1 5 : 5 0 : 5 9   19   Q   And you called her, and what did you tell her?

1 5 : 5 1 : 0 5   20   A   The context of the conversation, I must have told her I had

                  21   information about Prible.

1 5 : 5 1 : 1 2   22   Q   And you mentioned that several times, "the wheels got set in

                  23   motion."    And what do you mean by that?

1 5 : 5 1 : 1 8   24   A   I had information for her.     She came.   We talked.   Then I

                  25   guess, from that point on, it was to see if I, you know, had
                                                                                  1-226
                                     Video Deposition of Michael Beckcom
                   1   anymore information, I would give it to her.

1 5 : 5 1 : 3 0    2   Q   This is a fax dated November 26th, 2001, from Johnny Bonds

                   3   to Lieutenant Robert Clarke at FCI Medium.     It's a visitation

                   4   request letter.     He says, "We are supposed to be at your unit

                   5   around 11:00 a.m. on 12/10/01 to see Inmate Foreman.     We also

                   6   need to see Inmate Beckcom after we talk to Foreman."

1 5 : 5 1 : 5 4    7        Go ahead and take a minute to read it to yourself.

1 5 : 5 1 : 5 6    8        Okay?

1 5 : 5 1 : 5 7    9   A   Okay.

1 5 : 5 1 : 5 9   10   Q   So this letter's dated November 26th, 2001.     That's two days

                  11   after the photograph was taken with your mothers in this --

                  12   which was November 24th, 2001, and that was the date that you

                  13   said at trial that the confession came out.     Do you recall that?

1 5 : 5 2 : 1 6   14        You with me?

1 5 : 5 2 : 1 9   15   A   I'm here.     I'm with you.

1 5 : 5 2 : 2 0   16   Q   Okay.    So she respected this -- she requested this visit on

                  17   November 26th.     Had you contacted her after that November 24th

                  18   conversation with Prible and Foreman --

1 5 : 5 2 : 3 7   19   A   I --

1 5 : 5 2 : 3 7   20   Q   -- and told her that you needed to see her?

1 5 : 5 2 : 3 9   21   A   I must have.     I don't know.

1 5 : 5 2 : 4 3   22   Q   Okay.

1 5 : 5 2 : 4 3   23   A   Did I?    It should be in here.

1 5 : 5 2 : 4 5   24   Q   I'm asking you if you recall.

1 5 : 5 2 : 4 7   25   A   Well, I don't remember.
                                                                                     1-227
                                      Video Deposition of Michael Beckcom
1 5 : 5 2 : 4 8    1   Q   Okay.

1 5 : 5 2 : 4 9    2   A   So this would be evidence if -- of it.

1 5 : 5 2 : 5 3    3   Q   Well, if -- but if you had called her on the --

1 5 : 5 2 : 5 6    4   A   If I called from --

1 5 : 5 2 : 5 7    5   Q   -- the unit manager's phone, then it would not be.

1 5 : 5 2 : 5 8    6   A   -- the unit manager's.     So that -- that is a possibility.

1 5 : 5 3 : 0 2    7   Q   Okay.     And you and Foreman are still cellmates at this time,

                   8   right?

1 5 : 5 3 : 0 5    9   A   Yeah.     We're cellies till from the time I guess we both left

                  10   the yard.

1 5 : 5 3 : 1 0   11   Q   Okay.     So you had requested this visit with Siegler.    And

                  12   did you know that he was meeting with her on the same day,

                  13   Foreman?

1 5 : 5 3 : 1 9   14   A   I may have.

1 5 : 5 3 : 2 0   15   Q   It seems probable, right?

1 5 : 5 3 : 2 2   16   A   Probable, yeah.

1 5 : 5 3 : 2 3   17   Q   You lived together?

1 5 : 5 3 : 2 4   18   A   Yeah.     Yeah.

1 5 : 5 3 : 2 4   19   Q   You'd be talking about this.

1 5 : 5 3 : 2 6   20        Okay.     So you knew he was going in before you, and then you

                  21   were going to follow him in.     Do you recall, like, when you

                  22   walked into the lieutenant's office, was he walking out?

1 5 : 5 3 : 3 5   23   A   No.     And then again, this was Foreman.   I may or may not

                  24   have known about this because we're on the yard, and without

                  25   ever saying anything to me about it, he suddenly went one day to
                                                                                    1-228
                                      Video Deposition of Michael Beckcom
                   1   the lieutenant's office and checked in and went to the SHU.        So

                   2   I didn't even know what prompted that.

1 5 : 5 3 : 5 4    3        So that's what I mean by he would tell you what he wanted

                   4   to tell you, and he kept other things close to the vest.       So he

                   5   had something else going on that he felt he needed to get off

                   6   the yard for.     So, you know, everything's shaded in these

                   7   places.

1 5 : 5 4 : 1 2    8   Q   So even though y'all were roommates, cellmates, you didn't

                   9   know that y'all were going to have these back-to-back meetings

                  10   that day with this prosecutor about the same case?

1 5 : 5 4 : 2 0   11   A   I'm not saying I didn't know, but I don't remember

                  12   specifically that event of knowing.     I mean, one day my

                  13   cellie -- people are asking me, "Why did Bo check in?"       I'm

                  14   like, "What?"     He didn't tell me anything about a need to get

                  15   off the yard.

1 5 : 5 4 : 3 6   16   Q   But this was a case that y'all were working on together,

                  17   right?     You were talking -- it's the same case, same prosecutor.

                  18   Y'all were discussing --

1 5 : 5 4 : 4 2   19   A   Yes.

1 5 : 5 4 : 4 2   20   Q   -- it among yourselves?

1 5 : 5 4 : 4 3   21   A   Yeah.     Obviously, I'm sure we were.

1 5 : 5 4 : 4 6   22   Q   Do you remember this statement that you had written?       This

                  23   is your handwriting, right?

1 5 : 5 4 : 5 0   24   A   Yeah.

1 5 : 5 4 : 5 1   25   Q   Okay.     And when you gave this to Siegler, did you have a
                                                                                       1-229
                                     Video Deposition of Michael Beckcom
                   1   copy of it that you kept for yourself as well?      Like did you

                   2   make notes or a copy of this statement that you were giving so

                   3   she had one and you had one?

1 5 : 5 5 : 0 6    4   A   I don't think so.    I think I just gave it to her.

1 5 : 5 5 : 0 8    5   Q   Well, the trial took place almost a year after you wrote --

                   6   you gave this statement to Bonds?

1 5 : 5 5 : 1 4    7   A   Maybe I had it.

1 5 : 5 5 : 1 5    8   Q   Ten months.

1 5 : 5 5 : 1 6    9        Did you ever ask her for any sort of assurance, before you

                  10   went up and testified and put yourself at risk, that it would be

                  11   worthwhile?

1 5 : 5 5 : 2 5   12   A   I'm sure I probably did, but I don't remember how that

                  13   conversation would have ended because I never got anything.

1 5 : 5 5 : 3 6   14   Q   Well, you ended -- you got a year off.

1 5 : 5 5 : 4 0   15   A   Yeah.

1 5 : 5 5 : 4 0   16   Q   Is that right?

1 5 : 5 5 : 4 1   17        Okay.

1 5 : 5 5 : 4 1   18   A   Yeah.

1 5 : 5 5 : 4 2   19   Q   But you thought you would be walking out the door after?

1 5 : 5 5 : 4 4   20   A   For a house full of bodies?     Yeah.   Children?   Sure.

1 5 : 5 5 : 5 3   21   Q   I'm going to show you Exhibit 22.

1 5 : 5 5 : 5 7   22   A   There's Tony.     So Tony must have told me something to make

                  23   contact with her.

1 5 : 5 6 : 0 3   24        I wonder how -- okay.

1 5 : 5 6 : 0 5   25   Q   Okay?
                                                                                   1-230
                                      Video Deposition of Michael Beckcom
1 5 : 5 6 : 0 6    1   A   Uh-huh.

1 5 : 5 6 : 0 6    2   Q   Okay.     This letter's not dated, but it's obviously before

                   3   Prible's trial, right?

1 5 : 5 6 : 1 6    4   A   Yeah.     I was still in the yard, and that's that --

1 5 : 5 6 : 2 0    5   Q   Right.

1 5 : 5 6 : 2 0    6   A   -- law library typewriter.

1 5 : 5 6 : 2 2    7   Q   This is the law library typewriter --

1 5 : 5 6 : 2 4    8   A   Yeah.

1 5 : 5 6 : 2 4    9   Q   -- we were talking about earlier?

1 5 : 5 6 : 2 6   10   A   Can't you tell it's crooked on the page?

1 5 : 5 6 : 2 8   11   Q   Okay.

1 5 : 5 6 : 2 8   12   A   Old-school font.

1 5 : 5 6 : 2 9   13   Q   And then you say, "Also, can you give me any reassurance

                  14   that the feds are going to do the right thing on this case?"

                  15   And what are you referring to there?

1 5 : 5 6 : 3 7   16   A   The Prible case.

1 5 : 5 6 : 3 8   17   Q   The Prible case.     So you're wanting reassurance from her

                  18   that the feds were actually going to give you a time cut for the

                  19   Prible case?

1 5 : 5 6 : 4 5   20   A   Yeah.

1 5 : 5 6 : 4 5   21   Q   Okay.     And did she give you any reassurance on that end?

1 5 : 5 6 : 4 8   22   A   I never got anything in writing.     I mean --

1 5 : 5 6 : 5 0   23   Q   Not in writing, but just in --

1 5 : 5 6 : 5 2   24   A   I think the best -- as I shared earlier, I think the best

                  25   she did was -- they're going to play ball might have been her
                                                                                    1-231
                                      Video Deposition of Michael Beckcom
                   1   words.    I've talked to them, and they're in, something to that

                   2   effect.

1 5 : 5 7 : 0 2    3   Q   In this letter -- this is a letter from Ted Wilson

                   4   requesting permission for Siegler and Bonds to interview you and

                   5   Antone Davi on May 6th, 2002, correct?

1 5 : 5 7 : 1 6    6   A   Correct.

1 5 : 5 7 : 1 6    7   Q   Okay.    So you think that this typewritten undated letter

                   8   from you, which mentions Davi --

1 5 : 5 7 : 2 3    9   A   Obviously, it would be prior to this, yeah.

1 5 : 5 7 : 2 5   10   Q   This would have been in response to that?

1 5 : 5 7 : 2 7   11   A   Yeah.

1 5 : 5 7 : 2 8   12   Q   Exhibit 34 would have been in response.     Okay.

1 5 : 5 7 : 3 0   13        And you recall her coming to meet you, but you don't

                  14   remember what eventually happened with that case?

1 5 : 5 7 : 3 5   15   A   With Tony, no.     I don't remember what he and I even talked

                  16   about.    My head was swimming with information back then.

1 5 : 5 7 : 4 3   17   Q   About other people's cases?

1 5 : 5 7 : 4 8   18   A   I guess, once I had all this from Prible, it's like suddenly

                  19   people came out of the woodwork for trying to get out.       People I

                  20   didn't -- I'm like, How the fuck do you know what -- that I

                  21   talked to somebody?

1 5 : 5 8 : 0 5   22   Q   I'm going to show you Exhibit 18, which has three separate

                  23   letters to Siegler from the father/son duo of Jesse and Felix

                  24   Gonzalez.    One is from Mark Martinez.   Do you recall that name?

1 5 : 5 8 : 2 6   25   A   Felix?     Or Mark Martinez?
                                                                                    1-232
                                      Video Deposition of Michael Beckcom
1 5 : 5 8 : 2 8    1   Q   Mark Martinez, yeah.    Do you recall him?

1 5 : 5 8 : 3 2    2   A   I mean, Martinez is pretty common.

1 5 : 5 8 : 3 5    3   Q   Okay.   Carl Walker?

1 5 : 5 8 : 3 7    4   A   That's a black guy.

1 5 : 5 8 : 3 8    5   Q   Yeah.   Do you remember Carl Walker?

1 5 : 5 8 : 4 0    6   A   I remember Carl.

1 5 : 5 8 : 4 1    7   Q   He used to come in your -- and hang out with you and Foreman

                   8   and yourself sometimes?    Do you remember that?

1 5 : 5 8 : 5 1    9   A   I know he visited some.

1 5 : 5 8 : 5 5   10        Was he in our unit?    I can't remember if he lived in our

                  11   unit or not.

1 5 : 5 9 : 1 2   12        Jesse and Felix.

1 5 : 5 9 : 1 5   13   Q   Have you seen these letters before?

1 5 : 5 9 : 1 6   14   A   I don't remember seeing these.    I don't know.   It's

                  15   possible.

1 5 : 5 9 : 2 6   16   Q   Now, again, these look like they were typed on that

                  17   typewriter at the library, right?

1 5 : 5 9 : 3 0   18   A   Yeah.   That's all we had access to.

1 5 : 5 9 : 3 4   19   Q   And all the indentations are the same, right?     The

                  20   formatting is the same on all three letters, right?

1 5 : 5 9 : 4 4   21   A   Yes.

1 5 : 5 9 : 4 5   22   Q   Okay.   And it's also the same formatting as in Exhibit 22,

                  23   your letter that you wrote to Siegler, right?

1 5 : 5 9 : 5 6   24   A   Correct.

1 5 : 5 9 : 5 6   25   Q   They look like they were typed by the same person, don't
                                                                                    1-233
                                      Video Deposition of Michael Beckcom
                   1   they?

1 6 : 0 0 : 0 1    2   A   I don't know.

1 6 : 0 0 : 0 1    3   Q   You don't know?

1 6 : 0 0 : 0 9    4   A   The same type of typewriter.      It's all we had, five or ten

                   5   of them.

1 6 : 0 0 : 1 3    6   Q   And the same formatting as we just discussed, and Prible is

                   7   misspelled in each of them, P-R-I-B-B-L-E.      Do you see that?

1 6 : 0 0 : 2 0    8   A   Uh-huh.     Oh, that's not his spelling?

1 6 : 0 0 : 2 5    9   Q   Huh?

1 6 : 0 0 : 2 7   10   A   How do you spell his name, P-R-I-B-L-E?

1 6 : 0 0 : 3 0   11   Q   Did you think you spelled it P-R-I-B-B-L-E?

1 6 : 0 0 : 3 3   12   A   I really don't know.

1 6 : 0 0 : 3 5   13   Q   Okay.     Did you type up these letters for these men?

1 6 : 0 0 : 3 9   14   A   I don't know.

1 6 : 0 0 : 4 2   15   Q   Do you have any idea why she didn't use anyone else, any of

                  16   these other inmates that were --

1 6 : 0 0 : 4 7   17   A   No.

1 6 : 0 0 : 4 7   18   Q   -- vying to testify against Mr. Prible?

1 6 : 0 0 : 5 0   19   A   No.

1 6 : 0 0 : 5 1   20   Q   Okay.     But you knew that they were all working this case,

                  21   right?

1 6 : 0 0 : 5 9   22   A   I think Bo kind of said something to that effect at some

                  23   point.

1 6 : 0 1 : 0 4   24   Q   Okay.     Before the trial.   Before his trial, right?

1 6 : 0 1 : 0 8   25   A   Yeah.
                                                                                     1-234
                                      Video Deposition of Michael Beckcom
1 6 : 0 1 : 0 9    1   Q   So I'm going to show you Exhibit 30.      See if you remember

                   2   Exhibit 30.     This is an October 30th, 2002, handwritten letter

                   3   from you to Ms. Siegler.     If you could just read it to yourself.

1 6 : 0 1 : 2 9    4   A   Okay.

1 6 : 0 1 : 3 0    5   Q   In the first paragraph, it says, "I trusted you completely,

                   6   and you did exactly what you said you would."      What had she said

                   7   she would do?

1 6 : 0 1 : 4 2    8   A   Good question.

1 6 : 0 1 : 4 6    9        I don't remember the letter I'm referring to.

1 6 : 0 1 : 4 8   10        What was this letter for?

1 6 : 0 2 : 0 2   11   Q   Did you later determine after -- sometime after you wrote

                  12   this letter, that she actually hadn't done what you thought she

                  13   was going to do?

1 6 : 0 2 : 0 9   14   A   Obviously.

1 6 : 0 2 : 0 9   15   Q   Okay.

1 6 : 0 2 : 1 1   16        You were contacted about a dep- -- about this deposition

                  17   before.     It was scheduled for a date earlier than today,

                  18   correct?

1 6 : 0 2 : 1 9   19   A   Yes.

1 6 : 0 2 : 1 9   20   Q   All right.     And you didn't know show at that deposition; is

                  21   that correct?

1 6 : 0 2 : 2 4   22   A   Yeah.     I apologize for that.   I don't know what happened.

                  23   Personal issues.

1 6 : 0 2 : 2 8   24   Q   All right.     But you did meet with our investigator,

                  25   JJ Gradoni; isn't that correct?
                                                                                  1-235
                                      Video Deposition of Michael Beckcom
1 6 : 0 2 : 4 0    1   A   Uh-huh.     That's correct.

1 6 : 0 2 : 4 2    2   Q   That's correct.

1 6 : 0 2 : 4 2    3        And, in fact, you gave an affidavit to JJ Gradoni, a

                   4   handwritten affidavit?

1 6 : 0 2 : 5 0    5   A   Yes.

1 6 : 0 2 : 5 0    6   Q   Yes.

1 6 : 0 2 : 5 0    7        Does that refresh your memory about the nature of your

                   8   conversations with Mr. Prible at the beginning?

1 6 : 0 2 : 5 9    9   A   Yes.    It refreshes somewhat.

1 6 : 0 3 : 0 1   10   Q   Okay.     So they were not particularly about the crime, but

                  11   about other matters?     Is that fair to say?

1 6 : 0 3 : 0 7   12   A   Yeah.     I tend to gravitate towards commonalities, I guess.

1 6 : 0 3 : 1 1   13   Q   Uh-huh.

1 6 : 0 3 : 1 1   14        All right.     And -- and so during your first -- the first

                  15   series of conversations, you didn't have much, at all, to tell

                  16   Mr. -- Ms. Siegler about the -- the crime, did you?

1 6 : 0 3 : 2 4   17   A   That's correct.

1 6 : 0 3 : 2 5   18   Q   Is it a fair appraisal of your testimony to say that the

                  19   first telephone call was not to provide Ms. Siegler with

                  20   information about the case?

1 6 : 0 3 : 3 7   21   A   According to that, yes.

1 6 : 0 3 : 3 8   22   Q   And is -- do you believe that your testimony back then was

                  23   correct?

1 6 : 0 3 : 4 2   24   A   Absolutely.

1 6 : 0 3 : 4 3   25   Q   All right.     The purpose of that telephone -- that telephone
                                                                                  1-236
                                      Video Deposition of Michael Beckcom
                   1   conversation, is it fair to say, was to arrange a deal with this

                   2   prosecutor for your testimony?

1 6 : 0 3 : 5 2    3   A   Or to let her know I had information.

1 6 : 0 3 : 5 5    4   Q   But did you have -- but you didn't impart any information

                   5   during this conversation --

1 6 : 0 4 : 0 0    6   A   No.

1 6 : 0 4 : 0 0    7   Q   -- did you?

1 6 : 0 4 : 0 1    8   A   No, I didn't.

1 6 : 0 4 : 0 2    9   Q   And as the other -- and later, though, you began to develop

                  10   information -- develop information through that prosecutor,

                  11   correct?

1 6 : 0 4 : 1 0   12   A   As Prible told me information, I relayed it to the

                  13   prosecutor.

1 6 : 0 4 : 1 4   14   Q   Sure.     And on the -- when you had the conversation on -- in

                  15   October, you did discuss -- she made clear to you what she

                  16   needed in order for her to get you a Rule 35?

1 6 : 0 4 : 3 2   17   A   I don't know --

1 6 : 0 4 : 3 2   18   Q   Is that correct?

1 6 : 0 4 : 3 3   19   A   I don't know that she outlined details of what she needed

                  20   specifically.     I mean, she needed, obviously, information that

                  21   is credible, and I just relayed exactly what he told me.

1 6 : 0 4 : 5 0   22   Q   All right.     But you had no other reason to develop evidence

                  23   against Mr. Prible other than the fact that you may be -- might

                  24   be given a Rule 35?

1 6 : 0 5 : 0 0   25   A   Correct.
                                                                                  1-237
                                      Video Deposition of Michael Beckcom
1 6 : 0 5 : 0 1    1   Q   Okay.     That was the motivation and the sole motivation?

1 6 : 0 5 : 0 5    2   A   Correct.

1 6 : 0 5 : 0 5    3   Q   For providing testimony for Kelly Siegler?

1 6 : 0 5 : 0 8    4   A   Correct.

1 6 : 0 5 : 1 0    5   Q   Uh-huh.

1 6 : 0 5 : 1 0    6        And you knew about -- you've been in the federal system for

                   7   some time, and you're aware of Rule 35, correct?

1 6 : 0 5 : 1 7    8   A   Yeah.     I mean, not in detail, but sure.

1 6 : 0 5 : 1 9    9   Q   But that, basically, is about the only mechanism by which

                  10   you can get your sentence reduced in the federal system,

                  11   correct?

1 6 : 0 5 : 2 6   12   A   Pretty much.

1 6 : 0 5 : 2 8   13   Q   Yes.

1 6 : 0 5 : 2 8   14        So is it fair to say that that was an issue that was at

                  15   least discussed or opened up on the October conversation with

                  16   Kelly Siegler?

1 6 : 0 5 : 3 8   17   A   I don't -- I don't remember talking about Rule 35.     I can't

                  18   say it wasn't.

1 6 : 0 5 : 4 2   19   Q   Would it there be any reason that you would not discuss a

                  20   Rule 35?

1 6 : 0 5 : 4 6   21   A   Specifically, I don't know.

1 6 : 0 5 : 4 7   22   Q   Uh-huh.

1 6 : 0 5 : 4 7   23        Let me see if I have this.

1 6 : 0 5 : 5 3   24        Again, I'll show you rule -- page 37 because you said you

                  25   stopped at page 36.
                                                                                  1-238
                                      Video Deposition of Michael Beckcom
1 6 : 0 5 : 5 9    1   A   Okay.

1 6 : 0 5 : 5 9    2   Q   And so page 37 is referring back, if I may -- if -- am I not

                   3   right, to that initial phone call, your initial phone call?

1 6 : 0 6 : 0 8    4   A   Correct.

1 6 : 0 6 : 0 9    5   Q   Correct.     And page 37 of the record makes clear that the

                   6   purpose of that phone call was to discuss the possibility of you

                   7   arranging for a reduction in your sentence?

1 6 : 0 6 : 2 1    8   A   Correct.

1 6 : 0 6 : 2 1    9   Q   Okay.   And that means by Rule 35 -- a Rule 35 reduction.      Is

                  10   that fair to say?

1 6 : 0 6 : 2 8   11   A   It's fair to say.

1 6 : 0 6 : 2 9   12   Q   So this increases the likelihood, to say the least, that a

                  13   Rule 35 reduction, what that meant, how she could help you, was

                  14   discussed in that conversation?

1 6 : 0 6 : 4 1   15   A   Okay.

1 6 : 0 6 : 4 1   16   Q   Is that correct?

1 6 : 0 6 : 4 2   17   A   I agree.

1 6 : 0 6 : 4 3   18   Q   You agree?

1 6 : 0 6 : 5 4   19        And Ms. Siegler made clear during that conversation,

                  20   according to the record, that you were supposed to get specifics

                  21   about the case?

1 6 : 0 7 : 0 4   22   A   That's what the transcript says, yes, sir.

1 6 : 0 7 : 0 6   23   Q   You approached Mr. -- you approached Mr. Prible for

                  24   information as well, correct, both you and Foreman?

1 6 : 0 7 : 1 3   25   A   Yes.
                                                                                   1-239
                                      Video Deposition of Michael Beckcom
1 6 : 0 7 : 1 4    1   Q   Okay.     I'm going to show you a copy of the statement that

                   2   you gave.

1 6 : 0 7 : 1 8    3        And did you read this before you signed it?

1 6 : 0 7 : 1 9    4   A   Yes, I did.

1 6 : 0 7 : 2 0    5   Q   Okay.     And is it an accurate -- and you realize it's a

                   6   statement under oath under penalty of perjury, correct?

1 6 : 0 7 : 2 9    7   A   Yeah.

1 6 : 0 7 : 3 0    8   Q   Okay.     And it's signed by --

1 6 : 0 7 : 3 2    9   A   Me.

1 6 : 0 7 : 3 2   10   Q   -- you?     That is your signature on page 2?

1 6 : 0 7 : 3 6   11   A   Uh-huh.

1 6 : 0 7 : 3 7   12   Q   And dated 4/19/2017.

1 6 : 0 7 : 4 1   13        And it states that you started taking notes about what

                  14   Mr. Prible was telling you about his case, in effect, "To have

                  15   the information that Kelly Siegler asked me to get," correct?

                  16   That's the first sentence.

1 6 : 0 8 : 0 3   17   A   Okay.

1 6 : 0 8 : 0 3   18   Q   And that's -- and, again, this is an accurate statement,

                  19   correct?

1 6 : 0 8 : 1 1   20   A   Yes.

1 6 : 0 8 : 1 2   21   Q   Okay.     And you also repeat that Nathan Foreman was present

                  22   when Prible talked about his case, correct?

1 6 : 0 8 : 2 7   23   A   Correct.

1 6 : 0 8 : 2 7   24   Q   Okay.     And that mirrors your testimony at trial?   In fact,

                  25   at trial you said, too, that Nathan Foreman was present on every
                                                                                         1-240
                                      Video Deposition of Michael Beckcom
                   1   occasion.     So --

1 6 : 0 8 : 4 1    2                MS. SCARDINO:    Excuse me, Mr. Beckcom.    If you

                   3   could --

1 6 : 0 8 : 4 2    4                THE WITNESS:    Yes.

1 6 : 0 8 : 4 2    5                MS. SCARDINO:    -- say yes --

1 6 : 0 8 : 4 3    6                THE WITNESS:    Yes.

1 6 : 0 8 : 4 3    7                MS. SCARDINO:    -- or no for the record.

1 6 : 0 8 : 4 5    8                THE WITNESS:    Yes.   I gotcha.   My apologies.

1 6 : 0 8 : 4 5    9                MS. SCARDINO:    What was your answer?

1 6 : 0 8 : 4 6   10                THE WITNESS:    Yes.

1 6 : 0 8 : 5 0   11   BY MR. RYTTING:

1 6 : 0 8 : 5 1   12   Q   I'm going to ask you to take a look at Exhibit No. 10, if

                  13   will you.

1 6 : 0 8 : 5 5   14        And this was written down proximate to the date of the --

                  15   the date that's on this document, 12/10/01?

1 6 : 0 9 : 0 2   16   A   Yeah.     I don't know if it was right before that date, but it

                  17   was an accumulation of conversations.

1 6 : 0 9 : 1 1   18   Q   Okay.

1 6 : 0 9 : 1 1   19   A   Obviously, this was one -- this pertains to one specific

                  20   evening.

1 6 : 0 9 : 1 4   21   Q   So this would have been close to the -- the time of -- of

                  22   the event?     You're actually keeping sort of a diary of what was

                  23   going on with Mr. -- what you were hearing from Mr. Prible?           Is

                  24   that fair to say?

1 6 : 0 9 : 2 7   25   A   I don't know if I kept what you would call a diary.           I just,
                                                                                      1-241
                                      Video Deposition of Michael Beckcom
                   1   obviously, wrote things down, but then I put it all together.

1 6 : 0 9 : 3 7    2   Q   Okay.     And so this would be the most -- if anything, the

                   3   most accurate account, since it's proximate in time to the -- to

                   4   the event that you're talking about, which is the alleged

                   5   confession that Mr. Prible made; is that correct?

1 6 : 0 9 : 5 5    6   A   That's correct.

1 6 : 0 9 : 5 5    7   Q   All right.       But at trial -- and it says right here that

                   8   you -- he -- that you -- that you walked out to the football

                   9   field and sat down.

1 6 : 1 0 : 1 2   10   A   Okay.

1 6 : 1 0 : 1 3   11   Q   And the purpose was to get away from everyone?

1 6 : 1 0 : 1 6   12   A   Yeah.     There was probably no one on the field at that point.

1 6 : 1 0 : 1 9   13   Q   And you actually sat down on the ground?

1 6 : 1 0 : 2 3   14   A   Okay.     Yes.

1 6 : 1 0 : 2 4   15   Q   Meaning just cross-legged in a circle just talking to each

                  16   other?

1 6 : 1 0 : 2 9   17   A   Just sat in the grass.

1 6 : 1 0 : 3 0   18   Q   Just sat in the grass.       Okay.

1 6 : 1 0 : 3 2   19        In the middle of the field?         Do you recall where you were

                  20   exactly?

1 6 : 1 0 : 3 5   21   A   No, not specifically.

1 6 : 1 0 : 3 6   22   Q   But at trial it was not what you testified to, or do you

                  23   remember -- or did you testify to that at trial?

1 6 : 1 0 : 4 3   24   A   I don't remember, sir.

1 6 : 1 0 : 4 4   25   Q   No?     Okay.    But this is -- would be a piece of information
                                                                                     1-242
                                      Video Deposition of Michael Beckcom
                   1   that seems to be, you know, where this confession took place and

                   2   the setting, and it should stick in someone's mind; isn't that

                   3   correct?

1 6 : 1 0 : 5 7    4   A   Where I was specifically sitting --

1 6 : 1 0 : 5 8    5   Q   Yes.

1 6 : 1 0 : 5 8    6   A   -- on the rec yard?

1 6 : 1 1 : 0 0    7   Q   Yes.

1 6 : 1 1 : 0 0    8   A   If you say so.

1 6 : 1 1 : 0 1    9   Q   I'm not saying so.     I'm asking you.

1 6 : 1 1 : 0 4   10   A   I don't know that that's of grave importance exactly where

                  11   my butt was when somebody confessed to killing a family.       No, I

                  12   don't.

1 6 : 1 1 : 1 1   13   Q   Ms. Scardino also showed you a photograph that was taken of

                  14   and you Mr. Prible --

1 6 : 1 1 : 1 7   15   A   Yes.

1 6 : 1 1 : 1 7   16   Q   -- your mother, Mr. Prible's mother and Mr. Foreman's

                  17   parents, and you stated that that was just a -- do you recall

                  18   what you testified to here about why that -- that photograph was

                  19   taken?

1 6 : 1 1 : 4 1   20   A   No.     I specifically don't remember why it was taken.

1 6 : 1 1 : 4 5   21   Q   You don't remember?

1 6 : 1 1 : 4 6   22   A   No.

1 6 : 1 1 : 4 7   23   Q   Okay.     I'd like to show you a -- another couple pages of the

                  24   record, starting with pages 82 and 83.

1 6 : 1 2 : 0 0   25   A   Okay.
                                                                                     1-243
                                      Video Deposition of Michael Beckcom
1 6 : 1 2 : 0 1    1   Q   And you notice that in your trial testimony, you referred to

                   2   this photograph as corroborating evidence?

1 6 : 1 2 : 0 9    3   A   Yeah, I did.     I see that.

1 6 : 1 2 : 1 1    4   Q   And it was to be used to corroborate the -- the alleged

                   5   confession, the confession that you claim to have gotten from

                   6   Mr. Prible, correct?

1 6 : 1 2 : 2 1    7   A   I don't know that I made that intention.

1 6 : 1 2 : 2 4    8   Q   Uh-huh.

1 6 : 1 2 : 2 5    9   A   It was awkward.

1 6 : 1 2 : 2 7   10   Q   Yeah.

1 6 : 1 2 : 2 7   11        So I mean, again, I'll show you page 83, and if you read

                  12   down starting at line 19 --

1 6 : 1 2 : 3 2   13   A   Yes.    So if it was going to be.      I don't know that it

                  14   wasn't -- anyone went with specific intentions.        I don't know

                  15   that I did or not.     I don't remember.

1 6 : 1 2 : 4 2   16   Q   Do you know -- does this -- does your testimony indicate --

1 6 : 1 2 : 4 5   17   A   My testimony indicates --

1 6 : 1 2 : 4 6   18   Q   -- that the purpose of the -- of taking that photo was to

                  19   have evidence for the criminal case against -- a criminal case

                  20   against Mr. Prible?     Is that fair to say?

1 6 : 1 2 : 5 5   21   A   That's fair to say.

1 6 : 1 2 : 5 6   22   Q   Okay.     And you know that visiting hours at the -- what are

                  23   the visiting hours at BOP, if you know?

1 6 : 1 3 : 0 6   24   A   On weekends, maybe some evenings later in the week, but I

                  25   don't remember specific hours.
                                                                                  1-244
                                      Video Deposition of Michael Beckcom
1 6 : 1 3 : 1 5    1   Q   Was it usually before 5:00 o'clock; is that correct?

1 6 : 1 3 : 1 8    2   A   We have a 4:00 p.m. count.     So it's before that.

1 6 : 1 3 : 2 0    3   Q   Before that?

1 6 : 1 3 : 2 1    4   A   Yeah.

1 6 : 1 3 : 2 1    5   Q   Okay.

1 6 : 1 3 : 2 2    6   A   Some mornings till early afternoon.

1 6 : 1 3 : 2 4    7   Q   Correct.

1 6 : 1 3 : 2 6    8        And so that photograph was taken before?

1 6 : 1 3 : 3 1    9   A   Before what?

1 6 : 1 3 : 3 2   10   Q   Before Mr. Prible talked to you and Foreman on the yard;

                  11   isn't that correct?

1 6 : 1 3 : 3 6   12   A   On -- yeah.     On any particular day, correct.

1 6 : 1 3 : 4 0   13   Q   It was taken, though, the same day as you claim that he

                  14   confessed?

1 6 : 1 3 : 4 3   15   A   Oh, yes.

1 6 : 1 3 : 4 4   16   Q   Okay.

1 6 : 1 3 : 4 5   17   A   So it would be before.

1 6 : 1 3 : 4 6   18   Q   Beforehand?

1 6 : 1 3 : 4 6   19   A   It would be beforehand, correct.

1 6 : 1 3 : 4 8   20   Q   Right.     Right.

1 6 : 1 3 : 4 8   21        So -- and it was on the 24th that you claim that everything

                  22   came out?

1 6 : 1 3 : 5 4   23   A   Yes.

1 6 : 1 3 : 5 5   24   Q   Okay.    And so you took evidence -- you took the photograph

                  25   with the intention of corroborating a confession that you didn't
                                                                                     1-245
                                      Video Deposition of Michael Beckcom
                   1   have yet?

1 6 : 1 4 : 0 4    2   A   I didn't know he was going to say what he said.

1 6 : 1 4 : 0 9    3   Q   But you were anticipating that he was going to confess?

1 6 : 1 4 : 1 3    4   A   Never knew.

1 6 : 1 4 : 1 6    5   Q   But you claim that this is corroborating evidence.

1 6 : 1 4 : 1 9    6   A   I agreed with the question, yes.

1 6 : 1 4 : 2 0    7   Q   Uh-huh.    And you had nothing to corroborate yet?

1 6 : 1 4 : 2 4    8   A   No.

1 6 : 1 4 : 2 5    9   Q   And you didn't object to Mr. Foreman being your roommate,

                  10   correct?

1 6 : 1 4 : 3 0   11   A   No.

1 6 : 1 4 : 3 0   12   Q   Even though he was black; you were white?

1 6 : 1 4 : 3 3   13   A   Yeah.

1 6 : 1 4 : 3 3   14   Q   And that you at least had some association with a gang

                  15   called the Dirty White Boys, correct?

1 6 : 1 4 : 4 1   16   A   Well, I had a band in there, and my base player was a member

                  17   of them.

1 6 : 1 4 : 4 9   18   Q   Correct.    Right.     So --

1 6 : 1 4 : 5 2   19   A   If that's considered an association, sure.

1 6 : 1 4 : 5 5   20   Q   Uh-huh.    Sure.     All right.   And that was an actual -- a --

                  21   the name reflects what?       What does that name mean?   What type of

                  22   group was this?

1 6 : 1 5 : 0 3   23   A   White guys.

1 6 : 1 5 : 0 4   24   Q   Yes.

1 6 : 1 5 : 0 4   25        White guys only?
                                                                                   1-246
                                       Video Deposition of Michael Beckcom
1 6 : 1 5 : 0 5    1   A     Yeah.

1 6 : 1 5 : 0 6    2   Q     And they -- so it was organized on racial lines, correct?

1 6 : 1 5 : 1 1    3   A     Sure.

1 6 : 1 5 : 1 2    4   Q     So -- but nonetheless, given your association with this

                   5   group, even though it was through the base player, you agreed to

                   6   have Nathan Foreman as your roommate?

1 6 : 1 5 : 2 4    7   A     I'm not a member of their group.

1 6 : 1 5 : 2 6    8   Q     Uh-huh.

1 6 : 1 5 : 3 6    9          And you mentioned in your testimony -- I haven't shown it

                  10   to you, but I'll make the representation that you knew that

                  11   Foreman was -- had been involved providing informants to

                  12   Ms. Siegler in other cases?

1 6 : 1 5 : 4 8   13   A     In what context?    I don't remember speaking with him about

                  14   it.    I don't remember details, but I kind of got the indication,

                  15   as we talked about previously, that that group were all trying

                  16   to do something.

1 6 : 1 6 : 0 8   17   Q     Uh-huh.    And, in fact, there -- and, in fact, you knew that

                  18   they were attempting to testify against Mr. Prible?

1 6 : 1 6 : 1 5   19   A     Or others.

1 6 : 1 6 : 1 6   20   Q     So it indicates that you did know that these people were

                  21   involved trying to testify against Mr. Prible?

1 6 : 1 6 : 2 1   22   A     That's what it indicates.

1 6 : 1 6 : 2 2   23   Q     And they were all in the photograph with you on -- dated, I

                  24   believe, October 11th, the group photograph.

1 6 : 1 6 : 4 4   25          Yeah.    The group photograph dated 11/11.
                                                                                  1-247
                                    Video Deposition of Michael Beckcom
1 6 : 1 6 : 4 9    1   A   Yes, sir.

1 6 : 1 6 : 5 0    2   Q   Every single one of these individuals mentioned in these --

                   3   in this BOP document?

1 6 : 1 6 : 5 4    4   A   That's correct.

1 6 : 1 6 : 5 5    5   Q   Okay.   They are all there surrounding Mr. Prible with you?

1 6 : 1 6 : 5 9    6   A   Yes, sir.

1 6 : 1 6 : 5 9    7   Q   And -- so it can't just be a coincidence, can it, that one,

                   8   two, three, four, five, six -- seven people, who were angling to

                   9   testify against Mr. Prible, all took a picture together?

1 6 : 1 7 : 2 2   10   A   No.

1 6 : 1 7 : 2 2   11   Q   Okay.   And the purpose of this -- this picture could be used

                  12   just like the photograph of you and the Prible family?

1 6 : 1 7 : 3 4   13   A   It could.

1 6 : 1 7 : 3 5   14   Q   Did you send this photograph to Ms. Siegler?

1 6 : 1 7 : 4 1   15   A   I don't recall sending her that photograph.

1 6 : 1 7 : 4 3   16   Q   Do you not --

1 6 : 1 7 : 4 4   17   A   I don't know if I did or not.

1 6 : 1 7 : 4 5   18   Q   But you -- okay.

1 6 : 1 8 : 0 4   19        Is it safe to say it was either you or someone --

1 6 : 1 8 : 0 7   20   A   Obviously in the group.

1 6 : 1 8 : 0 7   21   Q   -- in the -- in the group?

1 6 : 1 8 : 1 0   22   A   Other than Mr. Prible.

1 6 : 1 8 : 1 7   23   Q   And in order for you to be able to make a statement, like

                  24   none of these inmates had enough credible information to

                  25   testify, you had to know something about what those inmates
                                                                                    1-248
                                       Video Deposition of Michael Beckcom
                   1   intended to tell Mrs. Siegler and the jury, correct?

1 6 : 1 8 : 3 3    2   A     That would presume that, yes.

1 6 : 1 8 : 3 4    3   Q     But you realize that George -- that Nathan Foreman, your

                   4   roommate, was listed as a witness in the Herrero case?

1 6 : 1 8 : 4 1    5   A     In the Herrero case?    I don't know if I learned that or, if

                   6   I did, I don't remember when.

1 6 : 1 8 : 4 8    7   Q     Okay.    He's your roommate.   You and Foreman are interested

                   8   in getting benefits for testifying against Mr. Prible, correct?

1 6 : 1 8 : 5 8    9   A     Okay.

1 6 : 1 8 : 5 8   10   Q     Okay.    He gives you the phone number of this prosecutor,

                  11   correct?

1 6 : 1 9 : 0 4   12   A     Okay.

1 6 : 1 9 : 0 5   13   Q     He gave you the phone number to call.     He's there every step

                  14   of the way when you're testifying -- when you're getting

                  15   information from Mr. Prible, correct?

1 6 : 1 9 : 1 4   16   A     I believe so.

1 6 : 1 9 : 1 5   17   Q     Yes.    As was your testimony at trial.

1 6 : 1 9 : 2 2   18   A     Okay.

1 6 : 1 9 : 2 2   19   Q     And he didn't explain to you that he was also -- that --

                  20   when he -- and he -- when he gave you that number for Siegler,

                  21   did he not explain to you that the reason you should call this

                  22   woman is that she is willing to go -- to use her influence to

                  23   seek Rule 35 reductions for inmates, that she's the one you go

                  24   to?

1 6 : 1 9 : 4 9   25   A     I don't know that he explained in such detail as you're
                                                                                     1-249
                                     Video Deposition of Michael Beckcom
                   1   describing right now, no.    I don't recall that conversation.

1 6 : 1 9 : 5 4    2        Obviously, he said enough for me to pick up the phone and

                   3   make a phone call.

1 6 : 1 9 : 5 8    4   Q   Okay.    I'm going to show you the affidavit of -- of Nathan

                   5   Foreman.

1 6 : 2 0 : 0 4    6        Let's just go to page 2 of page 3 of this document -- of

                   7   these -- of this three-page document.      And if you go down to

                   8   the -- the fourth full paragraph, it says, "Beckcom wanted to

                   9   get information about Prible so he could get his sentence

                  10   reduced.    That is the only reason Beckcom had for talking to

                  11   Prible that I know of.    Beckcom did not talk to me about going

                  12   into business with Prible after prison."

1 6 : 2 0 : 4 1   13        Any reason -- is that correct?

1 6 : 2 0 : 4 4   14   A   No.

1 6 : 2 0 : 4 6   15   Q   What's false about that statement?

1 6 : 2 0 : 4 8   16   A   This whole thing's false.

1 6 : 2 0 : 5 1   17   Q   I didn't ask you about the whole thing.      I asked you about

                  18   that paragraph.    Tell me what statement is false.

1 6 : 2 0 : 5 9   19   A   We did talk about going into business with Prible after

                  20   prison.

1 6 : 2 1 : 0 3   21   Q   Okay.    So you and Nathan Foreman were going to go into this

                  22   asphalt business with Mr. Prible?     That was your belief,

                  23   correct?

1 6 : 2 1 : 1 1   24   A   That was the pretense.

1 6 : 2 1 : 1 2   25   Q   Okay.    It was a pretense for what?
                                                                                     1-250
                                      Video Deposition of Michael Beckcom
1 6 : 2 1 : 1 5    1   A   Information.

1 6 : 2 1 : 1 5    2   Q   Okay.     A pretense to get Mr. Prible to come forth with

                   3   information about his case, correct?

1 6 : 2 1 : 2 3    4   A   Correct.

1 6 : 2 1 : 2 4    5   Q   Okay.     Mr. Foreman says he did not have any experience with

                   6   asphalt or any other type of --

1 6 : 2 1 : 3 1    7   A   Neither did I.

1 6 : 2 1 : 3 1    8   Q   -- pavement business.     And neither did you?

1 6 : 2 1 : 3 4    9   A   No.     I mean, I'm aware of an industry, but that's about it.

1 6 : 2 1 : 3 8   10   Q   And so you weren't generally -- yeah, okay.      Fine.

1 6 : 2 1 : 4 0   11        So you weren't generally interested in that -- going into

                  12   that business.     That wasn't going to be your plan for post --

                  13   post release?

1 6 : 2 1 : 4 7   14   A   I had some interest in it.

1 6 : 2 1 : 5 3   15   Q   Okay.

1 6 : 2 1 : 5 3   16   A   It was a conversation starter as well.

1 6 : 2 1 : 5 6   17   Q   All right.     Let's go up to the first full paragraph.     Now,

                  18   it says, "Other FCI inmates heard about Prible's case and talked

                  19   about his case with each other.     Rafael Dominguez did.     So did

                  20   Michael Beckcom and a couple of the other Mexican or Hispanic

                  21   inmates.     People talked about Prible's case and even joked about

                  22   setting Prible up would get time cuts, how Prible was going to

                  23   be a ticket out of jail.     Michael Beckcom was part of these

                  24   conversations and plans to set Prible up."

1 6 : 2 2 : 2 8   25        And you dispute this paragraph or any part of it?
                                                                                        1-251
                                      Video Deposition of Michael Beckcom
1 6 : 2 2 : 3 5    1   A   I don't remember having group conversations with these

                   2   people.     My conversations were mostly with Foreman.

1 6 : 2 2 : 4 3    3   Q   Okay.     But you understand that that's what -- that there

                   4   were people in that system that viewed Prible that way, as a

                   5   ticket out of jail?

1 6 : 2 2 : 5 2    6   A   Yeah.     I see that.

1 6 : 2 2 : 5 3    7   Q   Uh-huh.     Is that -- do you dispute what Mr. Foreman says in

                   8   that paragraph?

1 6 : 2 2 : 5 9    9   A   No.     I can't dispute it.      I didn't --

1 6 : 2 3 : 0 1   10   Q   Were you aware of it?

1 6 : 2 3 : 0 3   11   A   I didn't hear these conversations.

1 6 : 2 3 : 0 5   12   Q   Uh-huh.     But nonetheless, you have a photograph with you and

                  13   the individuals that Mr. Foreman has taken of that all

                  14   surrounding Prible --

1 6 : 2 3 : 1 3   15   A   That's correct.

1 6 : 2 3 : 1 3   16   Q   -- taken on November 11th, 13 days before he supposedly

                  17   confessed to you, correct?

1 6 : 2 3 : 2 0   18   A   That's correct.

1 6 : 2 3 : 2 6   19                THE COURT:     Can you stop the tape for a moment?

1 6 : 2 3 : 2 9   20                MS. SCARDINO:     Yes, Your Honor.

1 6 : 2 3 : 2 9   21        (Video paused.)

1 6 : 2 3 : 2 9   22                THE COURT:     How much -- how much more is on this?

1 6 : 2 3 : 3 3   23                MS. SCARDINO:     Just about -- I think, about 15

                  24   minutes, probably.

1 6 : 2 3 : 3 5   25                THE COURT:     Okay.   Let's go ahead and finish this.
                                                                                   1-252
                                      Video Deposition of Michael Beckcom
                   1   I'll ask those who are here for our 4:30 hearing just to be

                   2   patient.     We'll get to it very quickly.

1 6 : 2 3 : 4 3    3                MS. SCARDINO:   Okay.

1 6 : 2 3 : 4 3    4        (Video Deposition of Michael Beckcom resumes playing.)

1 6 : 2 3 : 4 5    5   Q   Now, you claim that Mr. Prible told you that -- in your

                   6   trial testimony, and I believe in your written statement, too,

                   7   you -- that he searched the house for money.      And both in your

                   8   statement and in your trial testimony, you claim that -- that

                   9   Prible told you that Herrera was trying to screw him out of a

                  10   quarter of a million dollars.

1 6 : 2 4 : 2 7   11   A   Yeah.     I read that in my testimony, yes.

1 6 : 2 4 : 2 9   12   Q   Okay.     And in your -- in your written statement, as well,

                  13   tracks that -- that?     Is that your understanding?

1 6 : 2 4 : 3 5   14   A   Yes.     I wrote down what -- what he told me.

1 6 : 2 4 : 3 8   15   Q   And so that is a large amount of money?

1 6 : 2 4 : 4 3   16   A   Absolutely.

1 6 : 2 4 : 4 5   17   Q   Right?

1 6 : 2 4 : 4 5   18        And someone in that -- if someone thought that was in a

                  19   house, what would they do to that house?

1 6 : 2 4 : 5 3   20   A   Ransack it, I suppose.

1 6 : 2 4 : 5 5   21   Q   Correct.

1 6 : 2 4 : 5 8   22        In fact, if you thought that type of money was in a house,

                  23   you would turn over every bloody mattress, every drawer,

                  24   correct?

1 6 : 2 5 : 0 8   25   A   You would think so.
                                                                                      1-253
                                      Video Deposition of Michael Beckcom
1 6 : 2 5 : 0 9    1   Q   Uh-huh.

1 6 : 2 5 : 1 9    2        And you understand that that house was undisturbed other

                   3   than fire damage?

1 6 : 2 5 : 2 4    4   A   Other than set on fire?

1 6 : 2 5 : 2 7    5   Q   Yes.    So that indicates that Mr. Prible did not search that

                   6   house, don't you think?

1 6 : 2 5 : 3 7    7   A   That would indicate that.

1 6 : 2 5 : 5 0    8   Q   I just want -- there's another article.         It's 28F, another

                   9   Houston Chronicle article dated July 7th.

1 6 : 2 6 : 0 4   10        So you were in the medium when this article came out?

1 6 : 2 6 : 0 7   11   A   Yeah.     I got moved over that day, I guess.

1 6 : 2 6 : 0 9   12   Q   But, again, we have an article that lays out significant

                  13   facts in the case, correct, when -- I'm talking about

                  14   Exhibit 28F.

1 6 : 2 6 : 2 0   15   A   Okay.     28F.   Let me get back there again.

1 6 : 2 6 : 3 3   16        Yep.     It mentions all the deceased.

1 6 : 2 6 : 3 7   17   Q   The deceased, the DNA evidence, the amount of money that was

                  18   found in the victim's pocket?

1 6 : 2 6 : 4 2   19   A   That's correct.

1 6 : 2 6 : 4 7   20   Q   So -- and the -- it mentioned the victims still have a

                  21   course -- a close interest in this case and what happened, at

                  22   least according to the article, correct, at the top?

1 6 : 2 7 : 0 3   23   A   Okay.

1 6 : 2 7 : 0 7   24   Q   So by this time, is there anything in your testimony that

                  25   you can recall that wasn't in these articles in your testimony?
                                                                                       1-254
                                        Video Deposition of Michael Beckcom
1 6 : 2 7 : 1 9    1   A      I don't know specifically.    No, not that I recall.     I'm

                   2   reading in its entirety and comparing it and cross-referencing

                   3   it with this article.

1 6 : 2 7 : 2 6    4   Q      Uh-huh.

1 6 : 2 7 : 2 7    5   A      All I know is my testimony is based on what came out of Jeff

                   6   Prible's mouth and I wrote down.

1 6 : 2 7 : 3 2    7   Q      Uh-huh.

1 6 : 2 7 : 3 3    8   A      I mean, if you're asking me to recant what I said, I didn't

                   9   lie.

1 6 : 2 7 : 3 8   10   Q      Uh-huh.

1 6 : 2 7 : 3 8   11           Do you have your testimony in front of you?

1 6 : 2 7 : 4 0   12   A      Yes.

1 6 : 2 7 : 4 0   13   Q      On line 15, Ms. Siegler asks, "What month was it that you

                  14   first heard about this case and learned my name?"          And you

                  15   respond, "I didn't learn about your name until later, probably

                  16   the end of September, early October of 2001.          Prior to that, I

                  17   had heard of the case just briefly, something about a guy coming

                  18   from the low charged with murder.       I didn't really get too much

                  19   information on it, end quote.

1 6 : 2 8 : 0 2   20           Now, do you think, looking -- now that you've seen this

                  21   July 7th, 2001, article, that that might have been the reason

                  22   you knew that Mr. Prible was coming from -- was going to be

                  23   transferred from the low?

1 6 : 2 8 : 1 4   24   A      No.    I would take that as being yard talk.

1 6 : 2 8 : 1 7   25   Q      Just someone on the yard knew?
                                                                                    1-255
                                      Video Deposition of Michael Beckcom
1 6 : 2 8 : 1 9    1   A   Inmate rumor mill.

1 6 : 2 8 : 2 0    2   Q   Okay.     Someone on the yard knew that he was coming?

1 6 : 2 8 : 2 3    3   A   Yeah.

1 6 : 2 8 : 2 3    4   Q   And y'all were talking about it?

1 6 : 2 8 : 2 4    5   A   Yeah.

1 6 : 2 8 : 2 4    6   Q   But he wasn't quite there yet?

1 6 : 2 8 : 2 6    7   A   No.     Obviously not.

1 6 : 2 8 : 2 7    8   Q   Okay.

1 6 : 2 8 : 3 0    9        Now, you read the Foreman affidavit, and he stated that

                  10   Jeff Prible did not confess in his presence.

1 6 : 2 8 : 4 9   11   A   Yeah.     I read that.

1 6 : 2 8 : 5 1   12   Q   So -- and -- but you claimed at trial that Foreman was right

                  13   there.

1 6 : 2 8 : 5 7   14   A   That's right.

1 6 : 2 8 : 5 8   15   Q   Correct?

1 6 : 2 8 : 5 8   16        You -- and again --

1 6 : 2 9 : 0 0   17   A   One of the guys even said he was trying to gather

                  18   information.     So why would he be doing that if -- I mean, it

                  19   makes no sense.     Why would he be trying to gather information

                  20   and then say, "I didn't get that information?     No, that's not

                  21   true?"    He either heard these things, or he didn't hear them.

                  22   So he can't have it both ways.

1 6 : 2 9 : 1 9   23   Q   So -- that's correct.     And he states he didn't hear them.

1 6 : 2 9 : 2 4   24   A   Okay.

1 6 : 2 9 : 2 5   25   Q   And not only did Mr. Foreman say he didn't hear Jeff
                                                                                      1-256
                                      Video Deposition of Michael Beckcom
                   1   confess, neither did any of the other inmates that were --

                   2   neither did Carl Walker.

1 6 : 2 9 : 3 4    3   A   No, he didn't.

1 6 : 2 9 : 3 5    4   Q   When Mr. Prible confessed to you, was Nathan Foreman

                   5   present?

1 6 : 2 9 : 3 8    6   A   Yes, he was.

1 6 : 2 9 : 3 9    7           (Conclusion of video deposition.)

1 6 : 2 9 : 4 5    8                THE COURT:     Okay.   We'll recess until tomorrow.   Is

                   9   9:00 o'clock convenient?

1 6 : 2 9 : 5 0   10                MS. SCARDINO:     Yes, Your Honor.

1 6 : 2 9 : 5 1   11                MS. MIRANDA:     Yes, Your Honor.

1 6 : 2 9 : 5 2   12                THE COURT:     Okay.   Thank you very much.

1 6 : 2 9 : 5 2   13           (Evening recess taken at 4:29 p.m.)

                  14                                       -o0o-

                  15                I certify that the foregoing is a correct transcript

                  16   from the record of proceedings in the above matter.

                  17

                  18   Date:     June 5, 2019

                  19                                        /s/ Heather Alcaraz
                                                            Signature of Court Reporter
                  20

                  21

                  22

                  23

                  24

                  25
                               36/15 36/20 36/24 38/12      240/9
MR. D'HEMECOURT:               38/17 40/24 41/2 45/11       UNIDENTIFIED
[10] 4/11 97/21 107/4          45/15 47/1 47/4 47/18 58/3 SPEAKER: [1] 191/12
                               58/8 58/13 59/2 60/11 64/15
107/19 107/24 109/8 123/10
                               64/18 64/23 72/16 74/22
                                                           $
129/14 130/18 134/2
MR. RYTTING: [22] 4/7          74/25 75/2 75/8 77/20 77/23 $300,000 [1] 105/17
33/9 33/12 33/16 36/17         78/2 78/4 78/11 78/13 78/18 '
                               78/20 82/23 84/5 84/7 86/4
47/16 61/22 77/22 77/25                                    '01 [10] 149/1 157/10
78/9 88/23 89/15 89/21         88/10 88/21 89/16 89/19      157/11 157/12 162/22
89/25 90/14 116/25 122/14      89/22 90/3 90/7 90/11 92/24 172/21 173/14 195/12
122/18 122/21 130/21           93/1 95/23 96/5 97/22 99/19 218/19 218/20
                               99/25 100/5 102/16 102/25
131/15 133/25                                              '08 [1] 93/8
MS. MIRANDA: [42] 4/9          103/6 103/10 103/15 106/7
                                                           '15 [1] 92/6
                               106/11 106/16 106/19 107/5
4/15 5/2 5/8 5/10 5/12 5/18                                '70s [1] 174/25
                               107/22 108/2 108/6 108/10
6/2 7/17 21/20 24/2 24/13                                  '99 [5] 11/11 143/7 167/5
24/16 24/19 25/1 25/5 25/14    108/13 109/11 109/20         177/24 178/3
                               109/22 115/8 115/12 115/18
25/17 25/21 25/24 26/3 26/6                                'cause [1] 193/15
                               116/3 117/14 119/10 122/12
29/4 29/12 29/25 31/10                                     'Jeff [1] 74/4
31/14 32/5 34/14 36/9 36/19    122/16 122/22 122/24
36/22 45/5 58/1 60/6 78/12     123/11 125/21 125/24 126/2 -
78/19 84/6 84/8 88/9 88/20     128/18 129/15 130/19 131/7 -o0o [1] 256/14
256/10                         131/13 131/19 131/22
MS. SCARDINO: [40] 4/5         131/24 134/1 134/3 134/7 .
6/14 6/20 6/23 7/5 7/7 7/10    134/10 184/21 184/25 185/5 .38 [1] 55/9
7/12 7/18 7/20 7/23 8/9 8/12   210/21 210/23 251/18        /
10/11 10/13 13/6 14/4 16/1     251/21 251/24 256/7 256/11
17/12 20/6 20/9 20/12 20/14    THE MARSHAL: [1] 90/2 /s [1] 256/19
21/18 33/17 36/14 134/5        THE REPORTER: [1]           0
134/8 184/23 185/3 185/6       34/20                       01 [6] 17/23 161/16 162/8
211/1 240/1 240/4 240/6        THE WITNESS: [58]            164/25 164/25 240/15
240/8 251/19 251/22 252/2      34/22 38/14 38/18 40/25
256/9                          41/3 45/14 47/3 47/5 58/6 1
THE COURT: [163] 4/1           58/11 58/15 64/17 64/22     10 [3] 113/14 145/3 240/12
4/8 4/12 4/21 5/6 5/9 5/11     64/24 72/18 74/24 75/1 75/7 100 percent [2] 102/10
5/16 5/24 6/6 6/19 6/21 7/3    75/16 78/8 83/1 86/5 89/18 108/20
7/6 7/9 7/11 7/15 7/19 7/22    90/6 92/25 96/1 96/7 99/22 100,000 [1] 57/9
8/7 8/10 10/10 10/12 15/24     100/1 100/6 102/17 103/2 109-7 [1] 163/15
17/11 20/5 20/7 20/11 20/13    103/12 103/16 106/9 106/12 109-8 [1] 176/13
21/17 21/19 24/1 24/10         106/17 108/4 108/7 108/11 10:00 [1] 1/6
24/15 24/18 24/25 25/3         109/14 109/21 115/10        10:00 o'clock [1] 62/5
25/11 25/16 25/19 25/22        115/13 115/21 117/15        10th [14] 16/20 16/24 146/2
26/1 26/5 29/1 29/9 29/19      119/11 125/23 126/1 128/19 160/20 161/18 162/16
31/6 31/12 32/4 33/7 33/11     131/12 131/16 131/20         162/22 163/20 164/10
33/14 33/21 34/2 34/15 36/1    131/23 240/3 240/5 240/7     164/22 168/12 176/3 194/8
1                            143/18 144/5                   2019 [3] 1/10 3/3 256/18
10th... [1] 194/20          1:30 [1] 122/23                 20th [1] 160/18
11 [2] 212/21 246/25        1:33 [1] 122/24                 211 [1] 3/14
11/11 [1] 246/25            1st [1] 10/1                    22 [2] 229/21 232/22
                                                            22nd [2] 18/9 92/6
11/11/01 [1] 17/23           2                              24 [1] 118/12
11/29/01 [1] 164/25          20 [4] 7/22 41/5 44/11
112 [3] 154/13 180/4 197/11 133/25                          24th [8] 17/8 17/10 17/14
113 [5] 154/22 180/5 180/7 2000 [6] 35/10 35/11 92/15        71/2 71/24 226/12 226/17
 180/9 192/21                                                244/21
                              93/8 116/12 216/4             250,000 [1] 70/10
114 [4] 155/2 180/4 193/1 2001 [79] 9/23 10/1 10/16
 197/11                                                     250-5584 [1] 2/4
                              11/3 14/7 14/13 14/16 15/9    25th [3] 14/13 19/21 26/9
11:00 a.m [1] 226/5           15/21 15/22 16/14 16/16
11:37 [1] 78/4                                              26 [3] 92/17 93/10 93/15
                              16/20 16/21 16/24 17/8        26th [5] 16/21 162/6 226/2
11:49 [1] 78/4                22/19 40/7 41/8 81/21 88/16
11th [4] 157/12 218/20                                       226/10 226/17
                              94/11 126/12 134/14 135/3     27 [6] 92/17 92/17 93/11
 246/24 251/16                135/13 144/6 145/8 145/16
12 [5] 59/7 113/14 147/20                                    93/11 93/15 97/9
                              145/23 146/3 146/7 146/18     28F [3] 253/8 253/14
 199/18 213/25                147/10 147/17 148/19
12-year-old [2] 163/18                                       253/15
                              149/11 149/14 149/15          28th [2] 15/21 35/11
 163/22                       149/25 150/6 152/7 156/3
12/10/01 [3] 161/16 162/8 159/17 159/18 159/25              29 [2] 1/10 3/3
 240/15                                                     29th [1] 15/9
                              160/18 160/20 161/13
12/10/01 to [1] 226/5         161/18 162/6 162/16 163/20    3
12/10/2001 with [1] 56/23 164/10 164/22 166/11              30 [4] 113/6 185/8 234/1
12548 [1] 1/21                166/12 168/12 169/18           234/2
12:52 [1] 122/24              170/25 171/7 176/3 185/11     30-minute [1] 184/24
13 [3] 17/23 218/20 251/16 187/13 189/24 194/8 194/11       30-year [1] 125/2
13-year-old [1] 59/7          194/20 194/25 195/4 195/20    300 [1] 119/19
134 [1] 3/12                  198/2 220/14 224/20 226/2     30th [2] 155/3 234/2
14 [2] 212/21 212/22          226/10 226/12 254/16          32 [6] 47/18 100/25 108/19
1400 [1] 1/23                 254/21                         110/16 118/4 132/19
15 [3] 182/4 251/23 254/13 2002 [16] 18/5 18/9 18/17        34 [1] 231/12
15-minute [1] 210/22          19/21 116/15 134/14 135/3     35 [14] 13/5 15/7 18/7 18/10
1540 [1] 1/14                 135/14 152/7 155/3 168/15      204/12 236/16 236/24 237/7
15th [2] 149/10 149/14        185/12 187/14 196/11 231/5     237/17 237/20 238/9 238/9
163 [2] 156/11 157/6          234/2                          238/13 248/23
174 [1] 168/22               2005 [2] 92/1 119/4            36 [1] 237/25
18 [1] 231/22                2008 [1] 135/11                360 [2] 92/24 92/25
180 [3] 181/4 181/6 181/19 2009 [1] 135/11                  37 [3] 237/24 238/2 238/5
185 [1] 3/13                 2010 [1] 20/24                 3:17 [1] 210/23
1896 [1] 1/5                 2011 [1] 93/8                  3:34 [1] 210/23
19 [1] 243/12                2015 [1] 92/6                  3rd [12] 11/3 22/19 27/1
1996 [1] 211/6               2016 [3] 34/12 34/12 34/25      27/3 146/7 146/18 147/17
1999 [6] 7/24 9/16 9/18 10/5 2017 [2] 14/21 239/12           149/1 194/25 195/4 195/12
3                            8                              19/1 69/20 235/21 238/20
3rd... [1] 215/16            8/8/01 meeting [1] 196/2       253/22
                             800 [2] 119/15 119/21         account [3] 15/2 216/18
4                            8004 [1] 2/3                   241/3
4/19/2017 [1] 239/12         819 [1] 1/17                  accumulation [1] 240/17
401 [1] 1/14                 82 [1] 242/24                 accurate [4] 75/6 239/5
4470 [1] 1/15                83 [2] 242/24 243/11           239/18 241/3
4:00 p.m [1] 244/2           87 [1] 97/8                   accuse [1] 51/16
4:09-CV-1896 [1] 1/5         88 [1] 150/1                  accused [6] 51/13 51/15
4:29 [1] 256/13              8B [1] 218/18                  54/20 65/5 84/20 185/17
4:30 hearing [1] 252/1       8th [11] 14/16 14/19 14/22    accusing [1] 33/1
4th [3] 10/16 27/4 145/23     26/8 157/13 161/13 172/21    acknowledge [1] 30/17
                              189/24 195/19 198/2 224/20   acquaintances [1] 95/3
5                                                          across [8] 13/12 28/18
512 [2] 1/15 1/23            9                              40/14 40/16 41/1 101/15
515 [1] 2/3                  9111 [1] 1/18                  186/6 201/20
52 [3] 97/9 145/22 194/10    936-1400 [1] 1/23             act [2] 10/1 43/19
53 [3] 146/1 146/2 194/18    95 [1] 102/9                  action [8] 1/5 5/4 35/23
55 [1] 148/12                95 percent [1] 109/4           36/7 37/4 139/10 218/10
5584 [1] 2/4                 9:00 o'clock [1] 256/9         218/13
5:00 o'clock [1] 244/1       9th [1] 220/14                active [2] 28/19 28/23
5th [6] 14/7 148/19 149/15                                 actively [1] 99/18
 159/25 170/25 194/11        A                             activities [2] 112/1 133/14
                           a.m [4] 1/6 78/4 78/4 226/5     actual [5] 96/5 111/2
6                          abetting [1] 212/21              136/14 197/6 245/20
60 [1] 210/15              able [20] 16/9 37/21 44/21      actually [29] 7/13 40/15
611 [1] 34/16               44/22 45/18 46/7 49/5 101/7     70/13 82/6 85/24 109/19
655-9111 [1] 1/18           101/7 135/17 139/3 141/17       113/17 113/18 116/10 126/6
659-4470 [1] 1/15           160/19 165/16 193/24 194/4      129/23 135/24 139/12 143/5
6th [1] 231/5               222/10 223/6 223/8 247/23       152/18 160/21 165/6 165/14
7                          above [1] 256/16                 170/12 182/9 184/17 187/5
7/25/01 [1] 164/25         absolutely [14] 5/3 20/4         197/22 218/12 221/21
                            22/25 23/13 25/22 29/17         230/18 234/12 240/22
713 [2] 1/18 2/4
                            31/3 132/8 132/18 157/4         241/13
72 [1] 19/9
                            172/23 193/22 235/24           adamant [2] 105/8 105/9
77 [2] 18/11 160/17
                            252/16                         addition [2] 17/17 192/16
77002 [1] 2/4
                           absolve [1] 197/4               additional [1] 32/9
77006 [1] 1/17
78 [2] 162/6 162/9         accelerant [2] 8/18 8/24        address [1] 121/16
78-month [1] 18/11         accepted [4] 143/7 148/12       addressed [2] 27/4 27/5
                            148/21 188/5                   adjourn [1] 122/23
78701 [1] 1/14
78711 [1] 1/22             accepts [1] 14/7                adjust [1] 90/12
                           access [5] 132/15 192/10        administer [2] 34/1 90/9
7th [4] 149/25 150/5 253/9
 254/21                     193/22 199/13 232/18           admissible [1] 107/7
                           accessories [1] 91/11           admitted [4] 59/1 97/25
                           according [7] 16/12 16/14
A                               220/6 227/23 232/16 237/24    all-purpose [1] 5/2
admitted... [2] 143/16          239/18 243/11 253/12          allegation [2] 22/2 26/10
 206/18                         253/15 255/16                 allegations [5] 21/23 22/1
advice [2] 128/15 129/2        against [51] 9/19 14/7 14/8     22/8 22/15 27/7
affairs [1] 201/21              14/11 15/16 16/6 16/10        allege [1] 28/10
affidavit [18] 24/7 24/9        17/19 18/6 19/23 20/3 22/8    alleged [5] 17/17 17/24
 24/18 24/25 28/3 28/4 34/25    23/21 24/6 29/18 32/10         27/24 241/4 243/4
 35/1 75/10 84/24 124/18        49/24 50/7 54/5 67/3 86/16    alleviation [1] 64/21
 124/23 128/22 160/10 235/3     96/12 102/11 102/14 103/2     allow [8] 34/20 45/19 60/16
 235/4 249/4 255/9              108/1 108/20 108/21 143/7      98/1 102/21 108/15 109/21
affiliated [2] 49/21 69/10      145/20 148/13 148/16           109/23
afford [1] 21/25                148/21 155/22 156/16          allowed [11] 42/12 135/20
afforded [1] 33/6               174/20 174/24 182/10           136/13 136/17 136/21
afraid [1] 94/25                182/22 192/18 193/20 198/6     137/20 137/23 138/1 144/17
after [58] 8/14 9/22 14/5       212/20 233/18 236/23           161/4 187/17
 16/3 16/16 16/23 17/21         243/19 243/20 246/18          alone [3] 15/2 18/21 143/20
 18/19 21/16 22/12 27/5 31/9    246/21 247/9 248/8            already [31] 15/25 20/17
 31/20 35/19 35/19 40/8        age [2] 93/13 93/25             22/11 27/11 39/20 42/24
 56/25 60/3 69/21 80/6 80/7    agenda [1] 102/25               53/14 54/2 54/7 54/13 54/19
 91/25 96/4 115/15 135/9       agents [1] 31/2                 55/11 56/7 56/8 81/18 95/17
 135/9 141/8 151/2 151/25      agitated [1] 73/11              97/18 99/2 99/10 102/24
 157/12 157/20 162/9 166/5     ago [5] 7/22 41/5 139/5         102/24 107/18 114/24
 166/6 170/15 171/23 172/4      140/18 140/21                  126/20 140/11 140/25 141/3
 172/15 172/18 189/5 190/24    agree [9] 6/15 137/4 172/22     163/17 190/25 216/15
 194/25 197/20 198/1 208/18     193/13 197/2 203/15 215/2      217/22
 212/22 217/21 217/24 218/5     238/17 238/18                 alternative [2] 6/12 29/2
 226/6 226/11 226/17 229/5     agreeable [1] 7/17             Alternatively [1] 6/18
 229/19 234/11 234/11          agreeance [1] 52/6             always [10] 52/2 52/4 75/10
 249/12 249/19                 agreed [5] 118/1 127/14         109/5 109/6 117/20 117/23
afternoon [2] 90/5 244/6        212/13 245/6 246/5             125/3 183/4 186/17
afterwards [1] 191/4           ah [6] 11/13 11/13 11/13       amazingly [2] 166/15
again [57] 23/21 26/15          11/20 12/15 13/20              166/16
 27/14 29/24 30/10 32/1 39/6   ahead [7] 108/16 174/22        among [4] 6/23 83/5 193/7
 44/11 53/18 54/19 55/5         185/3 185/3 202/18 226/7       228/20
 56/19 58/21 60/7 61/22         251/25                        amongst [2] 98/23 225/13
 66/11 66/17 66/17 66/18       aiding [1] 212/21              amount [6] 9/9 19/3 65/7
 68/15 73/10 73/25 74/9        Alan [1] 35/6                   113/12 252/15 253/17
 76/11 76/14 80/5 93/8         Albert [1] 18/5                and -- well [1] 118/4
 102/14 107/14 110/16          Alcaraz [2] 2/2 256/19         angling [1] 247/8
 114/14 118/22 135/21          alcohol [6] 71/5 71/6 71/10    annals [1] 199/23
 139/19 144/6 145/8 155/24      72/19 112/22 113/18           another [39] 11/8 16/16
 161/10 161/16 161/18          alibi [4] 9/10 163/21 163/25    16/22 38/7 45/20 58/21
 161/20 162/5 162/7 164/13      164/8                          59/16 62/18 64/17 73/24
 170/19 171/5 171/14 183/11    alive [1] 93/14                 89/20 89/21 110/15 110/15
A                               228/14 229/13 230/22 241/2 April 5th [1] 194/11
another... [25] 119/11          253/24                     Aransas [1] 181/7
 119/12 120/20 120/24          anyway [1] 18/7             area [2] 41/18 42/3
 126/10 138/6 138/20 139/7     anywhere [2] 23/3 132/16 aren't [3] 36/15 170/6 222/5
 146/2 154/7 154/21 170/11     apart [2] 37/5 212/12       arguable [1] 207/8
 172/9 180/3 184/22 194/18     apologies [1] 240/8         argue [3] 198/10 202/14
 194/19 203/17 205/7 211/1     apologize [6] 23/24 24/3     208/11
 211/24 222/7 242/23 253/8      36/10 82/19 88/15 234/22 argued [3] 18/22 32/15
 253/8                         apparent [3] 160/15 179/3 209/2
another's [1] 117/15            181/12                     argument [6] 19/1 199/12
answer [5] 123/2 166/17        apparently [5] 149/17        199/17 200/14 208/12
 200/3 207/14 240/9             158/24 159/12 160/5 173/13 208/12
anticipate [1] 208/17          Appeals [1] 1/21            arguments [1] 32/16
anticipated [1] 5/23           appear [2] 21/7 197/16      around [22] 37/23 41/18
anticipating [2] 4/18 245/3    appearance [4] 99/9 209/12 41/19 47/14 52/9 52/15 55/8
Antone [1] 231/5                209/13 210/4                70/9 71/4 81/21 85/25 86/10
Antonio [1] 91/22              appearances [3] 1/11 2/1     87/4 92/15 127/16 144/2
anybody [14] 4/15 66/19         4/5                         168/23 207/18 209/18 216/4
 74/16 109/7 109/12 131/8      appeared [1] 193/6           224/2 226/5
 131/11 131/13 131/14          appears [2] 21/9 75/11      aroused [1] 29/21
 131/18 131/18 141/25          applicable [1] 108/13       arrange [3] 69/2 174/12
 166/22 209/17                 appointed [2] 15/22 16/3     236/1
anybody'd [1] 103/14           appraisal [1] 235/18        arranged [2] 103/1 103/1
anymore [1] 226/1              approach [3] 51/22 120/12 arranging [1] 238/7
anyone [14] 82/13 123/19        127/5                      arrest [3] 149/14 149/16
 123/21 124/25 132/19          approached [13] 52/16 95/5 215/15
 132/23 133/16 133/16           95/9 95/16 96/8 96/23      arrested [2] 211/25 215/19
 150/12 150/15 150/17           126/10 126/16 127/4 127/6 arrests [1] 149/12
 179/25 233/15 243/14           168/24 238/23 238/23       arrive [1] 92/13
anything [64] 6/14 19/14       approaching [2] 52/2 52/4 arrow [1] 163/24
 55/18 57/25 58/9 59/23        appropriate [1] 102/21      Art [1] 33/18
 61/15 62/8 63/21 65/7 67/4    approximately [3] 38/1      article [8] 149/10 253/8
 68/18 70/3 70/7 70/8 71/4      44/8 118/14                 253/9 253/10 253/12 253/22
 72/3 74/3 74/13 74/16 74/17   APRIL [14] 1/10 3/3 7/24 254/3 254/21
 76/11 76/13 76/24 77/1         9/18 10/16 18/5 145/23     articles [2] 223/13 253/25
 77/14 78/7 89/4 99/8 112/1     146/2 149/10 149/14 155/3 aside [2] 144/4 178/21
 113/20 113/21 131/10 134/2     194/11 194/20 196/11       ask [24] 6/8 6/9 33/18 36/12
 134/18 134/20 137/17 140/4    April 10th [2] 146/2 194/20 39/6 53/24 60/8 86/21 86/24
 143/1 143/2 151/16 151/18     April 15th [2] 149/10        125/21 128/15 129/22
 151/20 152/13 152/21           149/14                      129/22 131/18 150/1 154/16
 155/17 167/9 173/18 175/7     April 1999 [2] 7/24 9/18     163/11 175/4 192/2 221/9
 175/16 187/6 193/23 195/9     April 2002 [1] 196/11        229/9 240/12 249/17 252/1
 200/16 206/23 213/12          April 30th [1] 155/3        asked [29] 23/6 53/22 55/4
 213/14 215/19 227/25          April 4th [2] 10/16 145/23 55/4 55/22 55/22 58/7 63/4
A                             attaching [1] 16/7            August 7th [2] 149/25
asked... [21] 64/4 65/8       attacking [1] 204/6            150/5
 66/16 66/17 66/17 76/16      attempt [1] 125/14            August 8th [10] 14/16
 89/3 129/2 129/7 129/22      attempted [1] 6/16             14/19 14/22 26/8 161/13
 135/19 139/16 140/5 163/13   attempting [4] 28/19 30/13     172/21 189/24 195/19 198/2
 165/19 172/18 175/18          190/18 246/18                 224/20
 208/14 221/5 239/15 249/17   attempts [2] 126/7 172/12     Austin [2] 1/14 1/22
asking [19] 11/14 16/18       attendance [1] 4/14           automatically [3] 121/21
 16/22 77/24 98/20 147/22     attention [2] 39/3 192/8       122/1 173/6
 152/15 160/18 175/3 185/1    attorney [39] 1/20 15/20      available [5] 5/2 71/14
 191/24 192/5 208/19 217/11    15/20 16/17 19/18 21/4        123/2 150/9 187/7
 217/14 226/24 228/13 242/9    32/15 78/24 86/21 86/21      Avenue [1] 1/14
 254/8                         86/24 87/8 87/15 120/22      average [1] 113/4
asks [2] 150/24 254/13         122/4 123/15 123/21 129/5    avoid [1] 21/12
asleep [1] 202/1               136/20 137/8 137/8 137/12    avoided [1] 21/10
aspect [2] 108/10 108/12       137/16 154/4 187/15 192/12   aware [26] 22/17 94/22
asphalt [5] 57/4 57/12         194/3 196/6 196/15 198/4      98/14 103/23 107/4 107/4
 58/10 249/22 250/6            199/11 200/5 200/7 201/20     114/10 129/2 129/11 129/13
assaulted [2] 200/20 210/4     202/17 203/22 205/2 207/13    130/17 156/3 156/4 156/8
assembled [1] 185/2            216/23                        182/21 194/7 195/2 195/18
assigned [2] 37/19 195/24     attorney's [3] 25/13 49/18     195/21 197/10 199/25 203/7
assignments [1] 37/17          138/3                         203/7 237/7 250/9 251/10
assist [1] 204/12             attorneys [14] 19/13 20/21    away [11] 14/25 43/12 62/7
assistance [3] 15/6 75/16      22/14 121/3 121/23 135/5      69/22 138/7 151/20 155/24
 114/12                        135/17 137/3 153/4 156/3      161/24 180/10 190/7 241/11
associate [1] 119/25           156/8 187/12 187/12 187/16   awkward [1] 243/9
                              attraction [1] 207/12
Associates [1] 1/16
                              attractive [1] 209/14
                                                            B
association [3] 245/14                                      babies [2] 142/18 142/24
 245/19 246/4                 audacious [1] 199/22
                              Audio [2] 11/9 13/11          back [57] 10/4 14/6 14/14
assume [14] 6/1 7/2 23/15                                   16/25 16/25 17/25 42/23
 29/10 144/9 188/16 188/19    auditioning [2] 155/21
                               192/18                       47/24 55/11 60/24 63/3 70/1
 188/21 188/22 198/25 199/7                                 71/25 72/16 78/6 88/15
 206/9 220/18 222/17          August [25] 14/16 14/19
                               14/22 15/9 18/9 26/8 27/1    92/13 109/8 109/13 110/2
assumed [1] 100/7                                           118/3 124/8 124/10 124/11
assuming [9] 28/11 58/14       27/3 147/10 149/25 150/5
                               157/10 157/13 158/23         132/19 133/7 134/14 135/3
 145/11 148/10 148/22                                       135/13 139/4 145/16 152/7
 149/21 164/19 171/15          159/17 159/18 161/13
                               161/23 165/23 171/6 172/21   154/15 161/23 163/15 166/3
 222/23                                                     172/20 173/3 174/16 174/25
assumption [4] 23/4 30/11      189/24 195/19 198/2 224/20
                              August 2001 [2] 159/17        176/22 176/22 179/20
 202/22 210/17                                              179/22 185/11 187/13
assurance [1] 229/9            159/18
                              August 22nd [1] 18/9          189/24 194/8 194/8 207/9
assured [2] 10/23 14/10                                     213/24 228/9 228/9 231/16
attached [3] 57/2 170/18      August 29th [1] 15/9
                              August 3rd [2] 27/1 27/3      235/22 238/2 253/15
 177/4                                                      back-to-back [2] 16/25
B                             179/11 189/4 190/1 191/4      224/20 226/6 240/2 249/8
back-to-back... [1] 228/9     192/17 194/8 195/2 204/11     249/10 249/11 250/20
background [3] 196/18         204/11 214/9 215/25 216/3     250/23 252/4
203/16 204/4                  223/6                         Beckcom's [26] 16/14 17/13
backs [1] 28/8                beautiful [2] 201/25 210/8    19/25 21/2 25/1 53/20 55/5
backstory [1] 20/20           became [9] 46/14 53/6         56/19 61/7 68/24 73/10
bad [5] 66/20 97/11 97/12     56/25 98/17 104/4 170/16      74/24 103/4 167/10 169/3
120/18 207/22                 190/24 216/15 218/6           171/17 189/9 190/21 190/24
bag [1] 155/25                Beckcom [156] 16/5 16/5       193/11 194/5 199/6 202/24
ball [1] 230/25               16/13 16/23 16/25 17/5 17/6   203/7 203/12 204/18
band [2] 76/9 245/16          17/14 17/16 17/18 18/1        become [9] 18/20 25/4 29/3
bandwagon [2] 141/22          18/18 18/20 19/21 19/24       57/2 95/3 170/18 203/16
141/24                        20/2 20/17 25/2 25/24 28/3    216/17 217/22
bank [8] 10/4 57/24 57/24     32/10 32/14 32/24 45/3        becomes [4] 203/2 203/8
95/25 96/2 96/3 224/4 224/6   46/14 46/22 47/12 47/13       204/19 204/22
banking [1] 75/25             48/4 50/5 50/23 51/1 51/9     becoming [1] 156/4
banks [4] 8/6 58/1 58/5       51/20 51/23 52/3 53/3 53/13   been [88] 6/1 6/16 8/4 8/6
58/6                          54/2 54/5 54/10 56/11 58/5    9/2 10/4 18/23 25/5 25/6
base [2] 245/16 246/5         58/21 60/2 60/13 61/25        27/6 29/21 41/4 53/14 57/3
based [19] 5/14 13/9 23/15    62/11 62/22 63/18 63/22       58/25 60/4 64/9 65/2 69/14
23/20 23/25 24/17 26/13       65/8 66/16 67/19 68/3 68/8    79/17 83/25 85/23 85/24
27/8 60/15 111/3 121/10       68/16 69/4 69/4 69/5 69/20    93/16 95/11 95/13 95/25
122/9 124/8 125/10 148/13     70/23 74/9 75/15 75/19 83/5   96/1 107/12 116/13 119/19
165/19 210/4 210/16 254/5     83/7 83/14 83/18 95/13        125/12 131/9 132/10 132/25
basically [10] 97/2 98/12     99/14 99/21 99/24 101/13      133/1 133/2 133/18 133/24
114/5 139/25 141/9 145/21     101/13 104/6 104/17 104/23    135/20 136/20 136/23
172/25 173/17 183/23 237/9    105/1 105/2 105/15 107/3      136/24 137/2 138/11 152/2
basing [1] 202/11             109/3 109/18 110/23 111/7     153/14 153/16 155/20
basis [3] 111/22 209/23       114/9 118/7 118/25 126/23     157/11 157/25 158/22
210/13                        127/21 132/10 132/21          162/25 165/15 167/2 169/9
batch [2] 112/22 114/4        132/23 133/19 140/10          169/23 169/24 171/5 171/8
beans [1] 20/24               140/12 140/16 140/17          171/18 171/21 172/19 173/5
Beaumont [59] 10/3 10/9       140/25 141/2 141/2 141/4      174/4 175/14 178/3 187/7
10/19 11/4 11/23 12/2 12/14   144/9 144/11 145/10 148/22    190/25 191/9 195/23 199/14
12/19 12/20 14/11 16/22       148/24 149/21 149/21 158/6    199/21 199/23 208/4 208/25
17/1 17/19 22/18 27/11        158/21 159/5 159/20 159/23    209/11 222/19 224/24 225/2
27/13 35/7 35/14 35/20        162/8 162/16 162/17 162/22    225/12 230/25 231/10
41/22 56/6 75/20 91/24 92/2   162/24 162/25 169/8 169/17    231/12 237/6 240/21 246/11
92/13 92/14 94/13 119/4       172/11 176/15 179/9 181/6     254/21
119/14 120/7 121/14 121/16    181/10 181/18 182/1 187/24    before [90] 1/9 9/3 11/10
121/18 124/11 124/24          189/6 190/18 191/5 191/10     17/23 18/12 19/7 22/12
139/23 140/24 144/23          192/16 193/8 193/22 198/13    26/25 27/11 27/13 30/22
144/24 145/5 159/10 159/13    198/14 198/24 202/15 203/7    32/19 33/25 34/10 54/2
159/16 162/8 166/3 179/4      204/17 207/14 211/3 211/4     71/18 78/24 80/7 90/8 93/17
B                             217/6 217/8 222/22 245/9 bit [8] 17/19 41/22 78/19
before... [70] 93/18 95/22    254/24                       106/16 123/24 159/19 211/7
95/23 96/4 99/1 100/4 101/1   belief [1] 249/22            211/19
102/2 106/16 110/17 110/20    believable [1] 178/20        black [6] 13/3 13/4 177/5
114/23 114/23 123/17          believe [51] 5/11 5/13 5/15 214/9 232/4 245/12
127/17 135/11 145/24          19/18 19/22 19/24 20/10      blatantly [1] 15/18
145/25 146/6 147/4 147/10     20/15 20/15 22/10 28/16      bleachers [2] 52/17 168/25
149/12 150/7 150/12 154/3     29/15 31/15 31/16 34/12      blessing [6] 95/6 95/8 95/9
155/5 155/9 156/19 159/23     39/1 45/9 49/6 56/24 57/17 97/21 98/9 98/10
163/15 169/18 169/18          81/19 81/20 83/4 87/21       blew [1] 141/19
169/19 170/12 171/8 171/10    91/25 92/17 93/7 104/18      blood [2] 8/23 65/12
171/11 171/13 177/18          120/20 127/20 132/10         bloodstains [1] 8/18
177/22 178/11 189/24          137/21 139/18 144/21         bloody [1] 252/23
192/24 193/3 194/16 194/23    155/13 155/14 159/21         blowing [1] 57/9
204/8 217/22 218/20 221/19    160/23 178/19 178/24         blue [2] 165/20 169/9
221/21 222/2 222/18 227/20    183/15 183/17 183/18         blurt [1] 224/16
229/9 230/2 232/13 233/24     195/21 195/22 199/19 214/5 Bo [2] 228/13 233/22
233/24 234/17 239/3 240/16    235/22 246/24 248/16 252/6 board [3] 28/18 116/1 186/6
244/1 244/2 244/3 244/8       believed [5] 24/21 24/24     Bobby [2] 51/21 51/24
244/9 244/10 244/17 251/16    26/24 55/9 130/25            bodies [4] 8/25 63/1 96/22
beforehand [5] 38/13 111/8    believes [1] 60/9            229/20
111/11 244/18 244/19          believing [1] 15/4           body [2] 95/20 128/11
befriend [1] 173/13           bell [3] 146/16 163/10 219/4 Bond [1] 56/24
befriended [1] 222/25         benefits [1] 248/8           bonded [1] 189/3
befriending [1] 190/18        beside [1] 110/2             Bonds [30] 9/25 14/16
began [6] 16/3 52/18 57/3     besides [1] 132/23           14/20 14/24 15/3 15/15
59/14 172/7 236/9             best [13] 45/14 58/24 60/12 15/19 16/18 16/22 16/24
begin [1] 22/18               70/23 87/7 95/10 111/19      17/6 30/14 134/7 134/9
beginning [6] 4/5 11/11       121/15 121/17 169/17         134/12 145/7 162/25 163/3
114/5 143/15 214/3 235/8      174/22 230/24 230/24         163/12 166/10 174/12
behalf [4] 5/20 204/9         better [4] 78/20 78/21       189/25 195/18 196/3 197/25
204/10 204/16                 115/18 181/16                224/21 224/24 226/2 229/6
behavior [1] 215/17           between [31] 13/10 18/23     231/4
Behind [2] 94/5 101/12        33/20 47/15 50/17 54/16      Bonds' [1] 17/4
being [45] 5/2 5/9 21/12      56/14 58/18 62/19 67/24      book [3] 64/9 100/15
28/23 36/12 54/20 57/20       68/5 73/7 77/19 88/12 89/14 100/17
59/1 59/6 59/24 64/5 67/4     100/22 101/13 105/23 109/8 books [1] 100/16
77/21 84/20 93/23 96/5        110/12 110/23 116/17         BOP [5] 92/4 188/8 188/23
97/15 99/9 111/15 113/3       119/15 122/11 122/20         243/23 247/3
115/24 118/25 126/22 127/8    129/17 188/22 196/7 197/12 both [23] 12/19 39/24 52/19
128/7 131/11 132/18 133/12    209/11 209/12                52/20 110/24 127/22 130/10
151/15 177/6 197/4 197/4      beyond [1] 143/21            130/17 173/25 196/3 199/22
200/6 200/10 203/17 205/7     big [2] 122/2 135/10         201/8 201/9 202/16 208/1
210/16 210/19 212/8 215/8     bill [1] 163/24              209/7 211/8 223/22 225/10
B                            burns [1] 8/15               came [40] 9/11 17/5 17/11
both... [4] 227/9 238/24     bus [1] 124/12                24/22 32/2 40/16 99/1
252/7 255/22                 business [26] 8/6 29/22 57/3 103/12 114/4 117/19 117/19
bottom [5] 48/12 75/11        57/4 57/5 57/12 57/16 57/17 124/7 127/14 139/6 139/8
141/14 218/23 219/8           58/1 58/10 58/13 58/13       143/12 144/9 144/11 148/21
Boulevard [1] 1/17            58/15 59/15 86/14 90/24      162/25 171/10 171/13
Box [1] 1/21                  91/8 92/7 92/12 172/8        171/16 177/22 196/3 206/22
Boys [1] 245/15               211/23 249/12 249/19         208/24 209/18 212/10
Brady [18] 14/21 17/3 21/4    249/22 250/8 250/12          222/25 223/22 225/1 225/2
134/15 134/17 154/2 157/25   businesses [2] 52/19 91/14 225/16 225/24 226/13
158/4 185/11 186/2 186/8     butt [1] 242/11               231/19 244/22 253/10 254/5
191/14 191/17 191/19         buy [3] 70/10 100/15         camera [3] 14/21 17/3
191/25 192/2 192/6 192/8      199/15                       19/10
brag [1] 193/19              Byrd [1] 34/13               can't [71] 21/13 42/12
                                                           43/25 44/10 46/18 49/4 49/8
break [9] 77/25 78/1 78/3    C                             49/19 56/9 61/13 66/25 67/9
122/18 147/18 151/3 184/25   cadence [1] 70/4
185/2 210/22                                               70/14 72/9 74/25 75/21
                             cake [1] 148/25               75/25 76/2 76/4 77/14 79/11
brewing [2] 112/19 112/21    California [3] 212/8 213/10 79/14 79/20 79/21 80/1
brief [1] 23/5                213/18
briefing [2] 22/11 23/5                                    81/16 82/22 83/20 83/22
                             call [47] 4/1 10/25 19/25     87/24 88/1 88/7 88/18 88/20
briefly [2] 7/14 254/17       21/1 21/3 21/6 33/9 33/10
brilliant [1] 171/24                                       103/4 113/9 113/9 124/6
                              41/25 74/3 89/20 89/21       125/12 126/17 126/18 128/2
bring [4] 63/25 138/19        91/15 100/9 104/4 104/4
145/20 198/18                                              128/2 128/18 130/7 132/11
                              107/10 109/5 110/5 127/15 133/7 133/9 133/24 137/2
bringing [3] 121/12 121/12    138/21 139/7 144/12 145/10 137/21 144/8 144/16 149/4
175/22                        145/12 147/1 185/18 188/5 149/7 152/25 155/24 175/11
brother [1] 74/3              188/6 188/12 205/21 213/18 175/14 184/3 196/25 197/3
brothers [1] 64/2             214/15 214/16 214/17
brought [4] 25/10 32/23                                    206/9 216/7 218/25 230/10
                              214/21 214/23 220/3 225/15 232/10 237/17 247/7 251/9
33/2 39/3                     235/19 238/3 238/3 238/6
Brown [2] 149/11 165/20                                    255/22
                              240/25 248/13 248/21 249/3 cannot [2] 192/9 201/2
Brueggen [2] 215/9 215/13    called [21] 6/25 7/2 16/14 capable [1] 62/3
brunt [1] 212/3               30/9 36/12 37/15 41/21 66/6 capital [18] 16/10 18/16
buddies [5] 98/17 114/15      77/11 77/16 109/4 109/20
114/15 114/15 114/16                                       19/20 23/25 26/18 26/22
                              125/10 173/3 215/8 215/12 29/4 32/21 53/22 53/25
buddy [1] 216/12              217/8 225/19 227/3 227/4
build [1] 200/5                                            163/1 166/20 170/23 171/2
                              245/15                       171/10 172/1 182/1 211/11
building [3] 133/22 133/24   calling [4] 89/25 104/3
145/19                                                    Capitol [1] 1/22
                              110/1 173/1                 car [3] 8/17 16/8 182/3
bulk [1] 113/9               calls [11] 45/20 109/22
bullshitted [1] 213/22                                    carbon [1] 16/8
                              109/25 125/9 134/6 144/18 care [3] 74/5 184/16 184/20
bunch [2] 141/16 220/23       185/4 187/24 188/14 188/24 careful [1] 64/21
burden [2] 31/3 186/11        211/2
bureau [1] 160/22                                         Carl [16] 17/25 20/24 28/10
                             camaraderie [1] 112/2
C                               186/16 189/18 190/25 193/7   cellies [3] 83/7 126/19 227/9
Carl... [13] 83/21 83/23        193/12 195/20 195/22         cellmate [22] 16/4 48/5 61/7
 89/22 90/16 90/20 154/23       196/12 196/17 196/19          70/23 104/20 139/8 139/10
 192/22 196/13 207/12 232/3     197/13 198/6 198/13 198/14    139/13 139/17 139/18 158/9
 232/5 232/6 256/2              200/5 203/8 203/10 203/18     158/13 158/17 158/22 169/3
carried [2] 67/14 201/21        203/18 203/25 204/10          169/10 179/25 190/22
cartel [1] 68/12                204/19 204/24 204/24 205/7    190/24 204/17 216/1 216/8
case [216] 5/17 6/4 6/11        205/8 205/16 205/23 207/20   cellmates [17] 29/19 29/23
 9/17 9/23 9/25 10/6 10/17      211/7 212/6 212/11 213/10     31/13 37/10 37/15 46/14
 10/22 14/18 15/10 15/11        214/8 215/5 215/9 215/13      53/6 54/3 158/5 177/3
 15/23 16/4 16/6 16/13 17/1     215/22 217/25 218/3 221/23    216/15 217/22 220/19 225/9
 18/14 19/13 20/19 21/10        223/13 223/23 224/22          225/9 227/7 228/8
 21/14 21/23 22/8 22/23         225/10 225/13 228/10         cells [2] 73/4 104/24
 24/22 25/8 25/9 25/10 26/23    228/16 228/17 230/14         center [6] 11/4 44/6 48/4
 27/16 27/18 27/19 27/19        230/16 230/17 230/19          48/16 80/14 140/22
 32/8 32/11 32/14 33/20         231/14 233/20 235/20         certain [4] 60/22 60/23
 39/11 39/20 42/24 43/5         238/21 239/14 239/22          123/7 223/17
 44/18 44/25 51/10 53/19        243/19 243/19 248/4 248/5    certainly [3] 158/3 187/25
 54/1 54/7 54/19 55/19 58/23    250/3 250/18 250/19 250/21    188/1
 63/9 63/25 79/13 82/16         253/13 253/21 254/14         certify [1] 256/15
 83/13 83/17 84/2 84/16         254/17                       cetera [1] 98/17
 84/19 84/22 85/2 85/3 85/25   cases [10] 15/8 15/14 15/21   chambers [1] 7/9
 86/14 86/16 87/16 95/17        145/17 174/12 187/9 199/4    chance [2] 6/9 104/10
 95/19 96/5 96/7 96/9 98/15     211/20 231/17 246/12         change [3] 69/25 93/7
 104/12 104/22 108/9 115/11    cash [1] 57/8                  115/15
 120/19 124/2 124/3 124/9      cast [1] 193/10               changed [5] 13/19 37/12
 124/19 124/23 125/17          casually [1] 52/18             151/23 167/5 167/8
 126/11 128/23 129/12          cat [10] 48/7 48/8 99/16      changes [4] 151/25 152/1
 129/14 130/4 134/15 136/5      101/12 107/2 219/7 219/22     152/2 167/7
 137/21 137/22 138/10           219/23 219/23 219/25         chapel [1] 95/4
 138/11 138/15 138/17          catch [1] 142/11              charge [12] 13/23 25/11
 138/24 140/4 140/14 142/6     catching [1] 212/3             26/10 53/20 53/22 191/16
 144/1 144/4 144/23 145/8      category [1] 134/22            211/10 211/12 212/16
 145/16 145/18 145/19          caught [2] 124/9 133/13        212/17 213/5 213/8
 146/16 146/16 147/5 147/6     cause [13] 24/4 24/7 24/9     charged [20] 9/16 12/3
 148/9 148/11 149/2 150/13      24/18 24/25 29/24 84/24       14/12 23/21 23/25 24/10
 150/25 151/4 153/23 154/12     128/22 143/25 149/13          26/12 26/18 26/22 85/23
 155/7 158/23 165/24 169/10     149/15 149/24 160/10          143/11 163/1 192/5 211/8
 170/20 171/10 171/25 172/5    cautiously [1] 34/17           222/19 222/22 223/1 224/1
 172/16 172/17 175/19          Celia [2] 146/3 194/20         224/8 254/18
 175/20 176/17 177/18          cell [10] 37/11 37/21 37/21   charges [11] 14/7 14/11
 177/22 179/4 179/10 181/7      42/14 42/16 90/25 127/21      96/12 143/7 143/16 145/20
 181/7 181/19 181/22 181/22     127/23 128/3 221/4            148/12 148/15 148/16
 182/22 184/13 185/18          cellie [2] 133/19 228/13       148/20 199/8
C                           classification [1] 197/19       101/15 110/2 126/25 137/8
charging [2] 25/4 25/5      clean [2] 55/12 66/20           140/11 140/25 141/1 141/16
charismatic [1] 209/25      cleaned [1] 37/20               154/15 157/24 170/12
chase [1] 207/18            clear [7] 21/12 45/13 68/2      170/17 173/17 183/7 187/13
check [4] 109/7 109/12       121/19 236/15 238/5 238/19     187/16 189/5 192/6 192/8
 221/12 228/13              cleared [1] 21/13               198/8 200/7 201/20 205/25
checked [1] 228/1           clearer [2] 139/3 177/9         232/7 250/2
chief [1] 160/22            client [4] 193/17 198/6        comes [2] 31/1 202/3
child [1] 130/16             198/7 199/12                  comfortable [1] 111/20
child's [1] 199/24          client's [1] 187/19            coming [26] 29/9 29/23
childhood [1] 130/13        close [18] 18/20 62/3 64/7      32/18 94/17 96/11 115/12
children [8] 8/1 65/25 66/3 70/8 77/21 99/9 108/20          118/24 137/16 156/6 169/8
 85/7 85/8 223/21 223/22     110/22 111/14 111/14           176/18 178/8 178/18 193/22
 229/20                      115/20 119/1 156/22 189/5      221/18 221/20 221/21
choice [1] 5/25              210/20 228/4 240/21 253/21     221/24 222/2 222/7 222/11
choir [1] 127/1             close-knit [1] 119/1            222/16 231/13 254/17
chomping [1] 17/19          closed [1] 199/24               254/22 255/2
choreograph [1] 31/8        closeness [1] 115/2            commissary [3] 100/16
Choreographed [1] 31/11 closer [5] 8/8 8/11 34/22           102/20 113/24
chow [1] 128/7               78/19 126/19                  commit [1] 32/25
Christine [1] 163/23        closing [5] 19/1 32/16 182/2   committed [1] 85/15
Chronicle [2] 223/10 253/9 199/12 199/17                   common [6] 152/8 207/2
chronologically [1] 79/5    clothed [1] 63/4                209/2 209/8 223/10 232/2
church [5] 95/1 95/4 126/24 clothes [2] 8/18 8/25          commonalities [1] 235/12
 126/24 126/25              clue [1] 178/10                communicate [2] 15/19
circle [1] 241/15           cocaine [2] 92/21 92/22         123/1
circles [1] 52/22           coconspirators [1] 97/25       communicated [5] 5/22
circumstances [3] 148/24 cocounsel [3] 19/15 19/19          5/23 159/22 159/22 160/6
 201/5 210/19                185/5                         communicating [1] 122/6
cited [1] 23/5              codefendants [3] 16/11         communication [7] 109/8
cities [1] 91/23             174/18 182/22                  109/13 122/7 133/22 190/17
citizen [1] 183/9           coincidence [3] 173/24          203/8 222/8
city [2] 174/17 174/24       191/8 247/7                   communications [2] 5/21
CIVIL [1] 1/5               coincidentally [1] 18/18        199/3
claim [10] 22/2 23/19 26/12 cold [3] 9/17 144/2 209/18     companies [1] 92/11
 27/22 243/5 244/13 244/21 collaborate [1] 98/17           company [2] 90/25 91/3
 245/5 252/5 252/8          collective [1] 22/4            comparing [1] 254/2
claimed [3] 17/7 157/18     colluded [1] 169/14            compelled [1] 98/18
 255/12                     color [2] 177/8 198/14         competing [1] 52/19
claims [2] 22/25 51/20      combination [1] 209/7          complaint [1] 24/4
clarify [2] 97/5 126/5      combined [1] 148/23            complete [2] 136/19 137/5
Clark [2] 160/17 162/7      come [37] 5/5 18/18 20/22      completed [1] 9/8
Clarke [1] 226/3             28/5 40/14 52/3 57/1 62/2     completely [4] 20/1 212/9
class [2] 75/23 132/14       63/7 78/6 97/21 99/22          218/14 234/5
C                            confirmation [1] 117/12       56/21 225/3 225/20 246/13
compliance [1] 152/11        conform [1] 15/17            continue [2] 26/1 66/16
complicated [1] 211/7        confronted [2] 141/9         continued [2] 2/1 15/19
comply [1] 184/12             141/12                      continues [1] 65/8
comport [1] 147/24           Congress [1] 1/14            continuing [1] 15/5
composing [1] 61/15          connected [2] 112/3 112/4 contrary [1] 24/10
compound [10] 11/15 12/16 connection [4] 96/6 111/14 contribute [1] 131/10
 41/15 41/16 41/17 41/24      123/4 215/21                convenient [1] 256/9
 41/25 42/2 46/19 79/15      consensual [6] 9/6 18/24     conversation [30] 13/7 23/9
computer [2] 1/24 90/25       200/13 201/3 201/15 209/12 23/10 52/23 57/10 58/21
computers [1] 91/12          consent [1] 8/17              59/9 59/23 70/12 70/13
conceal [4] 112/17 112/20 consequences [1] 125/2           70/14 100/11 110/3 127/20
 112/20 154/2                Consequently [1] 15/12        127/22 140/3 164/12 225/7
concealed [2] 21/5 199/2     consideration [1] 199/9       225/8 225/20 226/18 229/13
concern [1] 86/4             considered [3] 158/4 212/10 236/1 236/5 236/14 237/15
concerned [4] 86/15 97/23 245/19                           238/14 238/19 249/1 250/16
 139/11 211/22               consistency [2] 28/21 31/19 conversations [18] 5/15
concerning [1] 186/15        consistent [3] 9/10 28/17     31/9 31/11 58/4 82/10 82/14
conclusion [5] 22/14 184/21 209/3                          110/4 115/24 123/19 124/5
 210/1 210/21 256/7          conspiracy [7] 92/20 97/24 125/8 235/8 235/15 240/17
conclusive [1] 207/11         97/24 107/6 107/7 118/21     250/24 251/1 251/2 251/11
conducted [1] 199/23          199/21                      conveyed [1] 128/9
confess [12] 14/23 31/18     Constitution [1] 30/25       convict [2] 70/5 74/2
 71/20 72/1 72/1 98/18       constitutional [2] 32/5 32/7 convicted [11] 16/4 18/4
 111/23 115/6 189/6 245/3 construct [1] 118/1              19/20 92/19 92/20 95/25
 255/10 256/1                constructed [1] 117/24        96/1 156/6 182/1 183/7
confessed [18] 18/19 66/3 consulting [1] 91/16             214/25
 67/20 115/4 115/7 117/19 contact [31] 18/18 39/22        conviction [1] 33/7
 117/19 139/18 155/18 158/3 43/20 43/22 44/20 44/21       convince [2] 97/19 143/20
 159/1 190/2 190/14 212/1     44/22 45/18 46/7 49/2 53/14 convincing [1] 15/2
 242/11 244/14 251/17 256/4 63/18 69/18 81/21 86/22       convoluted [1] 167/25
confessing [2] 158/6 218/9 86/24 108/25 121/3 123/1 cooperate [1] 212/13
confession [27] 11/7 14/8     124/7 126/7 138/23 146/24 cooperated [1] 211/15
 15/2 15/17 17/7 17/10 17/17 147/3 148/4 148/8 187/8      cooperative [2] 166/15
 17/24 21/2 28/20 31/5 50/14 191/2 196/16 216/25 229/23 166/16
 139/6 139/17 157/9 169/9 contacted [8] 31/21 45/13 coordinated [1] 22/4
 190/19 195/13 202/15         49/6 80/13 122/4 146/25     copies [5] 135/18 135/19
 218/21 220/17 226/13 241/5 226/17 234/16                  135/25 138/1 187/17
 242/1 243/5 243/5 244/25 contacts [1] 139/21             cops [1] 138/6
confessions [3] 22/6 29/23 contemplating [1] 10/15        copy [12] 102/5 102/7
 61/3                        content [3] 23/10 45/8        136/11 136/12 136/14
confide [2] 114/17 114/22 80/17                            136/18 136/21 168/18
confident [1] 111/20         contents [1] 117/8            168/18 229/1 229/2 239/1
confidential [1] 150/11      context [6] 23/6 23/10       copying [1] 136/19
C                               75/14 117/14 182/8            counsel [14] 4/5 15/22 16/3
corporation [1] 91/4           correspondence [1] 197/11       18/13 31/10 31/14 35/3
correct [166] 5/13 22/21       corroborate [6] 17/17           136/10 136/25 153/14
 34/13 34/14 35/1 35/2 35/7     117/15 117/18 117/21 243/4     153/24 153/25 184/9 186/25
 35/8 35/13 37/6 40/7 41/9      245/7                         counsel's [1] 64/19
 41/24 42/7 42/19 42/25 43/6   corroborating [4] 9/14         counselors' [1] 110/6
 43/7 45/23 45/24 46/2 46/15    243/2 244/25 245/5            count [1] 244/2
 46/16 46/20 46/21 48/3 48/5   couch [1] 63/3                 countries [1] 68/10
 48/14 50/3 50/4 50/9 50/12    could [116] 7/15 8/8 10/23     country [1] 68/12
 50/14 50/15 50/23 50/24        14/25 16/17 18/23 19/3        county [3] 19/7 124/11
 51/7 51/10 51/11 55/16 56/8    19/25 33/2 33/22 34/8 34/21    174/6
 61/1 64/23 64/25 65/4 66/10    39/4 40/13 42/11 42/12        couple [8] 9/8 69/17 76/18
 67/21 69/1 69/12 69/17         42/15 57/2 59/16 59/17         88/24 130/22 163/17 242/23
 74/12 75/5 75/14 76/12 77/3    59/19 60/1 62/13 64/9 70/11    250/20
 77/7 77/11 77/12 77/18 79/7    71/14 74/2 75/15 78/1 85/19   course [11] 5/4 102/4
 81/12 85/4 86/19 86/20 93/4    87/7 90/9 95/11 95/13 96/20    153/13 185/21 185/25
 93/10 100/14 108/23 118/18     97/3 98/5 100/15 105/10        192/15 197/8 201/7 203/5
 118/19 119/5 119/6 120/7       109/3 109/7 109/12 109/13      207/6 253/21
 120/8 121/6 125/6 127/11       110/5 110/7 113/16 113/17     court [26] 1/1 2/2 2/3 4/1
 130/1 131/1 132/7 135/4        113/17 113/25 117/13           4/23 5/6 18/10 21/21 21/24
 137/11 144/24 192/14           117/13 125/1 128/6 129/9       22/12 28/12 30/18 30/22
 200/25 201/8 204/8 205/3       132/10 132/14 132/16           34/8 37/2 56/21 90/19 123/2
 205/18 206/2 206/6 206/20      132/17 132/25 133/1 133/14     124/8 184/11 211/8 211/10
 206/24 207/7 207/13 207/23     133/18 137/8 138/12 138/13     212/15 213/4 213/17 256/19
 207/23 208/5 208/7 210/5       140/1 143/1 145/19 145/23     courtroom [13] 7/3 7/4 21/7
 211/9 213/2 216/2 220/13       151/3 154/2 154/4 154/13       36/13 36/17 36/19 36/22
 220/15 223/23 231/5 231/6      157/22 159/1 162/22 164/14     48/18 94/1 141/5 141/5
 232/24 234/18 234/21           164/17 168/1 170/17 172/9      199/21 210/25
 234/25 235/1 235/2 235/17      172/10 176/2 179/18 179/19    cover [1] 5/17
 235/23 236/11 236/18           179/23 180/10 184/25          crack [3] 92/21 92/22 93/7
 236/25 237/2 237/4 237/7       185/14 185/15 187/9 188/5     craft [1] 32/16
 237/11 238/4 238/5 238/8       188/6 189/12 191/9 191/10     Crawford [1] 212/2
 238/16 238/24 239/6 239/15     192/21 194/12 194/21 199/5    crazy [1] 200/15
 239/19 239/22 239/23 241/5     199/10 207/5 208/11 208/24    create [4] 111/13 111/15
 241/6 242/3 243/6 244/1        214/14 217/3 218/13 221/5      111/18 111/18
 244/7 244/11 244/12 244/19     223/15 224/17 234/3 238/13    created [1] 111/15
 245/10 245/15 245/18 246/2     240/3 247/11 247/13 249/9     creating [1] 189/5
 247/4 248/1 248/8 248/11      couldn't [25] 5/18 15/1        credibility [8] 139/4 153/7
 248/15 249/13 249/23 250/3     42/14 42/16 57/19 59/16        173/7 173/8 183/3 189/9
 250/4 251/15 251/17 251/18     107/14 125/25 128/4 139/25     214/24 215/4
 252/21 252/24 253/13           140/6 142/12 142/15 142/16    credible [4] 30/12 215/2
 253/19 253/22 255/15           143/2 143/19 151/9 157/21      236/21 247/24
 255/23 256/15                  165/20 165/21 172/8 185/22    credit [1] 10/24
correctly [5] 33/19 75/4        190/10 191/17 192/12          creeps [1] 209/21
C                             135/3 136/3 136/7 137/6       122/2 125/19 125/25 126/21
creepy [1] 209/24             137/10 143/19 143/25 144/6    127/15 138/7 138/22 138/22
crime [23] 8/23 19/7 29/4     148/8 152/3 153/3 175/3       174/23 182/7 183/14 224/4
 65/6 65/24 66/13 85/15       184/8 186/15 187/14 187/17    236/1
 85/21 85/23 86/3 86/5        dad [4] 104/18 126/25         dealing [2] 138/4 199/14
 127/11 127/25 128/12         177/21 219/16                 dealings [1] 196/7
 128/15 157/24 160/12 172/3   daily [2] 56/25 170/16        death [4] 19/21 172/1 208/4
 183/24 199/24 200/25         Dallas [1] 91/22              208/5
 235/10 235/16                damage [1] 253/3              deceased [3] 212/7 253/16
crimes [4] 29/11 64/17 79/7   damning [2] 200/23 200/24     253/17
 223/17                       dancer [1] 57/8               December [19] 11/11 11/12
criminal [9] 1/21 150/4       danger [1] 179/19             16/20 16/24 88/16 92/6
 150/8 153/9 153/10 183/9     dangerous [1] 201/25          160/20 161/18 162/16
 199/20 243/19 243/19         dark [1] 185/23               162/22 163/20 164/10
criminal's [1] 139/12         darkest [1] 62/2              164/22 168/12 168/14
crooked [1] 230/10            date [18] 17/17 23/9 56/22    169/18 171/1 176/3 194/8
cross [5] 78/16 123/10        80/6 82/12 102/21 118/12      December 10th [12] 16/20
 123/13 241/15 254/2          118/17 166/12 166/13          16/24 160/20 161/18 162/16
CROSS-EXAMINATION             169/19 170/23 226/12          162/22 163/20 164/10
 [2] 78/16 123/13             234/17 240/14 240/15          164/22 168/12 176/3 194/8
cross-legged [1] 241/15       240/16 256/18                 December 22nd [1] 92/6
cross-referencing [1] 254/2   dated [16] 17/23 87/4 146/2   decide [2] 198/22 207/7
crossed [1] 57/25             155/3 155/8 157/11 161/16     decided [6] 20/23 32/2
crosses [1] 60/16             194/11 194/20 226/2 226/10    78/10 114/22 155/12 185/17
cry [1] 19/24                 230/2 239/12 246/23 246/25    decides [2] 25/21 202/1
CSR [1] 2/2                   253/9                         decision [1] 31/22
cultivate [1] 15/5            dates [2] 79/18 88/20         deep [2] 211/16 211/17
cultivating [1] 28/1          dating [1] 55/24              deepest [1] 62/2
Curtis [1] 149/11             Davi [2] 231/5 231/8          defendant [11] 10/9 134/21
custody [3] 66/6 174/18       DAVIS [1] 1/6                 155/18 156/21 157/1 158/4
 199/8                        day [30] 11/18 14/10 14/14    160/13 171/19 199/19
customers' [1] 91/15          15/9 17/10 17/14 28/17 32/8   199/20 199/22
cut [13] 20/2 24/11 39/4      33/4 47/9 47/11 59/2 71/1     defense [53] 19/13 19/14
 39/7 39/13 43/9 43/11 61/1   140/20 148/13 148/17 150/7    19/18 21/5 32/15 135/5
 87/1 115/16 115/17 184/19    176/7 176/14 176/19 176/21    135/17 136/10 136/20
 230/18                       176/22 212/11 227/12          136/25 137/8 137/12 137/15
cuts [2] 49/12 250/22         227/25 228/10 228/12          137/17 151/1 151/2 151/5
CV [1] 1/5                    244/12 244/13 253/11          151/7 151/21 153/4 153/14
                              days [14] 14/6 16/21 17/23    153/24 153/24 154/4 155/20
D                             23/19 63/7 111/11 113/5       156/3 156/8 158/1 184/9
d'Hemecourt [5] 1/20 4/12     113/6 113/14 113/14 211/25    185/20 185/22 186/11
88/13 123/15 129/17           218/20 226/10 251/16          186/16 186/25 187/12
DA [1] 135/14                 dead [1] 200/9                187/12 187/15 187/16 192/4
DA's [18] 9/24 134/10         deal [16] 4/22 4/24 115/15    192/12 192/14 194/3 196/6
D                            detail [3] 154/15 237/8       166/17 166/23 168/14
defense... [10] 196/15 198/4 248/25                        168/15 173/11 174/1 176/8
199/11 200/5 200/7 201/19 detailed [2] 160/11 215/1        177/8 177/16 179/14 182/6
202/16 203/22 205/2 207/13 details [26] 54/21 94/19        182/14 189/11 189/14
defensive [2] 200/11 200/12 94/21 95/19 96/14 96/14        191/15 191/16 191/18
deference [1] 33/6           100/2 107/17 108/4 120/22     191/19 196/2 200/9 205/11
defined [2] 186/22 197/17 125/16 127/10 127/13             207/5 208/11 211/17 213/14
definitely [6] 68/17 72/17   127/14 127/24 128/3 128/9     217/2 219/15 220/10 228/2
100/8 114/21 120/11 133/18 128/14 140/1 142/12 182/6       228/8 228/11 228/14 231/20
demonstrate [1] 30/7         182/18 218/12 218/14          233/15 234/20 235/15 236/4
denied [2] 143/15 206/12     236/19 246/14                 236/8 244/25 245/2 245/9
deny [3] 149/7 151/9 152/25 detainer [2] 13/22 26/25       248/19 249/17 251/9 251/11
denying [1] 158/17           detective [5] 24/22 25/10     254/8 254/15 254/18 255/20
dep [1] 234/16               65/11 180/4 180/10            255/21 255/23 255/25 256/3
depend [1] 186/2             detective's [1] 25/20         died [4] 8/1 63/4 128/11
depending [1] 151/23         detectives [1] 150/21         128/12
depends [1] 86/3             detention [4] 11/4 44/6       difference [2] 13/16 37/10
depo [1] 89/25               80/14 140/22                  different [11] 42/18 104/25
depos [1] 7/3                determine [2] 21/16 234/11    138/14 152/19 152/19 161/9
depose [1] 20/18             determined [4] 141/11         173/5 176/20 181/2 189/17
deposed [2] 28/2 28/3        143/19 161/24 165/12          210/1
deposit [1] 208/3            DETTMER [1] 1/19              difficult [3] 113/13 177/5
deposited [1] 18/25          develop [3] 236/9 236/10      189/10
deposition [33] 3/14 6/4 6/5 236/22                        dinner [1] 62/6
6/7 6/10 6/11 6/19 6/25 10/7 developed [2] 9/18 144/4      direct [5] 34/6 77/22 90/17
14/25 15/3 16/15 19/12 21/9 dial [1] 214/16                130/8 147/3
23/6 26/4 27/14 30/2 134/7 diary [2] 240/22 240/25         directly [7] 90/13 106/13
134/12 153/21 175/18         didn't [123] 5/14 24/9 24/9   106/14 125/12 127/2 131/24
184/21 184/23 184/25 185/7 24/21 25/2 25/3 31/8 31/8       143/6
185/9 210/21 211/4 234/16 40/3 41/14 41/14 47/2 50/1       director [4] 4/10 4/12 5/20
234/20 252/4 256/7           51/14 51/16 53/24 58/3 63/6   6/2
deposition's [1] 6/11        63/25 65/9 67/8 67/18 72/3    Dirty [1] 245/15
depositions [1] 36/24        80/24 82/18 83/15 84/13       disagree [1] 30/24
depressed [2] 93/22 94/25 84/21 85/5 87/11 87/18           disagreement [1] 137/23
depth [1] 100/3              93/23 93/24 96/2 97/3 99/18   disappears [1] 18/25
describe [8] 15/1 111/19     114/22 116/3 116/10 116/10    disappointed [1] 4/19
116/2 140/5 142/16 157/21 117/6 120/2 124/14 125/2         disappointment [1] 5/20
165/17 190/10                126/1 126/25 127/4 130/8      disciplinary [3] 35/23 36/7
described [1] 140/21         139/11 139/17 139/23 141/5    37/4
describes [1] 50/13          142/10 142/23 143/5 144/24    disclose [4] 153/3 153/6
describing [3] 17/7 172/12 147/2 149/13 151/16 151/16      153/7 155/15
249/1                        152/13 152/13 155/6 155/12    disclosed [5] 153/14 186/8
description [1] 140/7        155/13 155/14 162/15          187/1 192/9 197/4
despite [1] 18/13            163/11 164/11 165/21          disclosing [2] 151/22
D                             DIVISION [2] 1/2 1/21       96/21 99/8 115/4 115/25
disclosing... [1] 186/16      DNA [10] 9/6 9/9 19/2 55/7 118/20 135/20 154/5 172/15
disclosure [1] 152/1          55/15 55/18 143/10 143/13 175/14 188/11 213/23
discover [1] 96/3             148/23 253/17               234/12
discovered [3] 17/21 19/10    document [8] 75/13 137/15 door [5] 9/11 40/17 40/17
28/18                         149/25 150/2 240/15 247/3 182/2 229/19
discovery [4] 21/24 28/18     249/6 249/7                 dope [1] 182/7
184/9 184/10                  documentation [1] 170/5 dos [1] 10/8
discuss [14] 44/18 64/16      documents [11] 87/23 89/3 doubt [3] 143/21 193/10
80/18 81/11 81/14 99/18       89/8 89/9 154/11 156/19     204/24
128/3 128/4 128/5 154/15      171/15 171/16 187/18 194/4 down [26] 10/7 31/1 59/19
195/20 236/15 237/19 238/6    199/1                       61/12 63/3 63/24 69/23
discussed [28] 6/23 13/8      does [45] 6/13 6/13 12/17   89/18 100/13 116/23 118/12
39/24 54/2 56/10 56/12        23/13 24/11 25/20 26/7      134/4 142/23 164/15 164/24
80/19 98/23 98/25 99/3 99/5   28/10 28/25 32/4 62/11      167/22 167/24 219/8 240/14
104/3 108/5 108/9 110/20      74/23 81/21 101/18 121/1    241/1 241/9 241/13 243/12
110/25 111/8 111/10 111/12    129/8 140/6 146/16 147/24 249/7 252/14 254/6
117/8 120/23 149/2 164/8      150/22 150/23 169/11        downtown [2] 44/5 146/25
169/2 218/3 233/6 237/15      169/14 170/19 172/14 174/5 dozen [3] 128/19 128/19
238/14                        176/17 179/13 182/13        128/20
discussing [6] 80/23 109/5    189/21 191/14 193/10        drag [2] 64/6 76/19
157/2 193/7 225/12 228/18     193/16 195/16 202/5 203/16 drank [1] 71/18
discussion [25] 33/20 39/2    214/14 215/12 216/4 219/4 draw [1] 22/14
47/15 50/17 54/16 56/14       219/22 235/7 243/16 243/16 drawer [1] 252/23
58/18 62/19 67/24 68/5 73/7   245/21                      drink [1] 115/3
77/19 88/12 89/14 100/22      doesn't [14] 28/11 29/20    drinking [2] 114/11 114/15
105/23 107/9 107/24 109/17    32/6 34/16 62/2 65/7 97/12 driven [3] 59/2 59/3 59/5
110/12 111/12 116/17          109/10 131/9 140/3 158/3 drives [1] 14/6
122/11 122/20 129/17          163/10 202/5 206/22         drop [1] 174/21
discussions [4] 38/24 99/15   doing [15] 29/1 49/11 57/16 dropped [6] 9/3 14/2 14/2
107/17 183/5                  69/1 105/20 123/3 129/1     14/4 59/6 211/12
dislikeable [1] 207/15        135/22 135/23 155/18        dropping [1] 9/13
dismissed [1] 124/10          155/24 170/5 175/3 218/1 drove [1] 18/9
dispute [3] 250/25 251/7      255/18                      drugs [2] 70/11 99/7
251/9                         dollars [1] 252/10          drunk [6] 71/18 71/24 72/2
disputing [1] 5/4             Dominguez [22] 11/8 11/13 114/12 114/19 114/22
distill [1] 113/18            11/13 11/20 11/22 12/6 12/7 due [4] 37/12 93/7 120/17
distillery [1] 113/18         12/7 12/16 18/1 28/2 45/4   204/20
distribute [2] 92/21 92/22    48/7 48/8 48/10 49/7 83/5 DULY [2] 34/5 90/16
district [5] 1/1 1/1 25/13    132/21 196/13 219/22        duo [1] 231/23
49/18 138/3                   219/24 250/19               during [28] 13/7 14/21 17/3
disturbing [3] 24/13 28/17    Dominguez's [1] 11/21       19/10 22/19 23/3 27/20
30/19                         done [19] 32/19 32/19 36/11 27/20 28/18 32/12 32/16
divided [1] 119/16            57/22 68/9 68/12 74/20      51/23 53/25 59/22 64/2
D                               110/23 127/22 132/12 148/2    247/24 249/2
during... [13] 80/18 81/10      151/10 151/11 178/2 178/19   enthusiastic [3] 29/3 115/20
81/11 81/14 81/17 82/14         192/6 193/18 204/19 212/12    115/23
87/22 151/3 220/16 220/17       247/19 255/21                entire [4] 19/13 22/24 59/23
235/14 236/5 238/19            either/or [1] 42/1             147/17
duties [1] 37/17               ejaculated [1] 19/4           entirely [3] 27/8 28/13
duty [2] 216/13 221/12         ejaculating [1] 208/19         148/13
dwindling [1] 212/6            elections [1] 135/11          entirety [1] 254/2
Dysfunctional [1] 201/21       Eleven [1] 212/22             entitled [2] 21/17 153/25
                               elicit [4] 172/12 190/19      entrepreneur [1] 90/23
E                               218/12 223/2                 entrusted [1] 105/19
e-mail [2] 4/17 5/14           ELLISON [1] 1/9               escort [1] 71/25
each [17] 41/15 41/16 49/21    else [24] 49/19 82/13 91/13   especially [3] 29/25 123/3
 49/23 69/10 83/6 108/25        100/1 108/7 112/1 112/10      177/3
 111/1 117/18 174/20 174/24     123/8 132/16 133/8 140/9     establish [4] 110/22 114/16
 175/5 179/4 225/13 233/7       143/3 150/12 150/15 159/5     115/2 115/5
 241/15 250/19                  162/13 168/14 177/25 181/3   established [2] 38/14 38/15
earlier [19] 8/5 79/4 83/4      185/3 202/3 218/2 228/5      et [1] 98/17
 85/6 135/9 145/17 153/21       233/15                       et cetera [1] 98/17
 161/8 163/9 166/10 169/2      else's [1] 184/20             evacuated [1] 119/16
 170/20 175/18 195/18 196/5    emerged [1] 8/4               evaluate [2] 60/15 198/20
 197/25 230/9 230/24 234/17    employee [1] 169/22           evaluated [2] 199/6 199/10
earliest [1] 40/25             employee's [1] 188/23         even [59] 15/1 15/18 19/16
early [10] 9/4 52/16 53/2      employees [1] 91/1             19/19 22/16 25/2 26/7 27/11
 53/6 96/11 163/20 168/23      encounter [2] 42/21 42/21      27/13 30/23 60/20 67/9 72/1
 179/1 244/6 254/16            encourage [2] 59/14 172/7      95/22 95/23 99/1 100/4
earn [1] 151/21                end [20] 28/16 28/16 32/8      100/11 102/5 110/20 114/23
earned [1] 70/10                32/9 33/4 66/9 66/9 88/16     114/23 115/25 119/19
earshot [1] 70/9                104/6 119/3 121/11 122/13     125/22 127/4 133/2 141/4
earth [1] 210/14                122/15 159/12 170/18          142/15 143/19 156/8 157/15
easily [2] 103/12 201/22        172/10 198/23 230/21          157/17 158/5 165/16 165/22
easy [2] 123/4 221/16           254/16 254/19                 177/19 188/5 189/25 190/10
Eddie [6] 18/1 48/1 48/2       endeavors [1] 98/11            190/13 198/6 198/7 200/10
 101/15 101/17 101/19          ended [8] 158/6 159/12         200/14 201/18 203/10
edgy [1] 70/1                   166/3 173/25 191/10 218/8     204/25 205/21 207/20
effect [7] 53/23 72/18 72/19    229/13 229/14                 208/14 221/10 228/2 228/8
 105/6 231/2 233/22 239/14     enemy [1] 73/22                231/15 245/12 246/5 250/21
effort [2] 22/4 103/2          enforcement [3] 150/9          255/17
efforts [1] 10/24               150/10 192/7                 evening [2] 240/20 256/13
eight [3] 20/10 20/12 20/13    engaged [1] 9/5               evenings [1] 243/24
either [29] 15/10 15/11        engaging [1] 22/4             event [5] 6/18 111/4 228/12
 15/11 28/13 42/1 42/1 70/4    enough [12] 25/11 33/5         240/22 241/4
 92/12 92/17 95/12 96/21        78/8 81/6 111/20 111/21      events [2] 222/24 223/5
 102/9 104/3 105/1 109/2        112/16 114/16 133/4 143/10   eventually [8] 9/19 15/6
E                             203/13 212/3 244/21          exclusivity [1] 132/15
eventually... [6] 121/8      everything's [1] 228/6        exculpatory [4] 155/17
 122/3 156/16 173/19 211/12 evidence [65] 8/19 8/20         155/20 185/13 185/14
 231/14                       9/19 14/8 15/10 15/16 17/3   excuse [7] 5/2 39/6 61/18
ever [86] 40/14 43/19 55/24 21/5 21/14 21/25 22/6 22/12     75/8 91/23 186/10 240/2
 56/12 61/9 61/9 61/12 61/14 23/2 23/18 24/12 24/14        executed [1] 19/4
 61/14 61/17 61/19 62/8 62/8 24/18 24/21 24/24 26/17       execution [1] 7/25
 62/13 63/8 63/17 63/21       26/21 26/23 28/1 29/25       exercise [1] 51/21
 65/15 65/15 65/18 66/23      31/15 31/16 32/9 32/10       exhaust [1] 182/3
 67/6 72/1 73/16 73/21 74/5 34/18 55/6 65/9 128/12         exhibit [43] 47/18 100/25
 74/13 78/24 82/24 82/25      134/17 143/18 144/5 148/21    108/19 110/15 110/15
 83/13 84/1 84/19 87/8        148/22 148/23 154/3 154/7     110/16 110/16 118/4 132/19
 101/15 104/20 104/23 106/1 186/3 186/8 186/12 186/16       145/22 146/1 146/2 148/12
 115/6 115/10 116/9 122/9     189/11 189/12 192/6 198/12    150/1 154/13 154/22 155/2
 123/17 128/14 128/15         198/22 201/8 201/13 202/10    156/11 157/6 160/17 161/15
 128/22 129/11 131/5 136/19 204/20 204/23 205/11 206/1      162/6 162/9 168/22 176/2
 138/11 138/14 138/15 140/8 207/10 212/5 227/2 236/22       176/6 181/4 181/6 181/19
 145/24 145/25 146/5 146/22 243/2 243/19 244/24 245/5       192/21 193/1 194/10 194/18
 147/5 147/9 148/3 154/16     253/17                        216/18 218/18 229/21
 154/20 154/25 157/1 157/2 evident [1] 218/6                231/12 231/22 232/22 234/1
 157/20 162/17 162/18 163/9 evidentiary [4] 1/9 3/2         234/2 240/12 253/14
 175/3 175/18 183/25 187/8 21/24 28/13                     Exhibit 109-6 [1] 176/2
 187/24 188/1 192/24 193/3 exact [8] 79/18 80/6 105/14     Exhibit 109-7 [2] 161/15
 194/16 194/23 199/20         124/6 126/14 133/21 152/10    176/6
 199/23 217/14 224/23         221/15                       Exhibit 112 [1] 154/13
 225/15 227/25 229/9         exactly [22] 79/11 81/2       Exhibit 113 [2] 154/22
ever -- well [1] 106/1        111/24 116/2 116/2 116/13     192/21
every [10] 47/9 47/11 49/1 121/15 126/22 127/19            Exhibit 114 [1] 193/1
 106/3 203/14 239/25 247/2 133/25 135/23 137/25            Exhibit 163 [2] 156/11
 248/13 252/23 252/23         139/20 144/8 165/12 175/21    157/6
everybody [19] 78/5 99/17 180/13 213/7 234/6 236/21        Exhibit 174 [1] 168/22
 99/17 102/10 103/5 103/24 241/20 242/10                   Exhibit 18 [1] 231/22
 104/1 107/17 108/3 114/10 examination [10] 34/6           Exhibit 180 [3] 181/4 181/6
 114/10 114/11 114/12         77/22 78/16 89/1 90/17        181/19
 117/11 123/8 133/8 139/3     123/13 130/23 134/13         Exhibit 22 [2] 229/21
 179/15 224/13                185/10 211/5                  232/22
everybody's [1] 117/22       example [1] 99/4              Exhibit 28F [1] 253/14
everyone [12] 4/3 47/11      excellent [1] 170/5           Exhibit 30 [2] 234/1 234/2
 49/1 49/4 55/8 69/22 75/21 except [4] 9/20 24/20 142/1    Exhibit 32 [6] 47/18 100/25
 218/10 224/2 224/9 224/18 176/8                            108/19 110/16 118/4 132/19
 241/11                      exception [1] 103/25          Exhibit 34 [1] 231/12
everything [12] 18/20 95/20 exchange [1] 198/19            Exhibit 4 [1] 216/18
 136/17 152/11 153/23        exchanged [1] 201/22          Exhibit 52 [1] 145/22
 153/24 184/5 189/6 193/11 exclusion [1] 134/16            Exhibit 53 [2] 146/1 146/2
E                             facing [6] 43/5 43/5 66/9     202/5 202/8
Exhibit 55 [1] 148/12          92/23 93/12 133/8           father [3] 55/10 219/6
Exhibit 77 [1] 160/17         fact [42] 5/1 18/13 19/1      231/23
Exhibit 78 [2] 162/6 162/9     22/24 23/17 23/18 24/1      father/son [1] 231/23
Exhibit 88 [1] 150/1           26/23 27/10 27/18 28/8      favor [2] 184/11 198/20
Exhibit 8B [1] 218/18          28/23 30/3 31/20 32/2 32/11 favorable [4] 134/20 134/23
Exhibits [2] 180/4 197/11      32/15 34/12 36/17 36/18      135/1 185/17
Exhibits 112 [2] 180/4         36/21 92/18 109/3 109/15 fax [6] 9/24 16/18 160/17
 197/11                        112/24 125/13 142/14         160/23 162/5 226/2
existed [1] 191/20             161/17 162/4 169/9 188/18 FCI [37] 10/19 14/11 16/18
existence [1] 185/23           190/21 201/3 201/5 201/6     16/22 17/1 17/18 22/18
expect [1] 93/24               205/20 235/3 236/23 239/24 27/10 27/13 35/7 35/14
expected [3] 4/20 98/16        246/17 246/17 252/22         35/20 41/22 44/4 75/20
 104/7                        factors [2] 210/6 210/7       91/24 92/2 92/13 92/14
experience [4] 143/24         facts [10] 27/9 39/19 54/7 119/4 120/7 145/5 159/10
 184/15 210/9 250/5            66/13 79/9 85/20 85/25       160/18 162/7 179/10 189/4
expert [2] 209/7 209/9         183/23 206/9 253/13          190/1 191/4 192/17 194/8
experts [2] 36/16 209/5       fair [10] 81/6 235/11 235/18 204/11 204/11 215/25 223/6
explain [6] 5/18 26/3 37/2     236/1 237/14 238/10 238/11 226/3 250/18
 39/13 248/19 248/21           240/24 243/20 243/21        FCRR [1] 2/2
explained [1] 248/25          fairly [1] 122/13            FDC [2] 44/5 56/4
explaining [1] 4/23           fall [1] 15/21               feared [1] 104/5
explanation [1] 19/5          fallen [1] 202/1             fearful [1] 115/25
explicitly [1] 218/15         falling [3] 134/22 210/8     featured [1] 17/23
exposed [1] 133/13             212/11                      February [1] 35/11
express [1] 5/21              false [9] 31/5 31/6 67/21    February 28th [1] 35/11
extensively [1] 8/15           67/23 87/17 157/24 249/15 fed [3] 37/20 126/23 140/22
extraneous [2] 206/3 206/4     249/16 249/18               federal [53] 6/4 10/3 10/9
extraordinary [2] 186/18      familiar [7] 81/21 129/8      10/11 10/15 10/20 11/4 13/9
 187/20                        156/17 182/13 189/22         15/7 16/6 20/1 29/9 29/10
extremely [3] 202/16           195/16 219/22                29/17 30/13 32/21 33/6 44/6
 205/12 210/19                families [1] 201/21           72/23 80/14 92/4 96/5 97/6
eyes [2] 165/20 165/21        family [18] 5/7 7/22 62/6     97/8 119/11 119/12 124/9
                               66/19 82/1 82/12 111/1       138/8 140/22 144/17 148/2
F                              111/16 111/16 130/11         155/24 155/25 170/8 174/9
F-O-R-E-M-A-N [1] 12/25        130/12 130/13 130/17 178/1 174/10 180/17 182/25
face [14] 16/19 16/19 21/22    214/16 214/17 242/11         188/14 193/16 198/16 199/8
 63/3 83/25 140/18 140/18      247/12                       204/12 205/19 207/19 211/8
 212/13 213/24 217/15         far [16] 5/9 19/24 42/23      212/10 212/15 212/20 215/5
 217/15 219/15 225/6 225/6     49/2 51/18 73/20 135/5       215/8 237/6 237/10
face-to-face [4] 16/19         136/14 136/18 136/21        feds [5] 72/23 211/15 212/8
 140/18 217/15 225/6           160/11 170/10 176/12         230/14 230/18
facility [3] 94/17 157/15      211/20 221/1 221/11         feel [2] 98/18 199/5
 157/17                       fast [5] 24/2 24/2 202/4     feeling [4] 171/9 173/7
F                              filing [1] 213/10              176/13 176/13 218/17
feeling... [2] 209/23 220/11   finagle [1] 16/9               218/17
feelings [1] 93/22             finally [2] 21/6 27/4         follows [6] 11/9 13/11 62/22
Felix [6] 104/19 177/15        find [6] 25/24 56/23 169/7 134/12 185/9 211/4
 219/6 231/23 231/25 232/12     199/18 222/10 223/17         font [1] 230/12
fell [2] 115/18 119/3          finding [1] 215/5             foot [1] 199/21
fellow [2] 29/12 31/13         fine [5] 7/16 33/15 141/15 football [3] 42/4 69/23
felon [3] 32/21 183/7 215/1     204/3 250/10                  241/8
felons [1] 156/6               fingerprint [1] 8/21          for -- well [1] 56/24
felt [4] 58/5 162/18 214/2     finish [2] 168/7 251/25       forcing [1] 16/6
 228/5                         finished [1] 77/21            foregoing [1] 256/15
female [1] 209/14              fire [7] 8/1 8/18 8/23 128/13 Foreman [204] 11/6 11/8
fence [1] 194/1                 142/18 253/3 253/4            11/14 11/20 12/10 12/11
ferment [3] 113/7 113/13       first [56] 7/14 9/2 11/19      12/24 14/14 14/17 14/17
 114/2                          12/3 16/14 22/16 33/9 35/14 14/22 14/25 15/1 15/4 15/6
fermented [1] 113/20            35/16 36/11 42/21 53/15       15/19 16/13 16/17 16/19
fester [1] 112/16               56/22 58/22 66/22 93/20       16/23 16/24 17/8 17/14
feud [1] 211/23                 93/23 94/10 94/24 101/11      17/18 18/2 18/6 18/15 18/19
few [9] 16/21 35/18 47/14       120/4 122/7 122/7 122/9       21/1 21/2 22/22 23/16 23/20
 47/14 49/4 63/24 105/13        123/17 126/10 127/3 127/5 23/22 25/3 26/8 26/8 26/11
 141/8 189/3                    127/5 127/24 128/1 128/1      26/16 26/16 26/25 27/11
fiasco [1] 186/1                128/2 138/10 138/11 148/2 27/14 27/22 28/4 33/11
fiction [2] 64/11 66/13         154/13 157/16 164/24          33/12 34/5 34/9 47/21 49/24
field [7] 42/4 42/4 69/23       168/22 172/16 174/22 191/2 52/17 55/15 56/17 57/1
 138/8 241/9 241/12 241/19      198/5 198/8 217/14 218/24 59/14 59/22 63/25 64/8
figure [2] 81/9 83/24           222/18 225/15 234/5 235/14 65/10 65/14 66/12 69/22
figured [2] 190/7 190/12        235/14 235/19 239/16          74/23 75/19 78/6 78/18
file [42] 4/23 9/24 10/6        250/17 254/14                 78/23 89/17 95/11 95/12
 14/21 17/22 19/11 19/13       fit [4] 103/18 160/12 183/23 99/14 99/24 101/12 104/6
 24/12 24/24 135/4 135/8        183/23                        104/17 104/23 105/1 107/3
 135/14 135/18 136/17 137/6    five [10] 91/2 91/2 109/17 109/18 110/23 111/7 114/8
 137/6 137/9 137/10 137/16      166/20 205/6 212/23 212/24 117/10 118/7 118/25 126/24
 137/17 150/2 153/23 154/3      213/1 233/4 247/8             127/3 127/21 132/20 132/25
 154/3 154/7 154/10 154/12     fixing [1] 174/21              139/20 140/8 140/10 140/15
 154/22 181/7 184/10 186/16    flag [7] 139/1 158/22          140/19 141/8 142/11 142/18
 186/17 187/16 187/18           170/19 170/22 171/4 172/17 144/21 146/20 147/4 147/7
 187/21 196/22 196/23           183/2                         147/21 147/24 149/3 150/1
 196/25 197/3 197/13 197/19    flags [1] 169/11               157/6 157/8 157/16 157/23
 199/2                         Florida [1] 20/4               158/23 158/24 159/4 159/12
filed [8] 26/24 143/16         folder [1] 17/21               159/20 160/15 160/20 161/3
 148/15 148/16 156/18          follow [3] 191/22 192/1        161/12 161/17 162/8 162/9
 170/23 171/1 184/11            227/21                        162/16 162/18 163/13 164/8
files [4] 24/7 135/5 135/15    followed [2] 30/8 151/17       165/16 168/24 169/3 170/17
 135/16                        following [6] 154/10 176/6 171/5 172/7 172/11 172/20
F                             fought [1] 53/20             gallon [1] 113/12
Foreman... [69] 173/19        found [26] 8/16 8/19 8/25 gallons [1] 113/10
 176/7 179/25 189/21 190/1     9/9 13/15 14/20 17/3 19/2 gang [1] 245/14
 190/7 190/12 190/17 190/21    28/12 56/3 59/6 63/1 65/12 gaping [1] 22/15
 190/24 191/2 191/10 192/17    95/19 100/10 138/12 149/15 garage [1] 63/2
 193/8 195/6 195/9 195/19      154/21 172/21 181/7 182/24 gasoline [1] 8/23
 196/4 196/8 196/12 196/16     197/12 197/14 197/16 200/8 gather [2] 255/17 255/19
 198/1 203/13 203/17 204/10    253/18                      gathered [1] 100/20
 205/21 205/23 207/23         four [9] 92/7 109/17 133/21 gave [25] 8/17 9/1 9/4 17/6
 207/24 215/23 215/24          133/22 133/23 169/11         28/9 50/12 53/8 70/10
 216/15 217/21 217/25 218/3    170/21 205/6 247/8           126/23 151/20 168/5 168/6
 218/15 220/12 221/1 221/4    fourth [3] 88/6 216/20        168/14 206/14 206/15
 224/21 224/23 225/5 225/17    249/8                        217/21 218/14 218/14
 226/5 226/6 226/18 227/7     frame [3] 93/19 199/21        228/25 229/4 229/6 235/3
 227/13 227/23 232/7 238/24    199/23                       239/2 248/13 248/20
 239/21 239/25 244/10 245/9   frame-up [1] 199/23          gazebo [1] 114/10
 246/6 246/11 248/3 248/7     fraud [2] 16/6 182/11        general [8] 1/20 14/15
 249/5 249/21 250/5 251/2     free [3] 20/4 89/18 199/22 35/15 35/17 35/19 37/5
 251/7 251/13 255/9 255/12    freely [1] 179/5              93/19 150/9
 255/25 256/4                 fricking [1] 218/7           General's [3] 78/24 123/16
Foreman's [13] 12/22 16/4     Friday [1] 123/7              123/21
 16/17 17/4 22/20 23/13       friend [7] 8/3 11/5 58/24    generally [2] 250/10 250/11
 103/5 144/22 165/13 170/20    119/24 146/19 182/2 195/5 generate [1] 4/24
 190/3 195/10 242/16          friends [6] 73/20 87/5 149/3 gentleman [5] 67/4 106/14
forensic [2] 9/8 208/15        182/10 216/14 216/17         129/23 135/23 211/23
forget [2] 114/19 157/22      friendship [2] 111/21 112/2 gentlemen [1] 17/24
form [4] 22/6 29/22 113/4     frightened [1] 93/21         GEORGE [6] 1/20 4/12
 180/13                       front [3] 18/2 219/2 254/11 123/15 190/3 195/10 248/3
formality [1] 114/25          fruit [1] 114/2              gets [4] 11/1 174/22 205/16
formants [1] 187/8            fruits [1] 112/15             215/19
format [2] 180/14 181/5       frutation [1] 99/1           getting [21] 16/16 43/8
formatting [3] 232/20         fuck [2] 73/15 231/20         49/12 60/25 73/11 90/1 97/9
 232/22 233/6                 fucked [2] 70/10 74/5         99/6 99/7 105/19 107/10
former [2] 108/18 119/23      full [6] 22/7 29/11 170/15    107/20 118/3 120/21 133/5
forth [3] 109/8 109/13         229/20 249/8 250/17          184/19 207/9 213/23 214/5
 250/2                        fully [4] 115/19 115/22       248/8 248/14
forthcoming [2] 104/7          199/5 199/10                ghost [1] 76/20
 119/1                        fund [1] 8/6                 girl [6] 55/7 55/11 55/23
fortuitous [1] 10/18          further [9] 18/22 55/2 63/6 82/12 87/4 164/4
forward [15] 9/12 29/9         76/15 89/16 134/1 134/2     girls [1] 54/22
 140/11 141/1 143/12 144/9     134/3 207/19                give [29] 15/2 20/2 53/3
 144/11 149/11 156/6 157/24   FYI [1] 99/19                 56/21 88/20 98/22 111/21
                                                            113/5 121/8 125/16 128/14
 178/19 183/7 189/6 193/22    G                             139/25 140/6 142/12 142/15
 198/8                        Gaiser [1] 21/4
G                               83/5 101/16 101/17          grabbed [1] 121/11
give... [14] 147/17 151/16     gone [3] 68/10 166/5 173/16 Gradoni [2] 234/25 235/3
 151/17 174/22 198/14 202/1    gonna [1] 73/14              grammar [2] 75/4 75/14
 209/13 213/25 214/15 215/1    Gonzalez [18] 18/2 28/4      grammatical [1] 75/6
 226/1 230/13 230/18 230/21     30/5 30/8 48/14 83/6 83/19 grand [11] 15/9 15/13 15/14
given [21] 34/18 45/9 71/17     95/14 130/1 130/3 132/21     15/25 27/15 27/21 82/16
 75/15 97/3 100/8 102/15        177/15 177/18 177/21 219/4 143/20 143/22 144/1 150/13
 103/21 107/21 109/2 112/16     219/6 219/12 231/24         granted [1] 21/24
 113/5 136/25 154/4 168/11     good [23] 4/3 8/12 13/22     grape [7] 72/10 112/24
 168/17 178/13 203/16           33/22 33/25 58/13 58/13      113/1 113/3 113/5 113/21
 205/10 236/24 246/4            66/8 82/25 87/5 90/5 106/18 114/7
gives [3] 209/21 209/21         114/15 115/10 141/15        grass [2] 241/17 241/18
 248/10                         141/23 170/4 170/9 208/8 grave [1] 242/10
giving [8] 53/10 71/19          213/6 214/20 217/23 234/8 gravitate [1] 235/12
 112/23 121/12 136/15          Gordon [1] 214/10            grease [1] 174/21
 136/20 178/23 229/2           got [89] 12/3 12/4 13/13     GREGORY [1] 1/16
Glasses [1] 94/7                13/22 14/2 14/2 16/13 16/15 GRETCHEN [2] 1/13 4/6
God [2] 64/4 74/1               18/5 19/13 20/8 20/14 22/20 grew [1] 38/11
goes [5] 139/24 165/21          31/17 35/14 35/16 40/6 41/7 grim [1] 213/24
 179/20 179/22 222/8            41/15 42/3 42/3 42/3 42/4 ground [2] 69/23 241/13
going [89] 6/25 22/10 27/2      42/4 54/25 62/4 64/4 66/18 group [29] 52/7 52/8 97/15
 27/2 28/5 29/14 30/7 31/17     71/5 71/6 76/16 76/23 78/7 98/12 99/17 103/6 103/12
 34/19 49/13 56/17 59/15        80/6 92/3 93/9 93/17 93/18 106/15 106/15 110/16
 60/16 65/18 73/17 74/6 79/4    93/20 94/24 100/4 101/11     110/22 110/25 111/17 115/5
 87/3 88/15 89/24 89/24 90/1    105/21 105/21 114/12         120/9 133/23 218/5 218/7
 90/5 95/1 95/4 98/1 98/6       114/22 115/13 115/14         218/10 220/6 245/22 246/5
 98/14 106/5 108/15 109/5       119/18 119/20 124/10         246/7 246/15 246/24 246/25
 109/21 109/23 110/9 110/15     127/24 128/1 128/2 133/9     247/20 247/21 251/1
 110/21 110/25 114/5 114/9      138/21 138/22 143/5 143/6 gruesome [1] 182/18
 123/10 124/11 125/3 132/19     145/8 145/10 145/11 151/21 Guajardo [1] 18/5
 139/2 141/16 144/2 146/1       158/2 159/4 159/6 161/21 guava [4] 113/22 113/24
 150/1 154/21 161/15 166/6      166/6 170/12 173/13 173/16 113/24 113/25
 172/1 172/8 179/16 183/4       177/19 178/11 184/4 205/25 guess [24] 37/13 45/14 60/3
 193/1 194/10 194/18 197/7      213/16 213/24 218/6 220/11 73/3 73/3 76/10 80/19 80/21
 213/18 213/25 214/3 224/1      221/19 221/23 222/2 225/16 94/9 104/6 110/16 132/25
 224/2 227/20 227/21 228/5      225/22 229/13 229/14         147/5 155/12 163/12 196/20
 228/9 229/21 230/14 230/18     230/22 246/14 253/11         205/24 207/25 220/18
 230/25 231/22 234/1 234/13    gotcha [1] 240/8              225/25 227/9 231/18 235/12
 239/1 240/12 240/23 243/13    gotten [10] 33/3 55/11 59/7 253/11
 245/2 245/3 249/4 249/11       102/5 143/1 143/2 157/9     guessing [2] 160/16 181/2
 249/19 249/21 250/11           169/8 173/4 243/5           guilt [1] 24/16
 250/12 250/22 254/22          government [6] 6/13 43/17 guilty [5] 10/4 199/19 200/9
Gold's [1] 52/20                67/15 68/10 120/3 131/21     213/3 224/14
Gomez [6] 18/1 48/2 49/7       government's [1] 131/20      guitar [2] 76/7 76/8
G                             hang [3] 83/11 115/3 232/7    179/1 179/1 179/13 179/19
gun [2] 55/10 55/11           happen [14] 25/25 26/22       183/7 183/8 193/17 200/9
guy [31] 12/9 13/2 13/3       66/2 66/5 66/7 70/13 85/3     207/11 209/18 248/7 248/13
 13/4 39/4 39/17 43/3 74/4    87/11 138/13 139/23 173/11    head [6] 19/6 63/3 115/12
 82/11 87/5 97/11 101/13      174/5 207/5 208/5             118/25 195/23 231/16
 122/3 129/5 129/21 138/21    happened [24] 6/9 7/22        hear [13] 47/2 67/17 67/18
 139/18 140/3 147/10 164/12   18/12 23/9 23/11 46/12 60/1   84/19 94/10 123/9 139/12
 172/21 182/4 183/6 193/23    71/1 80/19 80/20 95/20        179/13 215/21 251/11
 211/24 212/2 212/5 214/13    107/25 119/7 120/16 139/23    255/21 255/23 255/25
 214/20 232/4 254/17          167/2 174/3 178/4 184/5       heard [42] 4/15 11/19 14/18
guy's [1] 129/9               207/5 210/9 231/14 234/22     14/23 22/12 22/19 30/10
guys [18] 11/16 47/14 47/14   253/21                        32/18 53/19 53/23 60/22
 83/8 126/20 162/14 178/2     happening [2] 21/11 108/9     64/5 68/18 74/17 74/20
 179/15 180/20 218/5 218/7    happens [4] 10/19 102/19      74/21 76/22 76/22 105/15
 219/18 220/6 220/8 221/17    174/8 210/12                  108/7 108/8 117/22 139/6
 245/23 245/25 255/17         hard [4] 17/9 48/19 70/10     139/9 139/12 158/16 158/21
guys' [1] 219/3               112/14                        165/24 165/25 183/22
gym [3] 52/20 52/20 52/25     hard-earned [1] 70/10         190/13 193/11 193/12
                              Harpe [6] 46/6 46/6 214/10    195/10 195/14 203/13 210/7
H                             214/11 214/12 221/10          221/23 250/18 254/14
habeas [3] 6/4 21/17 33/6     Harpe's [2] 46/9 46/9         254/17 255/21
habit [1] 64/16               Harris [2] 19/7 124/11        hearing [21] 1/9 3/2 4/17
hadn't [12] 19/19 25/5        harsh [1] 64/21               5/22 6/12 16/13 18/10 20/25
100/11 100/11 107/12          hasn't [1] 210/8              21/2 21/11 21/16 21/25 27/2
142/15 142/21 157/17 167/8    hate [1] 66/8                 55/13 84/16 85/4 135/8
190/13 192/14 234/12          have [372]                    146/22 157/2 240/23 252/1
haired [1] 219/7              haven't [4] 201/20 201/24     hearsay [4] 28/13 97/22
half [1] 93/15                210/7 246/9                   98/1 107/5
hall [4] 128/7 138/19         having [15] 14/8 24/12        heart [1] 22/1
175/22 176/18                 58/22 62/5 85/7 95/6 99/6     heartbeat [1] 184/20
hand [4] 34/1 47/24 90/10     134/17 135/14 138/18          Heather [2] 2/2 256/19
171/20                        171/20 208/17 225/7 225/8     heinous [1] 29/11
handball [1] 42/4             251/1                         held [2] 21/24 109/16
handing [1] 133/16            he [637]                      hell [1] 76/16
handle [2] 5/5 185/13         he'd [1] 142/15               help [16] 10/23 33/18 72/16
handles [1] 184/12            he's [49] 10/24 11/23 12/2    105/11 129/6 129/7 129/22
hands [2] 20/2 28/8           12/15 12/19 20/3 24/10 28/5   138/23 155/19 158/4 166/1
handsome [1] 209/25           28/11 32/19 32/19 32/21       193/16 193/24 213/12
handwriting [8] 17/12         32/21 51/23 58/3 60/8 60/12   213/14 238/13
17/13 50/20 74/24 75/2        60/12 71/18 73/14 94/6        helpful [1] 10/22
161/1 161/16 228/23           97/11 103/15 103/17 105/21    hemorrhaging [1] 105/21
handwritten [7] 17/6          127/7 140/5 166/20 166/21     her [141] 4/16 4/17 4/20 5/9
145/22 146/2 194/10 194/19    166/21 169/8 171/1 171/25     5/10 5/12 5/14 5/15 5/17
234/2 235/4                   172/4 177/24 178/18 178/23    5/21 5/22 5/24 6/1 6/3 6/9
H                              here's [4] 153/9 162/9        26/13 27/5 27/7 27/12 30/9
her... [126] 6/12 6/17 6/18    168/13 168/13                 30/9 31/18 31/20 33/1 36/2
9/12 9/24 10/7 10/16 10/17     Hermelio [6] 11/7 14/7 18/4   38/13 41/1 43/2 48/19 48/21
10/22 10/23 10/24 11/5 15/3    81/14 123/24 195/16           49/16 49/16 51/16 52/4 53/8
15/18 16/13 16/14 18/14        Hermilio [4] 106/22 146/15    53/10 53/22 55/5 55/6 55/7
19/4 19/8 19/12 19/13 19/14    195/14 196/10                 55/22 55/23 58/7 59/2 59/3
19/15 19/15 19/19 20/1 21/8    Herrera [13] 7/22 7/25 8/3    59/5 59/6 59/18 59/19 61/9
21/12 21/13 22/19 22/25        8/7 8/21 9/3 9/13 14/23       61/12 61/14 61/17 61/19
23/22 24/5 24/23 25/10 26/4    58/24 196/10 201/11 210/18    62/1 62/24 63/15 65/8 65/12
27/14 30/2 30/10 30/11         252/9                         66/17 66/18 70/10 71/20
30/24 31/21 32/2 44/21         Herrera/Tirado [2] 7/22       71/21 71/25 72/16 73/15
44/22 45/18 55/8 56/3 77/5     14/23                         73/17 74/8 76/11 76/13
77/13 79/24 80/13 81/20        Herrero [31] 11/7 14/7 18/4   76/13 76/15 76/15 82/8
88/7 88/18 100/9 100/10        23/7 24/5 81/14 81/14         84/13 84/14 88/6 88/6 89/25
103/21 103/23 103/24 109/4     106/22 107/1 107/12 107/21    94/3 94/16 95/23 96/12 99/6
123/1 123/1 123/9 125/11       108/1 108/2 123/24 123/25     99/7 99/7 101/18 103/15
125/23 126/5 126/6 126/7       124/3 124/7 124/11 124/13     105/3 105/19 111/17 111/23
138/23 138/23 150/25           126/21 146/16 148/13          112/5 120/2 120/5 120/18
151/15 151/17 152/25           195/14 195/16 196/10          120/19 120/23 122/4 122/5
155/15 184/5 195/24 196/18     196/19 203/18 204/10 205/8    124/5 129/1 129/7 130/9
197/12 199/3 200/22 201/4      248/4 248/5                   130/16 139/22 140/5 140/14
201/25 202/4 202/9 203/11      Herrero's [6] 15/8 15/21      140/17 140/24 141/4 141/9
208/12 208/12 208/19           24/4 27/17 27/19 124/2        141/12 141/14 141/19 142/1
210/19 213/24 214/23           herself [1] 162/13            142/2 142/11 142/15 142/16
216/24 216/25 217/3 217/6      hesitate [1] 166/17           142/16 143/11 145/3 146/15
217/15 217/17 217/20           hey [5] 24/23 115/2 169/15    146/20 146/24 147/3 147/3
217/21 217/25 218/2 224/20     174/20 177/2                  147/6 147/9 147/10 147/13
224/25 225/16 225/19           hide [5] 112/20 113/13        148/1 148/3 148/4 150/7
225/19 225/20 225/24 226/1     113/14 133/9 197/3            155/19 157/10 157/13
226/17 226/20 226/20 227/3     high [9] 13/12 13/13 13/18    157/15 157/18 157/20
227/12 229/4 229/9 229/23      14/3 26/19 26/21 64/6 76/19   157/20 157/21 157/22
230/17 230/25 231/13 236/3     94/15                         159/15 160/1 160/6 161/7
236/16 247/15 248/22           high-intensity [1] 64/6       161/10 161/20 161/20
here [43] 4/19 4/20 6/16 7/1   high-speed [1] 76/19          161/23 162/5 163/11 163/13
11/23 21/12 25/14 26/3 28/5    higher [2] 13/17 134/25       165/6 165/8 165/19 165/22
32/18 33/7 33/23 33/24 44/6    highly [3] 85/12 201/9        166/1 166/5 166/6 166/8
51/20 51/20 51/25 59/13        203/2                         166/24 166/24 168/17
60/19 61/22 68/2 68/8 90/6     Hilder [1] 1/16               168/18 169/15 169/19 171/6
114/14 139/19 139/23           him [227] 8/16 9/4 10/25      171/17 172/18 173/7 173/13
140/22 146/24 148/2 149/19     11/7 11/13 14/8 15/6 15/20    173/17 176/8 176/9 177/8
153/8 161/1 161/21 161/21      15/22 16/6 16/8 16/19 17/8    177/14 179/18 179/21
162/18 171/5 178/18 184/2      18/5 18/6 18/7 18/19 19/22    182/10 183/20 190/2 190/19
226/15 226/23 241/7 242/18     20/2 20/18 21/2 23/21 23/25   193/20 195/6 198/2 199/10
252/1                          24/6 25/11 26/10 26/12        200/1 200/25 205/21 209/17
H                              209/12 210/4 214/10 214/14    hooch [1] 112/11
him... [20] 209/18 212/10      214/22 219/6 219/15 219/16    hope [2] 21/15 188/12
216/16 218/9 218/12 219/14     219/21 221/23 233/8 233/10    horrific [1] 98/19
221/19 222/18 222/21           233/24 239/14 239/22 249/9    hose [1] 16/7
222/21 222/25 223/2 223/3      250/3 250/19 255/10           hot [1] 112/14
225/2 225/7 225/8 227/21       his -- well [1] 114/18        hours [7] 8/14 9/1 19/9
232/1 246/13 252/9             Hispanic [2] 106/14 250/20    111/11 243/22 243/23
himself [6] 53/20 57/22        histories [1] 150/8           243/25
179/21 181/24 182/25           history [7] 150/4 153/9       house [18] 8/1 8/5 8/21 9/3
203/18                         153/10 183/9 200/16 201/19    9/4 59/2 66/19 76/18 206/10
his [155] 8/17 8/17 8/17 9/4   211/7                         206/11 220/22 229/20 252/7
9/10 10/24 11/5 14/12 15/6     hit [1] 119/8                 252/19 252/19 252/22 253/2
15/7 15/20 15/20 16/8 16/10    Hmm [1] 165/21                253/6
18/10 20/3 20/8 20/21 20/24    Hold [1] 108/14               housed [8] 26/9 35/15 41/20
22/2 22/2 22/14 22/15 27/23    hole [9] 10/24 11/6 12/3      42/6 42/9 104/16 104/17
28/12 32/12 33/7 42/14         12/3 12/4 12/15 12/17 14/14   191/6
42/16 42/24 45/19 48/25        146/20                        housing [3] 35/25 36/6
50/11 51/10 51/21 55/10        holes [1] 22/15               191/3
56/3 57/12 57/16 58/24         home [7] 7/25 9/14 59/2       HOUSTON [29] 1/2 1/17
59/20 60/13 62/22 62/24        59/3 59/5 105/21 105/22       2/4 11/16 11/17 12/12 12/13
65/11 65/12 65/18 66/12        homely [1] 210/8              14/6 27/13 40/4 44/6 80/14
67/6 68/4 68/21 69/24 70/4     homemade [1] 71/13            80/14 83/8 83/11 139/23
70/4 71/25 72/16 73/21 75/2    homes [1] 91/15               140/23 140/24 144/24
76/17 79/7 83/25 84/4 84/14    honest [9] 59/15 99/23        144/25 146/25 146/25 148/2
84/16 84/19 85/2 85/3 96/5     135/7 138/10 164/19 172/7     162/18 218/5 220/6 220/8
101/14 104/18 105/5 105/11     200/10 203/20 209/21          223/10 253/9
105/19 105/20 111/16           honesty [1] 137/10            HPD [1] 174/17
114/18 120/1 120/3 120/4       Honor [62] 4/6 4/11 4/16      huge [1] 23/4
120/20 120/21 121/23           5/3 5/19 6/3 6/15 6/24 7/13   huh [73] 37/24 38/12 40/12
122/15 124/16 124/19           7/18 7/21 10/14 14/20 16/2    40/19 41/20 43/15 56/1 69/9
124/23 126/25 128/15           17/3 17/9 20/17 21/15 21/19   72/25 96/25 98/23 104/9
128/22 129/7 139/8 139/16      24/3 26/1 26/5 30/1 30/17     116/22 118/10 118/13
140/2 140/11 141/5 142/9       31/16 33/10 33/17 33/18       129/25 130/2 132/4 132/22
142/9 146/19 153/9 158/9       34/15 36/10 36/20 45/6        147/8 150/8 150/20 160/23
158/11 158/17 158/21           47/17 58/2 60/7 64/18 70/5    160/25 162/20 163/16 164/5
160/11 161/21 165/14           74/25 78/10 78/13 88/10       166/19 167/6 170/7 171/3
165/24 167/4 167/13 168/1      88/21 88/24 90/3 90/15        172/23 173/3 173/3 173/12
168/18 169/10 169/10           97/22 99/23 103/13 107/5      173/15 174/14 174/19 175/2
170/12 170/15 172/3 173/7      109/9 122/16 122/22 123/11    175/17 175/24 176/1 176/5
177/18 177/21 178/18           129/15 130/22 134/6 184/24    176/5 178/17 179/17 180/15
178/23 179/25 181/7 181/7      185/4 211/2 251/20 256/10     180/16 193/9 195/25 208/2
181/22 182/3 182/22 183/3      256/11                        208/16 208/21 209/4 230/1
183/25 189/21 195/5 198/19     Honor's [2] 19/10 32/1        233/8 233/9 235/1 235/13
198/20 200/8 205/22 206/21     HONORABLE [1] 1/9             237/5 237/22 239/11 243/8
H                                164/19 166/12 167/1 168/5     impeach [3] 194/5 204/18
huh... [10] 245/7 245/20         169/18 169/19 169/20 170/8     207/19
246/8 246/17 251/7 251/12        171/11 171/14 171/14          impeached [1] 32/14
253/1 254/4 254/7 254/10         171/22 171/22 173/11          impeaching [1] 206/3
Huh-uh [2] 150/20 175/17         174/16 174/16 181/2 185/1     impeachment [3] 32/10
hundred [2] 105/13 119/21        187/13 188/5 189/10 191/24     33/5 185/15
hurricane [2] 91/25 119/8        192/2 192/5 193/1 194/10      implausible [4] 201/17
husband [2] 201/25 210/19        194/18 198/9 199/16 200/10     206/25 207/3 209/11
                                 201/8 202/14 203/10 204/1     implicated [1] 212/1
I                                208/20 213/23 213/24          importance [1] 242/10
I -- I [3] 93/15 149/8 199/15    217/14 220/21 222/20          important [15] 9/17 169/25
I -- if [1] 93/15                222/23 223/4 225/3 226/15      189/8 198/12 202/16 203/2
I -- that [1] 163/10             226/15 226/24 228/11           203/3 203/4 203/9 204/15
I'd [7] 123/1 194/6 198/9        228/13 228/21 229/12           204/20 204/23 205/12
 207/14 207/20 210/6 242/23      229/21 231/20 231/22 234/1     208/20 214/25
I'll [19] 34/20 55/2 56/19       234/9 239/1 240/12 242/9      impression [2] 142/14
 56/19 66/17 68/15 74/4          242/9 246/7 249/4 250/9        143/5
 122/22 130/19 141/20            253/13 254/1                  improper [4] 136/23 171/19
 154/11 167/17 177/14 180/9     I've [23] 19/9 60/21 61/21      171/21 172/19
 208/21 237/24 243/11            62/4 68/10 75/2 76/13 76/22   in-person [1] 125/8
 246/10 252/1                    78/10 140/11 140/14 140/15    incarcerated [2] 35/7 93/16
I'm [157] 5/3 8/10 10/13         141/3 146/6 155/5 158/2       incentive [1] 198/19
 13/13 20/7 22/10 23/24          158/16 161/7 161/21 169/23    incident [1] 222/14
 29/13 31/11 33/19 34/18         174/6 174/6 231/1             include [2] 185/14 186/18
 34/19 34/21 35/12 35/18        icing [1] 148/24               including [5] 19/15 30/18
 38/2 38/19 40/9 41/4 47/2      idea [19] 27/6 117/11 146/9     91/2 102/12 102/13
 47/17 53/16 54/3 60/16 62/1     146/14 146/21 147/2 148/6     inconvenience [1] 123/8
 62/3 66/20 67/4 71/18 75/9      148/8 149/4 149/6 151/6       incorporated [1] 91/6
 75/21 76/19 77/24 79/4 81/7     151/12 155/8 157/13 158/10    increases [1] 238/12
 81/13 84/4 90/23 91/9 92/4      159/8 174/1 197/14 233/15     incredible [1] 179/24
 93/11 97/23 98/1 99/23         identical [1] 180/22           incremental [2] 32/13 33/5
 101/13 102/3 108/15 109/21     identified [1] 118/5           incriminating [2] 22/6
 109/23 110/15 116/20           identify [5] 34/8 47/21         172/12
 117/14 117/16 118/19            90/19 101/7 111/5             indeed [2] 22/9 22/21
 118/23 121/15 123/8 123/15     identifying [2] 46/1 94/3      indentations [1] 232/19
 126/22 127/1 127/7 127/8       identity [3] 157/23 185/20     indicate [2] 243/16 253/7
 129/4 129/6 130/7 130/9         205/20                        indicated [1] 83/5
 130/10 135/15 135/15 137/3     idiot [2] 224/3 224/14         indicates [4] 243/17 246/20
 137/25 139/22 140/1 140/3      Igloo [1] 72/24                 246/22 253/5
 141/2 144/10 145/11 146/1      illegally [1] 57/22            indicating [3] 33/24 87/15
 147/14 148/10 148/10           imagine [1] 97/9                90/6
 148/22 149/21 150/1 151/25     immediately [3] 19/1           indication [1] 246/14
 152/4 152/15 154/6 154/21       172/21 198/1                  indicted [6] 171/10 171/23
 161/12 161/15 162/4 164/12     impart [1] 236/4                172/1 172/4 189/25 212/8
I                              information [107] 6/10          170/11 170/12 188/19
indictment [15] 15/16 16/1      10/21 23/17 23/20 23/25        188/20 195/14 199/8 215/25
 23/21 23/24 23/24 25/14        30/12 31/17 31/22 31/23        217/2 226/5 226/6 255/1
 25/17 25/21 27/20 143/20       31/24 33/3 43/17 45/11        inmates [43] 28/19 28/24
 150/24 155/9 171/12 171/13     54/24 56/8 87/2 87/16 95/17    29/3 29/9 29/17 29/18 30/4
 171/19                         95/18 95/24 96/9 96/17 97/3    30/13 30/21 31/13 31/17
indictments [2] 15/14 27/5      97/16 97/17 97/18 98/22        32/11 37/11 37/20 37/22
individual [3] 96/20 126/18     102/15 111/21 120/16           40/17 41/18 44/24 45/1 46/9
 196/16                         120/22 126/23 135/18 138/8     64/16 64/22 83/13 96/18
individuals [10] 45/12 49/9     140/11 141/2 141/15 142/13     119/14 129/3 142/3 144/17
 98/12 99/14 106/6 108/8        143/6 145/11 149/12 149/18     148/7 172/3 177/6 179/3
 111/17 137/5 247/2 251/13      157/24 157/25 158/24 159/6     179/10 184/15 192/17 222/9
individuals' [1] 117/10         160/8 160/9 160/11 160/12      233/16 247/24 247/25
industry [5] 52/19 52/21        166/8 169/14 169/16 171/5      248/23 250/18 250/21 256/1
 57/4 91/9 250/9                171/9 171/14 171/17 173/4     innocence [4] 58/23 62/24
inebriated [1] 72/17            173/11 173/16 178/13           134/23 134/25
inferences [1] 22/13            178/22 178/22 178/24          innocent [3] 134/19 224/8
influence [1] 248/22            183/13 185/16 186/25           224/10
infor [1] 142/19                191/15 191/16 191/20          inquire [2] 34/4 90/14
inform [9] 4/17 23/20 24/6      191/23 192/3 192/10 200/1     inside [1] 42/13
 24/6 29/18 85/15 86/16         200/4 200/18 200/19 205/12    instance [2] 85/16 117/18
 166/24 205/8                   206/6 215/1 218/8 218/8       instead [3] 159/20 165/1
informant [38] 9/21 9/22        222/10 223/3 225/21 225/24     168/1
 15/17 16/9 18/14 19/16 24/7    226/1 231/16 235/20 236/3     instructed [4] 4/17 100/9
 24/8 26/11 27/16 27/18         236/4 236/10 236/10 236/12     103/5 125/15
 27/25 138/16 138/21 144/22     236/20 238/24 239/15          instructions [1] 100/8
 156/15 160/9 167/24 169/10     241/25 247/24 248/15 249/9    instructor [2] 105/2 132/13
 171/20 171/20 172/16 180/3     250/1 250/3 254/19 255/18     instructs [1] 138/21
 182/10 182/21 189/12           255/19 255/20                 insurance [1] 182/11
 189/13 189/14 189/15          informative [1] 99/18          integrity [1] 137/11
 189/18 192/18 197/21 198/5    informed [5] 20/22 50/25       intended [1] 248/1
 204/7 204/16 205/19 214/24     63/15 63/16 120/24            intense [2] 30/21 70/1
 217/25                        informing [8] 43/15 70/16      intensity [1] 64/6
informant's [1] 10/18           74/10 77/8 86/18 106/25       intent [3] 74/9 92/20 92/21
informants [34] 10/17           108/20 108/21                 intention [2] 243/7 244/25
 14/10 17/18 17/20 17/22       inhalation [2] 8/2 63/5        intentional [2] 182/19 223/1
 19/17 20/23 22/3 26/14 27/8   inherently [1] 207/15          intentionally [1] 26/12
 138/4 138/14 145/4 155/21     initial [3] 10/8 238/3 238/3   intentions [2] 99/5 243/14
 156/12 156/15 156/21 157/5    initially [6] 104/7 116/1      interest [2] 250/14 253/21
 175/19 176/20 181/21           119/1 124/14 127/3 127/8      interested [14] 43/8 49/10
 184/15 187/8 187/9 188/2      initials [1] 56/23              54/5 57/12 60/24 67/2 70/16
 193/7 194/8 197/12 199/4      initiated [1] 127/8             74/10 77/8 86/18 108/21
 200/2 200/6 200/10 203/6      inmate [18] 11/8 38/7 84/4      133/10 248/7 250/11
 246/11                         85/7 126/11 138/21 161/11     Internet [1] 193/23
I                           J                               224/24 226/2
interrupting [1] 36/11      jacked [1] 70/11               joked [1] 250/21
interview [9] 4/25 22/20    jail [11] 29/7 95/6 120/2      Jonathan [1] 164/21
 23/1 23/4 26/20 176/3       174/6 174/9 174/17 174/25     jotted [1] 10/7
 207/12 207/24 231/4         175/9 179/1 250/23 251/5      Jr [1] 90/20
interviewed [3] 172/20      jailhouse [3] 9/20 9/22        judge [5] 29/15 32/21
 176/22 185/16               15/17                          182/25 207/7 210/25
intimacy [2] 111/14 115/5 JAMES [2] 1/16 4/8               judges [1] 75/9
intoxicated [3] 99/6 112/5 January [2] 34/12 81/21         judgments [2] 202/11 210/3
 201/9                      JB [1] 56/23                   juice [1] 114/1
introduce [1] 9/19          Jeff [26] 8/3 8/14 9/13        July [20] 11/3 14/7 14/13
introduced [1] 27/2          19/20 20/20 40/15 44/14        22/19 26/9 40/6 146/7
introducing [1] 223/2        49/10 49/14 49/15 50/13        146/18 147/17 148/19 149/1
investigation [2] 94/18      50/23 56/8 62/4 101/11         149/15 159/23 170/25 171/7
 192/7                       103/25 156/12 177/6 190/10     194/25 195/4 195/12 253/9
investigator [6] 9/25 134/9 190/13 218/14 220/1 224/6       254/21
 136/3 184/14 224/21 234/24 254/5 255/10 255/25            July 25th [2] 14/13 26/9
investigators [1] 138/7     Jeff's [4] 9/14 177/22         July 3rd [9] 11/3 22/19
investment [1] 75/25         179/10 219/2                   146/7 146/18 147/17 149/1
investments [1] 76/3        Jefferson [3] 164/21 165/6      194/25 195/4 195/12
invoke [1] 36/13             176/4                         July 5th [4] 14/7 148/19
involved [25] 19/17 24/21 Jefferson's [1] 176/23            149/15 170/25
 25/6 44/24 45/2 57/3 71/5 JEFFREY [3] 1/4 4/7 94/1        July 7th [2] 253/9 254/21
 71/6 99/13 106/17 106/25 Jesse [28] 10/18 10/19 11/3      jumped [1] 119/20
 107/4 107/17 107/18 108/1 14/18 28/3 38/4 38/6 38/7       jumping [1] 165/25
 108/4 125/1 126/21 127/8    38/9 38/16 38/21 38/24        June [3] 171/7 215/16
 138/11 181/21 195/11        39/11 43/19 45/3 54/25         256/18
 196/11 246/11 246/21        83/16 107/2 145/22 146/7      June 3rd [1] 215/16
involvement [1] 125/4        147/20 148/13 194/11          juries [1] 15/13
irritations [1] 8/24         194/20 195/1 196/12 231/23    jury [20] 15/9 15/14 15/25
isn't [11] 32/5 70/3 142/24 232/12                          19/24 27/15 27/21 32/18
 193/17 202/11 203/10       JJ [2] 234/25 235/3             34/19 82/16 143/20 143/20
 209/16 210/5 234/25 242/2 JM [23] 11/10 11/20 11/22        143/22 144/1 150/13 183/6
 244/11                      11/25 12/2 12/7 12/11 12/13    189/9 199/5 199/18 210/25
isolated [1] 37/11           12/15 12/19 12/20 12/21        248/1
isolation [1] 26/9           12/24 13/1 13/3 13/5 13/12    just [168] 4/20 5/5 5/21
issue [5] 69/25 104/5 135/10 13/17 13/20 13/22 13/25        6/18 7/7 7/8 13/15 22/18
 145/18 237/14               14/2 14/4                      22/19 23/16 27/25 28/9
issues [2] 206/4 234/23     job [2] 75/22 204/6             28/11 29/17 30/13 32/15
it'll [1] 112/15            jobs [1] 75/19                  33/15 34/17 34/21 41/4
item [1] 154/21             Johnny [14] 9/25 15/15          41/15 41/18 42/5 45/12
its [2] 30/20 254/2          30/14 56/24 134/6 134/9        45/14 47/12 51/14 52/4 52/6
itself [2] 157/25 212/16     134/12 189/25 195/21           52/8 54/4 54/20 55/2 56/21
                             195/23 197/25 224/21           58/3 58/12 60/2 60/8 60/24
J                             KEITH [1] 1/9                 31/14 32/11 32/24 38/13
just... [129] 68/2 68/15      Kelly [50] 9/22 17/20 21/6    38/16 40/8 42/24 43/2 49/23
 68/15 69/5 69/8 71/9 73/24   22/15 22/20 22/22 23/16       52/20 53/23 55/8 57/4 63/7
 74/8 78/14 79/3 81/7 83/14   28/9 39/23 39/24 40/2 43/20   65/23 67/12 69/11 74/5 79/6
 88/18 88/24 90/19 92/17      44/1 49/2 53/3 54/25 55/20    82/11 82/11 87/9 96/11
 93/24 94/3 97/5 97/5 98/10   103/20 109/2 139/22 141/3     96/14 99/17 99/24 100/2
 98/21 99/18 100/7 100/20     145/16 147/4 147/5 148/10     100/3 100/3 100/4 100/4
 103/12 103/24 105/9 105/17   151/16 159/22 160/4 161/10    100/5 100/10 105/5 107/17
 105/20 108/14 109/1 113/20   162/12 162/15 162/25 163/3    108/3 109/19 110/18 111/3
 115/2 115/16 115/18 116/1    163/7 163/8 163/12 163/13     114/9 118/22 120/2 120/5
 116/2 116/3 120/5 122/17     164/15 171/16 172/20          121/21 121/21 122/1 124/16
 126/22 127/2 130/16 130/22   172/22 176/9 183/5 184/4      124/17 129/5 130/3 130/11
 132/2 133/7 133/12 135/1     195/22 215/21 216/20 237/3    130/12 130/15 130/16 140/9
 140/21 141/9 142/12 142/19   237/16 239/15                 141/23 142/24 143/3 148/10
 142/22 144/1 148/7 150/9     kept [8] 37/20 100/19         148/11 159/3 159/3 162/25
 150/20 150/22 152/25 153/8   190/16 206/21 222/6 228/4     163/20 167/1 169/17 169/19
 153/10 154/16 155/25         229/1 240/25                  171/11 171/16 171/21
 160/16 161/24 165/19         ketchup [2] 65/13 113/25      177/18 177/23 178/5 178/8
 165/24 165/25 168/5 168/11   key [3] 84/5 84/8 84/9        178/15 182/16 199/7 205/22
 172/21 173/24 174/21 175/4   keyed [1] 179/18              205/22 205/23 214/2 216/15
 175/14 178/20 184/4 185/1    kid [1] 177/24                221/18 227/20 233/20 237/6
 187/21 188/12 189/11 191/8   kids [1] 63/4                 245/4 246/10 246/17 254/22
 193/15 194/21 196/25 197/3   kill [5] 20/18 73/15 73/17    254/25 255/2
 198/13 198/13 198/19         74/6 74/7                     knit [1] 119/1
 199/16 200/10 200/12         killed [13] 39/17 54/22       know [482]
 200/22 201/3 201/5 201/6     62/14 67/15 67/20 68/11       knowing [9] 26/10 171/19
 202/18 202/20 202/24         82/1 85/7 166/21 177/25       192/6 193/5 196/15 199/6
 205/19 205/24 206/3 206/23   182/7 182/9 182/16            199/12 222/21 228/12
 207/16 207/18 209/14         killing [3] 66/3 182/4        knowledge [25] 70/24 104/2
 211/19 218/15 221/8 229/4    242/11                        109/10 114/24 115/6 115/7
 230/23 233/6 234/3 236/21    kills [1] 202/4               123/18 123/22 130/8 136/19
 240/25 241/15 241/15         kind [36] 8/16 28/8 29/25     137/5 138/5 141/3 143/9
 241/17 241/18 242/17 247/7   48/19 66/20 72/9 75/14        146/10 152/20 187/25 190/5
 247/12 249/6 251/23 252/1    94/25 95/1 95/2 95/5 105/5    192/25 193/4 193/23 194/17
 253/8 254/17 254/25          106/9 113/11 115/16 115/17    194/24 195/17 199/13
justify [2] 115/24 117/13     117/11 119/3 120/19 122/1     known [19] 72/6 72/7 96/6
                              123/4 131/14 141/20 141/21    96/20 129/21 141/3 147/24
K                             142/9 142/12 162/4 164/19     155/21 160/13 170/20
keep [13] 41/14 100/16        187/4 209/21 212/11 212/12    177/21 178/6 178/7 185/24
117/1 168/18 169/25 174/7     218/6 220/10 233/22 246/14    198/7 222/2 222/5 222/11
174/10 175/5 185/22 197/7     kinds [1] 114/2               227/24
198/20 210/24 216/11          knew [103] 18/20 19/6         knows [12] 4/22 20/17
keeping [1] 240/22            19/17 26/13 26/15 26/17       21/10 59/20 59/21 60/8
keeps [1] 59/13               26/21 28/23 29/1 31/4 31/9    153/22 171/1 171/25 172/4
K                             lead [4] 16/17 21/3 210/1     16/16 16/22 17/7 18/7 18/8
knows... [2] 179/19 193/15 214/5                            19/25 28/24 50/22 50/25
KS [21] 11/18 11/21 11/23 leading [6] 34/15 34/16           51/5 51/8 53/3 53/17 56/18
 12/1 12/6 12/9 12/12 12/14 34/19 34/20 45/7 217/18         60/3 61/9 61/11 61/15 61/17
 12/17 12/20 12/22 12/25      leads [1] 144/4               61/19 67/9 73/25 76/14
 13/2 13/4 13/6 13/15 13/18 learn [3] 94/16 94/23           87/15 116/7 116/12 116/20
 13/21 13/24 14/1 14/3         254/15                       116/23 117/5 117/8 117/9
KS/JM [1] 12/20               learned [10] 18/21 51/21      117/11 117/17 121/12
                               54/12 54/19 70/5 94/12       121/13 121/14 121/19 125/5
L                              94/17 163/25 248/5 254/14 132/5 132/7 132/11 132/18
L-I-E-D-T-K-E [1] 84/7        least [18] 10/1 72/15 77/2    132/24 133/17 139/21
L.L.P [1] 1/13                 80/2 93/15 100/18 125/13     144/14 145/12 145/22
lab [1] 19/7                   157/5 157/12 170/10 194/6 145/24 146/2 146/4 147/1
labeled [1] 187/7              197/4 197/18 203/24 237/15 154/17 154/19 154/23
lack [1] 115/18                238/12 245/14 253/22         154/25 155/2 155/4 160/21
lady [1] 214/9                leave [1] 62/25               160/24 162/6 167/14 170/15
Lafayette [1] 18/9            leaves [2] 14/5 202/3         177/4 181/6 181/18 192/21
large [3] 22/13 119/16        led [4] 19/22 19/24 185/25 192/24 193/1 193/3 194/11
 252/15                        215/15                       194/16 194/19 194/23 204/9
Larry [7] 121/1 121/2 121/4 left [15] 17/9 17/25 20/11      226/4 231/3 231/3 231/7
 121/5 121/9 121/11 121/14 20/13 47/24 104/8 136/24         232/23 234/2 234/9 234/10
last [7] 12/22 12/22 48/22     145/7 206/19 212/3 218/24 234/12
 48/23 118/20 118/23 120/4 219/2 219/8 219/19 227/9 letter's [2] 226/10 230/2
lasts [1] 208/22              left-hand [1] 47/24          letters [27] 17/20 19/16
late [4] 4/21 40/10 52/15     legal [2] 128/15 129/2        30/4 98/20 120/21 121/7
 53/2                         legged [1] 241/15             121/8 121/11 132/3 132/11
later [31] 7/9 9/23 10/3 14/6 lengthy [1] 22/11             132/12 133/6 133/6 155/6
 16/21 23/20 24/22 25/23      lenient [1] 16/9              179/3 179/8 180/3 180/19
 25/25 27/22 38/14 52/15      less [4] 128/19 128/20 193/7 181/10 193/6 194/25 197/10
 59/6 96/3 106/7 135/9 139/8 204/20                         203/6 231/23 232/13 232/20
 154/15 158/5 168/15 168/23 lessen [1] 215/19               233/13
 173/3 179/22 182/6 211/25 lessening [1] 212/4             letting [1] 122/5
 220/11 223/1 234/11 236/9 let [22] 15/2 31/21 32/12       level [1] 32/6
 243/24 254/15                 73/24 73/24 74/8 87/8 106/1 levels [1] 13/10
laughing [1] 76/21             143/20 145/24 146/4 147/16 leverage [1] 159/1
law [20] 93/7 93/7 115/16 168/7 168/18 180/7 214/13 liar [5] 15/19 162/1 172/22
 132/13 133/7 133/11 150/9 214/17 214/17 214/21 236/3 196/4 198/1
 150/10 151/17 152/4 152/5 237/23 253/15                   Liberty [1] 12/17
 152/11 152/14 153/25 154/1 let's [16] 41/22 79/23         library [6] 132/13 133/7
 186/22 192/7 197/17 230/6 107/23 139/4 163/15 169/15 133/11 230/6 230/7 232/17
 230/7                         174/7 185/3 200/12 201/13 lid [3] 84/8 84/9 170/1
lawyer [2] 75/12 166/23        202/18 202/20 218/17 249/6 Lid-key [2] 84/8 84/9
lawyers [1] 75/9               250/17 251/25               lie [3] 142/11 167/19 254/9
lays [1] 253/12               letter [87] 10/17 10/19 15/7 lied [3] 32/20 84/5 214/2
L                               205/24 209/2 209/7 213/25 24/23 25/21 68/11 74/23
Lied-key [1] 84/5               214/2 216/11 218/5 218/7     97/10 101/18 132/17 139/19
Liedtke [2] 84/11 129/8         221/4 227/21 228/14 229/1 140/6 142/17 145/23 146/4
lies [2] 141/16 141/17          231/18 231/20 232/16         156/17 160/20 162/21 168/1
Lieutenant [3] 160/17           232/25 242/23 247/12         172/25 176/2 176/17 180/9
 162/7 226/3                    247/23                       180/10 181/4 187/21 199/24
lieutenant's [5] 16/25 217/9   liked [1] 85/2                209/17 213/24 218/17
 225/4 227/22 228/1            likelihood [1] 238/12         232/16 232/25 240/12
life [8] 18/5 65/11 65/19      likewise [1] 192/12          looked [11] 9/12 15/1 24/23
 66/12 93/16 97/21 210/14      line [6] 60/16 141/14 164/24 25/8 25/10 25/13 70/8
 212/13                         199/18 243/12 254/13         165/14 165/20 180/22
light [6] 20/22 120/18         lined [3] 138/18 175/22       190/10
 148/21 192/6 198/20 198/21     176/17                      looking [6] 10/6 55/9 64/20
lightening [1] 113/17          lines [1] 246/2               144/6 156/2 254/20
like [129] 4/23 7/13 11/11     linked [3] 106/13 106/14     looks [8] 150/5 161/17
 15/1 19/9 37/9 37/10 45/25     128/12                       176/16 176/19 176/20
 57/14 60/4 61/15 62/8 62/11   liquor [1] 113/19             180/12 181/5 207/22
 67/3 68/11 68/18 72/24        list [10] 129/11 129/13      loop [2] 115/17 115/17
 74/13 74/17 74/17 74/23        129/20 129/23 131/1 131/5 loosen [1] 71/21
 76/23 76/24 77/1 83/25         131/12 216/18 216/24 217/7 LORIE [1] 1/6
 84/20 88/18 89/9 94/24 97/7   listed [1] 248/4             losing [1] 105/7
 97/10 99/6 99/19 100/4        listen [1] 141/5             loss [2] 162/4 225/3
 101/18 105/2 105/4 105/12     listened [1] 61/5            lost [1] 105/5
 105/16 105/18 105/21          listening [2] 61/3 128/8     lot [27] 6/9 6/10 22/11
 106/13 109/6 110/23 111/13    lists [1] 216/20              40/16 58/10 64/20 70/11
 111/16 113/21 113/21          little [15] 8/8 10/23 28/13   85/2 93/25 94/21 95/1 105/5
 113/23 114/14 114/25           34/22 38/1 41/22 57/4 76/15 113/9 119/18 119/21 135/23
 117/12 117/18 118/24           78/19 106/16 107/14 123/24 139/3 140/2 157/1 169/21
 119/19 122/1 122/2 122/5       159/19 211/19 222/8          177/9 193/16 193/18 198/12
 123/1 124/17 128/6 128/13     live [3] 7/1 19/8 193/24      204/20 210/12 222/9
 131/9 131/18 131/19 132/11    lived [3] 178/5 227/17       lots [1] 150/2
 132/13 133/4 133/9 133/9       232/10                      Louisiana [1] 18/9
 133/24 137/19 138/18 140/3    living [2] 10/4 20/4         love [1] 74/3
 140/5 140/6 141/21 142/10     LLC [1] 91/7                 loved [1] 64/2
 144/5 150/5 150/22 152/3      locations [1] 95/19          loves [1] 70/7
 161/17 162/19 165/20          locking [1] 182/2            Lovett [1] 1/17
 169/13 169/14 170/19          lodged [1] 21/23             low [14] 13/14 14/13 26/19
 171/23 174/20 174/24          long [14] 35/17 37/25 40/8 26/21 26/24 27/6 64/6 76/19
 175/21 176/16 176/17           69/15 69/19 80/7 88/4        94/17 176/23 177/19 179/18
 176/19 180/11 180/12 183/6     100/19 113/12 130/16 178/2 254/18 254/23
 183/12 189/11 190/10           184/22 208/17 219/7         low-drag [1] 64/6
 193/21 199/24 200/14          long-haired [1] 219/7        lower [1] 211/12
 201/18 201/20 201/23          longer [3] 5/1 100/18 113/4 loyalty [1] 69/25
 202/14 203/24 204/24          look [33] 6/6 24/1 24/4      lunch [2] 122/18 122/24
L                             114/4 135/25 136/5 136/14     mattress [1] 252/23
lying [13] 15/1 49/16 59/16   136/18 174/15 210/3           may [66] 4/21 20/22 21/21
 140/3 141/9 141/14 157/9     male [1] 208/19               26/1 32/3 33/13 33/18 34/4
 161/25 162/19 172/9 179/21   man [14] 20/4 35/10 42/23     35/12 37/14 37/14 44/15
 190/8 198/3                  44/4 45/3 52/11 62/1 100/11   53/5 78/13 78/14 78/14 88/5
                              101/15 201/25 202/2 213/6     88/10 88/11 89/18 90/12
M                             214/10 219/19                 90/14 100/17 101/19 102/1
ma'am [13] 78/25 79/2         manager [10] 33/21 45/19      102/5 102/6 116/12 116/13
80/11 81/8 81/13 186/23       46/3 46/5 188/23 214/8        118/19 118/19 119/19 122/3
192/23 194/13 194/15          214/11 217/5 221/9 221/13     129/15 129/16 129/21 130/5
194/22 195/3 195/15 196/14    manager's [2] 227/5 227/6     131/16 133/2 134/4 136/20
made [35] 11/7 17/7 23/3      maneuver [1] 64/7             140/9 142/22 161/4 161/10
23/23 31/22 57/7 60/2 62/11   manipulated [1] 27/7          162/12 166/5 166/6 166/11
64/1 64/1 65/17 67/3 68/4     manufactured [1] 22/6         168/19 168/21 173/16
70/25 72/4 73/2 112/22        many [25] 6/24 20/9 30/17     178/22 181/3 198/18 210/1
112/25 113/3 125/13 146/24    68/9 80/1 82/19 82/20 87/19   210/1 221/12 223/15 225/7
151/20 151/21 151/21          91/1 100/20 100/20 100/20     227/14 227/23 227/23 231/5
157/14 158/5 159/9 188/6      115/23 119/14 124/5 124/6     236/23 238/2
191/2 192/9 197/19 236/15     128/17 156/6 169/23 169/24    May 2001 [1] 166/11
238/19 241/5 243/7            210/6 210/7 217/17 217/19     May 6th [1] 231/5
magic [1] 18/24               220/22                        maybe [40] 20/10 31/17
mail [2] 4/17 5/14            mapped [2] 99/2 99/3          31/18 35/18 38/1 40/10
maimed [1] 68/11              March [1] 10/1                40/11 49/7 65/2 71/23 77/3
main [3] 99/14 207/11         March 1st [1] 10/1            77/4 87/21 88/5 88/6 91/25
207/12                        mark [14] 18/3 48/24          92/15 96/3 105/16 110/23
maintain [1] 208/3            101/12 101/12 106/2 106/9     113/5 113/10 113/11 119/15
major [1] 195/23              117/10 130/9 130/9 155/2      119/21 125/11 130/9 132/13
majority [1] 83/7             193/2 231/24 231/25 232/1     138/15 139/11 142/19
make [48] 11/1 22/10 29/14    marked [2] 17/22 154/7        143/16 156/10 156/10
30/15 33/15 33/23 57/5 61/4   marks [4] 8/16 8/24 64/6      180/17 188/19 197/20
65/15 66/23 68/16 70/11       64/7                          208/14 229/7 243/24
70/22 70/23 79/5 79/5 97/21   marshal's [1] 195/2           McInnis [2] 19/6 19/8
98/9 112/11 113/9 113/9       Martinez [10] 18/3 30/5       mean [82] 5/1 5/14 5/22
113/10 113/11 113/16          48/24 132/21 155/2 193/2      12/17 19/3 24/11 28/25 29/6
113/17 113/18 113/19 114/3    231/24 231/25 232/1 232/2     49/15 60/18 65/22 69/4 91/3
126/7 135/18 139/3 140/2      Massiah [1] 31/24             91/23 93/22 95/20 96/19
144/17 149/12 165/5 165/8     match [1] 143/10              97/7 97/20 98/25 99/3 99/3
170/6 187/1 187/17 187/21     material [2] 185/13 185/14    99/16 99/25 100/19 103/3
202/20 207/20 208/21 229/2    materiality [2] 207/6         110/1 113/20 115/4 115/23
229/22 246/10 247/23 249/3    210/16                        116/15 117/14 125/3 131/5
makes [3] 199/23 238/5        matter [10] 19/3 75/6 92/18   133/6 133/19 133/23 141/21
255/19                        97/12 112/24 114/22 145/19    148/24 150/23 155/8 156/2
making [13] 45/20 58/10       153/13 185/14 256/16          159/5 159/15 160/16 163/2
58/11 105/9 109/22 109/25     matters [1] 235/11            163/8 166/6 168/3 173/16
M                             162/16 162/21 163/9 164/21   16/23 17/13 18/1 28/3 32/10
mean... [32] 177/24 179/2     166/14 167/3 176/7 176/14    50/23 51/1 53/3 56/11 158/5
179/14 179/14 183/4 184/10    195/2 195/4 195/12 196/2     158/21 162/24 169/3 181/6
189/10 193/17 200/14          224/22 227/12                181/10 186/1 204/17 204/18
202/10 205/24 206/10          meetings [5] 16/25 51/25     211/3 211/4 250/20 250/23
211/16 213/15 215/14          87/22 145/4 228/9            252/4
215/18 216/11 218/4 221/3     member [3] 111/1 245/16      microphone [3] 33/16
221/17 225/23 228/3 228/12    246/7                        34/22 78/15
230/22 232/2 236/20 237/8     members [1] 106/15           microscopic [2] 9/9 19/3
243/11 245/21 250/9 254/8     memory [4] 40/25 124/8       middle [6] 9/13 11/15
255/18                        215/12 235/7                 101/22 102/4 177/6 241/19
meaning [5] 69/24 76/15       men [2] 210/8 233/13         might [28] 39/13 39/16 61/3
99/11 193/17 241/15           mention [12] 5/14 22/25      61/19 66/9 85/14 86/16
means [2] 40/6 238/9          23/13 27/15 27/20 63/25      104/7 107/10 118/18 138/16
meant [2] 38/18 238/13        64/1 64/1 65/11 117/23       139/3 145/9 156/8 163/8
mechanical [1] 1/24           149/21 164/6                 169/13 169/13 175/14
mechanism [1] 237/9           mentioned [18] 19/9 23/11    188/11 193/19 193/24
medical [2] 5/8 165/1         24/8 27/17 56/18 103/20      208/14 224/9 224/13 224/24
medium [32] 11/11 11/23       108/18 116/6 130/25 132/3    230/25 236/23 254/21
12/14 12/20 13/13 13/14       166/10 196/5 197/25 209/10   Mike [11] 45/3 47/13 48/4
13/18 14/3 14/13 16/18        225/22 246/9 247/2 253/20    48/24 49/7 56/12 60/2
22/18 27/6 94/15 124/24       mentioning [1] 24/7          162/24 163/3 163/5 163/12
160/18 164/25 165/1 165/1     mentions [2] 231/8 253/16    miles [1] 76/18
173/20 176/25 177/1 177/19    mess [1] 87/4                military [2] 59/20 67/9
177/22 191/4 214/9 215/25     messed [1] 105/11            milk [1] 169/15
216/4 220/22 221/21 221/23    messing [1] 55/8             mill [1] 255/1
226/3 253/10                  messy [1] 8/22               million [1] 252/10
medium's [1] 14/15            met [48] 11/3 14/16 16/24    mind [8] 57/25 93/19
medium/high [1] 94/15         26/25 27/11 27/13 34/10      136/23 190/4 192/13 195/11
meet [22] 11/1 16/22 26/8     34/13 52/5 78/24 80/13       198/20 242/2
38/3 42/14 42/16 43/2 46/22   81/18 87/20 88/5 88/18       minds [1] 192/10
47/8 52/7 52/8 88/4 144/22    95/23 96/4 96/4 123/25       mine [5] 13/24 119/24
146/7 148/1 161/17 176/8      127/17 127/18 140/9 140/17   119/25 119/25 211/23
221/19 221/20 225/1 231/13    141/4 142/15 142/16 144/23   mini [1] 119/17
234/24                        147/9 148/3 157/17 157/18    minute [7] 46/13 78/3 83/24
meeting [50] 11/5 14/6        157/20 159/21 165/22 176/9   139/5 184/24 210/22 226/7
14/19 14/21 14/22 15/4 17/2   190/1 190/4 190/13 194/7     minutes [12] 140/2 141/9
17/4 44/1 44/4 44/8 44/13     195/1 195/19 198/7 217/14    145/3 182/4 185/8 208/7
44/16 53/13 79/23 79/24       222/21 224/21 224/25 225/4   208/8 208/10 208/12 208/22
80/4 80/12 80/18 80/18        225/5                        208/25 251/24
81/10 81/11 81/15 81/17       metal [1] 16/7               MIRANDA [8] 1/19 4/10
88/5 88/6 88/7 88/16 142/17   Mexican [1] 250/20           21/20 33/8 78/23 88/12 89/3
146/10 146/12 146/13          mic [2] 8/8 90/13            129/18
146/18 147/17 149/1 161/6     Michael [25] 16/5 16/5       Miranda's [1] 64/20
M                             195/5 195/13 196/7 196/12     65/14 68/8 71/19 76/25 84/4
mirrors [1] 239/24            196/15                        90/2 94/10 95/13 101/22
misconduct [1] 21/14          Moreno's [5] 14/8 18/11       121/20 124/2 128/12 128/24
missions [2] 67/15 68/9       43/19 148/13 194/20           185/12 189/9 194/4 204/15
Mississippi [1] 119/9         morning [7] 4/3 7/2 9/4       235/16 238/23 240/23 247/5
misspelled [1] 233/7          33/22 33/25 123/7 196/5       Mr. [395]
mom [3] 105/11 118/4          mornings [1] 244/6            Mr. Beckcom [54] 20/17
194/20                        Morton [1] 186/1              25/24 32/14 46/14 46/22
mom's [2] 76/17 105/6         most [10] 19/25 32/8 33/4     47/12 50/5 51/9 51/20 53/13
moment [6] 59/10 88/10        51/5 68/17 99/8 174/10        54/5 54/10 58/5 60/13 62/11
129/15 140/18 140/21          214/25 241/2 241/3            62/22 63/18 63/22 65/8
251/19                        mostly [1] 251/2              66/16 67/19 68/3 68/8 68/16
money [16] 57/7 57/8 58/10    mother [7] 68/21 68/22        69/4 69/20 70/23 74/9 75/15
58/11 70/10 70/11 73/14       68/24 105/19 111/1 242/16     83/5 83/18 99/14 99/21
73/15 105/5 105/7 105/18      242/16                        99/24 104/6 104/17 109/3
210/12 252/7 252/15 252/22    motherfucker [4] 66/20        111/7 118/7 118/25 132/10
253/17                        66/21 73/13 76/16             132/21 169/8 181/18 182/1
monoxide [1] 16/8             mothers [1] 226/11            187/24 189/6 191/5 191/10
month [6] 18/11 44/9          motion [6] 4/23 16/15         192/16 193/8 198/24 224/20
113/13 126/14 217/13          213/13 213/17 218/6 225/23    240/2
254/13                        motions [3] 114/25 184/10     Mr. Beckcom's [6] 61/7
monthly [1] 105/7             184/11                        73/10 74/24 167/10 194/5
months [16] 18/11 18/12       motivated [1] 179/2           203/12
20/9 35/18 52/15 69/17        motivation [4] 178/18         Mr. Bonds [5] 145/7 166/10
92/24 92/25 157/11 157/12     178/23 237/1 237/1            174/12 195/18 196/3
168/15 168/23 169/11          motive [4] 30/21 32/19        Mr. D'Hemecourt [2]
170/21 214/1 229/8            114/20 114/21                 88/13 129/17
more [32] 6/10 18/8 24/12     mouth [18] 9/10 18/25 19/2    Mr. Dominguez [3] 48/10
24/14 30/13 32/11 47/14       19/8 56/3 78/15 139/12        83/5 132/21
54/21 63/7 70/11 71/6 78/7    200/9 200/22 201/2 201/4      Mr. Foreman [48] 26/8
100/4 100/8 107/4 114/24      202/4 202/9 203/11 206/22     26/8 26/25 27/14 27/22
125/13 128/19 135/9 138/16    208/18 208/19 254/6           47/21 49/24 55/15 59/22
144/4 154/15 169/14 169/15    move [9] 8/8 8/11 13/9 27/7   64/8 65/14 66/12 74/23
173/16 198/12 203/3 203/4     27/10 37/23 41/19 221/5       75/19 78/6 78/18 78/23
204/22 215/2 220/24 251/22    221/17                        89/17 95/11 95/12 99/14
Moreno [44] 10/18 10/21       moved [13] 14/13 14/14        99/24 104/17 111/7 117/10
11/1 11/3 11/5 11/6 13/8      26/19 26/20 27/6 27/12        118/7 118/25 127/3 132/20
14/18 18/6 18/8 18/13 22/21   173/19 173/22 191/4 191/5     132/25 147/24 161/17
23/7 23/16 23/22 24/6 26/20   191/11 216/4 253/11           190/17 191/10 192/17 193/8
38/4 38/6 38/9 38/24 39/11    movement [1] 170/1            196/4 196/8 196/16 198/1
39/19 45/3 54/25 79/6 79/12   Moving [1] 6/22               204/10 205/21 205/23 245/9
83/17 145/22 146/3 146/8      MR [33] 1/16 1/20 31/7        250/5 251/7 251/13 255/25
146/19 146/19 147/20 149/2    33/12 39/19 40/25 46/19       Mr. Foreman's [2] 22/20
149/3 194/11 194/20 195/1     50/9 51/2 51/20 61/22 63/21   242/16
M                             99/10 102/11 102/14 102/24    84/1 89/23 89/24 90/5 90/13
Mr. Gomez [1] 83/5            103/2 103/11 103/13 104/14    90/19 134/5
Mr. Gonzalez [6] 30/5 30/8    106/1 106/2 107/13 108/21     Mr. Wilson [1] 120/16
83/6 83/19 130/3 177/18       111/7 111/14 112/23 112/25    Mr. Wisner's [1] 185/7
Mr. Harpe [2] 214/11          114/6 114/7 114/11 115/7      Mrs. [1] 248/1
214/12                        115/21 117/19 120/13          Mrs. Siegler [1] 248/1
Mr. Harpe's [1] 46/9          120/17 122/8 127/17 127/18    MS [12] 1/13 1/19 18/23
Mr. Herrera [3] 8/3 8/7       128/14 128/17 129/2 129/6     33/20 63/22 64/20 88/7
201/11                        129/21 129/22 131/10          104/1 168/17 185/5 194/11
Mr. Herrero [11] 81/14        132/20 149/16 155/22          242/13
107/1 107/12 108/1 108/2      156/16 166/11 172/13          Ms. [144] 4/15 6/8 8/4 9/5
123/25 124/3 124/7 124/11     177/18 189/3 189/5 189/25     9/10 9/24 10/6 11/3 13/8
124/13 205/8                  190/2 191/5 191/9 192/19      18/23 19/2 19/5 19/8 19/10
Mr. Herrero's [3] 27/17       193/12 193/17 196/8 198/5     21/7 21/20 23/6 24/16 24/20
27/19 124/2                   200/18 200/20 205/5 205/8     25/9 25/20 26/7 30/2 30/23
Mr. Jeffrey [1] 94/1          209/12 210/17 220/9 220/17    30/25 31/7 31/21 33/8 44/16
Mr. Liedtke [2] 84/11         233/18 235/8 236/23 238/23    44/20 45/13 46/7 46/9 47/16
129/8                         239/14 240/23 241/5 242/14    49/6 50/18 51/1 54/17 56/15
Mr. Martinez [2] 30/5         243/6 243/20 244/10 246/18    58/19 62/20 63/17 63/18
132/21                        246/21 247/9 247/22 248/8     63/21 67/25 68/6 73/8 76/25
Mr. Moreno [11] 22/21         248/15 249/22 250/2 252/5     77/2 77/20 79/23 81/17
26/20 39/19 79/6 79/12        253/5 254/22 256/4            81/25 82/6 82/9 82/13 82/20
83/17 146/19 195/5 195/13     Mr. Prible's [27] 8/22 8/25   82/24 86/22 86/25 87/3 87/8
196/7 196/15                  9/9 9/11 18/12 19/12 21/3     87/15 87/20 88/12 88/16
Mr. Prible [166] 9/20 10/2    27/16 27/19 28/20 54/7        89/3 89/15 99/21 100/9
10/16 10/20 14/11 18/3        83/13 95/17 95/18 98/15       100/23 105/24 106/17
18/23 21/16 22/13 27/4        125/16 126/11 127/11          110/13 115/9 116/7 116/18
27/10 29/4 31/9 31/12 31/14   129/12 129/13 130/4 147/5     122/12 122/25 125/6 125/9
31/18 38/24 40/23 41/10       151/4 195/20 204/9 223/23     125/9 125/10 125/14 129/18
41/12 42/9 42/14 42/21        242/16                        136/4 145/8 145/23 146/3
46/19 46/22 47/8 48/18        Mr. Rivera [2] 33/25 90/9     146/7 146/19 146/19 146/22
49/24 50/9 51/9 51/12 52/9    Mr. Rytting [21] 20/18        147/12 147/21 147/23 149/2
53/14 54/2 54/5 55/13 57/10   47/15 50/17 54/16 56/14       150/25 152/17 152/22
58/6 59/24 62/8 62/13 63/8    58/18 62/19 67/24 68/5 73/7   154/10 154/22 154/23 155/3
66/11 66/16 66/23 67/6        77/19 87/20 88/5 89/14        155/4 155/6 156/13 156/20
67/13 67/19 68/9 68/18        100/22 105/23 108/16          160/19 166/10 168/12
68/21 69/12 69/14 69/18       110/12 116/17 122/11          168/17 172/15 184/6 189/25
69/24 70/16 71/17 71/24       122/20                        192/22 193/2 194/7 194/19
73/16 74/10 74/18 77/8        Mr. Scardino [1] 122/21       195/1 195/5 195/13 195/19
80/21 81/11 81/18 82/1        Mr. Siegler [2] 53/14         196/3 196/10 196/16 197/12
82/10 82/14 82/17 84/15       109/25                        199/2 199/14 200/1 204/16
84/16 84/19 85/2 86/19        Mr. Smiley [2] 120/24         205/7 205/23 208/1 208/10
94/12 95/21 95/22 95/24       121/8                         217/9 225/16 234/3 235/16
96/4 96/4 96/11 97/16 99/9    Mr. Walker [9] 27/23 30/5     235/19 238/19 246/12
M                            Ms. Tirado's [2] 9/10 19/2    123/22 124/8 124/9 125/4
Ms.... [2] 247/14 254/13     much [31] 4/13 5/25 20/6      125/10 129/23 133/18
Ms. Harpe's [1] 46/9         21/18 34/3 56/2 60/4 78/21    136/15 136/15 136/18 138/5
Ms. McInnis [1] 19/8         81/9 84/17 89/17 92/23        139/18 141/3 143/9 143/12
Ms. Miranda [5] 21/20 33/8 93/12 93/14 109/4 126/25        143/13 148/1 152/20 160/24
88/12 89/3 129/18            134/4 134/25 135/9 135/11     161/1 161/16 161/22 165/15
Ms. Moreno [1] 146/19        181/16 203/3 203/4 204/22     169/17 169/17 171/9 173/7
Ms. Prible's [1] 24/16       209/17 235/15 237/12          187/25 190/4 192/8 192/25
Ms. Scardino [17] 47/16      251/22 251/22 254/18          193/4 194/17 194/24 195/11
50/18 54/17 56/15 58/19      256/12                        195/17 197/18 197/19
62/20 67/25 68/6 73/8 77/20 muffler [1] 16/7               200/14 203/25 213/18 214/4
87/20 89/15 100/23 105/24 multiple [1] 28/24               215/15 216/24 217/6 219/2
110/13 116/18 122/12         murder [48] 7/22 10/17        228/12 231/16 240/8 242/11
Ms. Siegler [104] 4/15 6/8 10/22 11/7 13/23 14/7 15/23     243/17 245/16 251/2 252/11
9/24 10/6 11/3 13/8 19/5     16/10 16/18 18/4 18/16        254/5 254/14
21/7 24/20 25/20 26/7 30/2 19/20 23/25 26/18 26/22         myself [11] 48/11 49/7
30/23 30/25 31/7 31/21       43/5 51/10 54/20 54/21        52/16 57/1 91/2 102/13
44/16 44/20 45/13 46/7 49/6 55/10 58/23 63/25 70/5 86/8    105/16 107/19 168/24
51/1 63/17 63/18 63/21       87/9 87/16 87/18 96/7 96/9    170/17 213/17
                             104/12 138/17 163/1 163/19
76/25 77/2 79/23 81/17                                     N
81/25 82/6 82/9 82/13 82/20 163/23 166/20 170/23 171/2     Nah [1] 175/15
82/24 86/22 86/25 87/3 87/8 172/1 182/1 195/13 211/7       naive [1] 103/14
87/15 88/16 99/21 100/9      211/11 211/12 211/25
                                                           name [52] 10/18 11/21
106/17 115/9 116/7 122/25 212/20 213/8 215/9 254/18        12/23 16/13 17/5 20/24
125/6 125/9 125/9 125/10 murdered [2] 16/5 211/24          21/12 21/13 22/20 23/12
125/14 136/4 145/8 145/23 murderer [2] 16/5 32/22          23/13 34/9 45/1 48/25 75/11
146/3 146/7 146/19 146/22 murders [16] 8/14 9/1 9/14       78/23 84/5 84/14 88/7 90/20
147/12 147/21 147/23 149/2 9/16 9/18 14/12 14/23 18/20     101/14 106/22 106/23 120/1
150/25 154/23 155/3 155/4 70/2 94/18 94/20 94/21           120/4 120/4 121/1 124/16
155/6 156/13 160/19 166/10 95/25 96/15 143/11 222/19       129/9 129/23 131/6 133/21
168/12 168/17 172/15 184/6 muscular [1] 209/25             160/23 160/24 161/21
189/25 192/22 193/2 194/7 must [6] 160/4 181/24            189/21 189/21 214/10
194/19 195/1 195/5 195/13 186/8 225/20 226/21 229/22       217/21 219/4 219/5 219/15
195/19 196/3 196/10 196/16 mustache [1] 219/20             219/21 219/23 224/24 225/3
197/12 199/14 200/1 204/16 mutilated [1] 68/11             231/24 233/10 245/21
205/7 205/23 208/1 208/10 my [92] 5/21 13/20 13/22         245/21 254/14 254/15
217/9 225/16 234/3 235/16 34/9 39/3 53/25 68/12 70/10      name's [1] 123/15
235/19 238/19 246/12         73/14 73/15 74/2 78/23 88/5
                             88/6 90/20 93/16 93/23        named [10] 11/7 11/8 16/5
247/14 254/13                                              38/3 45/12 101/15 107/2
Ms. Siegler's [9] 19/10 23/6 96/19 97/3 97/4 98/11         121/25 195/14 214/10
25/9 152/17 152/22 154/10 100/15 103/3 103/13 105/13       names [5] 100/16 117/10
154/22 156/20 199/2          109/1 111/3 115/7 115/14
                             119/15 121/10 121/15          120/3 195/10 219/3
Ms. Tirado [3] 8/4 9/5                                     narrative [1] 26/3
18/23                        121/17 122/9 123/15 123/18
                                                           narrow [1] 30/23
N                             needs [2] 26/2 149/11        nickname [1] 48/8
Nathan [66] 11/5 11/14        neighbor [2] 9/11 59/7       nicknames [1] 120/3
11/20 12/9 12/11 18/2 18/15   neighborhood [7] 12/8        night [11] 8/5 9/3 9/6 9/13
18/19 21/1 23/16 23/20        38/11 38/14 38/17 177/24     62/5 69/20 70/2 71/1 163/19
23/22 33/10 34/5 34/8 34/9    177/25 178/5                 163/22 218/15
52/16 139/20 140/8 140/10     neighbors [1] 177/23         nightly [1] 223/8
140/15 142/11 146/20          neither [4] 250/7 250/8      nightmare [1] 62/2
147/20 147/21 149/3 149/25    256/1 256/2                  Nilda [8] 7/24 58/25 63/2
157/6 157/8 157/23 158/23     nephew [2] 190/4 195/10      163/18 163/22 209/11
160/19 161/3 161/11 162/24    nervous [1] 93/21            209/12 210/17
162/24 163/2 163/8 163/12     netted [1] 110/22            no [331]
163/13 164/8 164/15 165/13    never [77] 18/12 19/14       No. [3] 139/8 139/10 240/12
168/24 169/3 179/25 189/21    19/16 19/16 20/21 20/22      No. 1 [1] 139/8
195/5 195/9 195/19 196/12     30/10 30/10 49/24 58/7       No. 10 [1] 240/12
203/13 203/17 207/23          61/11 61/14 61/21 65/17      No. 2 [1] 139/10
207/24 215/24 218/15          65/17 67/9 67/12 68/18       nobody [3] 59/21 131/21
220/12 220/16 239/21          70/18 73/21 75/2 76/11       152/21
239/25 246/6 248/3 249/4      76/13 76/13 76/22 76/22      nonconsensual [1] 201/3
249/21 256/4                  76/24 77/1 99/24 111/2       noncontextual [1] 23/15
Nathan's [1] 219/2            115/7 119/25 136/18 136/18   none [4] 8/21 60/19 120/18
nation [1] 5/18               140/11 140/14 140/16         247/24
natural [1] 113/7             140/17 140/17 140/24 141/3   nonetheless [2] 246/4
naturally [1] 30/15           141/25 145/4 146/6 146/12    251/12
nature [3] 45/9 91/8 235/7    147/9 147/10 151/17 151/20   nontestifying [1] 186/4
NCIC [1] 150/3                154/19 155/5 156/19 158/2    normally [2] 36/16 156/5
near [5] 33/16 78/15 104/23   158/4 158/16 160/1 162/24    nosy [1] 133/12
122/13 122/15                 162/24 163/2 163/12 164/12   not [309]
nearest [2] 33/23 90/6        165/15 171/20 174/8 174/9    note [4] 9/17 19/9 163/2
necessarily [7] 30/11         174/9 174/9 187/11 198/7     187/1
107/15 112/4 115/17 127/4     206/12 206/13 206/13         notes [17] 14/20 17/4 19/15
184/16 222/7                  206/13 218/3 229/13 230/22   135/23 142/17 161/19
necessary [2] 123/9 168/3     245/4                        161/22 162/21 168/18 176/3
need [23] 10/25 58/5 77/24    nevertheless [1] 190/16      176/7 176/14 186/19 187/22
78/7 97/13 123/9 137/19       new [9] 15/15 138/7 138/8    197/19 229/2 239/13
138/23 141/14 155/12 162/8    148/21 148/22 149/18 156/5   nothing [12] 8/19 8/23 29/8
183/6 183/13 186/18 192/3     156/8 173/10                 55/6 86/13 97/7 124/14
200/10 207/11 211/19 215/1    news [1] 223/8               134/3 135/21 167/9 181/22
217/2 221/8 226/6 228/14      newspaper [3] 143/2          245/7
needed [16] 10/1 22/1 58/1    149/10 223/11                notice [4] 66/18 177/4
58/6 97/17 98/7 114/12        newspapers [1] 96/18         216/20 243/1
135/19 160/8 160/9 221/10     next [6] 9/11 26/10 48/1     noticed [1] 180/3
226/20 228/5 236/16 236/19    48/10 63/24 108/16           notwithstanding [1] 97/25
236/20                        next-door [1] 9/11           November [24] 16/16 16/21
needing [1] 104/3             Nice [1] 214/13              17/8 17/10 17/14 52/16 53/2
N                              248/10 248/13 248/20        October 30th [1] 234/2
November... [17] 53/15        numbers [3] 100/16 100/20 odd [1] 103/11
118/12 157/11 157/12           105/15                      off [29] 9/4 9/13 14/2 18/11
                                                            20/3 20/6 20/8 20/14 28/8
160/18 162/6 168/24 173/14    O                             28/8 43/13 51/24 59/6 66/22
218/19 218/20 220/14 226/2    o'clock [3] 62/5 244/1 256/9 76/23 105/12 113/18 122/1
226/10 226/12 226/17          o0o [1] 256/14
226/17 251/16                                               141/19 145/7 167/14 209/13
                              oath [4] 32/20 34/1 90/9      209/18 212/2 213/23 215/20
November 11th [2] 218/20       239/6
251/16                                                      228/5 228/15 229/14
                              object [1] 245/9             offenders [1] 195/23
November 2001 [1] 16/16       objected [1] 199/11
November 20th [1] 160/18                                   offense [6] 136/1 136/14
                              objection [10] 34/15 45/6     136/19 136/24 153/12
November 24 [1] 118/12         58/2 60/7 97/22 107/5
November 24th [5] 17/8                                      153/13
                               107/20 109/9 191/13 221/13 offer [2] 87/3 125/19
17/10 17/14 226/12 226/17     obligated [1] 185/19
November 26th [5] 16/21                                    offered [2] 107/16 125/25
                              obligation [2] 191/20        office [38] 1/20 16/25 25/13
162/6 226/2 226/10 226/17      191/25
November 9th [1] 220/14                                     49/18 78/24 123/16 123/19
                              obligations [2] 186/2         123/20 123/21 131/20
now [88] 7/10 12/1 20/4        191/14
22/7 22/18 22/25 23/4 26/19                                 131/21 134/10 135/3 136/4
                              obtain [2] 28/19 171/19       136/5 136/7 137/6 138/4
29/13 40/5 40/23 46/14        obvious [5] 15/18 141/8
48/19 49/20 49/24 51/20                                     139/21 143/19 143/25 144/6
                               141/23 142/13 142/20         147/1 148/5 148/8 152/3
59/13 61/22 63/6 65/23        obviously [21] 25/7 31/4
68/20 73/11 73/14 78/1 79/6                                 153/3 175/3 184/8 186/15
                               77/14 166/3 173/23 181/21 187/14 187/17 192/7 195/2
80/13 81/11 83/4 85/20         185/13 193/21 198/15
87/19 92/9 95/14 97/1                                       217/9 225/4 227/22 228/1
                               204/19 215/14 228/21 230/2 officer [2] 216/13 221/12
104/13 107/9 110/11 111/3      231/9 234/14 236/20 240/19 official [2] 2/3 89/9
111/25 116/6 118/8 133/18      241/1 247/20 249/2 255/7 often [1] 47/8
137/22 145/19 146/7 146/18    occasion [3] 72/15 77/3
147/4 149/15 154/16 157/5                                  oh [14] 32/19 35/10 47/5
                               240/1                        89/9 95/18 112/17 122/2
157/8 157/10 159/3 161/8      occasionally [1] 51/24
166/3 168/22 169/2 169/8                                    182/12 204/2 210/7 210/15
                              occasions [2] 105/1 105/3     212/20 233/8 244/15
170/19 172/11 172/20          occupation [2] 90/22 91/13 old [10] 10/16 13/4 59/7
173/24 175/18 177/21 180/3    occur [3] 44/3 46/24 217/10 92/16 93/10 97/9 149/3
180/10 181/1 181/9 181/21     occurred [1] 46/17
184/25 185/2 187/15 193/5                                   163/18 163/22 230/12
                              occurrence [2] 57/1 170/16 Old-school [1] 230/12
193/5 193/5 194/1 199/1       October [17] 16/14 18/17 older [1] 93/11
199/2 204/16 213/25 224/7      19/21 52/16 53/2 53/4 53/6 once [11] 14/12 61/25
224/8 232/16 249/1 250/17      53/15 161/18 168/15 168/23 124/15 125/11 127/14
252/5 254/20 254/20 255/9      216/4 234/2 236/15 237/15 179/15 179/20 188/11
number [20] 28/9 45/25         246/24 254/16
46/1 46/1 53/4 53/9 100/8                                   213/23 214/15 231/18
                              October 11th [1] 246/24      one [122] 9/16 10/16 11/14
100/14 103/21 103/23          October 2001 [1] 16/14
103/25 105/14 109/2 124/6                                   20/14 20/16 20/22 21/11
                              October 2002 [1] 18/17        23/15 24/9 24/10 27/19
128/18 216/18 225/16          October 25th [1] 19/21
O                               161/20 162/10 162/17        organized [1] 246/2
one... [111] 27/23 45/10        183/13 189/5 189/12 198/12 original [2] 18/14 217/25
 48/1 48/24 53/21 59/16         198/15 198/22 208/11        originally [4] 25/8 156/15
 64/17 65/11 69/8 70/9 71/6     208/22 208/24 213/25 237/9 189/17 216/3
 71/9 71/23 72/15 73/24 74/5    245/25 249/10 255/25        originate [2] 99/20 99/21
 76/22 77/2 79/24 80/2 80/3    onsite [1] 91/14             Oscar [28] 18/2 48/13 48/14
 95/11 100/17 103/17 104/4     onus [1] 186/12               72/5 72/6 95/13 95/14 99/16
 104/18 105/17 106/10          op [2] 112/3 112/5            101/11 104/17 104/20 109/3
 108/12 108/25 111/1 112/14    open [12] 41/18 41/19 58/25 109/18 110/24 112/11
 113/2 113/4 113/11 116/9       119/19 132/12 132/16 135/3 112/11 112/11 126/19
 116/10 117/13 117/13           135/8 135/14 186/17 196/22 126/24 130/1 132/21 133/2
 117/15 117/20 117/21           198/20                       133/3 133/18 177/15 219/4
 118/20 118/24 119/22 120/9    opened [2] 155/25 237/15 219/5 219/12
 120/11 121/11 125/13          opening [5] 7/14 7/17 23/1 other [120] 6/15 8/23 12/9
 126/17 127/2 130/10 130/10     59/17 172/10                 13/23 14/8 17/18 17/22
 130/17 132/2 132/2 136/21     openly [1] 128/4              19/17 23/3 29/8 30/4 31/4
 138/11 138/16 138/19          operating [2] 22/16 22/18 33/3 36/12 37/10 37/11
 139/19 139/22 140/1 140/18    opinion [12] 60/14 60/14      37/20 37/21 38/9 41/15
 140/21 145/17 146/3 147/21     68/16 72/14 96/19 103/13     41/16 46/9 47/13 49/21
 148/3 150/19 150/21 151/12     108/25 109/1 165/16 207/1 49/23 55/20 60/15 64/11
 154/2 154/4 157/5 161/3        210/4 210/13                 64/22 65/9 67/15 68/10
 161/7 161/12 168/7 172/9      opinions [1] 205/2            68/11 69/10 76/6 83/6 83/13
 175/22 176/18 177/6 178/2     opportunistic [1] 32/25       83/14 84/20 96/18 103/23
 181/10 188/3 188/3 194/19     opportunities [1] 107/11      106/8 106/10 111/25 112/1
 198/20 205/2 205/6 208/14     opportunity [12] 6/7 21/25 113/4 113/11 113/15 115/9
 209/10 210/6 210/7 211/15      29/7 50/11 95/6 97/14 104/8 115/21 117/12 117/21
 211/25 216/1 218/15 227/25     104/9 105/3 106/6 126/23     119/22 120/20 123/7 126/20
 228/12 229/3 229/3 231/24      201/15                       126/20 129/3 130/10 137/15
 240/19 240/19 241/12 247/2    opposed [2] 7/7 7/8           137/21 141/24 142/2 148/23
 247/7 248/23 255/17           opposite [1] 175/4            150/19 151/14 155/16 161/3
one's [1] 86/14                Ops [3] 67/8 67/14 67/20      164/2 164/6 172/3 174/20
ones [5] 74/2 83/14 107/18     options [1] 4/24              174/24 175/6 176/24 177/1
 188/19 188/22                 oral [7] 9/6 18/22 202/3      179/4 179/10 181/21 183/5
ongoing [1] 199/3               206/18 208/5 208/18 209/11 185/22 186/11 187/4 187/6
only [59] 14/19 17/2 19/3      orange [1] 114/1              187/9 187/9 192/17 194/1
 19/5 19/9 20/20 21/11 23/1    oranges [1] 114/2             197/11 198/21 199/1 199/13
 23/11 26/10 28/9 32/18 37/9   orchestrating [1] 31/24       199/25 200/1 200/19 200/19
 44/4 44/20 55/7 60/8 64/4     orchestration [1] 99/25       203/6 204/10 205/6 206/6
 69/14 69/17 74/1 74/2 82/11   order [9] 4/1 17/16 23/14     212/1 212/2 225/13 228/4
 93/9 96/19 96/20 103/17        97/21 98/7 199/18 205/24     231/17 233/16 235/11 236/9
 111/7 123/6 126/7 132/12       236/16 247/23                236/22 236/23 241/16
 133/23 137/5 137/9 138/9      ordered [1] 8/20              246/12 247/22 250/6 250/18
 140/14 140/18 144/22          orderly [1] 37/19             250/19 250/20 253/2 253/4
 146/24 147/9 160/12 161/7     ordinary [1] 32/15            256/1
O                               231/19 231/19 232/7 241/8     238/5
other's [2] 117/13 117/18       244/22 250/23 251/5 252/9     page 83 [1] 243/11
others [10] 19/9 47/12          253/10 253/12 254/5           page 9 [1] 199/17
 67/20 83/5 92/11 99/15        outlined [1] 236/19            pages [3] 136/21 242/23
 99/16 141/25 152/20 246/19    outside [8] 36/19 36/22        242/24
otherwise [3] 111/22 123/5      38/10 57/2 57/6 90/3 164/4    paint [1] 189/8
 185/23                         170/17                        painting [1] 114/14
ought [2] 45/10 123/3          over [40] 9/23 21/16 29/5      pals [1] 98/17
our [23] 6/24 7/14 21/15        38/1 39/2 40/5 41/4 49/14     Pam [1] 19/6
 36/23 51/23 52/6 60/12         49/15 50/12 63/24 76/16       papers [1] 89/4
 102/16 115/5 120/17 122/18     77/5 79/3 83/25 88/15 91/22   paperwork [5] 27/1 27/2
 123/19 136/1 139/21 141/13     94/17 96/11 132/17 134/17     27/3 105/16 156/18
 147/1 153/5 172/25 186/18      134/19 134/24 135/5 135/15    paragraph [10] 101/4
 232/10 232/10 234/24 252/1     135/16 136/1 136/8 157/25     168/23 170/15 172/6 234/5
out [136] 4/16 4/21 5/1 5/9     161/8 162/11 162/12 169/21    249/8 249/18 250/17 250/25
 5/15 8/22 9/12 10/23 13/15     179/10 182/7 182/9 189/3      251/8
 15/3 15/14 17/11 19/23 20/1    192/17 252/23 253/11          parent [1] 181/10
 20/6 20/9 25/23 27/10 28/21   overheard [1] 128/7            parents [3] 17/15 118/8
 29/7 30/20 40/4 40/6 41/7     overturn [1] 33/7              242/17
 41/12 41/15 52/5 52/10 59/6   overwhelmed [1] 98/22          parole [3] 97/7 138/8
 64/5 65/13 66/18 66/19        overwhelming [1] 21/15         155/24
 66/20 67/14 69/23 71/7 73/1   own [8] 45/21 45/21 45/25      part [33] 11/4 20/20 23/1
 76/11 76/17 76/19 80/6 81/9    90/25 92/7 92/11 137/10       26/19 91/13 97/15 98/10
 83/11 83/24 91/14 91/24        197/19                        99/15 103/6 106/11 106/16
                                                              107/7 107/15 107/16 107/16
 92/2 92/3 92/4 93/17 93/18    P                              107/21 107/23 112/1 112/8
 95/6 97/9 98/25 99/2 99/3     P-R-I-B-B-L-E [2] 233/7
 99/11 100/10 103/14 104/8                                    112/9 112/10 114/20 114/21
                               233/11                         116/6 127/15 146/11 164/11
 105/9 106/6 113/16 115/2      P-R-I-B-L-E [1] 233/10
 115/3 115/16 115/17 116/3                                    177/17 209/15 218/13 223/2
                               P.C [1] 1/16                   250/23 250/25
 122/4 122/8 122/10 125/14     p.m [6] 122/24 122/24
 129/6 133/23 135/18 136/24                                   partially [1] 63/4
                               210/23 210/23 244/2 256/13     participant [1] 108/6
 137/10 137/13 137/15          P.O [1] 1/21
 137/17 138/12 138/18                                         participated [1] 114/13
                               packed [1] 22/7                participating [2] 114/11
 138/23 139/9 147/4 149/25     page [21] 3/3 17/6 56/22
 150/5 154/3 156/2 157/5                                      133/14
                               147/20 163/15 168/22 172/6     particular [9] 37/17 42/6
 157/8 166/1 169/9 171/10      176/6 176/13 199/17 218/17
 171/13 177/17 178/4 179/1                                    58/9 94/19 110/21 112/22
                               230/10 237/24 237/25 238/2     153/23 178/9 244/12
 180/20 183/8 190/4 190/7      238/5 239/10 243/11 249/6
 190/12 191/23 193/19                                         particularly [4] 29/21 215/4
                               249/6 249/7                    223/18 235/10
 195/11 196/3 202/1 213/19     page 12 [1] 147/20
 213/20 214/3 214/5 214/16                                    partner [2] 51/21 211/23
                               page 2 [2] 239/10 249/6        parts [1] 56/17
 215/8 215/13 216/12 218/16    page 3 [1] 249/6
 222/10 222/25 223/4 224/16                                   party [2] 174/4 212/2
                               page 36 [1] 237/25             pass [4] 78/10 88/21 122/22
 226/13 227/22 229/19          page 37 [3] 237/24 238/2
P                             period [2] 190/17 220/17       214/14 214/22 216/24 217/5
pass... [1] 130/19            perjured [1] 182/24            217/17 225/15 227/5 238/3
passage [2] 62/18 73/25       perjury [5] 32/25 215/5        238/3 238/6 248/10 248/13
passed [1] 202/1              215/8 215/13 239/6             249/2 249/3
past [6] 5/14 23/5 138/20     perks [1] 29/8                 phones [6] 91/11 110/6
138/23 155/8 174/7            permissible [1] 45/7           188/20 188/20 214/21 217/2
paste [4] 72/10 113/24        permission [2] 16/18 231/4     photo [21] 17/15 17/16
113/25 114/1                  person [43] 11/2 18/10 21/8    17/23 69/2 99/7 102/17
patient [1] 252/2             21/12 27/23 28/6 28/9 48/22    102/18 102/20 103/4 103/4
paused [1] 251/21             48/23 62/4 62/5 69/8 75/11     103/12 103/24 104/1 111/3
pavement [1] 250/8            97/12 106/10 106/22 106/23     112/3 112/5 118/22 118/23
PC [1] 66/6                   106/24 106/24 107/2 109/10     219/19 220/7 243/18
peace [1] 216/11              113/3 117/12 119/22 125/8      photograph [43] 17/25
pen [1] 10/9                  127/8 133/21 134/18 146/8      47/22 68/21 68/21 100/25
penalty [1] 239/6             158/6 171/24 180/11 180/23     101/3 101/5 101/6 101/8
pending [2] 171/25 172/5      181/12 182/9 184/16 195/1      101/20 102/1 102/5 102/6
penitentiary [1] 72/23        195/19 198/22 207/2 209/25     102/8 102/9 102/10 103/9
people [68] 8/5 29/11 29/16   224/21 232/25                  108/19 110/17 110/18
29/22 40/16 47/21 49/1 52/7   personal [6] 29/14 70/4        110/19 110/20 110/21 111/6
52/8 52/21 62/13 64/20 65/5   186/19 188/23 188/25           118/3 157/6 177/9 203/23
65/6 67/15 68/11 85/3 85/11   234/23                         205/5 220/5 226/11 242/13
85/14 86/16 91/20 95/3        personality [1] 202/2          242/18 243/2 244/8 244/24
95/12 96/20 96/21 98/24       personally [5] 30/24 107/15    246/23 246/24 246/25
103/23 109/4 111/5 114/18     125/18 130/11 137/1            247/12 247/14 247/15
119/19 120/2 120/11 124/16    persons [1] 118/5              251/12
126/17 126/20 128/11 129/6    perspective [1] 32/2           photographed [1] 8/15
133/10 133/12 140/14          pertains [1] 240/19            photographer [2] 102/19
141/14 141/24 155/10          petition [3] 22/3 23/19        102/19
166/20 170/6 174/7 174/8      27/24                          photographs [6] 89/11
175/5 176/24 177/1 183/11     petitioner [10] 1/4 1/12 4/5   156/11 156/11 156/21
193/16 193/18 193/19 205/7    4/7 4/8 6/13 97/23 134/6       203/18 205/3
206/4 208/15 216/13 224/14    185/4 211/2                    photos [4] 102/22 102/22
228/13 231/19 231/19          PETITIONER'S [1] 3/6           102/23 193/6
246/20 247/8 250/21 251/2     phenomenon [2] 156/5           physical [9] 140/7 198/21
251/4                         156/9                          204/20 204/23 205/10 206/1
people's [2] 192/10 231/17    phone [46] 45/19 45/20         207/10 210/4 212/5
per [1] 117/6                 45/21 45/22 46/1 46/10         physically [1] 157/21
Percely [1] 35/6              90/25 100/8 100/13 100/15      pick [1] 249/2
percent [4] 97/8 102/10       100/15 103/21 103/23           picked [3] 145/8 145/9
108/20 109/4                  103/24 109/2 109/7 109/10      145/16
perception [1] 30/20          109/12 109/19 110/3 125/9      picture [23] 49/2 49/10
perfect [2] 193/21 193/25     144/12 144/18 147/1 187/24     49/18 49/20 69/21 71/5 83/4
performed [1] 208/18          188/6 188/13 188/14 188/23     103/14 111/14 111/19
perhaps [2] 52/7 205/21       188/24 188/25 214/13           114/14 132/20 173/13 177/4
P                             pled [1] 213/3                 129/7 129/10 132/25 133/1
picture... [9] 177/6 177/14   plenty [1] 220/21              139/14 149/1 154/9 173/10
189/8 218/18 218/23 220/1     plethora [1] 95/18             186/9 186/13 223/16 232/15
220/12 247/9 247/11           plot [3] 102/10 102/14         possibly [4] 139/2 159/1
pictures [4] 111/1 111/17     111/13                         179/19 210/1
114/15 166/4                  plugged [1] 33/19              post [2] 250/12 250/13
pie [2] 28/25 30/13           plus [1] 65/25                 potatoes [2] 112/15 113/16
piece [4] 28/25 205/12        pocket [1] 253/18              potential [5] 10/9 10/11
218/10 241/25                 pod [2] 104/13 104/13          10/15 85/6 194/7
pin [3] 29/3 29/11 45/25      point [49] 13/8 15/25 17/6     potentially [1] 32/9
pinpoint [1] 126/15           25/5 26/13 27/23 28/6 28/6     prac [1] 152/8
pipe [1] 182/3                35/3 43/22 45/7 46/14 53/19    practice [18] 19/14 29/19
place [10] 37/3 44/9 111/4    58/2 62/22 62/23 63/6 64/5     143/24 151/1 151/15 152/8
114/24 124/24 132/12          65/11 69/24 71/4 71/23         152/15 152/16 152/17
196/25 211/25 229/5 242/1     77/25 98/19 104/3 104/4        152/22 152/25 153/3 153/5
placed [2] 196/22 221/4       104/18 105/17 114/18 116/1     155/15 156/20 187/1 196/21
placement [1] 221/1           118/24 120/12 140/7 143/18     196/21
places [2] 200/25 228/7       147/23 170/9 171/1 172/2       practiced [1] 32/17
plainly [1] 62/25             179/19 181/18 207/8 212/7      practices [1] 152/19
plan [5] 98/23 99/20 111/13   212/9 213/22 214/2 216/1       prebought [1] 102/24
112/2 250/12                  225/25 233/23 241/12           prebuy [1] 102/20
planned [2] 69/8 99/11        pointing [1] 163/24            precisely [3] 26/2 30/6
planning [2] 99/13 108/1      points [3] 13/9 13/20 14/12    30/10
plans [8] 11/1 57/5 112/5     police [8] 8/6 8/14 8/20 9/1   premise [3] 204/4 207/9
112/8 112/9 112/10 116/6      9/7 9/15 55/9 206/15           207/10
250/24                        policy [8] 135/4 135/14        preordained [2] 99/10
platted [1] 98/25             135/24 135/25 136/7 138/3      99/11
plausible [2] 206/1 210/2     152/3 186/17                   preparation [1] 186/19
play [9] 28/21 99/1 127/14    pool [1] 63/2                  prepared [3] 6/17 14/11
174/20 174/24 184/25          popped [2] 9/22 180/20         27/10
199/24 223/22 230/25          population [7] 14/15 35/15     presence [1] 255/10
played [8] 11/9 13/11 76/8    35/17 35/19 37/5 37/12         present [20] 5/18 15/10
122/1 134/12 185/9 211/4      119/20                         15/10 51/9 53/18 67/19
223/4                         Port [1] 181/7                 67/22 70/12 82/14 90/21
player [3] 76/7 245/16        Port Aransas [1] 181/7         101/10 118/22 127/5 127/7
246/5                         portion [1] 119/16             143/19 154/1 204/23 239/21
playing [1] 252/4             posing [1] 203/19              239/25 256/5
plea [3] 212/12 212/14        position [3] 58/23 104/5       presented [8] 15/8 21/8
212/15                        187/14                         97/2 97/18 98/11 127/2
pleading [1] 10/4             positive [1] 208/20            143/22 144/1
please [12] 4/2 21/21 34/8    possess [1] 92/20              presently [1] 90/21
78/5 84/6 122/25 123/12       possession [1] 92/21           presents [1] 150/24
162/23 192/21 194/12          possibility [2] 227/6 238/6    press [1] 63/6
194/21 198/10                 possible [14] 88/2 112/13      presumably [2] 225/12
P                             99/6 99/6 99/7 111/12         172/2 172/4 174/16 177/2
presumably... [1] 225/14      115/11 115/16 156/19 171/6    194/6 195/23 213/19 222/20
presume [1] 248/2             171/17 172/3 215/5 231/9      223/4 223/10 229/12 241/12
presupposes [1] 183/15        254/16                        251/24 254/15
pretense [3] 249/24 249/25    prison [76] 10/3 10/9 10/11   probation [3] 124/9 124/10
250/2                         10/12 10/15 10/19 10/20       212/22
pretrial [1] 16/12            10/25 11/1 11/16 13/9 13/10   problem [7] 4/22 5/8 62/4
pretty [25] 54/3 56/2 60/4    14/5 14/17 19/23 41/23        62/6 74/4 137/2 153/7
81/13 102/3 109/4 130/7       57/18 57/21 57/23 71/10       problems [1] 203/25
141/2 147/14 147/18 171/11    85/12 85/20 85/25 92/5 93/9   procedural [1] 211/7
179/4 179/24 180/20 181/9     93/14 93/23 94/24 98/17       procedure [3] 186/10
181/15 182/18 182/19          100/15 101/4 102/19 104/24    186/15 221/15
182/20 202/8 209/17 214/20    106/6 109/7 109/16 112/12     proceed [3] 6/23 78/13
223/10 232/2 237/12           114/15 119/8 119/11 119/12    123/12
prevent [2] 137/12 137/14     119/16 124/11 148/2 156/7     proceedings [4] 1/24 15/12
previous [5] 10/17 36/11      161/11 162/12 166/11          45/9 256/16
108/19 126/9 147/12           166/21 169/22 169/25 174/9    process [2] 115/20 115/23
previously [6] 25/7 32/20     174/10 175/8 178/3 178/3      produce [1] 186/12
147/6 169/11 170/21 246/15    178/9 179/16 180/17 184/16    produced [1] 1/24
PRIBLE [319]                  188/4 188/14 193/10 193/16    product [22] 14/20 17/22
Prible's [71] 8/22 8/25 9/9   198/16 199/22 207/19          19/11 136/2 154/8 154/12
9/11 14/18 15/8 15/20 16/4    213/19 213/21 214/6 219/6     154/22 186/20 186/24 187/7
16/13 17/1 17/7 17/21 17/24   222/7 223/14 224/2 249/12     196/23 196/25 197/1 197/1
18/12 18/13 18/14 19/2 19/7   249/20                        197/3 197/6 197/6 197/13
19/12 19/18 20/21 21/3 22/2   prisoner [5] 11/6 106/8       197/16 197/18 197/22 199/2
22/23 23/12 24/8 24/16        138/20 139/7 188/8            profession [1] 92/12
27/16 27/19 28/20 50/13       prisoners [7] 29/12 131/19    proficient [2] 170/5 181/15
54/7 79/13 83/13 83/17 84/2   142/4 170/1 174/13 220/22     prohibit [1] 34/16
95/17 95/18 98/15 104/22      223/17                        prohibition [1] 175/13
112/2 118/4 121/3 122/4       prisons [4] 29/11 119/17      prompted [2] 107/16 228/2
124/2 125/16 126/11 127/11    155/25 169/21                 proof [7] 23/22 23/23 28/15
129/12 129/13 130/4 138/11    privacy [2] 132/14 133/5      28/16 28/22 28/22 29/22
147/5 149/2 150/13 151/4      private [1] 128/5             proper [1] 5/4
167/10 181/22 183/3 195/20    privileged [1] 154/8          proposition [3] 97/2 97/5
204/9 215/22 218/3 223/13     privy [3] 110/9 136/3 136/4   97/11
223/23 224/22 230/3 242/16    probable [14] 24/4 24/7       prosecuted [1] 196/10
250/18 250/21 254/6           24/8 24/18 24/24 84/24        prosecuting [1] 185/12
primarily [1] 146/15          128/22 143/25 149/13          prosecution [5] 18/22 20/21
prime [1] 10/2                149/15 149/24 160/10          137/4 153/22 156/4
print [1] 215/14              227/15 227/16                 prosecution's [2] 18/17
printed [2] 149/25 150/5      probably [27] 30/18 41/1      29/21
printouts [1] 105/7           53/16 60/22 68/20 71/9        prosecutor [33] 15/7 20/1
prints [1] 8/22               103/17 128/20 135/20          28/25 29/25 40/4 50/12
prior [16] 9/14 57/20 87/19   137/18 152/18 165/4 169/15    98/20 100/9 103/20 108/24
P                             putting [6] 27/12 116/20     randomly [1] 221/4
prosecutor... [23] 115/9      154/7 175/7 175/8 182/2      Ransack [1] 252/20
                                                           rape [1] 223/20
137/14 137/17 138/22 154/2    Q                            Raphael [2] 11/22 12/15
184/12 185/19 186/12          quadruple [1] 32/21
191/14 192/2 192/5 192/13                                  rarely [1] 210/12
                              quality [1] 72/15            rate [1] 53/13
196/7 202/16 205/23 213/18    quarter [1] 252/10
215/2 228/10 228/17 236/2                                  rather [3] 49/16 201/22
                              quarterback [1] 100/1         210/8
236/10 236/13 248/10          question [21] 21/22 30/22 rationalize [1] 115/24
prosecutor's [3] 184/13        30/23 30/24 31/1 33/13
186/2 192/13                                               Ray [1] 160/19
                               106/18 108/16 132/2 168/8 reach [3] 26/14 121/23
prosecutorial [1] 21/14        178/7 192/1 200/4 207/6
prosecutors [2] 29/16                                       125/14
                               207/14 210/10 210/11 213/6 reached [6] 4/16 122/4
152/19                         217/23 234/8 245/6
protect [1] 179/21                                          122/8 122/10 139/9 147/4
                              questioned [1] 176/21        reaches [1] 62/2
protective [1] 66/6           questions [12] 6/8 6/9 53/25 reaction [1] 142/9
prove [1] 32/7                 78/12 88/25 89/16 123/3
provide [5] 6/8 21/25                                      reactivated [1] 144/10
                               130/22 134/1 163/17 166/18 read [32] 17/9 22/24 50/11
131/15 184/9 235/19            210/16
provided [7] 6/7 9/6 18/14                                  51/5 55/3 55/16 56/19 66/17
                              quick [2] 168/10 180/20       67/8 73/24 121/19 136/13
34/25 34/25 151/5 151/7       quickly [2] 10/1 252/2
providing [4] 22/5 43/17                                    136/13 136/17 147/18 151/3
                              quit [1] 62/24                154/13 162/22 163/17 192/9
237/3 246/11                  quite [1] 255/6
proving [1] 31/3                                            192/12 192/21 194/12
                              quotation [2] 64/6 64/7       194/21 223/13 226/7 234/3
Provision [1] 175/12          quote [13] 18/24 22/2
proximate [5] 208/4 208/5                                   239/3 243/11 252/11 255/9
                               147/21 170/15 170/18 172/6 255/11
208/8 240/14 241/3             172/10 175/21 198/18
proximity [1] 210/20                                       reading [29] 7/7 52/15
                               198/23 199/19 199/24         53/18 53/22 55/4 56/25 57/7
public [1] 150/9               254/19
pull [3] 34/21 51/24 51/24                                  58/22 59/5 59/14 60/3 61/25
pulled [1] 70/8               R                             62/23 63/6 63/24 65/8 66/17
Punishment [1] 36/9                                         68/8 68/14 69/21 70/3 70/7
                              racial [1] 246/2
purpose [18] 5/2 44/13                                      73/11 74/1 74/7 76/14 179/3
                              radar [1] 9/25
                                                            179/8 254/2
49/20 69/9 71/19 94/3 97/19   radio [1] 47/2
                              Rafael [7] 11/8 18/1 28/2 real [13]
102/6 102/8 102/9 112/22                                              57/17 113/12
167/3 220/5 235/25 238/6       45/4 196/12 219/24 250/19 118/25 122/2 137/25 139/22
                                                            141/8 142/13 152/1 166/12
241/11 243/18 247/11          raise [4] 34/1 90/9 139/1
push [1] 76/14                 158/22                       168/10 206/22 206/23
put [28] 26/13 28/22 31/1     raised [1] 183/2             realize [3] 65/23 239/5
                                                            248/3
37/3 46/1 73/1 100/21 106/1   Ralph [1] 11/13
113/8 120/18 128/18 133/21    ramifications [1] 85/7       realized [5] 40/3 52/18
                                                            124/14 124/15 124/16
142/23 144/4 174/2 174/3      ran [4] 41/1 41/15 52/19
174/7 174/13 175/4 188/13      52/20                       really [28] 28/11 51/14
                                                            51/15 53/24 58/7 64/18 71/1
191/9 196/16 197/22 216/13    random [3] 10/8 221/2
216/24 224/17 229/10 241/1     221/3                        76/23 86/13 103/18 105/8
R                               131/7 133/16 133/19 135/8 Recreational [1] 47/4
really... [17] 105/9 109/1      135/13 136/19 137/19        recruit [1] 187/9
 112/14 114/12 114/22 120/2     137/22 144/7 144/11 144/16 recruited [4] 95/5 96/24
 120/18 153/22 171/24           145/25 146/22 148/4 151/4 97/1 97/16
 183/12 188/25 189/3 206/3      151/15 152/7 154/16 154/20 red [8] 139/1 158/22 169/11
 213/6 213/14 233/12 254/18     158/11 162/14 162/17         170/19 170/22 171/4 172/17
reason [16] 5/7 21/9 21/11      164/21 164/23 165/14         183/2
 30/19 31/5 77/24 115/21        166/14 171/15 175/3 182/1 redirect [4] 88/23 89/1
 126/17 165/5 209/10 236/22     201/12 202/7 203/15 206/9 130/21 130/23
 237/19 248/21 249/10           206/16 213/10 215/6 215/8 reduce [2] 97/4 97/6
 249/13 254/21                  225/7 225/8 225/15 226/13 reduced [6] 93/4 93/6
reasonable [1] 143/21           226/24 227/21 231/13         104/10 138/12 237/10
reasons [1] 140/1               231/24 232/1 241/19 242/17 249/10
reassurance [3] 230/13          247/15 249/1 253/25 254/1 reduction [5] 82/25 102/16
 230/17 230/21                 recant [1] 254/8              238/7 238/9 238/13
rec [5] 42/3 46/25 47/11       received [4] 5/24 30/3 187/5 reductions [3] 22/5 204/12
 168/25 242/6                   195/1                        248/23
recall [169] 7/21 35/5 35/9    receives [1] 30/3            reference [3] 23/5 55/15
 38/21 38/22 42/20 42/21       recess [5] 78/4 122/24        110/4
 43/24 43/25 44/1 44/8 44/13    210/23 256/8 256/13         referencing [1] 254/2
 44/15 46/5 46/12 46/13        recognize [7] 48/18 48/19 referred [3] 10/7 95/8 243/1
 46/17 51/25 52/23 53/1 53/5    48/21 50/20 94/1 116/23     referring [5] 73/13 198/24
 55/13 56/9 57/10 59/9 59/11    219/19                       230/15 234/9 238/2
 59/23 59/25 60/20 61/13       recollect [2] 79/11 131/22 reflects [1] 245/21
 62/8 63/8 63/23 65/20 66/22   recollection [14] 45/13      refresh [2] 215/12 235/7
 66/24 66/25 67/6 67/10 69/1    105/13 111/3 119/15 121/10 refreshes [1] 235/9
 69/2 69/19 70/14 70/14         121/15 121/17 122/9 125/10 regard [1] 122/25
 70/15 71/2 71/3 71/23 73/16    130/6 136/15 147/25 148/1 regarded [1] 85/12
 73/19 76/1 76/2 76/4 77/13     169/17                      regarding [1] 30/20
 77/14 79/10 79/14 79/18       recollections [1] 126/6      regards [2] 98/16 213/12
 79/20 79/21 79/24 80/1 80/2   record [19] 15/12 28/2 29/6 regular [1] 188/20
 80/3 80/4 80/6 80/12 80/17     31/16 31/21 67/7 68/3 85/1 rehearse [2] 168/4 168/16
 80/25 81/1 81/16 81/19         132/24 162/23 163/18 187/4 relates [1] 186/3
 81/20 81/24 81/25 82/5         187/5 201/9 238/5 238/20 relation [1] 22/23
 82/15 83/20 83/22 84/1 84/4    240/7 242/24 256/16         relations [1] 143/14
 84/11 84/14 85/8 87/8 87/10   record's [1] 30/7            relationship [7] 55/24 59/1
 87/11 87/24 87/25 88/1        recorded [8] 1/24 11/4        120/17 147/13 156/22 189/5
 88/15 88/19 93/19 95/10        15/12 23/2 146/12 188/15     218/1
 102/1 105/14 106/1 106/19      188/20 188/24               relative [1] 93/12
 106/25 116/15 116/16          recording [1] 146/13         relatives [1] 118/8
 118/14 118/21 121/16 122/8    records [5] 109/7 109/11     relay [1] 54/10
 124/6 125/11 126/5 126/10      109/12 109/16 165/15        relayed [2] 236/12 236/21
 126/16 127/7 127/16 127/18    recovered [2] 8/20 96/22     release [4] 186/25 212/25
 127/24 128/9 129/1 130/3      recreation [2] 42/5 47/5      213/1 250/13
R                               91/11                        restrictions [1] 20/5
released [1] 10/2              repairs [1] 91/15             restroom [1] 59/8
reliability [1] 30/20          repeat [2] 98/5 239/21        resumes [1] 252/4
relief [1] 21/17               repercussions [2] 125/1       retaliate [1] 193/20
religion [1] 95/1               133/15                       retaliation [1] 212/20
religious [1] 98/11            report [6] 136/14 136/19      retired [2] 135/10 151/25
remaining [3] 18/11 20/6        136/22 136/24 153/12         retirement [2] 105/6 105/12
 20/8                           153/13                       retread [1] 126/9
remember [112] 40/17           REPORTER [3] 2/2 2/3          return [2] 22/5 134/17
 42/23 44/4 48/25 49/8 49/19    256/19                       returned [1] 16/1
 53/5 53/10 53/12 57/11        reports [9] 58/22 105/20      reveal [3] 63/7 185/20
 57/14 63/11 67/5 67/9 68/20    136/1 136/5 136/8 136/13      191/21
 72/9 73/23 75/21 79/18 80/9    136/24 153/4 153/10          revealed [4] 18/13 120/17
 80/10 81/16 82/22 82/23       reprehensible [1] 223/18       120/19 192/14
 94/19 94/21 107/2 111/25      represent [4] 5/6 15/22       review [7] 14/21 17/4 19/10
 116/13 119/18 126/8 129/9      177/14 205/25                 137/9 183/25 187/13 187/16
 141/20 142/9 155/1 161/8      representation [2] 208/21     reviewed [1] 24/22
 161/19 161/20 162/18           246/10                       reward [1] 15/6
 163/25 164/6 167/9 167/18     representative [1] 75/5       rewarded [1] 203/17
 167/19 167/19 167/21          represented [3] 31/9 31/14    ride [2] 73/13 73/15
 167/25 168/1 168/16 170/22     35/3                         rig [1] 123/4
 175/16 175/25 177/8 182/5     representing [2] 194/3        right [189] 11/10 12/4
 182/6 182/7 182/16 182/18      198/5                         13/12 14/25 17/25 19/23
 189/2 196/24 208/14 208/19    request [7] 174/1 174/2        20/15 23/14 26/6 26/7 26/19
 213/5 213/7 214/12 215/15      174/15 175/8 186/11 216/7     26/23 28/17 30/21 34/1
 217/6 217/6 219/3 219/5        226/4                         41/19 42/20 44/11 48/22
 219/14 219/15 219/15          requested [3] 161/4 226/16     48/23 49/9 53/7 53/7 55/1
 219/16 219/18 219/21           227/11                        57/14 64/20 64/20 66/10
 219/23 221/11 221/15          requesting [1] 231/4           67/6 72/17 72/20 74/8 77/17
 221/25 222/12 222/14          resembles [1] 63/21            78/18 78/23 79/3 79/9 80/4
 222/23 223/4 223/15 224/7     respect [8] 22/15 23/23        80/12 80/15 80/17 81/17
 224/24 225/3 226/25 228/11     24/15 25/3 31/19 31/24        81/20 81/25 82/6 85/1 85/11
 228/22 229/12 231/14           32/10 32/13                   85/18 87/22 90/10 96/4 97/7
 231/15 232/5 232/6 232/8      respected [1] 226/16           98/10 103/3 108/11 111/9
 232/10 232/14 234/1 234/9     respond [1] 254/15             112/18 117/12 117/16 118/2
 237/17 241/23 241/24          responded [1] 4/20             118/6 122/5 125/24 126/2
 242/20 242/21 243/15          Respondent [2] 1/7 1/19        126/3 135/1 137/6 140/19
 243/25 246/13 246/14 248/6    response [4] 5/24 22/22        142/24 142/25 143/8 143/14
 251/1                          231/10 231/12                 143/21 144/2 144/6 144/23
remembered [3] 60/23           responsibilities [1] 184/13    148/9 149/16 152/7 153/25
 64/15 120/22                  responsibility [1] 184/8       154/5 154/8 159/17 161/21
remorse [1] 82/2               responsible [1] 191/17         161/24 163/21 165/10
removed [2] 27/12 27/13        rest [3] 23/14 26/14 49/8      167/22 168/2 170/23 171/21
repair [3] 90/25 91/11         restaurant [2] 62/6 105/18     175/21 176/4 176/7 176/11
R                            205/22                        55/23 55/24 56/2 58/12
right... [94] 176/15 176/22 rolled [2] 211/15 218/15       58/24 58/24 59/1 59/24
 177/10 178/14 178/23 180/1 rolling [2] 49/14 49/15        60/13 60/15 60/21 60/21
 180/5 180/10 180/14 181/11 RONALD [2] 1/4 4/7             62/1 62/3 62/25 63/1 63/4
 181/14 181/17 181/25       rooftops [1] 224/2             63/14 64/3 64/5 65/9 66/16
 181/25 182/17 182/17       room [4] 8/17 63/2 111/2       66/18 67/4 67/5 67/20 68/4
 183/16 186/2 186/21 189/7   138/15                        68/10 70/3 70/4 70/7 70/9
 189/9 189/15 190/7 194/2   roommate [13] 10/10 10/12      73/12 73/13 73/21 74/1
 197/6 197/23 198/24 200/24  10/13 10/16 56/11 70/22       74/13 76/17 76/19 81/9
 202/11 203/1 205/1 205/5    119/23 119/24 120/21 245/9    84/20 88/18 94/24 105/17
 205/14 206/21 207/4 207/21  246/6 248/4 248/7             107/23 108/1 108/3 108/19
 213/4 214/25 215/1 215/5   roommates [6] 29/12 29/19      110/1 113/15 132/7 133/4
 216/1 216/5 216/25 217/25   29/23 37/14 119/25 228/8      139/6 139/9 139/17 140/6
 218/21 218/24 220/9 220/12 row [6] 17/25 18/2 47/24       140/18 140/25 143/12
 220/17 220/19 221/19        48/12 101/11 218/23           143/14 144/22 147/20
 221/24 222/16 223/3 223/18 rows [1] 220/3                 149/11 163/8 163/9 165/20
 223/20 224/3 224/6 225/12  rule [20] 15/7 18/7 18/10      169/15 175/20 175/21
 225/13 225/14 225/17 227/8  34/16 36/13 36/17 134/15      175/25 184/17 190/13
 227/15 228/17 228/23        152/10 185/11 204/12          195/18 196/21 198/18
 229/16 230/3 230/5 230/14   236/16 236/24 237/7 237/17    199/25 201/17 202/14
 232/17 232/19 232/20        237/20 237/24 238/9 238/9     203/24 204/22 204/24 208/8
 232/23 233/21 233/24        238/13 248/23                 213/17 213/18 213/20
 234/20 234/24 235/14       rules [4] 97/25 151/18         213/20 213/23 221/7 226/13
 235/25 236/22 238/3 240/16  151/22 184/11                 233/22 234/6 234/6 237/24
 241/7 241/7 244/20 244/20  ruling [1] 107/6               239/25 245/2 249/2 254/8
 245/18 245/20 249/1 250/17 rumor [1] 255/1                255/17
 252/17 255/12 255/14       run [2] 41/16 212/2           sale [1] 163/24
ring [9] 20/24 22/3 22/16   running [1] 58/1              same [69] 10/20 14/10
 22/17 27/8 146/16 163/10   Rusk [1] 2/3                   14/14 15/9 15/9 17/14 38/11
 204/11 219/4               RYTTING [24] 1/16 4/8          38/14 41/12 42/9 52/19
riot [1] 11/10               20/18 47/15 50/17 51/2        52/20 52/21 53/20 98/13
rise [2] 32/4 32/6           54/16 56/14 58/18 62/19       104/13 104/25 106/9 106/9
risk [3] 128/7 224/17        67/24 68/5 73/7 77/19 87/20   106/15 106/15 107/6 108/8
 229/10                      88/5 89/14 100/22 105/23      124/16 126/19 129/21
Rivera [2] 33/25 90/9        108/16 110/12 116/17          133/22 133/23 134/22
RMR [1] 2/2                  122/11 122/20                 138/14 138/15 138/16
rob [4] 57/24 58/1 58/5 58/6 S                             157/15 165/6 165/8 167/4
robberies [3] 10/4 95/25                                   172/6 175/20 175/20 176/7
                             safe [4] 76/24 85/11 85/14 176/14 176/19 176/21
 96/3                         247/19
robbery [2] 57/24 224/6                                    176/22 180/11 180/12
                             said [120] 4/20 9/2 9/12      180/13 180/23 181/5 181/12
robbing [1] 8/6               11/18 15/3 24/6 24/23 27/24 186/6 191/4 191/5 191/11
Robert [2] 160/17 226/3       27/25 28/6 28/25 30/9 30/9 195/16 196/11 213/3 225/10
Rock [1] 62/1                 40/5 51/14 51/15 53/19
role [3] 155/22 192/18                                     227/12 228/10 228/17
                              53/23 55/4 55/6 55/6 55/8
S                              saying [32] 9/5 16/17 26/20     253/5
same... [8] 228/17 232/19       32/5 55/13 62/8 63/8 67/19    searched [1] 252/7
 232/20 232/22 232/25 233/4     73/16 117/14 117/21 117/22    season [1] 79/18
 233/6 244/13                   138/21 140/1 142/20 149/13    seasoned [1] 29/24
sample [1] 9/7                  155/18 159/1 161/8 162/15     seat [5] 33/23 33/25 90/6
San [1] 91/22                   169/5 171/22 173/11 183/16     90/8 90/12
San Antonio [1] 91/22           191/22 191/22 192/1 196/24    seated [2] 4/2 78/5
sane [1] 62/1                   204/1 227/25 228/11 242/9     seats [1] 210/24
sat [5] 69/23 241/9 241/13     says [38] 11/6 17/10 23/8      second [13] 9/4 79/23 88/6
 241/17 241/18                  28/10 51/9 51/20 51/22         108/14 139/11 139/16 161/6
satisfactory [1] 6/11           52/14 53/2 53/17 56/25         162/11 168/7 168/22 170/15
save [2] 97/14 212/11           58/22 59/13 59/14 61/22        172/6 177/17
saving [1] 97/15                63/24 67/13 68/8 69/21        seconds [3] 208/13 208/22
saw [19] 9/13 19/16 40/21       73/10 76/14 118/12 142/18      208/25
 40/23 59/6 76/11 76/13 83/4    147/21 163/18 165/7 168/23    secret [2] 67/14 68/9
 95/22 132/5 140/24 141/4       170/15 172/6 184/6 226/4      secretary [1] 180/17
 146/5 151/17 154/19 156/18     234/5 238/22 241/7 249/8      secure [1] 22/4
 163/19 163/22 164/4            250/5 250/18 251/7            security [2] 13/10 13/17
say [103] 6/13 15/4 24/10      scapegoat [1] 106/5            see [70] 7/3 7/4 7/10 12/2
 27/17 28/15 29/16 39/17       SCARDINO [25] 1/13 1/13         15/5 19/13 19/21 26/19 27/1
 39/22 40/13 44/23 45/25        4/6 33/20 47/16 50/18 54/17    61/9 61/12 61/14 79/1 87/1
 49/4 49/8 52/5 57/19 58/9      56/15 58/19 62/20 67/25        100/6 100/6 107/23 109/8
 64/9 65/18 66/8 68/18 72/3     68/6 73/8 77/20 87/20 88/8     109/13 117/10 118/11
 73/21 74/4 76/24 83/25 84/4    88/9 89/15 100/23 105/24       126/25 131/5 132/17 132/17
 85/11 85/14 85/19 88/7         110/13 116/18 122/12           137/20 137/20 137/23 138/1
 92/15 93/8 93/21 95/11         122/21 242/13                  138/23 147/16 148/12
 95/12 96/23 100/4 102/1       scene [4] 8/23 96/21 200/25     148/14 148/15 149/19
 103/4 106/18 109/1 109/4       206/5                          154/25 155/17 155/19
 109/11 111/8 114/19 117/5     scheduled [1] 234/17            157/10 158/8 162/4 162/8
 117/9 117/16 124/6 125/12     scheme [2] 182/10 182/11        162/8 167/4 167/5 167/5
 126/12 128/2 128/20 129/21    school [2] 12/8 230/12          167/7 169/15 174/8 177/5
 130/7 131/14 135/19 137/2     scientific [1] 202/10           177/6 179/18 179/21 180/10
 141/11 144/8 149/4 153/8      scratch [1] 145/18              181/9 187/9 193/15 205/16
 155/24 156/23 158/3 162/7     screen [3] 47/17 100/25         215/15 220/2 221/13 225/25
 163/2 166/22 170/14 172/24     116/20                         226/5 226/6 226/20 233/7
 175/11 184/2 188/1 195/21     screw [1] 252/9                 234/1 237/23 243/3 251/6
 196/9 199/9 199/15 203/15     screwing [1] 58/25             seeing [9] 57/17 85/4 102/1
 206/17 207/2 207/20 210/6     script [2] 167/14 201/18        145/25 154/16 154/20
 216/7 217/21 217/24 230/13    scripted [4] 60/5 60/6 60/13    171/16 177/8 232/14
 235/11 235/18 236/1 237/14     60/18                         seek [4] 172/1 193/19
 237/18 238/10 238/11          scroll [2] 63/24 116/23         193/20 248/23
 238/12 240/5 240/24 242/8     scrolling [1] 117/1            seeking [2] 198/18 204/12
 243/20 243/21 245/2 247/19    se [1] 117/6                   seem [6] 109/10 202/8
 255/20 255/25                 search [3] 8/17 191/23          208/14 208/19 210/1 215/2
S                           separate [8] 157/14 157/17     14/11 15/3 15/9 15/13 15/14
seemed [4] 69/25 209/1       161/6 174/7 174/11 175/5      18/8 18/9 19/6 19/17 19/18
 209/2 209/7                 176/23 231/22                 19/19 19/24 19/25 21/9
seems [12] 24/12 24/13 75/4 September [3] 15/21 27/4       21/10 21/11 22/25 23/6
 137/18 179/6 179/24 201/17 254/16                         23/23 24/5 24/5 24/6 24/21
 202/2 202/6 205/24 227/15 September 28th [1] 15/21        24/21 24/22 24/23 24/24
 242/1                      September 4th [1] 27/4         25/2 25/2 25/6 25/10 25/11
seen [31] 64/5 75/2 76/13 sequence [3] 23/14 222/23        25/23 26/2 26/4 26/11 26/12
 83/25 100/25 101/4 105/16 223/5                           26/12 26/15 26/16 26/16
 110/17 111/2 117/22 129/23 series [1] 235/15              26/17 26/21 26/22 26/24
 133/5 133/6 135/22 141/4 serious [6] 22/9 86/5 96/12      26/24 26/25 27/3 27/6 27/7
 145/24 146/6 146/12 155/5 133/15 199/8 207/20             27/10 27/11 27/11 27/13
 156/19 157/1 174/6 180/19 serve [1] 6/17                  27/14 27/15 27/15 27/17
 192/24 193/3 193/5 194/16 served [1] 182/21               27/17 27/18 27/19 27/20
 194/23 209/14 232/13       service [2] 21/10 67/7         27/25 28/25 30/3 30/3 30/3
 254/20                     services [1] 91/14             30/6 30/8 30/8 30/10 31/1
segregated [1] 191/3        set [17] 8/1 10/2 16/15        31/2 31/4 31/5 31/5 31/8
sell [1] 91/11               31/18 37/8 41/23 115/1        31/8 31/9 31/13 31/22 31/23
semen [23] 18/25 19/8        117/17 123/2 199/20 200/6     32/2 40/3 46/8 46/11 55/21
 55/18 56/3 200/8 200/19     213/16 218/6 220/8 225/22     55/22 55/22 56/2 58/25 59/2
 200/22 201/2 201/4 202/4    250/24 253/4                  63/3 83/1 123/2 125/16
 202/8 202/13 202/22 202/24 setting [4] 184/16 200/1       125/18 125/18 125/19
 203/3 203/11 203/22 204/1 242/2 250/22                    125/20 125/21 125/25
 204/2 204/6 205/11 206/21 setup [1] 196/8                 145/11 146/15 147/14
 208/17                     seven [2] 205/6 247/8          147/14 147/20 150/20
send [3] 28/24 49/17 247/14 several [9] 17/18 94/18        150/21 150/24 151/16
sending [1] 247/15           98/24 99/16 106/5 119/21      151/17 151/20 151/20
sense [11] 30/8 73/22 79/5 161/9 175/19 225/22             151/21 151/21 155/12
 106/3 106/4 106/5 166/22 sex [12] 9/6 18/22 200/13        155/12 155/14 160/5 160/9
 207/2 209/2 209/8 255/19    201/15 201/22 202/3 206/17    162/12 163/10 164/15
sensitivity [1] 29/21        206/18 208/5 208/18 209/11    168/19 168/21 172/24
sent [14] 8/21 16/18 16/22 209/12                          176/24 199/4 200/19 202/1
 27/5 27/5 116/12 116/14    sexual [2] 143/13 200/16       206/21 208/11 208/11 210/3
 121/16 125/6 160/18 180/20 sexually [1] 210/3             213/17 213/17 213/18
 181/19 205/3 205/5         shaded [1] 228/6               213/20 213/20 213/22 214/2
sentence [23] 16/10 18/5    shaky [1] 212/5                214/5 225/1 225/2 225/24
 18/11 20/3 20/8 22/5 22/7 shared [3] 19/19 127/21         226/16 226/16 229/3 230/21
 43/12 43/13 64/21 82/25     230/24                        230/25 233/15 234/6 234/7
 95/7 97/6 102/16 104/10    shaved [1] 18/10               234/12 234/12 236/15
 125/2 138/12 172/2 211/22 Shay [1] 57/8                   236/15 236/19 236/19
 237/10 238/7 239/16 249/9 she [181] 4/18 4/19 4/20        236/20 238/13 248/22
sentenced [3] 19/21 65/2     4/21 4/22 5/14 5/17 5/18     she'd [1] 172/18
 107/12                      5/23 6/16 6/18 9/12 9/12     she's [5] 5/15 10/15 123/3
sentences [1] 102/16         10/7 10/7 10/24 11/4 14/10    213/24 248/23
S                             35/24 36/5 37/2 37/8 37/15     214/21 216/21 217/9 224/20
sheriff's [1] 136/5           37/18 37/25 38/3 38/21         225/5 225/16 227/11 228/25
shipped [3] 119/8 119/9       38/25 39/25 40/5 40/14         231/4 231/23 232/23 234/3
 119/14                       40/23 41/2 41/7 41/10 41/12    235/16 235/19 237/3 237/16
shirt [1] 94/7                79/15 79/15 79/16 80/7 80/7    238/19 239/15 246/12
shoe [1] 65/12                80/8 195/6 228/1               247/14 248/1 248/20 254/13
shoes [2] 8/18 8/25          sic [8] 22/3 56/24 58/5 59/2   Siegler's [14] 16/12 17/22
shooters [2] 206/22 206/23 68/9 99/2 110/22 206/22           19/1 19/10 23/6 25/9 53/4
shoots [1] 99/7              side [3] 51/24 155/16 194/1     152/17 152/22 154/10
short [1] 145/3              Siegler [170] 4/15 6/8 9/22     154/22 156/20 199/2 215/21
shortened [2] 115/13          9/24 10/6 10/25 11/3 13/8     sign [1] 125/5
 115/15                       14/5 14/16 14/19 14/20        signature [4] 117/3 133/17
shortening [1] 115/10         14/24 15/2 15/5 15/8 15/19     239/10 256/19
shorter [1] 140/2             16/3 16/19 16/21 16/24 17/6   signatures [1] 181/2
shortly [4] 15/24 16/3 80/6 17/20 18/4 18/7 18/14 18/16     signed [7] 8/16 27/3 35/1
 191/3                        19/5 19/12 19/22 20/23 21/6    116/10 132/5 239/3 239/8
shot [6] 7/25 63/2 63/3 63/8 21/7 22/15 22/20 22/22         significant [7] 113/1 113/2
 142/18 173/9                 23/16 24/20 25/20 26/7 28/9    167/9 203/16 203/20 205/11
should [12] 25/21 29/21       30/2 30/23 30/25 31/7 31/7     253/12
 36/11 64/9 137/2 157/25      31/21 39/23 39/24 40/2        simple [1] 200/12
 185/14 191/22 192/2 226/23 43/20 43/22 44/1 44/16          simply [2] 30/19 32/13
 242/2 248/21                 44/20 45/13 46/7 49/3 49/6    simultaneously [1] 199/5
shoulder [1] 132/17           51/1 53/14 54/25 55/20        since [11] 6/10 6/11 10/4
shouldn't [1] 114/20          63/17 63/18 63/21 76/25        147/11 158/22 158/23 167/2
show [38] 4/18 5/16 5/18      77/2 79/23 81/17 81/25 82/6    169/11 170/20 215/15 241/3
 27/3 31/17 33/2 49/21 69/10 82/9 82/13 82/20 82/24         sing [1] 127/1
 69/11 84/24 101/5 110/15     86/22 86/25 87/3 87/8 87/15   singe [1] 8/24
 111/16 111/20 128/22         88/16 99/21 100/9 103/20      single [3] 22/7 37/11 247/2
 134/18 134/23 146/1 153/24 106/17 109/2 109/25 115/9       sir [32] 33/22 33/24 34/11
 154/21 155/4 155/6 156/22 116/7 122/25 125/6 125/9          37/7 50/10 55/14 55/17
 161/15 193/1 194/10 194/18 125/9 125/10 125/14 136/4        62/10 62/12 65/17 70/19
 201/9 207/12 229/21 231/22 145/8 145/23 146/3 146/7         73/18 74/15 78/6 78/9 90/5
 234/1 234/20 237/24 239/1 146/19 146/22 147/12              90/8 93/1 96/2 102/3 108/5
 242/23 243/11 249/4          147/21 147/23 149/2 150/25     109/14 115/11 119/12
showed [9] 6/18 17/4 82/2 154/23 155/3 155/4 155/6           128/16 201/14 205/9 207/14
 101/3 101/6 108/18 165/15 156/13 160/19 166/10              238/22 241/24 247/1 247/6
 197/10 242/13                168/12 168/17 172/15 184/6    sit [2] 51/25 144/1
showing [5] 6/12 23/3 47/17 185/5 189/25 190/16 190/25      sitting [10] 11/15 34/18
 112/2 203/6                  191/3 192/22 193/2 194/7       52/9 52/17 94/4 135/22
shown [5] 87/22 89/3 89/4 194/11 194/19 195/1 195/5          168/25 184/2 192/2 242/4
 89/11 246/9                  195/13 195/19 196/3 196/10    situation [5] 115/16 151/4
shows [4] 22/21 26/23 31/21 196/16 197/12 198/2 199/14       201/16 207/1 218/9
 201/13                       200/1 204/16 205/7 205/23     situations [1] 201/20
SHU [29] 26/9 35/21 35/22 208/1 208/10 213/12 213/14        six [5] 9/17 93/11 193/7
S                               137/19 137/23 138/1 138/1      187/19 191/17 192/8 196/22
six... [2] 205/6 247/8          141/22 149/11 151/25 152/2     196/25 197/3 198/14 200/15
Sixty [1] 210/14                152/19 152/19 158/24 159/1     212/9 213/4 214/16 218/2
skeptical [2] 125/3 199/7       166/4 168/23 168/25 169/15     221/13 228/5 229/22 231/1
sketched [1] 97/24              178/22 182/10 186/18           233/22 246/16 247/25
skilled [1] 16/9                197/11 198/19 200/8 205/25     254/17
skin [1] 8/24                   209/23 210/8 212/7 213/8      sometime [3] 41/7 116/12
Skype [1] 4/25                  232/9 233/22 237/7 243/24      234/11
small [3] 99/17 113/12          244/6 245/14 250/14           sometimes [18] 47/9 47/9
 222/9                         somebody [37] 25/12 25/19       47/13 47/13 51/12 60/20
Smiley [6] 120/2 120/5          39/17 66/2 100/1 108/7         73/5 85/22 99/18 114/19
 120/24 121/8 121/10 122/2      117/20 117/20 124/25           127/1 133/12 133/12 174/5
smirked [1] 142/10              124/25 128/7 129/22 132/17     183/11 214/13 221/11 232/8
smoke [3] 8/1 8/25 63/5         133/4 140/9 143/3 158/3       somewhat [6] 37/9 45/7
sneaky [1] 76/16                158/25 159/5 162/13 165/7      54/23 156/5 169/7 235/9
snitch [9] 15/6 32/15 139/6     165/7 165/24 167/17 177/25    somewhere [2] 40/6 128/5
 139/7 139/8 139/11 139/16      181/3 182/7 182/16 184/20     son [1] 231/23
 179/16 207/11                  188/12 193/21 198/16          soon [3] 19/3 186/9 186/13
snitches [5] 20/24 139/4        209/13 215/19 222/20          sooner [2] 29/7 106/6
 196/11 196/18 204/10           231/21 242/11                 soot [1] 8/24
Snitching [1] 49/16            somebody's [1] 5/1             sordid [1] 20/20
so-and-so [1] 174/21           somehow [4] 18/24 26/13        sorry [15] 8/10 10/13 20/7
sold [3] 55/10 55/11 113/24     159/22 218/8                   23/24 31/11 34/21 38/19
sole [1] 237/1                 someone [26] 38/3 49/19         47/2 78/18 92/4 123/8
solidify [1] 117/13             57/25 67/2 85/15 89/24 90/3    147/20 199/16 212/17
solidifying [1] 104/5           121/25 133/13 137/9 149/11     221/21
solitary [1] 37/9               178/13 181/15 198/18 201/4    sort [14] 28/8 33/1 59/23
solved [1] 62/7                 202/3 207/19 212/7 222/15      91/12 105/2 125/19 173/6
solving [1] 145/18              225/1 225/2 247/19 252/18      198/19 200/8 205/25 209/23
some [92] 10/7 17/5 31/19       252/18 254/25 255/2            213/8 229/9 240/22
 39/19 43/12 43/22 45/1        someone's [2] 90/1 242/2       sorts [1] 61/3
 46/14 51/19 52/15 52/17       something [72] 12/4 39/3       Sotto [20] 33/20 47/15
 52/20 52/21 53/18 53/25        39/4 39/11 39/18 42/24 46/6    50/17 54/16 56/14 58/18
 55/7 56/17 56/21 57/5 59/20    51/16 53/23 56/10 57/14        62/19 67/24 68/5 73/7 77/19
 62/22 68/11 70/11 77/25        57/24 57/24 60/2 60/5 63/11    88/12 89/14 100/22 105/23
 79/3 95/3 95/17 96/14 98/13    64/10 64/15 70/15 83/1         110/12 116/17 122/11
 102/16 104/3 105/2 105/14      84/20 105/4 105/6 105/12       122/20 129/17
 106/15 107/17 108/3 108/9      105/17 107/2 111/2 111/13     sound [10] 62/11 81/21
 109/1 111/5 112/14 112/15      113/14 117/23 122/4 127/1      129/8 131/9 169/14 182/13
 112/15 112/24 113/10           132/14 135/1 137/10 137/13     189/21 195/16 216/5 219/22
 113/15 115/21 116/1 117/23     141/20 142/23 143/3 156/24    sounded [1] 144/5
 120/12 120/16 120/17           163/5 163/6 166/1 167/21      sounds [6] 60/4 76/23
 120/19 121/7 121/8 123/4       167/24 168/13 175/21 183/4     147/23 169/13 172/11 189/7
 126/20 127/10 135/16           183/5 183/8 184/19 185/3      source [1] 96/17
S                              spring [2] 9/23 79/19         statements [17] 7/17 9/1
sources [1] 33/3               squeezed [1] 212/12            16/12 23/3 27/24 65/16
SOUTHERN [1] 1/1               stage [1] 99/9                 65/17 97/24 107/7 151/1
space [1] 216/20               stand [7] 56/24 179/21         151/5 151/23 152/8 152/23
speak [8] 10/25 86/21 90/13     205/21 206/13 210/24 212/6 155/17 172/12 206/15
 105/3 126/1 128/17 188/2       213/23                       states [3] 1/1 239/13 255/23
 217/9                         standard [1] 134/25           station [2] 1/22 8/15
speaking [7] 17/5 33/16        standing [2] 110/2 219/19 stay [1] 193/19
 62/24 126/6 169/10 198/1      stands [2] 36/6 56/24         stayed [1] 66/7
 246/13                        start [8] 7/12 7/14 7/17 79/4 stenography [1] 1/24
special [5] 35/25 36/6 67/8     79/12 92/11 92/12 207/22 step [4] 89/18 134/4 203/14
 67/14 67/20                   started [13] 35/10 53/13       248/13
specific [10] 127/10 128/9      57/2 57/5 92/7 118/25 144/6 Steve [18] 7/25 9/3 9/13
 130/6 137/21 148/9 175/16      170/17 212/4 212/6 212/6      58/24 58/25 59/3 59/5 63/2
 209/1 240/19 243/14 243/25     213/16 239/13                 70/9 73/12 73/14 73/17
specifically [10] 79/9 114/7   starter [1] 250/16             73/19 73/21 74/5 74/7
 213/5 228/12 236/20 237/21    starting [3] 47/24 242/24      163/18 163/22
 241/21 242/4 242/20 254/1      243/12                       Steve's [1] 59/1
specifics [3] 84/22 221/25     starts [3] 53/24 73/25        stick [2] 103/14 242/2
 238/20                         139/24                       sticks [1] 177/17
speculating [3] 58/3 60/9      state [32] 9/18 21/5 22/3     still [12] 12/2 22/13 26/24
 126/14                         22/5 22/8 22/16 28/7 28/12 28/17 36/17 46/19 74/9
speculation [5] 27/8 28/13      28/22 28/23 29/17 31/2        202/4 202/8 227/7 230/4
 107/21 109/9 209/15            53/19 124/8 152/4 152/5       253/20
speed [1] 76/19                 152/11 152/14 161/10         stock [1] 105/4
spell [3] 12/22 84/6 233/10     162/12 170/4 170/10 170/14 stole [1] 73/14
spelled [3] 75/4 75/13          174/9 181/19 181/22 211/8 stood [1] 195/11
 233/11                         211/10 212/6 212/11 213/4 stop [4] 15/5 68/15 74/8
spelling [1] 233/8              213/17                        251/19
sperm [2] 18/24 208/17         stated [3] 118/24 242/17      stopped [1] 237/25
spermatozoa [1] 208/3           255/9                        stopping [3] 137/9 175/7
spilled [1] 20/23              statement [51] 7/14 9/2 9/5 175/12
spitting [1] 73/11              9/10 9/14 23/1 23/15 25/1 story [10] 14/9 21/2 117/15
spoke [18] 24/5 49/6 61/11      28/6 28/10 28/12 29/14        117/18 167/5 167/25 173/5
 73/12 75/7 125/22 126/5        50/11 50/13 51/1 51/19        189/2 189/2 193/11
 126/8 131/22 144/21 146/15     52/14 55/2 56/20 56/22       straight [1] 167/14
 161/23 166/24 195/13           62/23 65/14 65/15 66/11      strategized [1] 98/25
 197/20 197/20 205/16           66/23 66/24 67/3 68/3 73/10 street [2] 13/13 178/4
 222/18                         75/15 155/16 167/4 168/5 stressing [1] 69/24
spoken [8] 19/6 123/17          168/6 168/11 168/14 171/13 stretch [1] 133/2
 124/2 171/20 172/15 212/7      187/19 206/14 228/22 229/2 strict [1] 34/19
 217/17 217/20                  229/6 239/1 239/6 239/18 striped [1] 94/7
spontaneous [1] 103/9           247/23 249/15 249/18 252/6 structure [1] 117/11
spot [1] 191/11                 252/8 252/12                 struggling [2] 59/17 172/9
S                            62/23 65/9 68/2 70/9 75/21   tablet [1] 90/25
stuck [1] 190/4              81/13 84/4 93/11 99/24       tablets [1] 91/11
stuff [4] 95/2 95/2 114/2    101/13 102/3 118/19 118/23   take [36] 4/4 33/25 43/12
 128/13                      121/15 125/22 126/18          43/13 66/19 73/12 73/14
style [1] 7/25               126/22 127/2 127/7 127/9      74/4 77/24 78/1 90/8 97/14
subject [1] 36/16            127/17 129/4 129/6 130/7      102/15 102/21 102/22 111/1
subpoena [1] 21/10           130/8 130/9 130/9 130/10      113/5 122/17 127/14 138/1
substance [1] 45/8           135/15 137/25 139/22 141/2    145/23 146/4 150/22 156/21
successful [2] 58/1 58/14    147/14 152/1 154/6 161/19     160/20 180/5 184/25 188/13
such [5] 61/20 85/15 107/7 165/6 165/8 166/12 167/1        198/10 201/21 210/22
 201/15 248/25               169/18 169/20 170/6 170/8     212/12 220/6 226/7 240/12
sudden [2] 98/18 148/20      171/11 188/5 188/7 188/9      254/24
suddenly [3] 70/1 227/25     192/9 203/10 205/4 220/21    taken [22] 17/16 21/22
 231/18                      221/7 222/20 223/4 228/21     69/21 71/5 78/4 102/18
sufficient [1] 24/24         229/12 229/20 236/14 237/8    110/20 110/22 118/15
suffocated [1] 54/22         245/19 245/20 246/3           122/24 137/17 162/12
suffocating [1] 16/8        surmised [1] 220/10            210/23 226/11 242/13
sugar [1] 112/15            surprise [4] 166/19 167/16     242/19 242/20 244/8 244/13
sugars [2] 113/7 113/8       179/13 197/15                 251/13 251/16 256/13
suggest [3] 29/20 39/15     surprising [1] 144/20         takes [5] 113/3 113/5 113/6
 62/13                      surrounded [2] 132/20          113/6 113/6
suggesting [1] 104/4         205/6                        taking [13] 49/20 57/8
suggestion [1] 43/20        surrounding [6] 49/10          58/23 68/21 114/15 135/23
suggests [1] 34/17           201/5 220/1 220/4 247/5       137/9 137/12 137/14 154/3
Suite [2] 1/14 2/3           251/14                        203/18 239/13 243/18
summer [4] 40/10 41/7       survive [1] 224/13            taking-pictures [1] 114/15
 79/19 92/15                suspect [13] 8/4 10/2         talents [1] 76/6
supervised [2] 212/23 213/1 145/19 145/20 158/25          talk [57] 16/23 17/1 37/21
supplemental [3] 136/4       166/20 166/21 166/25 167/1    51/12 51/15 57/2 57/3 61/9
 136/8 136/24                167/2 177/23 178/6 178/8      61/17 61/19 65/2 65/5 73/19
supplying [1] 45/10         suspected [1] 124/25           77/2 79/23 82/20 83/13
support [1] 22/1            suspicious [2] 8/16 169/7      83/15 83/19 83/21 84/16
supported [1] 27/9          swept [1] 37/20                84/19 84/22 85/2 85/2 85/20
supposably [1] 44/24        swimming [1] 231/16            86/13 104/23 105/1 107/9
suppose [4] 135/2 142/19 sworn [4] 34/2 34/5 90/11         124/13 124/14 131/8 131/11
 201/13 252/20               90/16                         131/13 138/14 147/3 150/7
supposed [10] 50/13 59/22 system [23] 13/8 26/13 27/7      159/19 161/3 161/11 161/11
 68/13 98/19 134/19 134/24 29/16 45/20 45/23 46/1          162/5 163/9 166/23 170/17
 152/21 218/20 226/4 238/20 71/10 92/5 96/5 97/8 112/12    171/17 172/5 180/2 211/6
supposedly [6] 70/12 98/22 169/22 169/25 170/8 170/10      214/17 217/3 224/21 226/6
 100/10 164/4 203/22 251/16 170/14 204/13 222/8 222/9      249/11 249/19 254/24
sure [76] 7/18 30/16 33/15 237/6 237/10 251/4             talkative [1] 166/17
35/12 35/18 38/2 40/9 40/21 T                             talked [68] 23/7 51/9 57/13
40/23 41/4 53/16 54/3 59/18 table [2] 33/13 33/15          57/16 63/19 75/5 77/5 81/2
T                                132/14                        Terry [1] 21/4
talked... [60] 81/2 81/5 82/7   team [3] 21/5 137/5 153/22     test [1] 20/18
 82/8 83/17 83/17 86/15         technician [1] 91/20           tested [1] 8/18
 99/11 104/1 104/22 121/10      Ted [2] 160/21 231/3           testified [44] 18/6 19/12
 125/11 139/16 139/22 140/8     telephone [13] 44/21 44/22      19/16 19/22 24/20 27/14
 140/9 140/10 140/12 140/14      45/14 45/18 53/4 53/9 77/5     30/3 30/8 32/24 34/5 58/3
 140/15 140/16 140/17            82/21 188/2 216/18 235/19      79/4 79/6 79/17 80/5 80/13
 141/25 142/14 142/21            235/25 235/25                  85/6 86/18 90/16 97/4
 145/17 147/9 147/10 149/10     television [5] 5/12 76/23       123/24 125/5 127/10 127/20
 153/21 157/10 157/13            200/15 201/18 223/6            130/1 150/15 150/17 150/25
 157/15 157/16 159/15 160/1     tell [45] 14/25 47/24 55/21     151/2 156/16 159/21 179/9
 161/7 161/10 163/13 164/12      56/3 59/17 59/17 59/20 62/4    179/13 183/18 183/22
 164/15 165/22 169/20            63/17 63/21 71/8 71/10         183/23 183/24 184/3 197/25
 170/20 171/6 171/23 176/19      74/16 81/17 82/6 82/9 82/13    209/5 221/18 229/10 241/22
 176/24 195/5 218/4 220/21       86/2 100/10 141/20 162/10      242/18
 225/24 231/1 231/15 231/21      163/13 165/20 167/17 172/9    testifies [1] 30/14
 239/22 244/10 246/15            183/6 183/9 183/9 192/3       testify [39] 5/23 14/17
 250/18 250/21                   192/4 192/4 201/2 217/8        14/24 14/24 15/15 17/16
talking [58] 11/15 16/4          222/15 224/14 224/23 225/5     17/19 18/6 18/10 19/22
 32/11 32/12 44/23 45/8          225/19 228/3 228/4 228/14      20/25 21/1 21/4 21/8 26/17
 51/23 52/18 53/20 56/7          230/10 235/15 248/1 249/18     28/5 39/10 49/24 50/2 50/5
 57/14 58/22 59/13 60/25        telling [17] 64/22 65/12        60/8 77/11 77/16 82/16
 62/25 63/22 67/6 79/12          81/20 81/25 87/8 124/25        152/23 155/10 155/22
 80/21 81/1 84/1 85/25 86/10     139/25 142/20 164/12           168/15 179/15 183/21 198/6
 106/4 138/16 139/5 139/21       164/14 192/3 193/18 198/23     208/11 213/17 233/18
 141/8 143/3 145/7 152/4         224/2 224/9 224/13 239/14      241/23 246/18 246/21 247/9
 157/20 158/22 161/20           tells [5] 10/24 11/5 12/5       247/25
 161/20 162/14 162/17            14/22 167/17                  testifying [16] 16/10 20/3
 162/18 165/8 172/3 173/1       Temple [1] 150/25               30/16 39/7 54/5 67/3 104/12
 175/5 175/19 179/4 179/10      temporarily [1] 6/22            150/12 151/23 152/9 158/7
 179/25 187/13 190/25           ten [9] 16/10 17/6 78/3         183/3 186/3 214/24 248/8
 220/19 227/19 228/17 230/9      100/18 113/5 168/15 218/7      248/14
 237/17 241/4 241/15 249/10      229/8 233/4                   testimony [66] 6/1 6/4 6/19
 253/13 255/4                   Ten-minute [1] 78/3             7/1 9/20 16/15 21/8 23/2
talks [2] 30/2 174/22           ten-page [1] 17/6               25/9 25/16 29/5 29/13 29/15
tall [1] 209/25                 ten-year [1] 16/10              30/18 30/24 31/1 32/12
tape [1] 251/19                 tend [3] 29/24 134/18           34/17 45/8 79/24 84/15 85/1
targeted [1] 31/18               235/12                         85/10 87/19 107/22 122/14
task [1] 113/13                 tended [2] 134/20 134/23        122/15 126/9 131/9 131/15
taught [1] 75/25                term [5] 36/3 36/5 135/8        131/18 141/6 167/10 167/13
teach [4] 75/23 91/18 91/19      197/17 208/9                   183/25 194/5 198/16 198/19
 91/20                          terms [4] 62/24 115/10          198/20 198/21 199/6 202/25
teacher [2] 105/2 132/13         189/9 196/1                    203/12 204/18 208/10
teaching [3] 91/17 92/9         terrified [1] 93/21             208/22 209/7 212/5 214/4
T                               110/1 110/9 113/20 117/16      136/15 138/18 138/19 150/2
testimony... [17] 235/18        117/24 118/1 120/6 123/6       151/3 151/20 151/21 153/24
 235/22 236/2 237/3 239/24      125/14 127/17 127/24 128/1     155/12 155/13 156/21
 243/1 243/16 243/17 246/9      128/2 138/6 138/9 139/10       163/19 163/22 164/4 166/4
 248/17 252/6 252/8 252/11      139/14 139/20 139/20           172/5 172/18 174/10 174/20
 253/24 253/25 254/5 254/11     139/24 140/1 140/20 141/15     174/24 175/4 175/7 175/22
testing [2] 8/21 9/8            142/1 142/22 142/23 143/13     175/22 179/2 180/9 180/23
TEXAS [7] 1/1 1/14 1/17         144/10 145/21 153/23 154/4     181/3 183/9 183/9 183/14
 1/22 2/4 44/6 91/22            154/9 154/23 164/19 165/12     187/2 187/7 188/13 190/1
Thaler [1] 4/4                  170/2 170/4 176/16 177/4       190/4 197/19 197/22 202/4
than [36] 6/15 14/8 18/8        177/8 177/9 177/14 178/15      204/12 215/20 221/9 225/4
 31/8 32/12 55/20 71/6 83/14    179/2 181/15 183/4 191/24      231/1 233/5 233/7 245/17
 84/20 93/11 100/5 106/7        198/15 202/10 204/4 204/4      255/21 255/23
 107/4 111/12 113/4 125/13      205/18 206/24 207/1 207/1     themselves [2] 114/19
 126/19 128/19 128/19           207/8 209/14 209/15 209/15     193/8
 128/20 134/25 138/16           210/24 211/9 211/17 213/6     then [70] 4/24 23/19 25/23
 152/20 161/3 164/2 181/16      219/25 220/12 220/14           25/23 26/11 27/22 30/5 30/9
 187/6 193/7 200/19 200/19      220/15 226/10 228/3 230/4      31/4 31/22 36/13 52/18
 220/24 234/17 236/23           232/4 232/18 233/8 235/1       53/24 55/6 59/7 59/13 59/20
 247/22 253/3 253/4             235/2 235/17 238/22 239/16     62/3 63/14 63/15 64/6 69/22
thank [20] 4/2 4/9 4/13         239/18 240/15 241/6 242/10     70/8 73/12 79/12 82/9 82/10
 21/18 21/19 33/8 34/3 36/20    243/21 245/19 246/22 247/4     93/8 97/20 98/18 98/19
 88/22 89/17 89/18 89/19        250/9 251/3 251/15 251/18      101/20 102/20 104/22 113/7
 90/15 93/2 103/7 123/23        253/19 255/14 255/20           119/7 120/9 124/15 124/16
 130/20 134/4 204/3 256/12      255/23                         135/12 139/8 140/5 140/25
Thanks [2] 194/14 204/21       their [39] 7/25 7/25 8/1 8/5    141/19 151/2 167/25 176/6
that [1500]                     9/3 9/25 14/21 14/24 17/15     177/17 178/18 191/3 198/15
that -- well [2] 63/17          23/19 26/9 27/24 27/25         198/15 198/22 198/22 202/3
 132/19                         27/25 29/11 29/23 64/17        203/2 216/3 218/10 221/8
that'll [1] 78/15               92/11 92/12 104/23 104/23      222/21 222/25 225/24 227/5
that's [156] 5/24 6/19 7/16     110/5 111/1 111/16 118/8       227/20 227/23 230/13
 20/15 22/7 23/8 25/18 28/21    120/3 127/21 127/23 128/3      231/16 235/22 241/1 255/20
 30/10 33/6 37/15 38/18 41/9    128/11 130/13 137/6 138/12    theory [9] 18/17 199/16
 42/23 42/23 43/7 45/10         170/5 178/8 184/11 187/19      200/8 200/11 200/12 206/1
 45/24 46/2 46/16 46/21 48/1    188/25 246/7                   206/21 208/24 209/1
 48/3 48/13 48/14 50/4 50/15   theirselves [1] 184/19         there's [21] 15/12 21/11
 50/24 51/3 51/4 51/11 51/18   them [80] 7/4 7/7 7/9 7/10      23/18 25/13 26/21 28/1 29/5
 54/20 55/4 55/24 60/2 60/14    14/22 16/17 18/19 28/22        29/8 31/15 31/19 36/18 85/1
 62/16 62/17 64/11 64/12        29/18 31/2 31/2 49/4 49/8      97/7 113/21 137/15 149/21
 64/13 64/14 65/4 67/16         62/25 66/5 88/4 100/21         150/2 222/8 222/9 229/22
 67/16 67/21 76/18 77/12        104/3 108/9 109/18 109/22      253/8
 78/2 80/23 81/6 84/8 84/18     109/25 110/2 127/23 130/8     thermals [2] 72/24 72/24
 84/21 85/13 85/17 86/20        130/11 130/16 133/25          these [92] 17/20 17/22
 87/5 87/7 102/23 106/18        135/20 135/22 135/22           19/17 26/14 28/19 29/3
T                              100/3 100/4 102/21 102/24     235/10 246/2 246/18 246/23
these... [86] 29/22 30/12      103/4 104/1 105/18 107/4      247/5 252/19
 30/21 31/17 45/9 49/1 49/9    107/16 108/24 108/25         they'd [3] 110/2 177/3
 51/25 98/19 105/7 105/15      109/16 109/16 109/19 110/1    199/19
 105/19 118/8 121/7 121/7      110/1 110/5 110/5 110/7      they'll [3] 43/13 184/19
 121/8 142/17 153/4 153/10     110/25 110/25 113/24          184/19
 154/11 154/11 155/6 155/8     114/19 114/19 119/1 120/3    they're [21] 12/19 29/7
 155/10 155/17 156/18          121/4 121/5 122/5 130/12      30/16 36/23 65/5 150/10
 156/19 157/10 157/14 159/9    130/15 130/16 133/10          150/10 153/20 155/18 165/7
 161/19 161/19 161/21          135/19 135/20 135/22 136/1    165/8 169/13 177/3 179/16
 162/14 162/21 174/7 178/2     136/9 136/13 136/17 136/20    180/11 180/12 213/25
 179/3 179/8 179/15 180/3      137/23 138/1 138/7 138/12     215/19 222/7 230/25 231/1
 180/10 180/19 180/20 181/3    143/16 143/19 144/5 148/8    thick [1] 147/19
 181/9 181/10 181/13 183/2     149/13 149/15 150/8 150/10   thing [23] 23/11 33/1 52/6
 183/5 189/3 193/5 194/4       151/7 151/9 151/10 151/21     55/7 82/11 105/9 107/14
 194/25 196/7 196/18 197/10    152/21 153/15 153/15          117/13 118/23 121/22
 197/12 199/1 199/13 200/1     153/19 155/11 155/23 156/2    132/11 133/13 137/9 138/6
 205/3 219/3 219/18 220/6      157/14 157/15 160/8 160/8     147/17 162/10 180/3 213/16
 222/19 224/1 224/8 228/6      165/15 166/3 167/18 169/13    214/25 218/5 222/5 230/14
 228/9 232/13 232/14 232/16    169/14 170/6 170/9 171/21     249/17
 233/13 233/13 233/16          172/15 172/15 173/13         thing's [1] 249/16
 246/20 247/2 247/2 247/24     173/25 174/2 174/3 175/5     things [38] 19/18 30/15
 249/7 250/23 251/1 251/11     176/17 176/19 177/16          53/25 59/21 60/15 60/22
 253/25 255/21                 177/23 177/24 177/24          60/23 61/12 63/18 64/4 65/2
thesis [1] 29/2                177/25 178/3 178/4 178/4      68/12 79/3 89/8 91/12 98/19
they [255] 10/1 11/1 13/13     178/5 178/7 178/8 178/15      99/1 99/8 113/2 113/15
 14/4 14/25 15/16 17/5 22/8    178/16 179/6 179/15 180/2     114/19 118/20 118/24
 22/17 22/17 23/4 23/19        180/2 180/17 180/19 180/22    120/17 120/19 128/4 135/16
 23/21 23/25 24/9 24/9 24/10   180/22 181/3 183/10 183/12    138/1 139/19 161/9 183/2
 25/8 25/15 26/10 26/12        184/10 184/11 184/16          212/4 222/6 224/1 224/9
 27/22 27/24 28/1 28/15        184/17 184/17 184/18          228/4 241/1 255/21
 28/15 28/15 28/23 29/1 29/6   184/18 184/20 185/23 187/5   think [153] 21/24 22/11
 29/7 30/12 30/14 30/15 31/3   187/6 187/9 187/17 187/21     28/17 28/24 29/5 29/13 30/1
 31/18 31/18 31/20 31/21       188/16 189/4 190/3 190/7      30/1 30/2 30/7 30/14 30/19
 31/22 32/2 32/7 32/23 32/23   190/12 191/6 191/11 192/13    31/19 31/20 32/8 33/19
 32/23 32/24 32/24 33/1 33/2   195/22 195/24 196/1 197/14    34/17 35/10 39/1 41/1 42/10
 37/3 37/12 43/12 45/1 45/13   197/15 197/16 197/16          45/9 45/19 48/1 48/13 48/24
 45/15 45/18 47/25 49/13       197/18 199/7 199/7 199/10     49/7 56/12 60/1 60/1 60/15
 51/16 55/6 55/7 55/9 63/1     201/8 201/9 203/6 203/7       64/19 66/6 69/3 69/5 69/5
 63/1 65/2 65/2 65/9 65/12     208/18 210/12 211/15          69/8 71/6 71/18 79/15 80/23
 66/2 66/4 66/6 66/7 66/9      212/10 212/10 213/23          84/8 87/12 87/13 92/17
 73/20 75/10 95/17 95/18       215/20 216/11 216/13 218/9    94/11 101/4 103/11 103/24
 95/19 95/20 96/22 97/13       218/12 218/12 220/8 232/16    105/11 107/2 107/20 107/25
 97/17 99/1 100/2 100/3        232/25 232/25 233/1 233/20    112/14 114/21 121/10 122/2
T                               174/12 176/2 176/6 176/13 244/6
think... [96] 122/3 123/8       185/1 188/24 193/6 211/20 time [137] 6/8 7/9 11/19
 127/14 129/4 129/4 130/7       214/21 222/6 223/20 247/25 11/24 13/22 20/2 28/1 29/10
 130/8 130/9 133/2 135/10       252/1                        35/1 36/14 39/4 39/7 39/13
 136/22 137/1 137/3 137/4      though [13] 15/18 71/4 72/1 40/3 40/8 41/13 43/8 43/9
 137/7 137/18 137/18 139/21     77/11 115/25 118/18 209/14 43/11 43/13 44/8 49/12 50/2
 140/7 140/8 140/10 141/4       223/5 228/8 236/9 244/13     53/8 53/21 56/7 56/7 60/25
 143/14 143/16 147/14           245/12 246/5                 60/25 62/24 64/2 68/14 71/5
 148/24 150/15 152/18          thought [24] 15/15 25/8       71/7 71/9 71/15 71/16 77/9
 152/18 152/18 153/5 153/6      25/11 25/13 25/15 30/6       77/10 79/25 80/7 87/1 87/2
 153/15 155/6 157/20 157/21     32/24 53/23 58/16 60/4 74/7 88/5 88/6 88/7 92/16 92/23
 157/23 165/22 165/24           99/24 145/9 158/2 168/3      93/4 93/12 93/14 93/23 95/4
 165/25 166/22 167/4 168/17     198/1 198/2 209/6 209/10     96/19 97/3 97/4 97/8 98/12
 170/3 171/4 171/13 171/14      218/1 229/19 234/12 252/18 102/12 102/13 104/3 106/9
 171/14 171/16 171/18           252/22                       107/11 107/13 112/16
 171/22 171/24 171/25 172/3    thoughts [1] 10/8             115/10 115/13 115/15
 172/5 173/24 174/3 180/2      thousand [2] 105/13 220/24 116/13 116/15 122/7 122/9
 180/2 180/8 181/15 182/11     threatened [1] 20/17          123/2 123/6 123/7 126/14
 183/24 184/18 185/8 188/11    three [25] 8/1 11/12 18/19 133/23 135/11 138/15
 188/11 188/24 188/25           30/4 65/25 66/3 85/8 87/21 138/19 139/22 140/8 140/10
 189/23 191/8 193/15 198/9      95/12 111/7 113/10 118/5     141/13 141/23 146/20
 199/9 203/20 206/14 207/2      126/17 142/24 157/11         146/24 147/9 148/2 149/13
 207/8 209/17 212/21 213/6      157/12 176/20 177/6 193/6 156/10 161/4 161/7 161/12
 213/22 214/23 220/25 221/5     194/7 205/6 231/22 232/20 161/20 162/11 162/11
 229/4 229/4 230/24 230/24      247/8 249/7                  162/17 166/4 166/24 169/3
 231/7 233/11 233/22 251/23    three-page [1] 249/7          171/6 171/17 172/16 172/24
 252/25 253/6 254/20           throat [1] 184/20             172/25 173/17 174/10
thinking [6] 70/1 89/8         through [20] 10/6 36/2 46/7 175/20 175/23 176/18
 144/10 169/19 174/16 196/3     46/9 51/19 51/19 51/21       180/19 188/13 190/13
thinks [2] 60/13 73/14          52/14 53/17 53/25 114/25     190/18 195/6 195/22 198/7
third [5] 88/5 88/6 97/12       133/11 153/11 154/11 180/4 212/4 212/18 212/19 213/3
 97/13 212/1                    192/7 192/7 197/11 236/10 217/11 217/14 220/10
Thirty [1] 211/25               246/5                        220/16 220/17 221/17
this [447]                     throughout [2] 15/21          222/18 227/7 227/9 230/18
those [52] 7/12 10/8 15/13      190/17                       237/7 240/21 241/3 250/22
 22/1 30/4 54/10 65/15 65/17   throw [3] 169/11 170/19       253/24
 79/10 83/7 85/11 87/22         172/17                      timeline [1] 202/7
 91/23 94/19 94/21 94/22       throws [2] 170/22 171/4      times [19] 35/9 80/1 82/19
 94/23 96/14 96/15 96/15       ticket [2] 250/23 251/5       82/20 87/19 87/21 109/19
 96/17 102/25 103/3 107/11     tickets [5] 102/20 102/23     116/16 127/23 128/17
 109/4 112/8 112/9 112/10       102/25 103/4 103/5           137/19 137/22 155/8 169/23
 127/13 128/3 133/6 133/6      tight [1] 169/25              169/24 174/6 217/17 217/19
 133/14 136/8 145/17 150/8     till [7] 122/23 164/25        225/22
 153/13 156/17 162/22           168/15 169/5 182/6 227/9 TINA [3] 1/19 4/10 78/23
T                             12/18 24/2 24/2 34/19 36/22    226/13 229/5 230/3 233/24
Tirado [6] 7/22 7/24 8/4 9/5 42/23 42/23 48/25 69/5          233/24 239/24 239/25 241/7
 14/23 18/23                  106/17 139/9 207/23 219/16     241/22 241/23 243/1 248/17
Tirado's [2] 9/10 19/2        239/25 252/6 254/18            252/6 252/8 255/12
to-dos [1] 10/8              took [25] 9/23 17/15 44/8      trials [1] 183/6
today [6] 6/17 21/12 22/12 69/22 83/24 102/17 106/15        tried [8] 18/16 20/18 166/8
 169/5 184/2 234/17           111/4 113/12 114/23 142/17     189/12 189/14 203/10
today's [1] 87/19             150/20 150/21 162/21           204/25 205/17
together [38] 12/8 17/15      206/13 211/25 212/2 212/9     trouble [3] 37/3 191/14
 57/5 59/16 103/12 109/20     212/13 212/15 229/5 242/1      193/19
 163/19 163/22 165/9 165/15 244/24 244/24 247/9             troubling [2] 21/23 32/3
 166/4 166/4 170/6 172/8     toolbox [2] 16/7 182/2         true [17] 21/3 60/19 64/12
 173/14 174/2 174/3 174/8 top [2] 117/9 253/22               64/13 64/14 66/14 66/15
 174/13 174/18 175/4 180/9 topless [1] 57/8                  67/16 67/16 84/18 85/13
 181/9 189/4 191/6 195/24 tossed [1] 178/21                  85/17 144/3 165/13 178/15
 196/17 203/8 211/20 216/13 total [1] 220/22                 193/24 255/21
 216/14 218/3 218/4 220/20 totally [1] 104/7                trust [6] 59/19 65/10 65/18
 227/17 228/16 241/1 247/9 touch [1] 11/1                    69/25 114/16 206/16
told [72] 8/5 14/17 15/13    tough [1] 215/4                trusted [2] 64/3 234/5
 19/8 19/18 22/21 23/16      towards [5] 88/16 104/6        trusting [2] 65/10 66/12
 23/22 24/5 44/16 50/22       118/24 119/3 235/12           truth [7] 30/16 142/20
 54/11 54/12 55/20 57/7      town [4] 4/21 5/1 5/9 5/15      167/17 167/20 183/17 184/5
 58/17 59/18 60/23 64/2 64/3 trace [1] 8/19                  198/23
 64/3 65/10 66/11 66/12 67/5 track [3] 42/3 62/1 100/16     truthful [1] 183/24
 67/13 68/9 68/14 76/15      tracks [1] 252/13              truthfully [2] 183/18 184/3
 76/24 77/1 77/13 82/1 97/20 trading [1] 105/20             try [15] 28/24 30/15 79/4
 117/24 124/16 124/25        trained [1] 76/19               85/14 90/12 102/15 122/17
 126/22 128/11 129/23        training [1] 59/20              124/18 126/15 141/21 185/2
 141/14 146/19 148/4 162/11 transcript [7] 1/24 22/21        189/14 194/6 200/5 216/13
 162/24 163/2 163/7 163/10 22/24 147/16 183/25 238/22       trying [37] 29/3 29/11
 163/12 164/15 167/4 167/5 256/15                            51/16 71/20 81/7 111/20
 169/6 173/17 183/17 184/4 transferred [5] 119/22            113/13 113/14 115/24
 184/5 184/5 190/1 190/3      120/9 120/11 164/25 254/23     117/16 121/3 121/23 141/22
 193/23 197/15 199/18        transit [1] 124/10              141/24 158/3 165/4 165/25
 222/20 225/20 226/20        travel [2] 91/21 91/22          173/2 179/18 189/10 189/10
 229/22 236/12 236/21 252/5 traveled [1] 52/21               193/16 198/6 198/10 202/14
 252/9 252/14                trial [47] 9/20 17/21 18/6      215/19 218/7 218/12 220/8
Tom [1] 160/21                18/12 18/17 19/7 20/21 21/3    220/16 223/2 231/19 246/15
tomato [2] 72/10 114/1        85/1 85/24 131/10 151/3        246/21 252/9 255/17 255/19
tomatoes [1] 112/15           156/16 167/11 167/13 179/9    turn [10] 4/4 33/19 56/17
tomorrow [2] 62/5 256/8       182/25 183/3 183/17 183/20     62/18 73/24 134/19 134/24
Tony [3] 229/22 229/22        183/25 185/5 186/19 189/2      136/7 212/10 252/23
 231/15                       189/3 193/11 194/5 203/12     turned [8] 8/22 65/13 92/17
too [19] 11/23 12/8 12/14     204/9 208/1 212/13 221/18      94/25 135/15 135/16 157/8
T                            116/22 118/10 118/13          undated [1] 231/7
turned... [1] 157/25         129/25 130/2 132/4 132/22     under [13] 32/20 94/18
turning [7] 58/21 73/10      147/8 150/8 150/20 160/23     114/10 142/14 153/25 154/1
 76/14 92/13 135/5 136/1     160/25 162/20 163/16 164/5    186/2 186/22 191/25 197/17
 182/3                       166/19 167/6 170/7 171/3      222/6 239/6 239/6
turns [1] 157/5              172/23 173/3 173/3 173/12     underlined [1] 163/23
TV [3] 5/15 5/18 123/3       173/15 174/14 174/19 175/2    understand [14] 5/19 30/17
Twenty [1] 93/11             175/17 175/24 176/1 176/5     45/6 79/17 80/5 81/6 130/14
Twenty-six [1] 93/11         176/5 178/17 179/17 180/15    192/1 204/5 204/8 211/19
twice [2] 125/11 188/11      180/16 193/9 195/25 208/2     225/11 251/3 253/2
two [40] 7/1 9/1 9/23 14/6 208/16 208/21 209/4 230/1       understanding [16] 32/1
 15/13 15/13 15/14 18/12     233/8 235/1 235/13 237/5      50/5 51/8 64/8 66/22 98/6
 23/19 25/5 37/10 48/24      237/22 239/11 243/8 245/7     114/8 118/8 134/15 143/12
 56/23 65/24 74/1 77/3 87/21 245/20 246/8 246/17 251/7     185/11 185/19 191/19
 91/23 99/14 113/10 130/17 251/12 253/1 254/4 254/7        191/24 203/12 252/13
 136/21 140/2 140/14 142/18 254/10                         understood [2] 114/5 221/2
 142/24 174/12 174/17 175/4 Uh-huh [70] 37/24 38/12        undisturbed [1] 253/2
 176/24 177/1 199/4 205/6    40/12 40/19 41/20 43/15       unfavorable [1] 6/1
 206/15 211/20 212/1 220/3 56/1 69/9 72/25 96/25 98/23     unfortunately [2] 183/11
 225/9 226/10 247/8          104/9 116/22 118/10 118/13    223/24
twofer [3] 107/10 108/10     129/25 130/2 132/4 132/22     unit [49] 34/13 35/25 36/6
 108/12                      147/8 150/8 160/23 160/25     37/15 42/7 42/9 42/11 42/11
type [23] 30/18 72/8 85/15 162/20 163/16 164/5 166/19      45/19 46/3 46/5 52/10 71/25
 91/3 102/16 117/5 117/6     167/6 170/7 171/3 172/23      72/16 73/3 98/13 98/14
 117/23 128/4 131/18 132/7 173/3 173/3 173/12 173/15       104/13 104/18 104/25
 132/11 132/12 132/16        174/14 174/19 175/2 175/24    109/18 109/20 120/21
 132/18 133/14 180/12 181/3 176/1 176/5 176/5 178/17       126/19 146/24 156/6 165/4
 233/4 233/13 245/21 250/6 179/17 180/15 180/16 193/9      165/6 165/8 170/12 171/6
 252/22                      195/25 208/2 208/16 208/21    173/19 176/23 178/9 188/23
typed [8] 132/18 132/24      209/4 230/1 233/8 235/1       188/23 189/4 191/3 191/4
 180/12 181/10 181/12        235/13 237/5 237/22 239/11    191/5 214/11 217/5 221/8
 181/24 232/16 232/25        243/8 245/7 245/20 246/8      221/12 226/4 227/5 227/6
typewriter [6] 132/15 133/8 246/17 251/7 251/12 253/1      232/10 232/11
 230/6 230/7 232/17 233/4    254/4 254/7 254/10            unit's [1] 70/4
typewritten [1] 231/7        UI [4] 11/17 12/4 13/20       UNITED [1] 1/1
Typical [1] 215/17           13/25                         units [7] 42/13 42/18
typically [3] 6/4 216/13     ultimate [1] 211/22           119/18 157/14 170/1 191/9
 221/15                      ultimately [2] 137/4 153/22   191/10
typing [2] 133/6 181/15      Um [1] 77/23                  unless [10] 18/24 64/1 65/6
                             unattractive [3] 202/2        152/9 163/10 186/17 187/19
U                            209/19 210/17                 196/22 197/19 210/12
uh [72] 37/24 38/12 40/12 unavailability [2] 4/24 5/10     unluckiest [2] 199/20
 40/19 41/20 43/15 56/1 69/9 unavailable [2] 6/5 123/6     199/20
 72/25 96/25 98/23 104/9     uncommon [2] 29/18 29/19      unrelated [1] 212/9
U                             69/5 69/25 70/7 70/8 70/8     134/8 143/15 145/3 148/16
unsolved [1] 10/22            71/8 71/10 71/18 98/13        160/11 160/15 166/17
unsubstantiated [1] 22/13     98/22 102/21 104/18 109/20    168/22 170/4 170/4 170/18
unsuccessful [1] 6/17         117/20 119/15 119/21 123/4    173/19 182/22 198/5 199/8
until [17] 4/21 17/21 24/21   133/22 133/22 133/23          200/23 201/17 202/2 209/18
26/8 26/9 67/8 83/24 96/3     139/25 140/1 141/15 141/16    209/18 210/12 252/2 256/12
111/3 119/4 124/14 147/3      148/3 156/5 161/9 163/9      vest [1] 228/4
147/9 151/2 169/6 254/15      163/14 168/14 170/18 172/7   via [2] 3/14 4/17
256/8                         173/1 173/17 198/20          Vic [3] 19/15 185/4 185/9
unusual [4] 29/8 170/11       use [22] 20/23 30/24 31/23   victim [1] 16/7
174/25 222/5                  32/3 45/19 59/8 97/4 105/8   victim's [2] 130/13 253/18
up [95] 4/18 6/12 6/18 9/22   113/25 114/1 114/1 114/1     victims [4] 63/9 65/25 130/3
14/12 17/5 19/8 28/16 28/22   120/2 141/17 183/11 185/18    253/20
29/23 30/8 31/2 31/18 32/9    194/4 214/13 214/14 217/2    video [11] 4/25 123/4
33/23 33/24 37/8 37/20        233/15 248/22                 134/12 184/21 185/9 210/21
37/20 38/11 41/14 41/23       used [23] 34/17 36/3 36/5     211/3 211/4 251/21 252/4
52/3 59/8 59/17 60/2 61/23    82/12 87/4 112/11 113/25      256/7
62/11 63/25 65/7 66/9 68/3    113/25 120/3 126/24 126/24   videotape [2] 6/25 21/8
68/16 70/23 70/25 71/21       129/5 129/6 138/20 160/9     view [2] 7/9 137/16
90/6 115/1 116/20 117/5       185/15 187/8 203/17 204/17   viewed [1] 251/4
117/17 119/20 121/11          205/7 232/7 243/4 247/11     violate [1] 30/25
122/17 123/4 138/18 145/8     using [4] 30/25 31/2 159/20  violation [4] 31/25 32/7
145/9 145/16 151/16 151/17    159/20                        151/18 152/13
153/24 155/25 158/6 159/12    USMC [1] 70/6                violent [2] 66/9 124/24
159/12 166/3 169/11 170/19    USP [1] 216/3                visit [7] 16/19 140/19
170/22 171/4 172/10 172/17    usually [6] 65/5 65/6 73/19   160/19 160/19 166/11
173/25 174/22 175/22          217/2 222/6 244/1             226/16 227/11
176/18 181/3 181/11 181/13    utilized [1] 22/3            visitation [3] 17/15 177/25
                                                            226/3
181/18 181/24 184/4 184/16    V                            visited [1] 232/9
191/10 199/23 200/1 200/6     vague [1] 142/13
200/7 201/18 201/18 205/25                                 visiting [3] 111/2 243/22
                              value [2] 21/22 28/14         243/23
208/24 210/25 217/18 218/8    various [5] 13/10 105/3
220/8 222/21 229/10 233/13                                 vivid [1] 100/3
                               127/23 156/11 170/1         voce [20] 33/20 47/15 50/17
237/15 249/2 250/17 250/22    Vegas [1] 57/8
250/24                                                      54/16 56/14 58/18 62/19
                              venture [1] 8/6               67/24 68/5 73/7 77/19 88/12
updates [2] 109/6 109/6       veracity [1] 193/10
upfront [1] 183/6                                           89/14 100/22 105/23 110/12
                              verbatim [1] 129/9            116/17 122/11 122/20
upsetting [1] 32/3            verify [3] 165/4 165/5 167/4 129/17
upstanding [1] 183/8          versus [2] 4/4 113/14
urging [1] 25/20                                           VOL [1] 3/2
                              very [45] 4/13 8/22 10/18 volatile [1] 124/24
us [52] 11/12 19/17 45/19      16/9 16/9 21/18 22/9 28/19 VOLUME [1] 1/10
47/24 51/22 52/4 57/3 57/7     30/22 33/1 34/3 57/2 64/21 voluntarily [1] 9/6
59/15 59/19 59/20 60/14        70/1 70/8 73/11 89/17 94/24 voluntary [2] 8/17 143/13
64/2 64/2 64/3 64/3 65/10      103/14 113/13 124/24 134/4
V                            warehouse [1] 211/24          we've [2] 34/10 169/2
volunteering [1] 98/21       wary [2] 29/25 30/15          weak [1] 143/18
vying [1] 233/18             wasn't [49] 32/14 52/4 52/9   wealth [1] 93/22
                             71/9 74/15 77/14 102/6        weapon [5] 16/18 55/10
W                            103/3 103/9 104/6 106/10      87/9 87/16 87/18
wa [3] 122/3 122/3 122/3     106/13 107/12 107/13          wearing [1] 94/6
wait [2] 57/1 170/16         107/15 107/21 108/1 108/6     web [2] 155/21 199/3
waiting [1] 52/9             108/12 110/2 110/9 110/10     week [2] 123/6 243/24
walk [8] 19/23 36/2 41/18 115/14 115/22 118/22 119/1       weekend [1] 102/21
 42/12 69/22 73/1 128/6      119/24 122/2 141/23 142/20    weekends [1] 243/24
 133/7                       143/2 145/17 146/11 147/2     weeks [4] 9/9 9/18 63/25
walked [6] 15/3 15/14 69/23 164/11 165/16 174/25 179/9     189/4
 214/3 227/22 241/8          191/16 198/13 200/11 218/9    welcome [1] 4/3
Walker [39] 18/1 20/24       222/25 224/5 237/18 243/14    well [130] 4/22 5/25 6/3
 27/23 28/10 30/5 48/1 49/7 250/12 253/25 255/6            11/10 26/2 31/7 32/19 36/6
 83/21 83/23 84/1 89/22      wasting [2] 141/13 172/25     37/3 37/9 38/1 38/7 38/15
 89/23 89/24 90/2 90/5 90/13 watch [3] 183/20 223/6        38/16 39/3 40/3 41/22 41/25
 90/16 90/19 90/20 120/20    223/8                         42/3 42/12 43/12 48/25
 120/24 121/1 121/2 121/3 water [3] 72/24 78/7 112/14      55/23 56/2 56/24 57/13
 121/4 121/5 121/6 121/9     way [32] 5/5 18/8 24/11       57/19 58/16 60/1 60/3 60/12
 121/25 122/5 122/6 134/5    32/14 32/20 33/23 33/24       60/19 63/17 64/9 66/4 66/8
 154/23 192/22 196/13        75/5 97/6 106/2 111/12        67/2 68/2 68/15 71/6 71/8
 207/12 232/3 232/5 256/2    111/15 111/15 111/19          71/11 71/20 71/25 72/16
walking [3] 61/25 227/22     137/15 138/9 145/21 150/19    72/23 74/8 75/19 75/23 78/1
 229/19                      151/11 151/14 154/2 154/4     80/19 82/11 83/7 83/24 86/4
want [46] 7/2 7/3 7/4 7/10 154/7 161/23 169/18 179/13      91/2 91/23 93/21 96/8 97/2
 7/12 29/7 33/9 79/3 92/15   183/13 203/14 207/14 223/4    97/20 101/20 104/18 106/1
 93/8 95/11 95/12 97/3       248/14 251/4                  108/5 109/1 110/1 114/18
 106/18 126/12 147/18        Wayne [1] 164/21              118/4 125/22 126/5 132/19
 154/16 159/19 162/5 165/8 ways [1] 255/22                 133/12 134/8 134/22 137/18
 166/22 166/23 168/11 174/7 wayside [2] 115/18 119/3       139/19 141/21 142/10
 180/4 184/25 185/2 185/2 we [259]                         142/12 145/21 148/10
 193/21 198/9 200/3 200/4 We -- well [1] 38/15             148/15 148/22 149/19
 203/23 203/24 205/3 205/20 we'd [9] 51/24 153/6 153/6     150/24 153/5 154/6 155/8
 207/12 207/24 211/6 211/16 153/7 174/17 174/17 174/20     155/12 157/10 160/21
 211/18 214/18 216/9 216/14 174/24 175/4                   161/19 166/12 166/20 168/5
 220/3 253/8                 we'll [13] 4/4 4/4 33/10      168/6 169/13 170/22 173/19
wanted [14] 7/9 59/18        62/18 88/21 122/17 122/23     173/23 174/21 177/23
 73/12 95/5 139/9 165/5      139/7 154/15 210/22 211/17    178/22 180/2 183/4 184/10
 172/10 196/6 196/17 198/4 252/2 256/8                     196/12 197/11 198/3 202/5
 199/9 214/15 228/3 249/8 we're [12] 12/13 45/7 56/17      202/6 206/5 206/13 213/16
wanting [5] 179/1 179/1      62/23 68/12 78/18 90/5        213/25 216/25 218/4 220/3
 218/10 220/6 230/17         141/16 172/1 220/3 227/9      220/10 220/19 226/25 227/3
wants [2] 19/17 183/7        227/24                        229/1 229/5 229/14 238/24
W                           38/15 38/23 38/24 39/24     whose [3] 17/12 75/11
well... [3] 245/16 250/16   40/14 52/17 101/4 112/19    184/8
252/12                      112/20 113/6 125/12 161/10 why [52] 5/18 25/4 26/2
went [38] 8/14 9/17 12/3    168/24 202/4 214/15 223/13 29/2 30/11 35/22 36/2 36/2
12/7 14/12 24/5 31/20 35/21 white [8] 13/2 94/7 113/17 36/5 36/5 38/21 41/10 58/5
51/18 53/25 90/3 109/19     177/5 245/12 245/15 245/23 58/6 58/8 63/13 74/7 76/21
111/13 124/8 145/4 146/7    245/25                      86/2 86/12 86/24 93/6
147/3 148/1 150/7 153/10 who [97] 9/11 11/18 12/9       111/25 115/25 124/23
159/20 161/8 161/10 162/11 14/18 16/9 18/18 21/1 21/4 131/11 131/13 143/10 144/8
162/11 162/12 162/13        22/4 23/17 25/7 26/16 28/10 144/10 148/20 155/6 162/4
166/10 167/13 169/19        28/10 29/16 29/22 32/10     164/24 167/17 168/5 168/11
171/17 212/1 212/4 222/21 32/24 35/5 38/6 39/22 40/2 178/18 178/23 188/1 193/14
227/25 228/1 229/10 243/14 44/23 45/1 45/1 46/5 48/22 193/18 211/14 211/14
were [316]                  49/5 49/5 49/9 50/25 53/24 216/22 216/24 228/13
weren't [15] 22/17 42/12    54/22 58/1 59/6 59/7 72/4   233/15 242/18 242/20
77/11 77/16 115/20 135/16 74/2 83/23 83/24 85/15 95/8 255/18 255/19
145/3 152/21 153/19 157/15 95/16 99/13 101/3 101/10 Why'd [1] 166/19
195/18 199/25 220/19        102/17 104/16 106/8 106/9 Wife [1] 142/18
250/10 250/11               106/25 108/24 108/24 110/1 Wil [1] 160/21
what's [11] 13/15 40/25     112/10 121/21 124/15        wild [2] 209/15 209/15
42/2 60/21 60/21 90/21      124/15 124/17 126/16        will [31] 14/17 14/24 15/4
105/8 113/1 132/17 200/24 126/22 126/23 128/12 132/9 15/15 17/16 19/21 20/25
249/15                      146/20 147/24 148/4 148/7 21/1 21/1 21/3 21/4 21/6
whatever [6] 5/1 29/8 43/14 148/9 149/3 152/23 158/6    21/7 21/8 21/15 24/6 24/23
80/21 102/21 127/15         160/22 177/16 181/13        30/16 34/1 62/7 74/3 74/5
whatsoever [1] 15/13        192/18 193/19 195/6 196/16 90/9 95/5 104/8 114/2 123/7
wheels [2] 16/15 225/22     199/8 199/20 202/1 202/2    162/7 213/19 213/20 240/13
wherever [1] 105/20         203/17 204/10 204/16 205/3 Williams [1] 51/22
whether [23] 4/25 20/2      205/5 206/23 208/24 209/13 willing [6] 10/23 14/10
31/23 40/21 40/23 46/12     214/8 215/24 216/13 221/20 26/17 50/2 188/12 248/22
57/25 74/16 75/10 75/12     247/8 252/1                 Wilson [5] 120/4 120/5
80/4 82/13 103/23 121/16 who's [9] 11/6 101/7 101/10 120/16 160/21 231/3
137/16 145/12 151/23        101/10 137/16 185/5 198/18 wind [1] 122/17
165/14 186/3 198/22 201/2 207/19 218/23                 window [1] 9/12
210/3 215/12                whoever [4] 95/16 103/1     wine [27] 71/13 71/17 71/19
which [28] 17/7 17/16 20/21 174/22 176/23               72/4 72/6 72/8 72/11 72/13
24/11 26/11 26/25 32/7      whole [23] 11/21 23/14 28/1 72/15 72/18 72/22 112/11
50/13 56/23 56/23 67/15     66/19 93/22 103/2 105/12    112/24 113/1 113/3 113/3
75/6 118/4 127/2 130/10     111/13 113/9 117/10 119/16 113/4 113/6 113/11 113/16
134/23 144/20 147/17 165/4 121/22 136/21 138/8 140/2 113/18 113/20 113/21
174/25 207/9 218/5 223/22 155/25 190/17 204/6 213/16 113/24 114/3 114/4 114/7
226/12 231/8 231/22 237/9 218/5 218/7 249/16 249/17 winemaker [2] 72/6 72/7
241/4                       whom [1] 186/3              winter [1] 79/19
while [19] 17/5 37/18 38/3 whomever [1] 103/5           wish [6] 5/17 6/13 6/16 6/23
W                             women [1] 210/8            wounds [1] 8/15
wish... [2] 89/20 89/21       won't [1] 175/20           Wow [2] 124/17 220/23
Wisner [4] 19/15 19/15        wonder [1] 229/24          wraps [1] 222/6
185/5 185/9                   wondering [2] 74/7 168/5 wring [1] 45/4
Wisner's [1] 185/7            woodwork [1] 231/19        write [14] 18/8 19/25 76/11
withheld [2] 151/10 151/10    word [6] 15/4 105/8 106/3 76/13 116/7 116/9 116/10
withhold [4] 19/14 151/1      106/4 115/18 148/13        117/6 124/18 124/23 180/21
152/8 152/22                  words [8] 64/11 75/4 75/13 200/14 201/18 201/18
within [13] 9/1 9/8 9/17      137/15 168/1 185/22 186/11 writer [2] 64/10 180/12
22/18 26/14 27/8 70/9 84/16   231/1                      writes [5] 10/17 10/21
85/3 152/3 208/7 208/10       work [33] 14/20 17/22      61/25 62/22 68/8
208/12                        19/11 23/14 29/16 78/15    writing [11] 55/5 61/12
without [19] 21/22 23/6       116/3 123/3 136/1 142/10   121/4 121/5 121/5 133/10
24/12 24/14 25/1 34/19 64/5   145/21 150/22 154/8 154/10 164/15 180/23 204/16
66/18 75/15 76/17 95/6        154/12 154/22 186/20       230/22 230/23
189/13 189/14 199/6 203/3     186/24 187/7 196/23 196/25 writings [1] 89/4
204/1 204/2 204/6 227/24      197/1 197/1 197/3 197/3    written [23] 50/22 50/25
witness [56] 6/5 9/11 14/1    197/6 197/6 197/12 197/16 51/1 75/3 75/11 75/12 98/20
16/6 33/9 34/2 36/12 36/18    197/18 197/22 199/2 214/14 117/17 121/14 138/3 156/12
45/10 59/6 59/7 60/12 78/11   workable [1] 123/7         164/24 167/22 167/24 168/1
78/12 88/21 89/20 89/21       worked [8] 52/19 147/6     180/11 181/24 187/4 204/9
90/11 98/20 98/21 122/22      169/21 187/14 195/22       228/22 240/14 252/6 252/12
129/11 129/13 129/20          195/24 211/20 216/12       wrong [4] 121/5 122/6
129/23 130/19 131/1 131/5     working [16] 108/10 134/14 170/6 198/11
131/12 151/1 151/2 151/5      141/23 148/9 148/11 155/9 wrote [11] 18/7 87/15
151/22 151/24 152/9 152/23    156/20 172/16 173/2 174/17 100/13 132/3 181/18 229/5
155/14 159/20 163/19          183/14 196/18 199/4 225/10 232/23 234/11 241/1 252/14
163/21 164/1 164/8 167/10     228/16 233/20              254/6
                              workout [1] 51/23
183/16 185/16 185/18
                              works [2] 13/9 27/12
                                                         X
185/18 185/20 185/23 186/3                               Xerox [1] 136/14
197/20 198/15 211/1 212/10    world [5] 38/10 52/20
                              193/21 193/25 199/22       Xeroxing [1] 136/18
212/20 248/4
witness' [1] 198/21           worms [1] 155/25           Y
witness's [1] 155/15          worry [2] 75/10 133/5      y'all [11] 80/18 83/6 83/11
witnessed [2] 109/22          worse [2] 31/7 207/20      163/20 175/7 220/19 228/8
109/25                        worst [1] 62/2             228/9 228/16 228/18 255/4
witnesses [17] 3/6 6/25 7/1   worth [3] 25/4 25/5 141/21 yard [37] 41/21 41/24 41/25
15/11 32/24 33/2 36/13        worthwhile [1] 229/11      42/2 42/22 43/2 46/25 47/4
36/17 36/21 36/23 76/17       would [310]                52/17 56/8 66/2 66/4 66/7
152/23 153/15 153/19          wouldn't [16] 4/19 29/24   69/14 71/7 71/14 72/22 85/8
153/20 183/12 199/13          66/4 66/8 70/3 86/13 86/14
                                                         99/4 99/5 107/13 107/13
woman [2] 201/25 248/22       144/1 148/7 167/21 167/25 119/20 128/6 168/25 218/21
woman's [4] 200/9 200/16      175/5 194/4 197/5 200/14   224/9 227/10 227/24 228/6
208/4 208/18                  201/17                     228/15 230/4 242/6 244/10
Y                           228/21 228/24 229/15           101/25 102/3 104/21 106/19
yard... [3] 254/24 254/25   229/18 229/20 230/4 230/8      108/5 108/22 112/21 113/17
255/2                       230/20 231/9 231/11 232/1      116/8 119/12 120/25 121/2
Yazoo [7] 119/9 119/14      232/5 232/18 233/25 234/22     122/15 123/11 127/22
119/18 120/10 120/11        235/12 237/8 239/7 240/16      128/25 129/14 129/16 131/2
120/12 121/17               241/12 243/3 243/10 244/4      132/6 135/6 136/6 136/13
yeah [185] 11/25 12/7 12/13 244/12 245/13 246/1 246/25     137/7 139/14 144/8 153/15
12/15 12/21 13/1 13/12      250/10 251/6 252/11 253/11     154/1 154/9 159/14 160/7
13/15 14/2 14/4 37/19 40/3 255/3 255/5 255/11              160/7 161/2 169/14 170/14
40/11 43/1 43/4 44/7 44/12 year [17] 10/3 16/10 20/3       179/6 182/6 183/17 186/7
47/6 47/23 48/19 54/11      20/6 20/8 20/14 20/16 38/1     186/14 186/23 187/23
54/14 57/16 58/16 58/16     40/5 59/7 88/17 125/2          189/16 192/23 194/6 194/13
64/24 71/18 71/22 73/5      163/18 163/22 215/16 229/5     194/15 194/22 196/9 197/2
74/11 76/8 77/6 77/10 83/12 229/14                         197/2 197/9 201/1 201/14
88/3 88/9 89/10 98/5 99/5 years [22] 7/22 9/23 17/21       203/10 204/2 204/14 205/9
100/2 101/14 108/15 113/22 20/12 20/13 25/5 41/5 44/11     206/11 206/11 206/13
113/24 116/16 121/24 122/2 92/7 93/10 93/15 97/9           207/16 207/18 207/20
131/14 139/2 143/4 143/13 100/18 100/20 109/17             207/21 208/6 208/21 210/6
143/13 145/1 145/21 145/21 115/15 133/25 210/14            210/20 211/2 216/6 223/9
148/15 152/6 154/2 154/6    210/15 212/22 212/23 213/1     223/25 228/19 232/21
157/12 160/3 160/24 161/14 Yep [1] 253/16                  234/19 235/5 235/6 235/9
162/2 164/6 165/2 165/3     yes [219] 4/16 6/24 6/24 7/4   235/21 237/13 238/22
165/7 165/7 165/18 166/2    7/5 7/23 8/10 10/14 16/2       238/25 239/4 239/20 240/4
166/8 166/15 166/15 166/17 23/8 24/19 25/25 30/9 33/10     240/5 240/6 240/8 240/10
166/17 167/1 167/23 172/19 33/17 33/22 34/9 34/11          241/14 242/5 242/7 242/15
173/10 173/23 175/10        34/23 35/4 35/16 37/7 37/7     243/13 244/15 244/23 245/6
175/13 175/14 175/14        37/16 37/23 38/5 38/11 39/1    245/24 247/1 247/6 248/2
176/12 176/16 177/2 177/11 39/8 39/14 39/21 40/1 42/8      248/17 251/20 252/11
177/11 178/20 178/25        43/1 43/10 43/16 43/18 44/2    252/14 253/5 254/12 256/6
178/25 179/7 179/7 179/23 45/5 45/5 46/8 46/11 46/23       256/10 256/11
180/24 182/18 182/20        48/3 48/6 48/9 48/9 48/15      Yes, [6] 39/12 44/19 68/25
182/20 184/7 184/19 188/10 50/4 50/6 50/8 50/10 54/6       96/16 183/19 198/25
190/5 197/24 202/12 204/24 54/9 55/17 56/5 61/2 61/5       Yes, he [1] 39/12
206/8 210/11 211/13 211/19 61/8 62/12 63/12 66/1 68/17     Yes, I [5] 44/19 68/25 96/16
213/5 213/9 213/22 214/7    68/23 69/13 70/17 74/19        183/19 198/25
215/3 216/9 216/17 217/1    78/6 78/9 78/13 79/2 79/8      yet [9] 8/23 19/15 28/5
217/4 217/6 217/12 217/16 80/3 80/16 81/8 81/13 82/8       107/12 119/19 171/21 245/1
219/9 219/10 220/18 220/21 85/9 86/17 88/11 88/24 89/5     245/7 255/6
220/25 221/7 221/10 221/17 89/7 89/12 89/22 90/8 90/20     you [1583]
221/25 222/1 222/17 223/7 91/5 91/7 91/10 91/18 91/22      you -- well [1] 97/20
223/12 223/19 223/20 224/4 92/8 92/10 93/1 93/5 93/18      you'd [10] 117/15 137/4
224/7 224/11 224/12 224/18 95/15 96/2 96/13 98/25          193/15 193/21 205/2 207/12
224/19 224/19 225/2 225/18 99/12 100/15 101/2 101/6        207/23 224/3 224/14 227/19
227/9 227/16 227/18 227/18 101/17 101/19 101/21            you'll [8] 7/21 27/1 56/23
Y                             70/22 70/23 72/14 74/25       Your Honor [58] 4/6 4/16
you'll... [5] 60/21 132/14    77/22 78/10 78/13 78/15       5/3 5/19 6/3 6/15 6/24 7/13
177/5 182/1 215/2             79/23 79/24 82/10 84/15       7/18 7/21 10/14 14/20 16/2
you're [67] 24/17 32/5        84/16 85/3 85/21 85/25 86/4   17/3 17/9 20/17 21/19 24/3
33/16 37/11 40/21 40/23       86/15 86/21 86/21 86/24       26/1 26/5 30/1 30/17 31/16
41/20 42/6 53/18 56/7 56/18   87/8 87/15 88/10 88/21        33/10 33/17 33/18 34/15
58/14 59/22 74/2 76/21        88/24 90/3 90/8 90/9 90/15    36/10 36/20 45/6 47/17 58/2
89/18 91/6 92/9 101/20        90/21 90/21 90/24 91/13       60/7 64/18 74/25 78/10
111/19 114/14 114/14          92/7 92/19 93/12 97/6 97/6    88/10 88/21 88/24 90/3
123/10 125/22 133/7 133/8     97/8 97/22 98/6 99/23         90/15 97/22 99/23 103/13
133/10 134/19 134/24          103/13 104/2 104/5 104/10     107/5 109/9 122/16 122/22
137/20 139/2 139/20 141/13    104/20 107/5 108/16 108/25    123/11 129/15 130/22 134/6
160/18 162/15 169/5 172/25    109/9 111/21 114/8 115/6      184/24 185/4 211/2 251/20
173/1 173/2 180/4 191/22      115/10 115/13 117/3 118/7     256/10 256/11
191/22 192/3 194/1 197/7      122/13 122/16 122/22          Your Honor's [2] 19/10
202/10 206/3 214/24 214/25    123/11 123/20 126/9 129/15    32/1
217/11 220/1 224/1 224/1      130/22 131/5 131/8 132/17     yours [1] 119/23
224/8 224/8 224/9 225/9       133/7 133/17 134/6 134/15     yourself [19] 8/11 34/8
225/10 225/14 230/17 237/7    136/23 143/24 143/24          85/16 90/19 97/14 97/15
240/22 241/4 248/14 248/14    147/24 148/5 152/15 153/3     102/12 116/9 132/20 154/13
248/25 254/8                  156/18 160/23 176/3 176/6     183/15 194/12 194/21 223/2
you've [14] 45/12 50/11       180/5 184/15 184/24 185/4     226/7 229/1 229/10 232/8
92/7 138/20 145/24 146/12     185/11 185/18 185/19 187/1    234/3
156/24 158/2 169/21 169/24    187/14 191/19 191/24          yourselves [2] 6/23 228/20
193/5 205/25 237/6 254/20     191/24 192/1 192/7 193/17
you-all [6] 4/13 147/5        196/21 197/22 198/6 198/7
163/25 166/24 169/9 221/8     199/12 199/15 199/17
young [2] 85/7 85/8           201/19 202/11 203/12 204/6
your [245] 4/6 4/11 4/13      207/1 207/14 209/15 209/23
4/16 4/17 5/3 5/19 5/19 6/3   210/4 210/9 210/16 210/24
6/15 6/24 7/13 7/18 7/21      211/2 211/20 214/8 214/17
10/14 13/9 14/20 16/2 17/3    215/5 215/12 216/1 216/18
17/9 19/10 20/17 21/15        219/19 221/1 223/2 226/4
21/19 24/3 26/1 26/5 30/1     226/11 228/23 232/7 232/23
30/17 31/16 32/1 33/9 33/10   235/7 235/7 235/14 235/18
33/16 33/17 33/18 33/23       235/22 236/2 237/10 238/3
33/25 34/1 34/15 36/10        238/7 239/10 239/24 240/9
36/20 36/21 40/25 42/16       242/16 243/1 243/16 245/9
42/21 43/12 43/13 45/6        246/4 246/6 246/9 248/3
45/14 45/21 45/21 45/25       248/7 248/17 249/22 250/12
47/17 48/5 50/5 51/8 52/10    251/20 252/5 252/6 252/7
56/11 57/25 58/2 60/7 62/1    252/8 252/12 252/12 252/13
62/2 62/6 62/6 64/8 64/18     253/24 253/25 254/11
66/22 68/16 68/22 70/5        254/15 256/10 256/11
